            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 1 of 297


 1   [Submitting Counsel on Signature Page]
 2

 3

 4

 5

 6

 7

 8

 9

10

11                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
12

13
     IN RE: JUUL LABS, INC. MARKETING,                  Case No. 19-md-02913-WHO
14
     SALES PRACTICES, AND PRODUCTS
15   LIABILITY LITIGATION
                                                        COMPLAINT
16
     THIS DOCUMENT RELATES TO:
                                                        REDACTED
17   Ogden School District v. JUUL Labs, Inc., et al.
                                                        JURY TRIAL DEMANDED
18

19                                                      Civil Case No.: 3:21-cv-06865

20

21

22

23

24

25

26

27
28


                                                                                   COMPLAINT
                                                                     CASE NO. 19-MD-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 2 of 297


 1                                                   TABLE OF CONTENTS

 2   I.     INTRODUCTION .........................................................................................................1

 3   II.    JURISDICTION AND VENUE ....................................................................................5
 4   III.   PARTIES .......................................................................................................................6
 5   IV.    GENERAL FACTUAL ALLEGATIONS ...................................................................11
 6
            A.         Each Defendant Was Instrumental in Seeking to Develop and
 7                     Market the Blockbuster Sequel to Combustible Cigarettes, the
                       “Most Successful Consumer Product of All Time.” ........................................11
 8
            B.         Defendants’ Strategy Was to Create a Nicotine Product That
 9                     Would Maximize Profits Through Addiction. .................................................19
10                     1.         Defendants Understood that the “Magic” Behind
                                  Cigarettes’ Stratospheric Commercial Success Was
11
                                  Nicotine Addiction. ..............................................................................19
12
                       2.         Following the Cigarette Industry Playbook, Defendants
13                                Sought to Market a Product that would Create and Sustain
                                  Nicotine Addiction, but Without the Stigma Associated
14                                with Cigarettes .....................................................................................22
15                     3.         Defendants Sought to Position JLI for Acquisition by a
16                                Major Cigarette Company....................................................................28

17          C.         JLI and Bowen Designed a Nicotine Delivery Device Intended to
                       Create and Sustain Addiction...........................................................................35
18
                       1.         JLI and Bowen Made Highly Addictive E-Cigarettes Easy
19                                for Young People and Non-Smokers to Inhale. ...................................35
20                     2.         JLI’s Initial Experiments Measured Non-Smokers’ “Buzz”
                                  Levels and Perceptions of Throat Harshness. ......................................36
21

22                     3.         JUULs Rapidly Deliver Substantially Higher Doses of
                                  Nicotine than Cigarettes. ......................................................................39
23
                       4.         JLI and the Management Defendants Knew That JUUL was
24                                Unnecessarily Addictive Because It Delivered More
                                  Nicotine Than Smokers Needed or Wanted.........................................45
25
                       5.         JUUL’s Design Did Not Look Like a Cigarette, Making it
26                                Attractive to Non-Smokers and Easy for Young People to
27                                Use Without Detection. ........................................................................48

28
                                                                        i
                                                                                                                  COMPLAINT
                                                                                                    CASE NO. 19-MD-02913-WHO
     Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 3 of 297


 1        6.     JLI Enticed Newcomers to Nicotine with Kid-Friendly
                 Flavors Without Ensuring the Flavoring Additives Were
 2               Safe for Inhalation................................................................................52
 3               a.         JIL Develops Flavored JUUL Products That Would
 4                          Appeal to Youth. ......................................................................52

 5               b.         Defendants Developed and Promoted the Mint
                            Flavor and Sought to Preserve its Market. ...............................57
 6
                            (i)        JLI Manipulates Chemistry of Mint JUUL
 7                                     Pods. .............................................................................58
 8               c.         JLI’s Youth Surveillance Programs Confirmed that
                            Mint JUUL Pods are Preferred by Teens. ................................59
 9

10   D.   Defendants Developed and Implemented a Marketing Scheme to
          Mislead Users into Believing that JUUL Products Contained Less
11        Nicotine Than They Actually Do and Were Healthy and Safe. .......................62

12        1.     The Defendants Knowingly Made False and Misleading
                 Statements and Omissions Concerning JUUL’s Nicotine
13               Content. ................................................................................................62
14
          2.     JLI, the Management Defendants, and Altria Transmitted,
15               Promoted and Utilized Statements Concerning JUUL’s
                 Nicotine Content that They Knew Was False and
16               Misleading............................................................................................68

17        3.     Defendants Used Food and Coffee Themes to Give False
                 Impression that JUUL Products Were Safe and Healthy. ....................73
18
          4.     JLI’s “Make the Switch” Campaign Intentionally Misled
19
                 and Deceived Users to Believe that JUUL Is a Cessation
20               Device. .................................................................................................75

21        5.     JLI, Altria, and Others in the E-Cigarette Industry
                 Coordinated with Third-Party Groups to Mislead the Public
22               About the Harms and Benefits of E-Cigarettes....................................88
23               a.         The American Vaping Association ..........................................89
24               b.         Vaping360 ................................................................................91
25
                 c.         Foundation for a Smoke-Free World .......................................92
26
                 d.         Vapor Technology Association................................................94
27
                 e.         Retailer Lobbying ....................................................................94
28
                                                       ii
                                                                                                 COMPLAINT
                                                                                   CASE NO. 19-MD-02913-WHO
     Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 4 of 297


 1        6.       Altria Falsely Stated That It Intended to Use Its Expertise
                   in “Underage Prevention” Issues to JLI ...............................................95
 2
     E.   Defendants Targeted the Youth Market ...........................................................96
 3
          1.       JLI Emulated the Marketing of Cigarette Companies. ........................97
 4

 5        2.       The Management Defendants Intentionally Marketed JUUL
                   to Young People. ................................................................................100
 6
          3.       JLI Advertising Exploited Young People’s Psychological
 7                 Vulnerabilities. ...................................................................................103
 8        4.       JLI Pushed the Vaporized Campaign Into Youth Targeted
                   Channels. ............................................................................................108
 9
                   a.         JLI Placed Its Vaporized Ads on Youth Oriented
10
                              Websites and Media. ..............................................................108
11
                   b.         JLI Used Influencers and Affiliates to Amplify Its
12                            Message to a Teenage Audience. ...........................................110

13                 c.         JLI Used Viral Marketing Techniques Known to
                              Reach Young People. .............................................................113
14
          5.       JLI Targeted Youth Retail Locations. ................................................116
15

16        6.       JLI Hosted Parties to Create a Youthful Brand and Gave
                   Away Free Products to Get New Users Hooked. ...............................118
17
          7.       The Management Defendants’ Direction of and
18                 Participation in JLI and in the Youth Marketing Schemes. ...............122

19                 a.         The Management Defendants, and in particular
                              Pritzker, Valani, and Huh, controlled JLI’s Board at
20                            relevant times. ........................................................................122
21
                   b.         Pritzker, Huh, and Valani were active, involved
22                            board members. ......................................................................125

23                 c.         The Management Defendants, and in particular
                              Bowen, Monsees, Pritzker, Valani, and Huh,
24                            oversaw and directed the youth marketing scheme. ..............126
25                 d.         Pritzker, Huh, and Valani Were Able to Direct and
                              Participate in the Youth Marketing Because They
26
                              Seized Control of the JLI Board of Directors. .......................133
27
28
                                                        iii
                                                                                                  COMPLAINT
                                                                                    CASE NO. 19-MD-02913-WHO
     Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 5 of 297


 1        8.      Pritzker, Valani, and Huh continued to exercise control
                  over and direct the affairs of JLI even after a new CEO was
 2                appointed. ...........................................................................................138
 3        9.      Pritzker and Valani directed and controlled JLI’s
 4                negotiations with Altria......................................................................140

 5        10.     JLI and the Management Defendants Knew Their Efforts
                  Were Wildly Successful in Building a Youth Market and
 6                Took Coordinated Action to Ensure That Youth Could
                  Purchase JUUL Products. ..................................................................142
 7
                  a.         JLI’s Strategy Worked. ..........................................................142
 8
                  b.         JLI Closely Tracked Its Progress in Reaching
 9
                             Young Customers through Social Media and Online
10                           Marketing ...............................................................................144

11        11.     JLI Worked with Veratad Technologies To Expand Youth
                  Access to JUUL Products. .................................................................148
12
          12.     JLI Engaged in a Sham “Youth Prevention” Campaign ....................157
13
          13.     The FDA Warned JUUL and Others That Their Conduct is
14
                  Unlawful ............................................................................................160
15
          14.     In Response to Regulatory Scrutiny, Defendants Misled the
16                Public, Regulators, and Congress that JLI Did Not Target
                  Youth..................................................................................................162
17
     F.   Altria Provided Services to JLI to Expand JUUL Sales and
18        Maintain JUUL’s Position as the Dominant E-Cigarette. ..............................167
19        1.      Before Altria’s Investment in JLI, Altria Knew JLI Was
20                Targeting Youth. ................................................................................167

21        2.      Altria Worked with Pritzker and Valani to Secure Control
                  of JLI and to Exploit JLI for Their Mutual Benefit. ..........................169
22
          3.      Altria Participated in and Directed the Fraudulent Acts of
23                JLI Designed to Protect the Youth Market for JUUL ........................180
24                a.         Altria Participated in and Directed JLI’s Make the
                             Switch Campaign. ..................................................................180
25

26                b.         Altria Participated in and Directed JLI’s Fraudulent
                             Scheme to Keep Mint on the Market. ....................................181
27
          4.      JLI, the Management Defendants and Altria Coordinated to
28                Market JUUL in Highly-Visible Retail Locations .............................183
                                                       iv
                                                                                                 COMPLAINT
                                                                                   CASE NO. 19-MD-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 6 of 297


 1                  5.         Altria Works with the Management Defendants to Direct
                               JLI’s Affairs and Commit Fraud. .......................................................184
 2
                               a.         Altria Installs Its Own Executives into Leadership
 3                                        Positions to Direct the Affairs of JLI. ....................................185
 4
                               b.         Altria Furthered the JLI Enterprise by Participating
 5                                        in and Directing the Marketing and Distribution of
                                          JUUL Products. ......................................................................191
 6
           G.       JLI, Altria, and Others Have Successfully Caused More Young
 7                  People to Start Using E-Cigarettes, Creating a Youth E-Cigarette
                    Epidemic and Public Health Crisis. ...............................................................200
 8
                    1.         Defendants’ Scheme Caused Users, Including Minors, to be
 9
                               Misled into Believing that JUUL was Safe and Healthy. ..................200
10
                    2.         Use of JUUL by Minors Has Skyrocketed ........................................201
11
           H.       JLI Thrived Due to Extensive Efforts to Delay Meaningful
12                  Regulation of its Products ..............................................................................207
13                  1.         E-Cigarette Manufacturers Successfully Blocked the Types
                               of Regulations that Reduced Cigarette Sales, Creating the
14
                               Perfect Opportunity for JLI. ...............................................................207
15
                    2.         JLI, the Management Defendants, and Altria Defendants
16                             Successfully Shielded the Popular Mint Flavor from
                               Regulation. .........................................................................................210
17
                    3.         In Response to the Public Health Crisis Created by JUUL,
18                             the FDA Belatedly Tried to Slow the Epidemic. ...............................219
19                  4.         The Government’s Efforts to Address the JUUL Crisis
20                             Were Too Late and the Damage Has Already Been Done ................220

21   V.    GOVERNMENT ENTITY FACTUAL ALLEGATIONS ........................................221

22         A.       E-cigarette Use in Schools .............................................................................221

23         B.       Impact of the Youth E-Cigarette Crisis on Plaintiff Ogden School
                    District ...........................................................................................................232
24
           C.       No Federal Agency Action, Including by the FDA, Can Provide
25                  the Relief Plaintiff Seeks Here. ......................................................................238
26
     VI.   CAUSES OF ACTION ..............................................................................................239
27
                         VIOLATIONS OF PUBLIC NUISANCE LAW ......................................239
28
                                                                      v
                                                                                                                COMPLAINT
                                                                                                  CASE NO. 19-MD-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 7 of 297


 1                  VIOLATIONS OF THE RACKETEER INFLUENCED AND
             CORRUPT ORGANIZATIONS ACT (“RICO”) ......................................................244
 2
                      1.        Violation of 18 U.S.C. § 1962(c) .......................................................244
 3
                                a.        JLI is an Enterprise Engaged in, or its Activities
 4
                                          Affect, Interstate or Foreign Commerce ................................245
 5
                                b.        “Conduct or Participate, Directly or Indirectly, in
 6                                        the Conduct of Such Enterprise’s Affairs” ............................246

 7                              c.        Pritzker, Huh, and Valani Exercised Control and
                                          Direction Over the JLI Enterprise ..........................................249
 8
                                d.        Bowen, Monsees, Pritzker, Huh and Valani
 9                                        Exercised a Firm Grip over JLI .............................................250
10
                                e.        In 2017, Altria Conspired with Pritzker and Valani
11                                        to Influence and Indirectly Exercise Control Over
                                          JLI. .........................................................................................251
12
                                f.        Altria Directly Exercises Control and Participates in
13                                        of the JLI Enterprise...............................................................252
14                              g.        “Pattern of Racketeering Activity” ........................................261
15
                                h.        Plaintiff Has Been Damaged by the Enterprise
16                                        Defendants’ RICO Violations ................................................272

17                    2.        Violations of 18 U.S.C. § 1962(d) .....................................................274

18                            NEGLIGENCE.....................................................................................277

19                          GROSS NEGLIGENCE .........................................................................282
20   VII.    PRAYER FOR RELIEF ............................................................................................288
21   VIII.   JURY TRIAL DEMANDED .....................................................................................289
22

23

24

25

26

27
28
                                                                     vi
                                                                                                                COMPLAINT
                                                                                                  CASE NO. 19-MD-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 8 of 297


 1                                      I.        INTRODUCTION

 2           1.     The battle to end nicotine addiction and its associated diseases and death has

 3   consumed our nation’s public health resources for more than half a century. After five decades

 4   of tireless efforts by public health advocates, litigators, and regulators, the war on tobacco was

 5   on the path to victory. By 2014, rates of smoking and nicotine addiction in this country were

 6   finally at an all-time low, particularly among teenagers. Until now. The United States, closer

 7   than ever to consigning the nicotine industry to the dustbin of history, now faces a youth

 8   nicotine epidemic of historic proportions.

 9           2.     JUUL products are rampant in the nation’s schools, with the percentage of 12th

10   graders who reported consuming nicotine almost doubling between 2017 and 2018. In 2019,

11   more than five million middle and high school students reported current use of e-cigarettes,

12   including more than one in every four high schoolers. Consistent with this national trend, youth

13   e-cigarette consumption rates in Ogden School District (“Ogden” or “Plaintiff”) continue to

14   climb. The Surgeon General has warned that this new “epidemic of youth e-cigarette use”

15   could condemn a generation to “a lifetime of nicotine addiction and associated health risks.”

16   The swift rise in a new generation of nicotine addicts has overwhelmed parents, schools, and

17   the medical community (including county public health departments) on the front lines dealing

18   with this crisis, drawing governmental intervention at nearly every level—but it’s too little, too

19   late.

20           3.     This public health crisis is no accident. What had been lauded as progress in

21   curbing cigarette use, JUUL Labs Inc.’s (JLI) co-founders Adam Bowen and James Monsees

22   viewed as opportunity. Seizing on the decline in cigarette consumption and the lax regulatory

23   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

24   introduce nicotine to a whole new generation, with JLI as the dominant supplier. To achieve

25   that common purpose, they knew they would need to create and market a product that would

26   make nicotine cool again, without any of the stigma associated with cigarettes. With help from

27   their early investors and board members, who include Nicholas Pritzker, Riaz Valani, and

28   Hoyoung Huh (together, the “Management Defendants”), they succeeded in hooking millions


        Page 1                                                                          COMPLAINT
                                                                        Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 9 of 297


 1   of youth, and, of course, earning billions of dollars in profits.

 2             4.    Every step of the way, JLI, by calculated intention, adopted the cigarette

 3   industry’s playbook, in coordination with one of that industry’s innovators, cigarette giant

 4   Altria. JLI was created in the image of the iconic American cigarette companies, which JLI

 5   founders praised for creating “the most successful consumer product of all time. . . . an

 6   amazing product.” The secret to that “amazing product”? Nicotine, a chemical that has

 7   deleterious effects on developing young brains, is the fundamental reason that people persist in

 8   using tobacco products even though they can cause pulmonary injuries, cardiovascular disease

 9   and other serious, often fatal, conditions. Through careful study of decades of cigarette industry

10   documents, JLI knew that the key to developing and sustaining addiction was the amount and

11   the efficiency of the nicotine delivery.

12             5.    Three tactics were central to decades of cigarette industry market dominance:

13   product design to maximize addiction; mass deception; and targeting of youth. JLI and its co-

14   conspirators adopted and mastered them all. First, JLI and Bowen designed JUUL products to

15   create and sustain addiction, not break it. JLI and Bowen were the first to design an e-cigarette

16   that could compete with combustible cigarettes on the speed and strength of nicotine delivery.

17   Indeed, JUUL products use nicotine formulas and delivery methods much stronger than

18   combustible cigarettes, confirming that what JLI and Bowen designed was a starter product

19   designed for youth, not a cessation or cigarette replacement product. JLI and Bowen also

20   innovated by making an e-cigarette that was smooth and easy to inhale, practically eliminating

21   the harsh “throat hit,” which otherwise deters nicotine consumption, especially among nicotine

22   “learners,” as R.J. Reynolds’ chemist Claude Teague called new addicts, primarily young

23   people.

24             6.    Second, JLI and the Management Defendants, just like cigarette companies

25   before them, targeted kids as their customer base. One of JLI’s “key needs” was the need to

26   “own the ‘cool kid’ equity.” JUUL products were designed to appear slick and high-tech like a

27   cool gadget, including video-game-like features like “party mode.” JLI offered kid-friendly
28   flavors like mango and cool mint, and partnered with Altria to create and preserve the market


       Page 2                                                                            COMPLAINT
                                                                         Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 10 of 297


 1   for mint-flavored products—all because Defendants knew that flavors get young people

 2   hooked. Under the guise of youth smoking prevention, JLI sent representatives directly to

 3   schools to study teenager

 4   e-cigarette preferences.

 5          7.      Third, JLI, the Management Defendants and Altria engaged in a campaign of

 6   deceit, through sophisticated mass media and social media communications, advertisements

 7   and otherwise, about the purpose and dangers of JUUL products. JUUL products’ packaging

 8   and advertising grossly understates the nicotine content in its products. Advertising campaigns

 9   featured JUUL paired with food and coffee, positioning JUUL as part of a healthy meal, a

10   normal part of a daily routine, and as safe as caffeine. In partnership with Altria, JLI adopted a

11   “Make the Switch” campaign to mislead the public into thinking that JLI products were benign

12   smoking cessation devices, even though JUUL was never designed to break addictions. JLI, the

13   Management Defendants, and Altria also concealed the results of studies that revealed that

14   JUUL products were far more powerfully addictive than was disclosed. JLI’s deceptive

15   marketing scheme was carried out across the country through broad distribution channels:

16   veteran cigarette industry wholesalers, distributors and retailers ensured that JUUL products

17   would become widely available to a new market of nicotine-newcomers, especially youth. JLI

18   and the Management Defendants joined with these veteran cigarette industry marketers to

19   secure premium shelf space for vivid displays at convenience stores, like 7-11, and gas

20   stations, including Chevron, that would lure e-cigarette users, particularly young people, who

21   would become long-term customers. These marketing efforts have been resounding

22   successes—when JUUL products were climbing in sales, most youth—and their parents—

23   believed that e-cigarettes did not contain nicotine at all.

24          8.      JLI and the Management Defendants reached their intended demographic

25   through a diabolical pairing of notorious cigarette company advertising techniques (long

26   banned for cigarettes because they cause young people to start smoking) with cutting-edge

27   viral marketing campaigns and social media. They hired young models and advertised using
28   bright, “fun” themes, including on media long barred to the cigarette industry, such as


       Page 3                                                                            COMPLAINT
                                                                         Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 11 of 297


 1   billboards, on children’s websites such as “Nick Junior” and Cartoon Network, and on websites

 2   providing games and educational tools to students in middle school and high school. JLI and

 3   the Management Defendants also employed young social-media “influencers” and celebrities

 4   popular with teenagers. When the public, regulators, and Congress caught onto JLI’s relentless

 5   focus on children, JLI and the Management Defendants simply lied, even though they knew

 6   well that they had purposefully targeted youth in their marketing and those efforts had been

 7   breathtakingly successful.

 8          9.      It should come as little surprise that JLI and the Management Defendants’

 9   misconduct, expressly patterned after decades of cigarette company practices, could not have

10   been carried out without the involvement and expertise of an actual cigarette company. In

11   December 2018, Altria paid $12.8 billion to acquire a 35% stake in JLI. Nicholas Pritzker and

12   Riaz Valani led the negotiations for JLI and worked closely with Altria’s executives to secure

13   Altria’s agreement to pull its own competing e-cigarette product off the market and instead

14   throw its vast resources and cigarette industry knowledge behind JUUL. Altria thus supported

15   and ultimately directed JLI, working to ensure its continued success despite Altria’s knowledge

16   that JLI and the Management Defendants’ had misled the public and targeted youth. JUUL’s

17   market dominance was established, positioning Altria and the Management Defendants to

18   share in JLI’s profits. Defendants’ conduct prompted the Federal Trade Commission to sue JLI

19   and Altria on April 1, 2020 alleging violations of the antitrust laws and seeking to unwind the

20   JLI/Altria transaction. But even well before Altria announced its investment in JLI, the

21   connections between the two companies ran deep. With the assistance and direction of the

22   Management Defendants, Altria collaborated with JLI to maintain and grow JUUL sales,

23   despite its knowledge that JUUL was being marketed fraudulently to all consumers and

24   targeted to youth, including by sharing data and information and coordinating marketing

25   activities, including acquisition of key shelf space next to top-selling Marlboro cigarettes.

26   Altria’s investment in JLI is not merely a financial proposition, but a key element of

27   Defendants’ plan to stave off regulation and public outcry and keep their most potent and
28


       Page 4                                                                         COMPLAINT
                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 12 of 297


 1   popular products on the market. JLI (and the Management Defendants) have benefitted from

 2   Altria’s expertise in designing and marketing addictive products, and in thwarting regulation.

 3          10.     There is no doubt about it—JLI, the Management Defendants, Altria, and their

 4   co-Defendants have created this public health crisis. At the heart of this disastrous epidemic

 5   are the concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and

 6   distribution chain to continuously expand their market share and profits by preying upon a

 7   vulnerable young population and deceiving the public about the true nature of the products they

 8   were selling. Nicotine is not benign like coffee, contrary to what many JUUL users believe.

 9   Nor is the aerosol as harmless as puffing room air. Worse, the flavors in JUUL products are

10   themselves toxic and dangerous, and have never been adequately tested to ensure they are safe

11   for inhalation. According to the most recent scientific literature, JUUL products cause acute

12   and chronic pulmonary injuries, cardiovascular conditions, and seizures. Yet JUUL products

13   and advertising contain no health risk warnings at all. And a generation of kids is now hooked,

14   ensuring long-term survival of the nicotine industry because, today just as in the 1950s, 90% of

15   smokers start as children.

16                                II.   JURISDICTION AND VENUE

17          11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
18   § 1331 because Plaintiff’s racketeering claim arises under the laws of the United States, 18
19   U.S.C. § 1961 et seq., and pursuant to 28 U.S.C. § 1332(a) because: (i) the amount in
20   controversy exceeds $75,000, exclusive of interests and costs, and (ii) the plaintiff and
21   defendants are citizens of different states. This Court has supplemental jurisdiction over the
22   state law claims pursuant to 28 U.S.C. § 1367.
23          12.     The Court has personal jurisdiction over Defendants because they do business in
24   the Northern District of California and have sufficient minimum contacts with the District.
25   Defendants intentionally avail themselves of the markets in this State through the promotion,
26   marketing, and sale of the products at issue in this lawsuit in California, and by retaining the
27   profits and proceeds from these activities, to render the exercise of jurisdiction by this Court
28   permissible under California law and the U.S. Constitution.


       Page 5                                                                          COMPLAINT
                                                                       Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 13 of 297


 1          13.        In addition, Defendants Monsees, Bowen, Pritzker, and Valani reside within the

 2   Northern District of California, making them subject to the general jurisdiction of this Court.

 3   Defendant Huh resided in the Northern District of California when he engaged in the conduct

 4   alleged herein.

 5          14.        All Defendants have materially participated in conduct that had intended and

 6   foreseeable effects on Plaintiff such that the forum Court could exercise personal jurisdiction

 7   over defendants. Defendants’ conduct was purposefully directed at Plaintiff and similarly

 8   situated plaintiffs throughout the United States and in each forum.

 9          15.        The Court also has personal jurisdiction over JLI, the Management Defendants,

10   and Altria under 18 U.S.C. § 1965, because at least one of these Defendants has sufficient

11   minimum contacts with the District.

12          16.        Venue is proper in the Northern District of California pursuant to 28 U.S.C. §

13   1391 (b)(2) and (3) because a substantial part of the events or omissions giving rise to the

14   claims at issue in this Complaint arose in this District and Defendants are subject to the Court’s

15   personal jurisdiction with respect to this action.

16                                            III.     PARTIES

17   Plaintiff

18          17.        Plaintiff Ogden is a unified school district organized and operating pursuant to

19   the laws of the State of Utah. Plaintiff’s offices are located at 1950 Monroe Boulevard in

20   Ogden, Utah.

21   JUUL Labs, Inc.

22          18.        Defendant JUUL Labs, Inc. (“JLI”) is a Delaware corporation, having its

23   principal place of business in San Francisco, California. Ploom, Inc., a predecessor company to

24   JLI, was incorporated in Delaware on March 12, 2007. In 2015, Ploom, Inc. changed its name

25   to PAX Labs, Inc. In April 2017, PAX Labs, Inc. changed its name to JUUL Labs, Inc., and

26   formed a new subsidiary corporation with its old name, PAX Labs, Inc. That new subsidiary,

27   PAX Labs, Inc. (“PAX”), was incorporated in Delaware on April 21, 2017 and has its principal
28   place of business in San Francisco, California.


       Page 6                                                                              COMPLAINT
                                                                           Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 14 of 297


 1          19.     JLI designs, manufactures, sells, markets, advertises, promotes and distributes

 2   JUUL e-cigarettes devices, JUUL pods and accessories (collectively “JUUL” or “JUUL

 3   products”). Prior to the formation of separate entities PAX Labs, Inc. and JLI in or around

 4   April 2017, JUUL designed, manufactured, sold, marketed, advertised, promoted, and

 5   distributed JUUL under the name PAX Labs, Inc.

 6          20.     Together with its predecessors, JUUL Labs, Inc is referred to herein as “JLI.”

 7   Altria Defendants

 8          21.     Defendant Altria Group, Inc., (“Altria” or “Altria Group” or together with its

 9   wholly owned subsidiaries and their predecessors, “Altria” or together with Defendants Philip

10   Morris USA, Inc., Altria Client Services LLC, and Altria Group Distribution Company, the

11   “Altria Defendants”) is a Virginia corporation, having its principal place of business in

12   Richmond, Virginia. Altria is one of the world’s largest producers and marketers of tobacco

13   products, manufacturing and selling combustible cigarettes for more than a century.

14          22.     Defendant Philip Morris USA, Inc. (“Philip Morris”), is a wholly-owned

15   subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place of

16   business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of

17   cigarettes in the United States. Philip Morris is the largest cigarette company in the United

18   States. Marlboro, the principal cigarette brand of Philip Morris, has been the largest selling

19   cigarette brand in the United States for over 40 years.

20          23.     On December 20, 2018, Altria Group and Altria Enterprises LLC purchased a

21   35% stake in JLI. Altria and JLI executed a Services Agreement that provides that Altria,

22   through its subsidiaries, Philip Morris, Altria Client Services LLC, and Altria Group

23   Distribution Company, would assist JLI in the selling, marketing, promoting, and distributing

24   of JUUL, among other things.

25          24.     Defendant Altria Client Services LLC (“Altria Client Services” or “ACS”) is a

26   Virginia limited liability company with its principal place of business in Richmond, Virginia.

27   Altria Client Services provides Altria Group, Inc. and its companies with services in many

28   areas including digital marketing, packaging design & innovation, product development, and


       Page 7                                                                            COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 15 of 297


 1   safety, health, and environmental affairs. Pursuant to Altria’s Relationship Agreement with

 2   JLI, Altria Client Services assists JLI in the sale, marketing, promotion and distribution of

 3   JUUL

 4   products.1 Such services include database support, direct marketing support, and premarket

 5   product application support.2 On September 25, 2019, the former senior vice president and

 6   chief growth

 7   officer of Altria Client Services, K.C. Crosthwaite, became the new chief executive officer of

 8   JLI.

 9           25.      Defendant Altria Group Distribution Company (“AGDC”) is a Virginia

10   corporation and wholly owned subsidiary of Altria Group, Inc. with its principal place of

11   business in Richmond, Virginia. Altria Group Distribution Company provides sales,

12   distribution and consumer engagement services to Altria’s tobacco companies. Altria Group

13   Distribution Company performs services under the Relationship Agreement to assist JLI in the

14   sale, marketing, promotion and distribution of JLI. Such services include JUUL-distribution

15   support, the removal by Altria Group Distribution Company of Nu Mark products (such as

16   Green Smoke or MarkTen) and fixtures in retail stores and replacing them with JUUL products

17   and fixtures, and sales support services.

18           26.      While Plaintiff has attempted to identify the specific Altria defendant which

19   undertook certain acts alleged in this Complaint, it was not always able to do so due to

20   ambiguities in Altria’s and JLI’s own documents. References in these internal documents to

21   “Altria” without further detail are common. In other words, Defendants do not always specify

22   which entity is involved in particular activities in their own internal documentation. Moreover,

23   key employees moved freely between Altria Group, Inc. and its various operating subsidiaries,

24   including defendants Altria Client Services, Altria Group Distribution Company, and Philip

25   Morris USA Inc – each of which is a wholly owned subsidiary of Altria Group, Inc. For

26

27   1
       Altria Group, Inc., Relationship Agreement by and among JUUL Labs, Inc., Altria Group, Inc., and Altria
       Enterprises LLC (“Relationship Agreement”) (Form 8-K), Ex. 2.2 (Dec. 20, 2018),
28     https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex22.htm.
     2
       Id.

         Page 8                                                                                   COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 16 of 297


 1   example, K.C. Crosthwaite (who would later become CEO of JLI) was at various points from

 2   2017 through 2019 employed by Altria Client Services, Philip Morris, and Altria Group. And

 3   in its own annual reports to Shareholders, when identifying the “Executive Officers” of Altria

 4   Group, Altria states that the “officers have been employed by Altria or its subsidiaries in

 5   various capacities

 6   during the past five years.”3

 7              27.     Notably, Altria Group directs the activities of its varying operating companies,

 8   including defendants Altria Client Services, AGDC, and Philip Morris. For this reason, and

 9   unless otherwise specified, the term “Altria” refers to Altria Group Inc. as the responsible

10   entity, by virtue of its control over its various operating subsidiaries. To the extent such an

11   assumption is incorrect, the knowledge of which Altria Group Inc. subsidiary is responsible for

12   specific conduct is knowledge solely within the possession of the Altria Defendants.

13   Management Defendants

14              28.     Defendant James Monsees is a resident of the San Francisco Bay area,

15   California. In 2007, he co-founded Ploom with Adam Bowen. He served as Chief Executive

16   Officer of JLI until October 2015. Since October 2015, he has been Chief Product Officer of

17   JLI. At all relevant times, he has been a member of the Board of Directors of JLI until he

18   stepped down in March 2020.

19              29.     Defendant Adam Bowen is a resident of the San Francisco Bay area, California.

20   In 2007, he co-founded Ploom with Defendant Monsees. At all relevant times, he has been

21   Chief Technology Officer and a member of the Board of Directors of JLI.

22              30.     Defendant Nicholas Pritzker is a resident of San Francisco, California, and a

23   member of the Pritzker family, which owned the chewing-tobacco giant Conwood before

24   selling it to Reynolds American, Inc., a subsidiary of British American Tobacco. Pritzker

25   received a J.D. from the University of Chicago. He served as president of the Hyatt Hotels

26   Corporation and was a member of its Board of Directors from 1980 to 2007. More recently, he

27
28   3
         Altria Group, Inc., 2018 Altria Group, Inc. Annual Report at 98, available at
         http://investor.altria.com/file/4087349/Index?KeyFile=1001250956 (emphasis added)

          Page 9                                                                                  COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 17 of 297


 1   co-founded Tao Capital, an early investor in, among other companies, Tesla Motors and Uber.

 2   In 2011, he invested in JLI.4 He has been on the Board of Directors of JLI since at least August

 3   2013.5 At least from October 2015 to August 2016, he was on the Executive Committee in the

 4   Board of Directors and served as Co-Chairman. He controlled two of JLI’s seven maximum

 5   Board seats (the second of which was occupied at relevant times by Alexander Asseily and

 6   Zachary Frankel).6

 7           31.     Defendant Hoyoung Huh currently lives in Florida. During most of the relevant

 8   time period, he lived and worked in the Silicon Valley area, California. He holds an M.D. from

 9   Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering. He has been CEO

10   or a Board member of numerous biotechnology businesses, including Geron Corporation. Huh

11   has been on the Board of Directors of JLI since at least June 2015. At least from October 2015

12   to August 2016, he was on the Executive Committee in the Board of Directors. Huh occupied

13   the Board seat appointed by a majority of the JLI Board. 7 Huh resigned from JLI’s board in

14   May 2018.8

15           32.     Defendant Riaz Valani lives near San Jose, California and is a general partner at

16   Global Asset Capital, a San Francisco-based private equity investment firm. He first invested

17   in JLI in 2007, and has been on the Board of Directors of JLI since at least 2007.9 At least from

18   October 2015 to August 2016, he was on the Executive Committee in the Board of Directors.

19   HeHe controlled two JLI’s maximum seven Board seats. 10 Beginning around March 2015,

20   Valani’s second seat was occupied by Hank Handelsman; Zach Frankel may have occupied

21   Valani’s second seat starting in 2017, though Handelsman remained on the board.11

22

23

24   4
       Ainsley Harris, How JUUL went from a Stanford thesis to $16 billion startup, Fast Co. (Mar. 8, 2020),
        https://www.fastcompany.com/90263212/how-JUUL-went-from-a-stanford-thesis-to-16-billion-startup.
25   5
       JLI01426164.
     6
       JLI01356230; JLI01356237; JLI00417815 (same in February 2018); JLI01362388; JLI01439393; JLI01440776.
26   7
       Id.
     8
       JLI01425022.
27   9
       JLI01437838; Ploom, Inc., Notice of Exempt Offering of Securities (Form D) (May 5, 2011),
        https://www.sec.gov/Archives/edgar/data/1520049/000152004911000001/xslFormDX01/primary_doc.xml.
28   10
        JLI01426710; JLI01365707; INREJUUL_00327603; JLI00417815.
     11
        JLI01356230; JLI01356237; JLI00417815; JLI01365706; JLI01362388; JLI01439393; JLI01440776.

         Page 10                                                                             COMPLAINT
                                                                             Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 18 of 297


 1              33.     Defendants Monsees, Bowen, Pritzker, Huh, and Valani are referred to

 2   collectively as the “Management Defendants.”

 3              34.     The Altria Defendants, Monsees, Bowen, Pritzker, Huh, and Valani are referred

 4   to collectively as the “RICO Defendants.”

 5   ///

 6   ///

 7   ///

 8                               IV.     GENERAL FACTUAL ALLEGATIONS

 9   A.         Each Defendant Was Instrumental in Seeking to Develop and Market the
                Blockbuster Sequel to Combustible Cigarettes, the “Most Successful Consumer
10              Product of All Time.”
11              35.     JLI’s co-founder James Monsees has described the cigarette as “the most
12   successful consumer product of all time . . . an amazing product.”12 This statement, which
13   ignores the fact that cigarettes have caused more deaths than any other human invention,
14   contained a kernel of truth. When U.S. smoking rates peaked in the mid-1960s, 42% of adults
15   smoked cigarettes. Cigarettes were everywhere; people smoked on airplanes, in movie theatres,
16   at the office, and at sports games. Movie stars and sports heroes smoked. Cigarette advertising
17   wallpapered
18   American life, glamorizing smoking as sophisticated, cool, and the thing to do.
19              36.     But in reality, of course, this “successful” product has long been the world’s
20   leading cause of preventable death.
21              37.     Years of anti-smoking campaigns, including work by local government public
22   health departments and school-based anti-tobacco programs, have made great strides towards
23   denormalizing cigarette smoking. But where public health officials and schools saw progress,
24   others saw an opportunity.
25              38.     Citing “some problems” inherent in the cigarette, Monsees and JLI co-founder
26   Adam Bowen set out to “deliver[] solutions that refresh the magic and luxury of the tobacco
27
     12
           Kathleen Chaykowski, Billionaires-to-be: Cigarette Breakers–James Monsees and Adam Bowen Have Cornered
28        the US E-Cigarette Market with Juul. Up Next: The World, FORBES INDIA (Sept. 27, 2018),
          www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1.

           Page 11                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 19 of 297


 1   category.”13 Monsees saw “a huge opportunity for products that speak directly to those

 2   consumers who aren’t perfectly aligned with traditional tobacco products.”14 Successfully

 3   capitalizing on this opportunity would mean not only billions of dollars in short-term revenue

 4   but lucrative acquisition by a cigarette industry power player.

 5            39.    Bowen and Monsees took the first major step toward realizing their vision by

 6   deliberately creating an extremely potent nicotine product that looked nothing like a cigarette.

 7   But achieving widespread adoption of their highly addictive product required resources and

 8   expertise beyond those possessed by Bowen, Monsees or others at JLI.

 9            40.    When it became clear that Bowen and Monsees could not achieve vision of

10   growing the number of nicotine-addicted e-cigarette users to ensure a base of customers for life

11   through JLI by themselves, the Management Defendants planned a fundamental shift in roles to

12   allow Pritzker, Huh, and Valani to direct and take control of JLI and use it to commit the

13   Defendants’ unlawful acts.

14            41.    Specifically, in October 2015, Monsees stepped down from his role as Chief

15   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,

16   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge

17   of fraudulently marketing JUUL products, including to youth.

18            42.    Prior to the installation of Tyler Goldman as JLI’s new CEO in August 2016,

19   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand

20   the number of addicted e-cigarette users through fraudulent advertising and representations to

21   the public. They overrode other board members’ arguments that JLI’s youth oriented marketing

22   campaign should be abandoned or scaled back, directed the continuation of the marketing

23   campaign that they knew was actively targeting youth, and cleaned house at JLI by

24   “dismiss[ing] other senior leaders and effectively tak[ing] over the company.”15 Once their

25

26
     13
        Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods, SOLID SMACK (Apr.
27      23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-tobacco-pods.
     14
        Id.
28   15
        Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. TIMES (Nov. 23, 2019),
        https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.

          Page 12                                                                             COMPLAINT
                                                                              Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 20 of 297


 1   leadership was secure, defendants Pritzker, Valani, and Huh pressed for even “more aggressive

 2   rollout and [marketing].”16

 3            43.    Defendants Bowen, Monsees, Pritzker, Valani, and Huh thus, and as further set

 4   forth in this complaint, controlled JLI and used it to make fraudulent misrepresentations or

 5   omissions regarding Juul’s intentional addictiveness and method of nicotine delivery, combined

 6   with the intent, contrary to public statements, to grow the market for nicotine-addicted

 7   individuals for their own financial gain.

 8            44.    And, as set forth in this complaint, Defendants Bowen, Monsees, Pritzker,

 9   Huh, and Valani sought to personally profit from their unlawful acts, using their control of JLI

10   to position the company for acquisition. By no later than August 2015, and likely earlier,

11   Defendant Monsees was in talks with Japan Tobacco International (an early investor in Ploom,

12   JLI’s predecessor), British American Tobacco, and Phillip Morris International regarding a

13   potential acquisition of the JUUL business. Monsees had already received “a couple good faith

14   lowball offers” from British American Tobacco and was awaiting a proposal from PMI that

15   month. At the same time, Monsees was looking for “banking support to give an internal tobacco

16   champion the tools to argue for a sizeable deal.”17

17            45.    By no later than August 2015, Defendants Bowen, Pritzker, Valani, and Huh

18   joined in the discussions of a potential acquisition by a major cigarette company,18 as they

19   knew, in the words of Defendant Bowen, “big tobacco is used to paying high multiples for

20   brands and market share.”

21            46.    Unable to secure an early acquisition, the Management Defendants knew that

22   their desire to monetize a massive new market for JUUL would be aided if they could convert

23   Altria, a competitor through its e-cigarette subsidiary Nu Mark LLC and an experienced

24   cigarette company with a history of marketing to youth and covering it up, into an ally and

25   eventual purchaser. They began that effort as late as the Spring of 2017. While Defendants JLI,

26

27
     16
       INREJUUL_00278359.
28   17
        JLI01369437
     18
        INREJUUL_00016386 (Stifel Presentation, Aug. 2015).

          Page 13                                                                      COMPLAINT
                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 21 of 297


 1   Bowen, Monsees, Valani, and Huh are relative newcomers to the tobacco industry, Altria has

 2   been manufacturing and selling “combustible” cigarettes for more than a century.

 3            47.      Altria, for its part, desperately sought a replenishing customer base. Cigarette

 4   companies have long known that profitable growth requires a pipeline of “replacement”

 5   customers. After decades of tobacco litigation and regulation, Altria (including through its

 6   subsidiary Philip Morris) had little ability to recruit new smokers in the ways that had driven

 7   Philip Morris’s success through most of the 1900s. In 2017, Altria’s combustible cigarette

 8   products (sold through Philip Morris) were facing increasing regulatory pressures. In late July

 9   2017, Altria’s stock value plummeted shortly after the FDA announced that it would reduce the

10   amount of nicotine allowed in cigarettes with an eye toward reaching non-addictive levels.19 In

11   late 2017, Altria, and other major cigarette companies, also finally complied with a consent

12   decree from the 1990s tobacco litigation that required them to issue corrective advertising

13   statements that highlighted the addictiveness and health impacts of smoking cigarettes.20

14            48.      Due in large part to this litigation and regulation, cigarette use has been declining

15   in the United States in the last decade, especially among youth.21 Altria estimates that the

16   cigarette industry declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4%

17   to 5% decline in the average annual U.S. cigarette industry volume for 2019 through 2023.22

18   Altria later adjusted the estimated rate of decline to 4% to 6%, to reflect efforts to increase the

19   legal age for cigarette smoking to 21.23

20            49.      In the face of this continued downward trend in the traditional cigarette market,

21   Altria had undertaken its own efforts at marketing an e-cigarette product through its subsidiary

22

23   19
         See Dan Caplinger, Altria Group in 2017: The Year in Review, The Motley Fool (Dec. 18, 2017),
         https://www.fool.com/investing/2017/12/18/altria-group-in-2017-the-year-in-review.aspx.
24    20
         https://www.law360.com/articles/1037281/tobacco-cos-settle-long-running-health-warning-dispute
     21
        Current Cigarette Smoking Among Adults In the United States, CDC,
25      https://www.cdc.gov/tobacco/data_statistics/fact_sheets/adult_data/cig_smoking/index.htm (last visited February
        10, 2020); Youth and Tobacco Use, CDC,
26      https://www.cdc.gov/tobacco/data_statistics/fact_sheets/youth_data/tobacco_use/index.htm (last visited February
        10, 2020).
27   22
        Altria’s Fourth-Quarter 2018 Earnings Conference Call, Altria (Jan. 31, 2019),
        http://investor.altria.com/Cache/1001247877.PDF?O=PDF&T=&Y=&D=&FID=1001247877&iid=4087349.
28   23
        Altria Shares Slide As Cigarette Sales Continue to Decline, Tobacco Bus. (July 31, 2019),
        https://tobaccobusiness.com/altria-shares-slide-as-cigarette-sales-continue-to-decline/.

          Page 14                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 22 of 297


 1   Nu Mark LLC. Altria, through Nu Mark, had launched the MarkTen product nationwide in

 2   2014 with an aggressive marketing campaign, eclipsing the advertising expenditures for the

 3   market leader at that time, blu e-cigarettes.24 Of the $88.1 million spent on e-cigarette

 4   advertising in 2014, nearly 40% of that was Altria’s MarkTen campaign, at $35 million.25 Altria

 5   was clear in its intent to dominate the e-cigarette market as it has the combustible cigarette

 6   market: “We are the market leader today and we will continue to be,” then-CEO Marty

 7   Barrington told investors at the time of MarkTen’s launch. 26 The original MarkTen was a

 8   “cigalike,” designed to mimic the look

 9   and feel of a combustible cigarette.

10            50.      Altria had also been acquiring small companies in the e-cigarette industry,

11   starting in 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and

12   were sold in flavors including “Vanilla Dreams” and “Smooth Chocolate.”27 In 2016, Altria

13   acquired an e-cigarette product called Cync, from Vape Forward.28 Cync is a small e-cigarette

14   device that uses prefilled pods in a variety of flavors, similar to the JUUL.

15            51.      At the same time Altria was struggling to market a successful e-cigarette product

16   through Nu Mark, it was carefully studying JUUL. A May 13, 2016 presentation by Altria

17   Client Services titled “JUUL Market Summary” included detailed information on the sale of

18   JUUL, including market share, the number of chain stores selling JUUL, the price of JUUL and

19   JUUL pods, updates to the design of JUUL and JUUL pods, new flavor names, the purported

20   nicotine strength of JUUL pods, the “Target consumer” for JUUL, and the “Business

21   Model/Sources of Funding” of JLI (then PaxLabs).29

22

23
     24
         Jennifer Cantrell et al., Rapid increase in e-cigarette advertising spending as Altria’s MarkTen enters the
        marketplace, Tobacco Control 25 (10) (2015), http://dx.doi.org/10.1136/tobaccocontrol-2015-052532.
     25
         Id.
24   26
         Melissa Kress, MarkTen National Rollout Hits 60,000 Stores, Convenience Store News (July 22, 2014),
        https://csnews.com/markten-national-rollout-hits-60000-stores.
25   27
         Mike Esterl, Altria To Launch MarkTen E-Cigarette Nationally, Wall St. J. (Feb. 19, 2014),
        https://www.wsj.com/articles/altria-to-launch-markten-e-cigarette-nationally-1392832378; Senator Richard J.
26      Durbin et al., Gateway to Addiction? A Survey of Popular Electronic Cigarette Manufacturers and Targeted
        Marketing to Youth at 12 (Apr. 14, 2014), https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-
27      Cigarettes%20with%20Cover.pdf.
     28
         Remarks by Jody Begley, 2017 Altria Investor Day (Nov. 2, 2017), http://media.corporate-
28      ir.net/media_files/IROL/80/80855/2017InvestorDay/Remarks_and_Reconciliations.pdf.
      29
          ALGAT0002577924.

          Page 15                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 23 of 297


 1            52.      In February 2017, Altria told investors at the 2017 Consumer Analyst Group of

 2   New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made

 3   excellent progress toward its long-term aspiration of becoming a leader in e-vapor.”30 In his

 4   remarks, Altria Group’s current then-CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor

 5   company, had a very strong year. It made excellent progress toward establishing MarkTen as a

 6   leading brand in the category, continued to improve its supply chain, and took the necessary

 7   steps to comply with the deeming regulations.” He noted, however, that the estimated “total

 8   2016 e-vapor consumer spending was roughly flat compared to the prior year at approximately

 9   $2.5 billion.”31 In 2017, Altria’s MarkTen e-cigarettes had a market share of only 13.7%, well

10   behind JLI’s growing market share of 40%.32 Thus, despite its public statements to the contrary,

11   Altria knew the popularity of JUUL stood in the way of Altria becoming the dominant force in

12   the e-cigarette market.

13            53.      With smoking on the decline, litigation and regulatory controls were ramping up

14   and threatening Altria’s ability to attract new smokers, and JUUL outperforming Altria’s

15   products in the market, Altria saw a solution in JLI, with its exponential growth and large youth

16   market. That youth market would be key to replacing Altria’s lost profits for years to come. So,

17   Altria Group and Altria Client Services set out to court the leaders of JLI in an eighteen-month

18   dance, all the while signaling that a massive payout would await those leaders if they

19   maintained JLI’s

20   large youth market.

21            54.      Essential to maintaining JLI’s large youth market, of course, was delaying or

22   preventing regulation or public outcry that could interfere with Altria’s and the Management

23   Defendants’ efforts. Altria, with its decades of experience doing just that, aided JLI and the

24

25   30
        Remarks by Marty Barrington, Altria Group, Inc.’s (Altria) Chairman, CEO and President, and other members of
        Altria’s senior management team 2017 Consumer Analyst Group of New York (CAGNY), (2017),
26      http://investor.altria.com/Cache/IRCache/1ac8e46a-7eb4-5df2-843d-
        06673f29b6b0.PDF?O=PDF&T=&Y=&D=&FID=1ac8e46a-7eb4-5df2-843d-06673f29b6b0&iid=4087349.
27   31
        Id.
      32
         Richard Craver, Vuse falls further behind Juul on e-cig sales, Winston-Salem Journal (Dec. 14, 2017),
28       https://www.journalnow.com/business/vuse-falls-further-behind-juul-on-e-cig-sales/article_ed14c6bc-5421-5806-
         9d32-bba0e8f86571.html.

          Page 16                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 24 of 297


 1   Management Defendants in these efforts along the way, ultimately attempting to deceive the

 2   public and the FDA itself in order to defraud users when the specter of regulation threatened the

 3   value of its impending investment in late 2018. Altria’s best bet for maintaining its sales by

 4   increasing the number of users, especially youth, addicted to nicotine was to partner with JLI’s

 5   leadership (1) to maintain or increase the number of users, especially youth, hooked on JUUL;

 6   and (2) to delay and prevent regulation that could interfere with this first scheme.

 7            55.      For those reasons and others, Altria began coordinating with the Management

 8   Defendants in the Spring of 2017. And so, with Defendants Bowen, Monsees, Pritzker, Valani,

 9   and Huh looking for a big payout, and Altria and Altria Client Services looking for new

10   customers, this group of Defendants began to work together, using JLI to further their unlawful

11   ends, in the Spring of 2017. Of course, these Defendants were not strangers to one another.

12   Before the Spring of 2017, Altria (through Altria Client Services) and JLI were members of at

13   least one industry group that shared information and coordinated public statements regarding

14   vaping,33 and Ploom’s advisory committee included Altria’s former growth officer. Howard

15   Willard, Altria’s CEO said, the company followed “JUUL’s journey rather closely” from its

16   early beginnings.34

17            56.      As discussed further below, Altria first contacted JLI’s leadership, including

18   Defendants Pritzker and Valani, about a partnership by early 2017, with “confidential

19   discussions” beginning in the Spring of 2017.35 JLI’s pitch deck to investors at the time boasted

20   that “Viral Marketing Wins,” and that JUUL’s super potent nicotine formulation was

21   “cornering” the consumables market with the highest customer retention rate of any e-

22   cigarette.36

23            57.      By the Fall of 2017, JLI, through its leadership including the Management

24

25

26   33
        INREJUUL_00278740.
     34
        Olivia Zaleski & Ellen Huet, Juul Expects Skyrocketing Sales of $3.4 Billion, Despite Flavored Vape Restrictions,
27      Bloomberg (Feb. 22, 2019), https://www.bloomberg.com/news/articles/2019-02-22/juul-expects-skyrocketing-
        sales-of-3-4-billion-despite-flavored-vape-ban.
28   35
        Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
     36
        INREJUUL_00349529.

          Page 17                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 25 of 297


 1   Defendants, and Altria had agreed to and had taken coordinated actions to maintain and expand

 2   JUUL’s market share, knowing that it was based on sales to youth and fraudulent and

 3   misleading advertising to users of all ages.

 4              58.   The “confidential discussions” continued, with Altria’s leadership meeting

 5   regularly with Pritzker and Valani for “a period of approximately 18 months.”37 Defendants

 6   Pritzker and Valani took the lead on these discussions (together with JLI CEO Kevin Burns),

 7   working to establish the formal JLI-Altria partnership. On August 1, 2018, Pritzker, Valani, and

 8   JLI’s CEO Kevin Burns met Willard and William Gifford, Altria’s CFO, at the Park Hyatt

 9   Hotel in Washington, D.C., to discuss their partnership and Altria’s support of JUUL’s mission.

10              59.   During the roughly 18-month negotiating period, Pritzker, Valani, and JLI’s

11   leadership communicated regularly with Altria as they all worked together to fraudulently

12   growth and maintain JUUL’s market share. Through their control of JLI, Bowen, Monsees and

13   Huh remained critical to the success of these efforts. Without their control of the JLI Board of

14   Directors and prior fraudulent conduct, the close coordination between JLI’s leadership and

15   Altria and Altria’s investment in JLI to support JUUL’s mission, would not have been possible.

16              60.   In December 2018, Altria decided to take the next step in its coordination with

17   the Management Defendants and JLI’s leadership by making a $12.8 billion equity investment

18   in JLI, the largest equity investment in United States history. This arrangement was profitable

19   for Altria, as well as enormously lucrative for Defendants Monsees, Bowen, Pritzker, Valani,

20   and Huh, as detailed below.

21              61.   Both before and after Altria’s investment, JLI, through its employees and

22   officers, provided Altria with critical information regarding the design and nicotine content of

23   the JUUL product, the labeling of the JUUL product, and related topics including advertising,

24   retail distribution, online sales, age verification procedures, information on underage user’s

25   flavor preferences, and regulatory strategies. Altria, for its part, increasingly guided and directed

26   JLI and the Management Defendants in these areas and helped them devise and execute

27
28
     37
          Id.

           Page 18                                                                        COMPLAINT
                                                                          Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 26 of 297


 1   schemes to preserve JLI’s youth appeal and market, including by deceiving users of all ages and

 2   regulators.

 3               62.     JLI, the Management Defendants, and Altria worked together to implement their

 4   shared goal of growing a youth market in the image of the combustible cigarette market

 5   through a multi-pronged strategy to: (1) create an highly addictive product that users would not

 6   associate with cigarettes and that would appeal to the lucrative youth market, (2) deceive the

 7   public into thinking the product was a fun and safe alternative to cigarettes that would also help

 8   smokers quit, (3) actively attract young users through targeted marketing, and (4) use a variety

 9   of tools, including false and deceptive statements to the public and regulators, to delay

10   regulation of e-cigarettes. As detailed more fully throughout this Complaint, each of the

11   Defendants played a critical role—at times overlapping and varying over time—in each of these

12   strategies.

13   B.          Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
                 Profits Through Addiction.
14
                 1.      Defendants Understood that the “Magic” Behind Cigarettes’ Stratospheric
15                       Commercial Success Was Nicotine Addiction.
16               63.     The first step in replicating the success of combustible cigarettes was to create a
17   product that, like combustible cigarettes, was based on getting users addicted to the nicotine in
18   the product. Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is
19   highly addictive and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive
20   properties are similar to heroin and cocaine.38
21               64.     Route of administration and speed of delivery are key to understanding
22   nicotine’s addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon
23   General’s Report on nicotine addiction, wrote: “After a puff, high levels of nicotine reach the
24   brain in 10–20 s[econds], faster than with intravenous administration, producing rapid
25   behavioral reinforcement. The rapidity of rise in nicotine levels permits the smoker to titrate the
26

27
28   38
          See e.g., U.S. Dep’t of Health and Human Servs., Nicotine Addiction: A Report of the Surgeon General, DHHS
          Publication Number (CDC) 88-8406, (1988).

           Page 19                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 27 of 297


 1   level of nicotine and related effects during smoking, and makes smoking the most reinforcing

 2   and dependence-producing form of nicotine administration.”39

 3            65.     Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by

 4   smoking … results in high levels of nicotine in the central nervous system with little time for

 5   development of tolerance. The result is a more intense pharmacologic action. The short time

 6   interval between puffing and nicotine entering the brain also allows the smoker to titrate the

 7   dose of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing

 8   drug self-administration and facilitating the development of addiction.”40

 9            66.     Nicotine fosters addiction through the brain’s “reward” pathway. Both a

10   stimulant and a relaxant, nicotine affects the central nervous system; increases blood pressure,

11   pulse, and metabolic rate; constricts blood vessels of the heart and skin; and causes muscle

12   relaxation. Long-term exposure to nicotine causes upregulation—an increase in the number of

13   these high-affinity nicotinic receptors in the brain. When nicotine binds to these receptors it

14   triggers a series of physiological effects in the user that are perceived as a “buzz” that includes

15   pleasure, happiness, arousal, and relaxation of stress and anxiety. With regular nicotine use,

16   however, these feelings diminish, and the user must consume increasing amounts of nicotine to

17   achieve the same effects.

18            67.     Kids are particularly vulnerable to nicotine addiction, as Defendants know

19   well. As described by the United States Surgeon General, “Tobacco use is a pediatric

20   epidemic.” Nine out of ten smokers begin by age 18 and 80% who begin as teens will smoke

21   into adulthood.41

22            68.     The above statements apply equally, if not more so, to e-cigarettes. Further, the

23   Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and

24   can addict kids more easily than adults: “Until about age 25, the brain is still growing. Each

25   time a new memory is created, or a new skill is learned, stronger connections—or synapses—

26
     39
        Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 HANDB. EXP.
27      PHARMACOL. 29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     40
        Id.
28   41
        Preventing Tobacco Use Among Youth and Adults, A Report of the Surgeon General at 1 (2012),
        https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.

          Page 20                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 28 of 297


 1   are built between brain cells. Young people’s brains build synapses faster than adult brains.

 2   Because addiction is a form of learning, adolescents can get addicted more easily than adults.”42

 3   The effects of nicotine exposure on the brain of youth and young adults include not only

 4   addiction, priming for use of other addictive substances, but also reduced impulse control,

 5   deficits in attention and cognition, and mood disorders.43 A highly addictive, psychoactive

 6   substance that targets brain areas involved in emotional and cognitive processing, nicotine poses

 7   a particularly potent threat to the adolescent brain, as it can “derange the normal course of brain

 8   maturation and have lasting consequences for cognitive ability, mental health, and even

 9   personality.”44

10            69.      In 2014, the United States Surgeon General reported that nicotine addiction is the

11   “fundamental reason” that individuals persist in using tobacco products, and this persistent

12   tobacco use contributes to millions of needless deaths and many diseases, including diseases

13   that affect the heart and blood vessels (cardiovascular disease), lung diseases (chronic

14   obstructive pulmonary disease (COPD) and lung cancer), cancer almost anywhere in the body,

15   and birth defects.45

16            70.      It took five decades of public health initiatives, government intervention,

17   impact litigation, consumer education and tobacco regulation to finally see a significant drop in

18   cigarette smoking and nicotine addiction.

19            71.      By 2014, the number of adults that reported using cigarettes had dropped to 18%,

20   and the number of adult smokers who reported quitting smoking increased from 50.8% in 2005

21

22

23   42
         Know The Risks: E-Cigarettes & Young People (2019), https://e-cigarettes.surgeongeneral.gov/
        knowtherisks.html.
24   43
         Menglu Yuan et al., Nicotine and the Adolescent Brain, 593 J. OF PHYSIOLOGY 3397 (2015),
        www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/; U.S. Surgeon General and U.S. Centers for Disease Control
25      & Prevention, Office on Smoking and Health, Know the Risks: E-Cigarettes and Young People (2019), https://e-
        cigarettes.surgeongeneral.gov/.
26   44
         Natalia A. Goriounova & Huibert D. Mansvelder, Short- and Long-Term Consequences of Nicotine Exposure
        During Adolescence for Prefrontal Cortex Neuronal Network Function, 2 COLD SPRING HARBOR PERSP. MED. 12
27      (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3543069/.
        45
           U.S. Dep’t of Health and Human Servs. 2014 Surgeon General's Report: The Health Consequences of
28      Smoking—50 Years of Progress (2014), https://www.cdc.gov/tobacco/data_statistics/sgr/50th-
        anniversary/index.htm#report.

          Page 21                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 29 of 297


 1   to 59% by 2016.46 By 2014, teen smoking also hit a record low.47 In June 2014, the Centers for

 2   Disease Control and Prevention (“CDC”) reported that “in achieving a teen smoking rate of

 3   15.7 percent, the United States has met its national Healthy People 2020 objective of reducing

 4   adolescent cigarette use to 16 percent or less.”

 5            72.      The United States Surgeon General reported in 2014 that: “We are at a historic

 6   moment in our fight to end the epidemic of tobacco use that continues to kill more of our

 7   citizens than any other preventable cause. The good news is that we know which strategies work

 8   best. By applying these strategies more fully and more aggressively, we can move closer to our

 9   goal of making the next generation tobacco-free.”48

10            73.      Where the public health community saw progress in curbing the use of cigarettes

11   and nicotine addiction, Defendants saw an opportunity.

12            2.       Following the Cigarette Industry Playbook, Defendants Sought to Market a
                       Product that would Create and Sustain Nicotine Addiction, but Without the
13                     Stigma Associated with Cigarettes
14            74.      Seeking to build and dominate a new market for nicotine products without the

15   baggage of combustible cigarettes (i.e. well-established link to death and disease), JLI

16   engineered a cool-looking e-cigarette device capable of delivering more nicotine and fueling

17   higher levels of consumer addiction than ever before. JLI marketed that highly-addictive device

18   as healthy, safe, cool and available in kid-friendly flavors.

19            75.      In doing so, JLI followed the cigarette industry’s playbook. Monsees admitted

20   that when creating JLI, he and Bowen carefully studied the marketing strategies,

21   advertisements, and product design revealed in cigarette industry documents that were

22

23   46
         Centers for Disease Control and Prevention, U.S. Dep’t of Health and Human Services, Trends in Cigarette
        Smoking Among High School Students—United States, 1991-2001, 51 MORBIDITY & MORTALITY WKLY. REP. 409
24      (May 17, 2002), https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5119a1.htm; Teresa W. Wang et al.,
        Tobacco Product Use Among Adults—United States, 2017, 67 MORBIDITY & MORTALITY WKLY. REP. 1225 (Nov.
25      9, 2018), https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6744a2-H.pdf; U.S. Dep’t of Health and Human
        Servs. 2014 Surgeon General's Report: The Health Consequences of Smoking—50 Years of Progress (2014),
26      https://www.cdc.gov/tobacco/data_statistics/sgr/50th-anniversary/index.htm#report.
     47
         Press Release, Centers for Disease Control and Prevention, Cigarette smoking among U.S. high school students at
27      lowest level in 22 years (June 12, 2014), https://www.cdc.gov/media/releases/2014/p0612-YRBS.html.
     48
         U.S. Dep’t of Health and Human Servs. Let’s Make the Next Generation Tobacco-Free: Your Guide to the 50th
28      Anniversary Surgeon General’s Report on Smoking and Health (2014),
        https://www.hhs.gov/sites/default/files/consequences-smoking-consumer-guide.pdf

          Page 22                                                                                   COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 30 of 297


 1   uncovered through litigation and made public under the November 1998 Master Settlement

 2   Agreement between the state Attorneys General of forty-six states, five U.S. territories, the

 3   District of Columbia and the four largest cigarette manufacturers in the United States.

 4   “[Cigarette industry documents] became a very intriguing space for us to investigate because we

 5   had so much information that you wouldn’t normally be able to get in most industries. And we

 6   were able to catch up, right, to a huge, huge industry in no time. And then we started building

 7   prototypes.”49

 8            76.     In a thesis presentation Bowen and Monsees gave in 2004, Monsees candidly

 9   admitted, “The cigarette is actually a carefully engineered product for nicotine delivery and

10   addiction.”50 JLI researched how cigarette companies engineered their products and chemically

11   manipulated nicotine to maximize delivery: “We started looking at patent literature. We are

12   pretty fluent in ‘Patentese.’ And we were able to deduce what had happened historically in the

13   tobacco industry.”51 With access to the trove of documents made public to curb youth smoking

14   and aid research to support tobacco control efforts, JLI was able to review literature on

15   manipulating nicotine pH to maximize its delivery in a youth-friendly vapor with minimal

16   “throat hit.”

17            77.     Through studying industry documents, JLI learned that the cigarette industry had

18   tried for years to figure out ways to create and sustain addiction by delivering more nicotine in

19   way that would be easy to ingest—without the nausea, cough, or other aversive side effects that

20   many new smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a

21   solution: Combine the high-pH nicotine with a low-pH acid. The result was a neutralized

22   compound referred to as nicotine salt. In a 1973 RJR memorandum titled “Cigarette concept to

23   assure RJR a larger segment of the youth market,” RJR highlighted that this chemical

24   manipulation of the nicotine content was expected to give its cigarettes an “additional nicotine

25   ‘kick’” that would be more appealing and addictive. A young RJ Reynolds chemist, Thomas

26
     49
        Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
27      https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     50
        Jordan Crook, This is the Stanford Thesis Presentation That Launched Juul, TECH CRUNCH (Feb. 27, 2019),
28      https://techcrunch.com/2019/02/27/this-is-the-stanford-thesis-presentation-that-launched-juul/.
     51
        Id.

          Page 23                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 31 of 297


 1   Perfetti, synthesized 30 different nicotine salt combinations, tested the salts’ ability to dissolve

 2   into a liquid, and heated them in pursuit of the “maximum release of nicotine.” 52 Perfetti

 3   published his results in a 1979 memo stamped “CONFIDENTIAL,” which was found among

 4   the documents that the FDA obtained from JLI in 2018. Relying on cigarette industry research

 5   like this, and assistance from Perfetti himself, JLI developed a cartridge-based e-cigarette using

 6   nicotine salts. As described in herein, JLI’s use of nicotine salts, pioneered by major

 7   combustible tobacco companies, was a critical tool for addicting non-smokers, including youth.

 8            78.     JLI also engaged former cigarette industry researchers to consult on the design of

 9   their product. As Monsees noted in an interview with WIRED magazine: “The people who

10   understood the science and were listed on previous patents from tobacco companies aren’t at

11   those companies anymore. If you go to Altria’s R&D facility, it’s empty.”53 The WIRED article

12   stated that “[s]ome of those people are now on [PAX Lab, Inc.’s] team of advisers, helping

13   develop J[UUL].”54

14            79.     One of the keys to JLI’s success was its ability to fuse addiction and technology.

15   The JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2)

16   the JUUL pod (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively

17   referred to herein as “JUUL”). The JUUL e-cigarette device is a thin, sleek rectangular e-

18   cigarette device consisting of an aluminum shell, a battery, a magnet (for the USB-charger), a

19   circuit board, an LED light, and a pressure sensor. JLI manufactures and distributes JUUL pods

20   that contain liquid that includes nicotine, flavoring and other additives. Each JUUL pod is a

21   plastic enclosure containing 0.7 milliliters of JLI’s patented nicotine liquid and a coil heater.

22   When a sensor in the JUUL e-cigarette detects the movement of air caused by suction on the

23   JUUL pod, the battery in the JUUL e-cigarette device activates the heating element, which in

24   turn converts the nicotine solution in the JUUL pod into a vapor consisting of nicotine, benzoic

25

26
     52
         Thomas A. Perfetti, Smoking Satisfaction and Tar/Nicotine Control (Dec. 7, 1978), https://ca-
27      times.brightspotcdn.com/3a/12/a5ec27874843a56e26b4ecdfd221/nicotine-salts-investigation.pdf.
     53
         David Pierce, This Might Just Be the First Great E-Cig, WIRED (Apr. 21, 2015), www.wired.com/2015/04/pax-
28      juul-ecig/.
     54
         Id.

          Page 24                                                                                COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 32 of 297


 1   acid, glycerin, and propylene glycol along with myriad chemical flavorings and other

 2   chemicals, many of which are recognized as toxic.55

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17              80.      JLI sells the JUUL pods in packs of four or two pods, and until recently, in a
18   variety of enticing flavors. Many of the flavors have no combustible cigarette analog, including
19   “cool” cucumber, fruit medley, “cool” mint, and crème brûlée. Figure 1 shows the JLI device
20   and a JLI “Starter Kit” with four flavored JUUL pods:
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27
28   55
          King County & Seattle Public Health, E-cigarettes and Vapor Products (Dec. 30, 2019),
          https://www.kingcounty.gov/depts/health/tobacco/data/e-cigarettes.aspx.

           Page 25                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 33 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14   Figure 1

15            81.      JLI attempted to distinguish JUUL products from the death and disease

16   associated with cigarettes by deliberately providing a false assurance of safety. For example, on

17   May 8, 2018, a document titled “Letter from the CEO” appeared on JUUL’s website. The

18   document stated: “[JUUL]’s simple and convenient system incorporates temperature regulation

19   to heat nicotine liquid and deliver smokers the satisfaction that they want without the

20   combustion and the harm associated with it.”56

21            82.      JLI even took this message to ninth graders: in 2018, a representative from JLI

22   spoke at a high school during a presentation for ninth graders, stating that JUUL “was much

23   safer than cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative

24   than smoking cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99%

25   safer than cigarettes . . . and that . . . would happen very soon.”57

26

27   56
         Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9, 2019),
        https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-
28      inc-590950-09092019.
     57
         Id.

          Page 26                                                                                  COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 34 of 297


 1            83.      This was not just a rogue employee. Internal messaging around JUUL, crafted

 2   by the executives, emphasized that JUUL was safer than smoking. In a “Marketing Update”

 3   presentation dated March 26, 2015, a message from then-Chief Marketing Officer Scott Dunlap

 4   stated that “[v]aporization technology is fundamentally disruptive, because it is safer, faster,

 5   more effective and less intrusive than alternatives.”58 More than a year later, on April 28, 2016,

 6   Tim Danaher sent Tyler Goldman a slide deck aimed at investors which he said that “James

 7   [Monsees] owns” and “will pull / update the relevant slides.”59 The deck claimed that “PAX

 8   Labs’ new delivery system is faster, safer, more effective and less intrusive than[,]” among

 9   other options, “[s]moking[.]”60 The consistency of the wording in these presentations more than

10   a year apart shows that this was standard company language.

11            84.      JLI’s mission was not to improve public health. Rather, JLI sought to introduce a

12   new generation of users to nicotine. JLI’s business model was never about reducing addiction.

13   As one JLI engineer put it: “We don’t think a lot about addiction here because we’re not trying

14   to design a cessation product at all . . . anything about health is not on our mind.”61

15            85.      JLI, Bowen, and Monsees achieved their vision. Pioneering a nicotine delivery

16   technology that eliminated the harshness of traditional free-base nicotine, JLI’s e-cigarette

17   system provided users with palatable access to high-concentrations of nicotine like never

18   before. Since the JUUL’s launch in 2015, JLI has become the dominant e-cigarette

19   manufacturer in the United States. Its revenues grew by 700 percent in 2017 alone. By 2019,

20   JLI owned three-quarters of the e-cigarette market.62

21

22

23

24

25   58
         INREJUUL_00441986 (emphasis added).
     59
         JLI00373324.
26    60
         JLI00373328 (emphasis added).
     61
        Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. TIMES (Jan. 11, 2019),
27      https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
     62
        Dick Durbin et al., Durbin & Senators to JUUL: You are More Interested in Profits Than Public Health, Durbin
28      Newsroom (Apr. 8, 2019), https://www.durbin.senate.gov/newsroom/press-releases/durbin-and-senators-to-juul-
        you-are-more-interested-in-profits-than-public-health.

          Page 27                                                                                 COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 35 of 297


 1             3.      Defendants Sought to Position JLI for Acquisition by a Major Cigarette
                       Company.
 2             86.     JLI, along with the Management Defendants, worked together to maintain and
 3   expand the number of nicotine-addicted e-cigarette users in order to ensure a steady and
 4   growing customer base.
 5   ///
 6             87.     That growing customer base was crucial to JLI’s and the Management
 7   Defendants’ long term objective—lucrative acquisition by another company. They recognized
 8   that JLI’s product, with its potential to dominate the nicotine products market by hooking new
 9   users, would appeal to one segment of the economy in particular: the cigarette industry.
10             88.     JLI and the Management Defendants also recognized that their business goal—
11   becoming part of the cigarette industry—was unlikely to endear them to the users that they
12   needed to purchase their products. Years of anti-smoking campaigns have successfully
13   stigmatized cigarette smoking. When Monsees and Bowen presented their thesis and product
14   design to their classmates, they included a clip from a South Park episode showing the
15   characters assembled at the Museum of Tolerance and shaming a smoker.63
16             89.     Monsees and Bowen needed to shape social norms such that the public attitude
17   towards e-cigarettes would allow users to use their product without the stigma and self-
18   consciousness smokers experienced. Monsees and Bowen saw a market opportunity in a
19   generation of non-smoking users brought up on anti-smoking norms. In Monsees’ words, they
20   wanted to redesign the cigarette “to meet the needs of people who want to enjoy tobacco but
21   don’t self-identify with—or don’t necessarily want to be associated with—cigarettes.”64
22             90.     Part of this approach was consistently portraying JUUL as an enemy of the
23   cigarette industry, with a publicly announced goal of eliminating the cigarette. In an interview,
24   Bowen asserted that he and Monsees spent a lot of time talking about “the kind of typical
25

26
     63
         Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
27       https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     64
        Id.; see also, INREJUUL_00064696 (May 28, 2015) (Slides describing JUUL’s market overview and positioning
28      as a “tech lifestyle product with a nicotine experience that satisfies, JUUL will appeal to regular ecig users and
        wealthy, tech savvy smokers – a significant portion of the market.”)

           Page 28                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 36 of 297


 1   thoughts of evil Big Tobacco companies like coming down and squashing you.”65 The “Mission

 2   Statement” on JLI’s homepage proclaims:

 3

 4            Our mission is to transition the world’s billion adult smokers away from
              combustible cigarettes, eliminate their use, and combat underage usage of our
 5            products.
 6            We envision a world where fewer adults use cigarettes, and where adults who
 7            smoke cigarettes have the tools to reduce or eliminate their consumption entirely,
              should they so desire.66
 8

 9   In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind JLI is
10   “eliminating cigarettes.”67
11            91.    This public message of eliminating cigarettes and challenging tobacco
12   companies stands in direct contrast with JLI’s actual business and investment strategy, which
13   involved replicating in JUUL’s new market the tobacco companies’ historical success in the
14   market for cigarettes. From the beginning, Bowen and Monsees actively sought the investment
15   and assistance of major cigarette companies. Bowen and Monsees’ initial foray into the e-
16   cigarette business, Ploom, launched its e-cigarette as the ModelOne in 2010, using pods of
17   loose-leaf tobacco heated by butane. It did not catch on. Ploom only sold a few thousand
18   devices. By then a company with a dozen employees, Ploom was faltering, in need of money,
19   technological expertise, and marketing savvy.68
20            92.    Help came from Japan Tobacco International (“Japan Tobacco”), a division of
21   Japan Tobacco Inc., the fourth-largest tobacco company in the world. In December 2011, Japan
22   Tobacco and Ploom entered into a strategic agreement, which gave Japan Tobacco a minority
23   stake in Ploom and made it a strategic partner. In a statement regarding the agreement, Monsees
24

25   65
        Alison Keeley, Vice Made Nice? A High-tech Alternative to Cigarettes, STANFORD MAGAZINE (2012),
        https://stanfordmag.org/contents/vice-made-nice.
26   66
        JUUL Labs, Our Mission (2019), https://www.juul.com/mission-values.
     67
        Ashley Gould, JUUL Labs is Committed to Eliminating Cigarettes, CAL MATTERS (March 18, 2019),
27      https://calmatters.org/commentary/e-cigarette/.
     68
        David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
28      https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-marketing-
        dilemma.html

          Page 29                                                                            COMPLAINT
                                                                             Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 37 of 297


 1   said, “We are very pleased to partner with [Japan Tobacco] as their deep expertise, global

 2   distribution networks and capital resources will enable us to enter our next phase of growth and

 3   capitalize on global expansion opportunities.”69 As Bowen explained in an interview, “We were

 4   still doing a lot of our own internal product development, but now we had access to floors of

 5   scientists at [Japan Tobacco].”70

 6            93.     According to internal documents, JLI (then known as Pax) entered into a

 7   “strategic partnership” with Japan Tobacco after it “evaluated all major tobacco industry

 8   companies.”71 When JLI was getting ready to launch JUUL, its business plan called for a

 9   “massive distribution for JUUL,” to “be distributed by the four largest US tobacco

10   distributors.”72 In addition, in 2015, JLI counted among its advisors Charles Blixt, the former

11   general counsel of Reynold American, Chris Skillin, former director of corporate business

12   development at Altria Group, Bryan Stockdale, the former SVP/President & CEO of R.J.

13   Reynolds / American Snuff Company, and Chris Coggins, a toxicologist at Reynolds for 20

14   years.73

15            94.     JLI and the Management Defendants even retained the Investment Bank Stifel to

16   help JLI “establish strong international partnerships with leading tobacco companies (“LT”) to

17   accelerate JUUL.”74 According to Stifel, “JUUL could be a multi-billion opportunity to LT

18   [leading tobacco companies] over time,” and Stifel offered to manage a process that: “Identified

19   the best Partner(s) for JUUL”; “Best positions JUUL to each Partner”; “Creates a catalyst for

20   [leading tobacco company] decision making”; and “drives strong economic value and terms

21

22

23

24   69
         Innovative P’ship for Ploom and Japan Tobacco Int’l JTI to Take Minority Share in Ploom, JAPAN TOBACCO
        INT’L (Dec. 8, 2011), https://www.jti.com/sites/default/files/press-releases/documents/2011/innovative-
25      partnership-for-ploom-and-japan-tobacco-international.pdf.
     70
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, INC. MAGAZINE
26      (2014), https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-
        marketing-dilemma.html.
27   71
         INREJUUL_00371423 (Pax Labs company overview, Feb. 2015).
     72
         INREJUUL_00371447.
28   73
         INREJUUL_00371458-INREJUUL_00371459.
     74
         INREJUUL_00016386 (Stifel Presentation, Aug. 2015).

          Page 30                                                                                COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 38 of 297


 1   through competition.”75 The end result of the process would be an exclusive agreement with the

 2   cigarette industry that would “maximize JUUL Growth Trajectory.”76

 3             95.   Stifel’s presentation to the JLI Board of Directors, which included each of the

 4   Management Defendants, also emphasized both the stagnant and declining cigarette market, and

 5   the sharply growing e-cigarette market:77

 6   ///

 7   ///

 8

 9

10

11

12

13

14

15

16

17

18

19

20             96.   According to Stifel, “[s]ince 2013 [leading tobacco companies] have
21   aggressively but unprofitably entered the vape category . . . with products that are not
22   compelling.”78 Stifel’s conclusion was that in light of the leading cigarette companies’ failures
23   to develop an appealing e-cigarette product: “JUUL Presents a Prime Opportunity for [leading
24   tobacco companies] to Compete with [vaporizers, tanks and mods] in Form Factor and
25

26

27   75
        Id.
     76
        Id.
28   77
        INREJUUL_0016399.
     78
        INREJUUL_0016400-INREJUUL_0016401.

           Page 31                                                                     COMPLAINT
                                                                       Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 39 of 297


 1   Dominate the E-cig Experience Through Retail Channels that Leverage its Distribution

 2   Strengths.”79

 3             97.    Consistent with Stifel’s presentation, and the profits it was forecasting, a draft

 4   December 7, 2015 presentation to the board of directors included as a “management committee

 5   recommendation” that JLI position itself for “strategic alternatives (including licensing or

 6   sale)”:80

 7   ///

 8   ///

 9   ///

10   ///

11

12

13

14

15

16

17

18

19

20

21

22

23

24             98.    The presentation also made clear that the “strategic alternative” for JLI
25   envisioned by management was its acquisition by a large cigarette company:81
26

27
     79
        INREJUUL_0016404.
28   80
        INREJUUL_00061757 (board meeting presentation, Dec. 7, 2015).
     81
        INREJUUL_00061833.

           Page 32                                                                       COMPLAINT
                                                                         Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 40 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12             99.    This goal—acquisition by a major cigarette company—was a motive that the JLI

13   and the Management Defendants would return to in making decisions about the manufacture

14   and marketing of JUUL products. As an example, in a 2016 email exchange with JLI employees

15   regarding potential partnerships with e-cigarette juice manufacturers, Defendant Bowen

16   reminded the employees that “big tobacco is used to paying high multiples for brands and

17   market share.”82 Bowen knew that to achieve the ultimate goal of acquisition, JLI and the

18   Management Defendants would have to grow the market share of nicotine-addicted e-cigarette

19   users, regardless of the human cost.

20             100.   JLI and the Management Defendants sought to grow the market share of

21   nicotine-addicted e-cigarette users beginning by at least early 2015 through two related

22   schemes: first, by designing an unsafe product with a high nicotine content that was intended to

23   addict, or exacerbate the addiction of, its users; and, second, by marketing and misbranding that

24   potent product to the broadest possible audience of potential customers, including young people

25   whose addiction would last the longest and be the most profitable for the Defendants.

26             101.   These schemes were an overwhelming success. In December 2016, Monsees

27   observed in an email to Valani that “Soon enough [JUUL’s success] will catch the eyes of big

28
     82
          INREJUUL_00294198.

           Page 33                                                                     COMPLAINT
                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 41 of 297


 1   tobacco and they’ll either swing a new product more directly towards us, get aggressive about

 2   acquisition or do both in parallel.”83 By the close of 2017, according to Nielsen data, JLI had

 3   surpassed its competitors in capturing 32.9% of the e-cigarette market, with British American

 4   Tobacco at 27.4% and Altria at 15.2%.84 The total e-cigarette market expanded 40% to $1.16

 5   billion.85

 6            102.    By 2018, JLI represented 76.1% of the national e-cigarette market,86 and JLI’s

 7   gross profit margins were 70%.87 In a complaint it filed in November 2018 against 24 vape

 8   companies for alleged patent infringement, JLI asserted that it was “now responsible for over

 9   95% of the growth in the ENDS cartridge refill market in the United States” and included the

10   following chart:88

11

12

13

14

15

16

17

18

19

20

21

22

23
     83
         JLI00380274.
24   84
         Ari Levy, E-cigarette maker Juul is raising $150 million after spinning out of vaping company, CNBC (Dec. 20,
        2017), https://www.cnbc.com/2017/12/19/juul-labs-raising-150-million-in-debt-after-spinning-out-of-pax.html.
25   85
         Id.
     86
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2, STAN. RES. INTO THE
26      IMPACT OF TOBACCO ADVERT. (2019),
        http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
27   87
         Dan Primack, Scoop: The Numbers Behind Juul’s Investor Appeal, AXIOS (July 2, 2018),
        https://www.axios.com/numbers-juul-investor-appeal-vaping-22c0a2f9-beb1-4a48-acee-5da64e3e2f82.html.
28   88
         Verified Complaint Under Section 337 of the Tariff Act of 1930 at 6, In the Matter of Certain Cartridges for
        Elec. Nicotine Delivery Sys. & Components Thereof, Investigation No. 337-TA-1141 (USITC Nov. 19, 2018).

          Page 34                                                                                  COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 42 of 297


 1            103.    JLI shattered previous records for reaching decacorn status, reaching valuation of

 2   over $10 billion in a matter of months—four times faster than Facebook.89 This all came just

 3   three years after its product launch.

 4   C.       JLI and Bowen Designed a Nicotine Delivery Device Intended to Create and
              Sustain Addiction.
 5

 6            104.    JLI was well-aware from the historical cigarette industry documents that the

 7   future of any nicotine-delivery business depends on snaring kids before they age beyond the

 8   window of opportunity. One memo from a Lorillard marketing manager to the company’s

 9   president put it most succinctly, “[t]he base of our business is the high school student.”90 It is no

10   surprise, then, that the industry designed products specifically to attract and addict teen

11   smokers. Claude Teague of R.J. Reynolds titled one internal memo “Research Planning

12   Memorandum on Some Thoughts About New Brands of Cigarettes for the Youth Market.” In it

13   he frankly observed, “Realistically, if our Company is to survive and prosper, over the long

14   term, we must get our share of the youth market. In my opinion this will require new brands

15   tailored to the youth market.”91 Dr. Teague noted that “learning smokers” have a low tolerance

16   for throat irritation so the smoke should be “as bland as possible,” i.e., not harsh; and he

17   specifically recommended an acidic smoke “by holding pH down, probably below 6.” As seen

18   below, JLI heeded Dr. Teague’s advice.

19            1.      JLI and Bowen Made Highly Addictive E-Cigarettes Easy for Young People
                      and Non-Smokers to Inhale.
20

21            105.    As combustible cigarettes were on the decline, e-cigarettes were introduced to

22   the U.S. market beginning in 2007. Over time, e-cigarettes developed a small group of regular

23   users, who were primarily current or former smokers. By 2014, the e-cigarette market in the

24   U.S. was in decline.

25
     89
         Zack Guzman, Juul Surpasses Facebook As Fastest Startup to Reach Decacorn Status, YAHOO! FIN. (Oct. 9,
26       2018), https://finance.yahoo.com/news/juul-surpasses-facebook-fastest-startup-reach-decacorn-status-
         153728892.html.
27   90
        Internal Memo from T.L. Achey, Lorillard Tobacco Company, to Curtis Judge, Product Information (August
        1978).
28   91
        Internal Memo from Claude Teague, R.J. Reynolds, Research Planning Memorandum on Some Thoughts About
        New Brands of Cigarettes for the Youth Market (Feb. 2, 1973).

          Page 35                                                                              COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 43 of 297


 1            106.    E-cigarettes struggled to compete with combustible cigarettes, because of the

 2   technical challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in

 3   a palatable form.92 Before JUUL, most e-cigarettes used an alkaline form of nicotine called

 4   free-base nicotine.93 When aerosolized and inhaled, free-base nicotine is relatively bitter,

 5   irritates the throat, and is perceived as harsh by the user.94 This experience is often referred to as

 6   a “throat hit.” The higher the concentration of free-base nicotine, the more intense the “throat

 7   hit.”95 While some “harshness” would not have much impact on seasoned cigarette smokers, it

 8   would deter newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young

 9   non-smokers decades ago.

10            107.    Before 2015, most e-liquids on the market were between 1% and 2%

11   concentration; 3% concentrations were marketed as appropriate for users who were accustomed

12   to smoking approximately forty cigarettes a day.96 None of these e-liquids delivered as much

13   nicotine as quickly as a combustible cigarette.

14            108.    Around 2013, JLI scientists developed new e-liquids and new devices to increase

15   the amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI

16   scientists focused on nicotine salts rather than free-base nicotine, and they tested their

17   formulations in a variety of ways.

18            2.      JLI’s Initial Experiments Measured Non-Smokers’ “Buzz” Levels and
                      Perceptions of Throat Harshness.
19

20            109.    JLI intentionally designed its product to minimize “throat hit” and maximize
21   “buzz.” JLI’s first known testing of JUUL-related products occurred in 2013, when it conducted
22   “buzz” experiments that included non-smoker participants and measured “buzz” and throat
23   harshness. JLI officers and directors Adam Bowen, Ari Atkins, and Gal Cohen served as the
24   initial subjects in the “buzz” experiments. These early tests were performed with the assistance
25

26   92
        Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-nicotine Product Market, 28
        TOBACCO CONTROL 623 (2019).
27   93
        Id.
     94
        Id.
28   95
        Id.
     96
        Id.

          Page 36                                                                              COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 44 of 297


 1   of Thomas Perfetti, the same RJR chemist who had studied nicotine salt decades ago to help

 2   RJR palatably deliver more nicotine.

 3            110.      In these early tests, JLI’s goal was to develop a “buzz-effective e-cig

 4   formulation,” which would principally turn on “effectiveness (buzz, harshness),” followed by

 5   shelf life and patentability.97 The aim was to develop a nicotine salt formulation that maximized

 6   buzz, minimized harshness. “Employees tested new liquid-nicotine formulations on themselves

 7   or on strangers taking smoke breaks on the street. Sometimes, the mix packed too much punch –

 8   enough nicotine to make some testers’ hands shake or send them to the bathroom to

 9   vomit . . . .”98

10            111.      The “buzz” experiments, which used heart rate as a qualitative measurement for

11   buzz, showed that Bowen tested a 4% benzoate (nicotine salt) solution, which caused his resting

12   heart rate to increase by about 70% in under 2 minutes, far exceeding all other formulations JLI

13   was considering:99

14

15

16

17

18

19

20

21

22            112.      Because they personally consumed these formulations, Bowen, Cohen, and
23   Atkins knew that the 4% benzoate solution delivered a strong buzz that matched or exceeded a
24   cigarette but had minimal throat hit.
25

26

27   97
        INREJUUL_00002903.
     98
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
28      https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     99
        INREJUUL_00002903.

          Page 37                                                                                COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 45 of 297


 1             113.    A later study by Anna K. Duell et al., which examined 4% benzoate solutions—

 2   the basis for JUUL’s subsequent commercial formulations—explains why there was so little

 3   throat hit. The Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit

 4   Medley” flavor was 0.05 and in “Crème Brulee” was 0.07. 100 Given total nicotine content of 58

 5   mg/ml and 56 mg/ml in each flavor, respectively, these flavors have roughly 3-4 mg/ml free-

 6   base nicotine. For comparison, “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than

 7   one-third of the total nicotine content of JUUL’s flavors—but has a free-base fraction of 0.84,101

 8   resulting in over 14 mg/ml of free-base nicotine. The Duell Study’s authors found that the low

 9   free-base fraction in JUUL aerosols suggested a “decrease in the perceived harshness of the

10   aerosol to the user and thus a greater abuse liability.”102

11             114.    Dramatically reducing the throat hit is not necessary for a product that is aimed

12   at smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively

13   appeals to nonsmokers, especially youths. The cigarette industry has long recognized this; a

14   published study of industry documents concluded that “product design changes which make

15   cigarettes more palatable, easier to smoke, or more addictive are also likely to encourage greater

16   uptake of smoking.”103 The Duell study concluded that JLI’s use of nicotine salts “may well

17   contribute to the current use prevalence of JUUL products among youth.”104

18             115.    Reducing the harshness of nicotine also allows more frequent use of e-cigarettes,

19   for longer periods of time, and masks the amount of nicotine being delivered. By removing the

20   physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes

21   the principal barrier to nicotine consumption and addiction. The Duell study further concluded

22

23

24
     100
          U.S. Patent No. 9,215, 895; Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette
25       Liquids by H NMR Spectroscopy, 31 CHEM. RES. TOXICOL. 431, 432 (Fig. 3).
      101
          Anna K. Duell et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by H NMR
26       Spectroscopy, 31 CHEM. RES. TOXICOL. 431 (hereinafter “Duell Study”).
     102
         Id. at 431–34.
27   103
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES (July 31,
       2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.
28   104
         Duell Study at 433 (citing J.G. Willett, et al., Recognition, Use and Perceptions of JUUL Among Youth and
       Young Adults, TOBACCO CONTROL 054273 (2018)).

           Page 38                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 46 of 297


 1   that JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is

 2   “particularly problematic for public health.”105

 3             3.      JUULs Rapidly Deliver Substantially Higher Doses of Nicotine than
                       Cigarettes.
 4

 5             116.    In 2014, after the “buzz” experiments, JLI engineers ran a pilot pharmacokinetic

 6   study in New Zealand, called the Phase 0 Clinical Study.106 The participants in the study—

 7   Adam Bowen, Gal Cohen, and Ari Atkins107—had their blood drawn while vaping prototype

 8   JUUL aerosols. From these measurements, the scientists calculated key pharmacokinetic

 9   parameters, including maximum concentration of nicotine in the blood (Cmax) and total

10   nicotine exposure (Area Under the Curve or AUC). JLI reported the results in U.S. Patent No.

11   9,215,895 (the ’895 patent), for which JLI applied on October 10, 2014,108 and which was

12   granted in December 2015. The named inventors on the patent were Adam Bowen and Chenyue

13   Xing

14             117.    Among the formulations was a 4% benzoate formulation, which was made with

15   3.8% benzoic acid and 5% nicotine, as well as propylene glycol and vegetable glycerin.109 As a

16   comparator, JLI also measured nicotine blood levels after smoking Pall Mall cigarettes. The

17   Phase 0 study also tested a 2% benzoate formulation, which had a similar Cmax as a Pall Mall

18   cigarette, and a variety of other formulations.110 The following graph shows the

19   pharmacokinetic results of the Phase 0 study:

20

21

22

23

24

25   105
          Id. at 431.
     106
           INREJUUL_00350930.
26    107
           Id.
      108
           This application was a continuation of U.S. Patent Application No. 14/271,071 (filed May 6, 2014), which
27       claimed the benefit of U.S. Provisional Patent Application Serial No. 61/820,128, (filed May 6, 2014), and U.S.
         Provisional Patent Application Serial No. 61/912,507 (filed December 5, 2013).
28    109
           U.S. Patent No. 9,215,895, at 19:63-20:4 (filed Dec. 22, 2015).
     110
          INREJUUL_00024437.

           Page 39                                                                                   COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 47 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11               118.     According to Table 1 in the patent, the Cmax (the maximum nicotine

12   concentration in blood) for Pall Mall cigarettes was 11.65 ng/mL, and for 4% benzoate it was

13   15.06 ng/mL, which is nearly 30% higher. The total nicotine exposure (as measured by Area

14   Under the Curve or AUC) was 367.5 ng * min/mL for Pall Mall cigarettes and 400.2 ng *

15   min/mL for 4% benzoate, which is almost 9% higher. The 4% benzoate formulation had the

16   highest Cmax and AUC of any of the formulations measured.

17               119.     Describing these results, JLI’s ’895 patent all but brags that it surpassed a

18   commercially available combustible cigarette (Pall Mall) in maximum delivery and nearly

19   rivaled it in how soon it could deliver peak nicotine. According to the ‘895 patent, “certain

20   nicotine salt formulations [i.e., JLI’s] provide satisfaction in an individual superior to that of

21   free base nicotine, and more comparable to the satisfaction in an individual smoking a

22   traditional cigarette.”111 The patent further explains that the “rate of nicotine uptake in the

23   blood” is higher for some claimed nicotine salt formulations “than for other nicotine salt

24   formulations aerosolized by an electronic cigarette . . . and likewise higher than nicotine free-

25   base formulations, while the peak nicotine concentration in the blood and total amount of

26   nicotine delivered appears comparable to a traditional cigarette.”112

27
28   111
           U.S. Patent No. 9,215, 895, at 7:51-55 (filed Dec. 22, 2015) (emphasis added).
     112
           Id. at 7:63-8:4.

           Page 40                                                                                     COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 48 of 297


 1             120.     In other words, JLI distinguishes itself, and established the patentability of its e-

 2   liquids, by reference to their superlative ability to deliver nicotine, both in terms of peak blood

 3   concentration and total nicotine delivery. The rate of nicotine absorption is key to providing

 4   users with the nicotine “kick”113 that drives addiction and abuse.114 Because “nicotine yield is

 5   strongly correlated with tobacco consumption,”115 a JUUL pod with more nicotine will strongly

 6   correlate with higher rates of consumption of JUUL pods, generating more revenue for JUUL.

 7   For example, a historic cigarette industry study that looked at smoker employees found that “the

 8   number of cigarettes the employees smoked per day was directly correlated to the nicotine

 9   levels.”116 In essence, JLI distinguished itself based on its e-liquids’ extraordinary potential to

10   addict.

11             121.     Another study corroborates the key result of the Phase 0 study that the 4%

12   benzoate solution delivers more nicotine than a combustible cigarette.117 The Reilly study tested

13   JUUL’s tobacco, crème brûlée, fruit medley, and mint flavors and found that a puff of JUUL

14   delivered 164 ± 41 micrograms of nicotine per 75 mL puff. By comparison, a 2014 study using

15   larger 100 mL puffs found that a Marlboro cigarette delivered 152-193 μg/puff.118 Correcting to

16   account for the different puff sizes between these two studies, this suggests that, at 75 mL/puff,

17   a Marlboro would deliver about 114-145 μg/puff. In other words, the Reilly study suggests that

18   JUUL

19

20

21   113
         Internal Memo from Frank G. Colby, R.J. Reynolds, Cigarette Concept to Assure RJR a Larger Segment of the
       Youth Market (Dec. 4, 1973).
22   114
         As the National Institutes of Health has noted, the “amount and speed of nicotine delivery . . . plays a critical role
       in the potential for abuse of tobacco products.” U.S. Dep’t of Health & Human Servs., How Tobacco Smoke
23     Causes Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease, A Report of the Surgeon
       General at 181 (2010), https://www.ncbi.nlm.nih.gov/books/NBK53017/pdf/Bookshelf_NBK53017.pdf.
24     115
           Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in Smokers:
       Evidence From a Representative Population Survey, 93 NT’L CANCER INST. 134 (Jan. 17, 2001),
25     https://academic.oup.com/jnci/article/93/2/134/2906355
     116
         Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week Smoking Study, UCSF
26     Library, 1003285443-5443 (Sept. 10, 1971).
     117
         Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic
27     Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (Aug. 19, 2019),
       https://www.ncbi.nlm.nih.gov/pubmed/30346584.
28   118
         Megan J. Schroeder & Allison C. Hoffman, Electronic Cigarettes and Nicotine Clinical Pharmacology, 23
       TOBACCO CONTROL ii30 (May 23, 2014), www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/.

           Page 41                                                                                       COMPLAINT
                                                                                         Case No. 19-md-02913-WHO
                                      Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 49 of 297


 1
                                 6
 2                                                     JUUL               Blu
                                 5
             AVERAGE MASS/PUFF (mg)
 3

 4                               4

 5
                                 3
 6

 7                               2

 8
                                 1
 9
                                 0
10                                     0                  25                    50                75                 100
                                                                        PUFF COUNT
11   delivers more nicotine per puff than a Marlboro cigarette.

12                                    122.   Additionally, depending on how the product is used, an e-cigarette with the 4%

13   benzoate solution is capable of delivering doses that are materially higher than those seen in the

14   Phase 0 study. As a paper published by the European Union notes: “[A]n e-cigarette with a

15   concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in five minutes (the

16   time needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg

17   of nicotine).”119 With at least 59 mg/ml of nicotine in a salt form that increases the rate and

18   efficiency of uptake (and even with a lower mg/ml amount), a JUUL pod easily exceeds the

19   nicotine dose of a combustible cigarette. Not surprisingly, the European Union has banned all e-

20   cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and other

21   countries have considered similar regulations.120

22                                    123.   Around 2014, JLI engineers designed the JUUL vaping device, which also was

23   designed for addictiveness. On average, the JUUL was engineered to deliver between four to

24   five milligrams of aerosol per puff, which is an unusually massive puff121:

25
     119
          E-Cigarettes, European Comm’n,
26       https://ec.europa.eu/health/sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf (citing United Kingdom
         Medicines and Healthcare Products Regulatory Agency and industry reports).
27   120
         Charis Girvalaki et al., Discrepancies in Reported Versus Measured Nicotine Content of E-cigarette Refill
       Liquids Across Nine European Countries Before and After the Implementation of the EU Tobacco Products
28     Directive, 55 EUR. RESPIR. J. 1900941 (2020), https://doi.org/10.1183/13993003.00941-2019.
      121
          INREJUUL_00442040-INREJUUL_00442080; INREJUUL_00442064

           Page 42                                                                                            COMPLAINT
                                                                                              Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 50 of 297


 1             124.   Given the concentration of nicotine in a JUUL pod, four to five milligrams of

 2   JUUL e-liquid contains about 200-250 micrograms (μg) of nicotine. As noted by Dan Myers, a

 3   JLI scientist, in an internal 2018 email to Adam Bowen and Ziad Rouag, a regulatory employee

 4   at JLI at the time, “much more nicotine than 150 per puff could be problematic” because,

 5   according to Myers, cigarettes deliver between around 100-150 μg of nicotine per puff.122 In

 6   other words, JUUL’s precisely calibrated nicotine delivery system was specifically engineered

 7   to aerosolize up to 2.5 times as much nicotine per puff as a cigarette. Myers also noted that

 8   “Adam put in his recommendation of ~4mg/puff as the target” for a pharmacokinetic study.123

 9             125.   JLI scientists realized in 2014 that the amount of nicotine that JUUL e-cigarettes

10   delivered could be problematic. Chenyue Xing stated that “[y]ou hope that they get what they

11   want, and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never

12   burns out,” so the device gives no signal to the user to stop. According to Xing, JLI scientists

13   “didn’t want to introduce a new product with stronger addictive power.”124 For this reason, “the

14   company’s engineers explored features to stop users from ingesting too much of the drug, too

15   quickly. JLI’s founders applied for a patent in 2014 that described methods for alerting the user

16   or disabling the device when the dose of a drug such as nicotine exceeds a certain threshold.”125

17   For example, “[o]ne idea was to shut down the device for a half-hour or more after a certain

18   number of puffs[.]”126 But upper management rejected the concerns that the scientists raised,

19   and “[t]he company never produced an e-cigarette that limited nicotine intake.”127

20             126.   As another option, JLI could have limited the duration of each puff to prevent the

21   JUUL from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis.

22   Instead, it programmed the device to emit puffs for up to six seconds.128 JUUL knew from the

23

24

25   122
         INREJUUL_00347306.
     123
         Id.
26    124
          Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
         https://www.reuters.com/investigates/special-report/juul-ecigarette/.
27    125
          Id.
      126
          Id.
28    127
          Id.
     128
         INREJUUL_00431693

           Page 43                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 51 of 297


 1   Phase 0 pharmacokinetic study in 2014 and the CH-1702 pharmacokinetic study in 2017 that

 2   puffs of

 3   ///

 4   three seconds generate pharmacokinetic profiles matching that of a cigarette.129

 5             127.   Further warnings about the addictive power of the JUUL e-cigarette—and its

 6   appeal to youths—came from consumer research that Ploom commissioned in 2014. Ploom

 7   hired the consumer research firm Tragon to do research with prototypes of the JUUL e-

 8   cigarette. On September 30, 2014, Lauren Collinsworth, a consumer researcher at Tragon,

 9   emailed Chelsea Kania, a marketing employee at Ploom, with some of the preliminary results

10   from the studies. She stated that the testing showed that “the younger group is open to trying

11   something new and liked J1 [the JUUL prototype] for being smart, new, techy, etc.”130 Ms.

12   Collinsworth added that “the qualitative information suggests J1 could fit into the e-cig or vapor

13   category for the younger group. The qualitative findings suggested this product isn’t going to fit

14   as well with consumers who are looking to cut back on the cigarette intake.”131

15             128.   On October 1, 2014, Ms. Collinsworth followed up with additional comments.

16   She stated that “[t]he delivery was almost too much for some smokers, especially those used to

17   regular e-cigarettes. When they approached the product like they would a Blu or other

18   inexpensive e-cig, they were floored by the delivery and didn’t really know how to control

19   it.”132

20             129.   Survey responses showed that the least important product attribute for the adult

21   smokers and non-smokers in that group was “buzz.”133 Comments from the study’s subjects

22   included “overwhelming when I first inhaled,” “too much for me,” “it was too strong,” and “it

23   caught me off-guard.”134 Comments on the device’s style said JUUL “might manage to make

24   smoking cool again”; others “thought it was a data storage device.”135

25
     129
        INREJUUL_00351218; INREJUUL_00351239.
26   130
         JLI00365905.
     131
         Id. (emphasis added).
27   132
         JLI00365709.
     133
         JLI00365176.
28   134
         INREJUUL_00058345.
     135
         Id.

           Page 44                                                                      COMPLAINT
                                                                        Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 52 of 297


 1              130.      The final results from this consumer research were distributed to upper

 2   management, including to then-CEO James Monsees136 and then-Chief Marketing Officer

 3   Richard Mumby.137

 4              131.      In late 2014, knowing the results of the buzz tests, the Phase 0 study and the

 5   consumer research, JLI executives, including Bowen, selected the 4% benzoate formulation to

 6   serve as the model for all formulations to be used in the JUUL product to be released in 2015.

 7   All JUUL formulations at launch used the same amount of nicotine and benzoic acid as did the

 8   formulation that resulted in the highest nicotine blood levels in the Phase 0 study. JUUL pods

 9   were foreseeably exceptionally addictive, particularly when used by persons without prior

10   exposure to nicotine.

11              4.        JLI and the Management Defendants Knew That JUUL was Unnecessarily
                          Addictive Because It Delivered More Nicotine Than Smokers Needed or
12                        Wanted.
13              132.      The JUUL e-cigarette launched in 2015. After the launch, JLI and the
14   Management Defendants continued to collect information about the addictiveness of JUUL.
15   This information confirmed what they already knew: JUUL was exceptionally dangerous
16   because of its addictiveness.
17              133.      For example, on April 22, 2017, an e-cigarette retailer emailed Gal Cohen
18   expressing concern about the addictiveness of JLI’s products. He wrote:
19              I am very concerned about the JLI products. People's addiction behavior
                is SEVERE with this JLI device. I don't think I can justify carrying this
20              anymore.
21              The Brooklyn store is run by someone else and he still wants to carry it. I am
                not really happy about this. It was a simple product for users who do not want to
22              fill tanks and change atomizers and it was easy to sell, but I really don't feel
23              good about selling it. I know we talked about this back a few years ago before
                we were carrying the product, but I am curious to know what is in the liquid. I
24              know the nicotine salts are added but I would like to know what else is in it. Do
                you guys have a GCMS or ingredient listing for the liquid? Are there other
25              additives? I want to feel more comfortable so I can keep carrying these, but I
                have seen what it is doing to people and I am very uncomfortable with it.
26
                Last year when the news came to me and wanted me to help them with the story
27              that teens were using JLI I shut that story down by telling them it wasn't true. It

28   136
           JLI00364678.
     137
           JLI00364487.

           Page 45                                                                         COMPLAINT
                                                                           Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 53 of 297


 1             is true. kids are getting hooked on this thing and they don't even understand
               half the time that it has nicotine in it! Little kids.. like 14 and 15 year olds.
 2             They try to come in my shop and we tell them it is 21 and over and get them
               out... but it is REALLY bad!
 3
               I have kids calling and trying to order using delivery services as well. We will
 4             only allow pickup and delivery for regular customers whose ID we have
 5             already checked... but they TRY and that worries me.. because the smoke shops
               and bodegas are NOT checking that the person they are picking up for is old
 6             enough to buy the product.

 7             I agree that it is certainly less hazardous than smoking... but to
               intentionally increase the addictiveness of nicotine seems really irresponsible
 8             and makes me feel like Big Tobacco pushing people onto a really addictive
               product. I just don't think that it is necessary and I don't feel good about it.
 9
               Anyway... if there is any info you have that might make me feel better about
10             selling it let me know... or if you could send me ingredient listing (I know Pax
               applied for the patent on the liquid with the nicotine salts so it should be ok to
11             share now?) I would appreciate it.138
12
               134.   Another example came just days later. On April 28, 2017, JLI held a science
13
     meeting discussing the scientific information in JLI’s possession with outside scientists. Notes
14
     from the meeting state that “concern was raised that because the nicotine update [sic] is slightly
15
     faster the data could be interpreted as feeding an addiction faster. Given the current climate with
16
     addictions to OxyContin how the data is presented needs to be considered carefully.”139
17
               135.   Additionally, Dan Myers wrote to Adam Bowen in October 2017 that “single
18
     puff data from Juul suggests that a small number of puffs, at the beginning of the pod’s lifetime,
19
     may contain 2-3X” the levels of nicotine in the puffs from the rest of the pod, “i.e., 200-300
20
     [μ]g/puff.”140 This is consistent with a central goal of the product’s design: capturing “users
21
     with the first hit.”141
22
               136.   None of this information was a surprise, nor did it cause JLI or the Management
23
     Defendants to change JLI’s products or marketing. In fact, they embraced it. On November 3,
24

25

26
     138
         INREJUUL_00264888-INREJUUL_00264890.
27   139
         INREJUUL_00230416.
     140
         INREJUUL_00434580-INREJUUL_00434590.
28   141
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
       https://www.reuters.com/investigates/special-report/juul-ecigarette.

           Page 46                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 54 of 297


 1   2017, Steven Hong, JLI’s Director of Consumer Insights, described JUUL’s “design and

 2   chemical formulation (fast acting nic salts)” as JLI’s “ace in the hole” over the competition.142

 3             137.   The following year, JLI and the Management Defendants obtained even more

 4   evidence that the amount of nicotine in JUULpods was needlessly high. By no later than May of

 5   2018, JLI had completed Phase I of “Project Bears,” a JLI study of smoker and vaper nicotine

 6   strength preferences. The results showed that “[a]cross the smoker segments, product liking is

 7   very similar[,]” and the “heaviest smokers (21+ cigs) like 1.7% more than higher strengths”

 8   such as 3% and 5%.143 Similarly, “for those who evaluated the 5% pod, when given the choice

 9   of lower level pod strengths, at least half would choose a lower strength pods.”144

10             138.   The same tests also showed that, contrary to JLI’s expectations, smokers did not

11   increase their use of the 1.7% formulation relative to the 5% formulation in order to achieve

12   nicotine satisfaction. “Smoking volume does seem to be a driver of vaping volume, but this

13   does not vary much by strength within a given smoker type.”145

14             139.   Thus, Project Bears revealed that 5% JUULpods delivered more nicotine than

15   necessary to satisfy cigarette smokers, even those characterized as “heavy” smokers.146

16             140.   At some point during the coordination between JLI, the Management

17   Defendants, and Altria, but no later than the due-diligence period for Altria’s investment in JLI,

18   either JLI (through its employees) or one or more of Defendants Bowen, Monsees, Pritzker,

19   Huh, and Valani provided Altria with a copy of the Project Bears findings.147

20             141.   Nonetheless, JLI, the Management Defendants, and Altria have maintained and

21   promoted the 5% JUULpods as JLI’s flagship offering of JUULpods although they knew that

22   even current smokers prefer a lower nicotine content. They pushed the 5% JUULpod because it

23   hooked users faster and kept them addicted to nicotine.148

24

25
     142
        INREJUUL_00228928-INREJUUL_00228930.
26   143
         INREJUUL_00260068.
     144
         INREJUUL_00260065.
27   145
         INREJUUL_00244200.
     146
         Id.
28   147
         Id.
     148
         Id.

           Page 47                                                                       COMPLAINT
                                                                         Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 55 of 297


 1             142.   In addition to Project Bears, JLI and the Management Defendants (and

 2   potentially Altria) were aware of other internal studies that established that its 5% JUUL pod

 3   product would not be a successful cessation tool, as it was not attractive to an audience looking

 4   to reduce cigarette consumption.149

 5             5.     JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive to Non-
                      Smokers and Easy for Young People to Use Without Detection.
 6             143.   Not only did JUUL contain high levels of nicotine that delivered a strong “buzz”

 7   from the first puff, JLI designed its product to look appealing to youth and non-smokers. In

 8   January 2015, six months before JUUL’s launch, JLI’s Marketing Director, Sarah Richardson,

 9   identified “key needs” for JUUL’s PR strategy, including “Establish premium positioning to

10   entice the “masses” to follow the trend setters; own the “early adopter” /”cool kid” equity as we

11   build out volume”, and highlighted that “JUUL deliberately doesn’t resemble e-cigs or

12   cigalikes” that are “awkward” and “douche-y”.150 Instead, JUUL is “elegant” and “cool”.

13             144.   JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not

14   new. Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face

15   “psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a young

16   smoker must somehow be the ‘in’ brand and its promotion should emphasize togetherness,

17   belonging and group acceptance, while at the same time emphasizing ‘doing one’s own

18   thing.’”151 Again, JUUL followed the cigarette playbook verbatim.

19             145.   JLI knew that among its target audience, young people, cigarette smoking had

20   become increasingly stigmatized. JLI wanted to create a product that would create “buzz” and

21   excitement, totally different from the image of addicted cigarette smokers huddling outside their

22   workplaces in the cold to get their nicotine fix.

23             146.   Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL

24   emits a reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the

25   JUUL device does not produce large plumes of smoke. Instead, the vapor cloud is very small

26

27   149
         Id.
     150
         INREJUUL_00057291 et seq.
28   151
         Internal RJR Memo, Claude Teague, Research Planning Memorandum on Some Thoughts About New Brands of
       Cigarettes for the Youth Market, (Feb. 2, 1973).

           Page 48                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 56 of 297


 1   and dissipates very quickly, allowing for concealed use. As a result, young users can, and do,

 2   use JUUL—in class or at home—without detection.

 3           147.    The JUUL device is also designed to be small and discrete. Fully assembled, the

 4   device is just over 9.5 cm in length and 1.5 cm wide. The JUUL device resembles a memory

 5   stick and can be charged in a computer’s USB drive. This design allows the device to be

 6   concealed in plain sight, camouflaged as a thumb-drive, for use in public spaces, like schools

 7   and even charged in school computers. JLI has been so successful in emulating harmless

 8   technology that its small, rectangular devices are often mistaken for—or passed off as—flash

 9   drives. According to one high school senior, “that’s what people tell the teachers a lot, too, if

10   you charge it in class, they’ll just say it’s my flash drive.”

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26           148.    The ability to conceal a JUUL is part of the appeal for adolescents. The devices
27   are small and slim, so they fit easily in a closed hand or a pocket. The ease and simplicity of
28   use—there is nothing to light or unwrap, not even an on-off switch—also make it possible to


       Page 49                                                                         COMPLAINT
                                                                       Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 57 of 297


 1   covertly use a JUUL behind a turned back, which has become a trend in many schools. As a

 2   police officer told reporters, JUUL use is “incredibly prevalent in schools,” including both high

 3   schools and middle schools, and that it is hard to catch kids in the act of using JUUL because

 4   the device does not produce a large vapor cloud. As the officer explained, students will “just

 5   take a little hit or puff off them and then can hold the vapor in their mouth for a little while . . .

 6   There’s minimal vapor. They’ll also just blow into their sleeve or into their hoodie.”152 Finding

 7   new ways to hide the ever-concealable JUUL has spawned products designed just for that

 8   purpose, such as apparel that allows the wearer to use the device while it is concealed in the

 9   drawstring of a hoodie or the strap of a backpack.153

10             149.   Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and

11   high-tech, which made it appealing to youth. JLI co-founder Bowen drew on his experience as a

12   design engineer at Apple Inc. to make JUUL resonate with Apple’s popular aesthetics. This

13   high-tech style made JUULs look “more like a cool gadget and less like a drug delivery device.

14   This wasn’t smoking or vaping, this was JUULing.”154 The evocation of technology makes

15   JUUL familiar and desirable to the younger tech-savvy generation, particularly teenagers.

16   According to a 19-year-old interviewed for the Vox series By Design, “our grandmas have

17   iPhones now, normal kids have JUULs now. Because it looks so modern, we kind of trust

18   modern stuff a little bit more so we’re like, we can use it, we’re not going to have any trouble

19   with it because you can trust it.”155 A 16-year-old agreed, explaining that “the tech aspect

20   definitely helps people get introduced to it and then once they’re introduced to it, they’re

21   staying, because they are conditioned to like all these different products. And then this is

22   another product. And it’s just another product. Until you’re addicted to nicotine.”156

23

24

25   152
         Juuling at School, KOMO News (2019), https://komonews.com/news/healthworks/dangerous-teen-trend-
       juuling-at-school.
26   153
         Evie Blad, ‘Juuling’ and Teenagers: 3 Things Principals and Teachers Need to Know, EDUC. WK. (July 18,
       2018), https://www.edweek.org/ew/articles/2018/07/18/juuling-and-teenagers-3-things-principals-and.html.
27   154
         How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
       https://www.youtube.com/watch?v=AFOpoKBUyok.
28   155
         Id.
     156
         Id.

           Page 50                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 58 of 297


 1             150.    JUUL’s design also included an LED light, which allowed users to active “party

 2   mode,” whereby the LED light would flash a rainbow of colors. “Party mode” is activated by

 3   the user by waving the JUUL device back and forth until the white LED light starts flashing

 4   multiple colors, so that the rainbow colors are visible while the person inhales from the JUUL

 5   device. “Party mode” can also be permanently activated on the JUUL by the user quickly and

 6   firmly slapping the JUUL against the palm of the hand, until the LED light starts flashing

 7   multiple colors permanently. Party mode on the JUUL is described by users to be “like an

 8   Easter egg in a video game” and allows for “some cool tricks that are going to drive [] friends

 9   crazy.” 157 This feature was another characteristic that set JUUL apart from other e-cigarettes on

10   the market, and made it even more appealing and “cool” to young users.

11

12

13

14

15

16

17

18

19

20

21             151.    According to Dr. David Kessler, a former Commissioner of the FDA and current
22   Professor of Pediatrics at the University of California, San Francisco, JUUL’s “fundamental
23   design appears to ease young people into using these e-cigarettes and ultimately, addiction.”158
24   Dr. Kessler emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high
25   nicotine content, discreet vapor cloud, and use of flavors as design features that appeal to
26

27   157
         Jon Hos, Getting Your Juul Into Party Mode, (Jul. 12, 2018), https://vapedrive.com/getting-your-juul-into-party-
       mode.
28   158
         David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES (July 31,
       2019), https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.

           Page 51                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 59 of 297


 1   youth.159 On April 24, 2018, the FDA sent JLI a letter, based on the FDA’s concern “about the

 2   popularity of JUUL products among youth” and stated that this popularity may be related to

 3   “the product design.”160 As a result, the FDA requested documents related to product design,

 4   including its “shape or form,” “nicotine salt formulation” and “nicotine concentration/content,”

 5   “flavors,” and “features such as: appearance, or lack thereof, or plume . . . [and] USB port

 6   rechargeability.”

 7   ///

 8   ///

 9   ///

10             6.     JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors Without
                      Ensuring the Flavoring Additives Were Safe for Inhalation.
11
                      a.       JIL Develops Flavored JUUL Products That Would Appeal to
12                             Youth.
13             152.   Cigarette companies have known for decades that flavored products are key to
14   getting young people to acclimate to nicotine. A 1972 Brown & Williamson memorandum:
15   Youth Cigarette – New Concepts, specifically noted the “well known fact that teenagers like
16   sweet products.”161 A 1979 Lorillard memorandum concluded that younger customers would be
17   “attracted to products with ‘less tobacco taste,” and even proposed borrowing data from the
18   “Life Savers” candy company to determine which flavors enjoyed the widest appeal among
19   youth.162
20             153.   Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United
21   States Tobacco Company) described the initiation of new customers through flavored products
22   as “the graduation theory”:
23
     159
         Id.
24   160
         Letter from Matthew R. Holman, Director of the Office of Science at the Center for Tobacco Products, to Ziad
       Rouag, Vice President of Regulatory & Clinical Affairs, JUUL Labs, Inc. (Apr. 24, 2018),
25     https://www.fda.gov/media/112339/download.
     161
         Marketing Innovations, Inc., Brown & Williamson Tobacco Corp. Project Report: Youth Cigarette—New
26     Concepts, U.C.S.F. Truth Tobacco Indus. Documents (Sept. 1972),
       https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=hzpd0040.
27   162
         Flavored Tobacco FAQs, Students Working Against Tobacco,
       http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%20and%20Facts.pdf
28     (citing Sedgefield Idea Sessions 790606-790607 (June 8, 1979), Bates No. 81513681/3691) (last visited Mar. 27.
       2020).

           Page 52                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 60 of 297


 1             New users of smokeless tobacco—attracted to the product for a variety of
               reasons—are most likely to begin with products that are milder tasting, more
 2             flavored, and/or easier to control in the mouth. After a period of time, there is a
               natural progression of product switching to brands that are more full-bodied, less
 3
               flavored, have more concentrated “tobacco taste” than the entry brand.163
 4

 5             154.   A sales manager who worked at U.S. Tobacco in the 1980s told the Wall Street

 6   Journal that “They talked about graduation all the time—in sales meetings, memos and manuals

 7   for the college program. It was a mantra.”164

 8             155.   A 2004 study found that seventeen-year-old smokers were more than three

 9   times as likely as those over the age of twenty-five to smoke flavored cigarettes, and they

10   ///

11   viewed flavored cigarettes as safer.165

12             156.   In June 2015, JUUL came to market in four flavors including tabaac (later

13   renamed tobacco), fruut (later renamed fruit medley), bruulé (later renamed crème brulee), and

14   miint (later renamed mint).

15

16

17

18

19

20

21             157.   JUUL later offered other kid-friendly flavors, including cool mint, cucumber,
22   and mango.
23

24

25

26   163
          G.N. Connolly, The marketing of nicotine addiction by one oral snuff manufacturer, 4 TOBACCO CONTROL 73-
         79 (1995), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1759392/pdf/v004p00073.pdf.
27    164
          Alix Freedman, Juiced Up: How a Tobacco Giant Doctors Snuff Brands to Boost Their ‘Kick,’ WALL ST. J.
         (Oct. 26, 1994), https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=mlch0185.
28   165
          Gardiner Harris, Flavors Banned From Cigarettes to Deter Youth, N.Y. TIMES (Sept. 22, 2009),
       https://www.nytimes.com/2009/09/23/health/policy/23fda.html.

           Page 53                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 61 of 297


 1

 2

 3

 4

 5

 6

 7

 8             158.    In 2009, the FDA banned flavored cigarettes (other than menthol) as its first

 9   major anti-tobacco action pursuant to its authority under the Family Smoking Prevention and

10   Tobacco Control Act of 2009. “Flavored cigarettes attract and allure kids into addiction,”

11   Health and Human Services Assistant Secretary Howard Koh, MD, MPH, said at a news

12   conference held to announce the ban.166 In January 2020, the FDA banned flavored e-cigarette

13   pods, other than “Tobacco” and “Menthol” flavors, in response to “epidemic levels of youth use

14   of

15   e-cigarettes” because these products are “so appealing” to children.”167

16             159.    The availability of e-liquids in flavors that appeal to youth increases rates of e-

17   cigarette adoption by minors. A national survey found that that 81% of youth aged twelve to

18   seventeen who had ever used e-cigarettes had used a flavored e-cigarette the first time they tried

19   the product, and that 85.3% of current youth e-cigarette users had used a flavored e-cigarette in

20   the past month. Moreover, 81.5% of current youth e-cigarette users said they used e-cigarettes

21   “because they come in flavors I like.”168

22

23   166
          Daniel J. DeNoon, FDA Bans Flavored Cigarettes: Ban Includes Cigarettes With Clove, Candy, and Fruit
       Flavors, WebMD (Sept. 22, 2009), https://www.webmd.com/smoking-cessation/news/20090922/fda-bans-
24     flavored-cigarettes#2.
      167
           U.S. Food & Drug Admin., FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-Based E-
25       cigarettes that Appeal to Children, Including Mint (Jan. 22, 2020), https://www.fda.gov/news-events/press-
         announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-appeal-
26       children.
     168
          See Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013-2014,
27     314 JAMA 1871 (2015). Another peer-reviewed study concluded that young adults who use electronic cigarettes
       are more than four times as likely to begin using regular cigarettes as their peers who have not used e-cigarettes.
28     See Brian A. Primack, et al. Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use Among
       Tobacco-Naïve US Young Adults, 131 AM. J. MED. 443.e1 (2018).

           Page 54                                                                                    COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 62 of 297


 1             160.    Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction by

 2   making it easier and more pleasant to ingest nicotine.169 Research has shown that adolescents

 3   whose first tobacco product was flavored are more likely to continue using tobacco products

 4   than those whose first product was not flavored.

 5             161.    In a recent study, 74% of youth surveyed indicated that their first use of a JUUL

 6   was of a flavored JUUL pod.170

 7             162.    Research shows that when youth see advertisements for flavored e-cigarettes,

 8   they believe the advertisements and products are intended for them.171

 9             163.    Flavors like mint and menthol are attractive to youth. According to Robin Koval,

10   CEO and president of Truth Initiative, mint and menthol are among the most popular flavors for

11   youth and that “[w]e also know, as does the tobacco industry, that menthol has been and

12   continues to be the starter flavor of choice for young cigarette users.” According to the FDA,

13   “younger populations have the highest rate of smoking menthol cigarettes” and “menthol in

14   cigarettes is likely associated with increased initiation and progression to regular [] cigarette

15   smoking.”172

16             164.    A significant majority of under-age users chose flavored e-cigarette products.173

17   By at least early 2017, JLI knew that its flavors had attracted young people and non-smokers in

18   droves.174 Instead of taking corrective action or withdrawing the kid friendly flavors, JLI

19

20
     169
         See U.S. Dep’t of Health & Human Servs., How Tobacco Smoke Causes Disease: The Biology and Behavioral
21     Basis for Smoking-Attributable Disease: A Report of the Surgeon General, Chapter 4 (Centers for Disease Control
       and Prevention ed. 2010), https://www.ncbi.nlm.nih. gov/books/NBK53018/ #ch4.s92.
     170
22       Karma McKelvey et al., Adolescents and Young Adults Use in Perceptions of Pod-based Electronic Cigarettes. 1
       JAMA NETWORK OPEN e183535 (2018), https:// doi:10.1001/jamanetworkopen.2018.3535.
23
      171
          D.C. Petrescu, et al., What is the Impact of E-Cigarette Adverts on Children’s Perceptions of Tobacco Smoking?
         An Experimental Study, 26 TOBACCO CONTROL 421 (2016); Julia C. Chen-Sankey et al., Perceived Ease of
         Flavored E-Cigarette Use and E-Cigarette Use Progression Among Youth Never Tobacco Users, 14 PLOS ONE
24       1 (2019).
      172
          Preliminary Scientific Evaluation of the Possible Public Health Effects of Menthol Versus Nonmenthol
25       Cigarettes at 5, FDA, https://www.fda.gov/media/86497/download (last visited Mar. 28, 2020).
     173
         Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 322 JAMA 2095 (2019),
26     https://tinyurl.com/y3g75gmg (“Among current exclusive e-cigarette users, an estimated 72.2% . . . of high school
       students and 59.2% . . . of middle school students used flavored e-cigarettes. . . .").
27   174
         See INREJLI_00265068 (Feb. 13, 2017 internal JLI email string: “. . . [f]lavors are important for retention –
       especially when you consider the switching effectiveness of JLI. Would we still have these people as customers if
28     we didn’t offer fruit or dessert flavors? Hard to say on this alone, but if we removed our highest quality flavors
       (mint or mango), we would surely risk churn.”)

           Page 55                                                                                   COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 63 of 297


 1   capitalized on their popularity with kids continued to promote JUUL’s flavors. In a social media

 2   post from August 2017, for example, JLI tweeted “Beat The August Heat with Cool Mint” and

 3   “Crisp peppermint flavor with a pleasant aftertaste.”175 In another August 2017 tweet, JLI

 4   compared JUUL to dessert: “Do you brulée? RT [re-tweet] if you enjoy dessert without the

 5   spoon with our Creme Brulee #JUULpods.”176

 6             165.    JLI asserts that it did not intend its flavors to appeal to underage users. After

 7   eleven Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-

 8   cigarette flavors, JLI visited Capitol Hill and told Senators that it never intended its products to

 9   appeal to kids and did not realize they were using the products, according to a staffer for

10   Senator Richard Durbin177. JLI’s statements to Congress—which parallel similar protests of

11   innocence by cigarette company executives—were false.

12             166.    A former JUUL manager, who spoke to The New York Times on the condition

13   that his name not be used, said that within months of JUUL’s 2015 introduction, it became

14   evident that teenagers were either buying JUULs online or finding others who made the

15   purchases for them. Some people bought more JUUL kits on the company’s website than they

16   could individually use—sometimes ten or more devices at a time. “First, they just knew it was

17   being bought for resale,” said the former senior manager, who was briefed on the company’s

18   business strategy. “Then, when they saw the social media, in fall and winter of 2015, they

19   suspected it was teens.”178

20             167.    JLI’s use of flavors unfairly targeted not only youth, but unsuspecting adults as

21   well. By positioning JUUL pods as a flavor-oriented product rather than a system for delivering

22   a highly addictive drug, JLI deceptively led users to believe that JUUL pods were not only

23

24
     175
          JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
25       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
      176
          Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
26       https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
         campaigns/#3da1e11b14f9.
27    177
          Lorraine Woellert & Sarah Owermohle, Juul Tries to Make Friends in Washington as Regulators Circle,
         POLITICO (Dec. 28, 2018), https://www.politico.com/story/2018/12/08/juul-lobbying-washington-1052219.
28   178
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. TIMES (Aug. 27,
       2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.

           Page 56                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 64 of 297


 1   healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without

 2   guilt or adverse effect.

 3                     b.       Defendants Developed and Promoted the Mint Flavor and Sought to
                                Preserve its Market.
 4

 5             168.    While JLI and the Management Defendants were developing and marketing their
 6   flavored products to appeal to and recruit youth, Altria, recognizing the value of those young
 7   “replacement smokers” committed itself to the cause. With the shared goal to grow the number
 8   of nicotine-addicted users, and as detailed further herein, JLI’s leadership, the Management
 9   Defendants, and Altria set out to do whatever was necessary to create and preserve the lucrative
10   market for flavors. In order to maximize the value of its mint line of JUULpods, JLI, with the
11   support of the Management Defendants, chemically and socially engineered its mint pods to
12   become the most popular “flavor” among youth, including through extensive surveillance of
13   youth behavior and preferences, all while seeking to conceal mint’s appeal to youth.
14             169.    In July 2013, Reynolds American Inc.179 released the Vuse, the first-known
15   cartridge-based nicotine salt e-cigarette to reach the domestic market.180 Altria entered the
16   nicotine salt market one month later, with the MarkTen cig-a-like.181 JLI would enter the market
17   in June 2015.
18             170.    Though mint was one of the least popular e-cigarette flavor categories with youth
19   in 2015, trailing the fruit and dessert categories,182 Reynolds, Altria and JLI had all introduced
20   mint-flavored products within a year of each company’s initial release. By mid-2014, Reynolds
21   had added “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its Vuse lineup.183 By February
22

23
     179
         Reynolds is now a wholly owned subsidiary of British American Tobacco.
24   180
         See FAQs, RJR Vapor Co., LLC, http://www.vusevapor.com/faqs/product/ (“Since Vuse’s launch in 2013, all of
       our closed systems available for sale nationally (i.e., Vuse Solo, Vuse Ciro, Vuse Vibe, and Vuse Alto) include
25     nicotine salts.”).
     181
         Additional Info, Nu Mark LLC, https://markten.com (“certain varieties” of MarkTen Original “contain … acetic
26     acid, benzoic acid, and lactic acid.”).
     182
         See M.B. Harrell et al., Flavored E-cigarette Use: Characterizing Youth, Young Adult, and Adult Users, 5
27     PREVENTIVE MEDICINE REPS. 33-40, § 3.3 (Mar. 2017),
       https://www.sciencedirect.com/science/article/pii/S2211335516301346.
28   183
         See Sen. Richard Durbin, et al., Gateway to Addiction? (April 14, 2014),
       https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.

           Page 57                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 65 of 297


 1   2015, Altria’s Nu Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory

 2   head), released a Winter Mint flavor for MarkTen.

 3             171.    Unlike Reynolds and Altria, which released mint products after first releasing a

 4   menthol variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017

 5   around the same time it released its mango JUULpods.

 6             172.    JLI’s flavored JUULpods were particularly popular with its underage users and,

 7   when mango was introduced, it was the underage user’s flavor of choice.

 8             173.    JLI, the Management Defendants, and Altria recognized both the potential of

 9   using flavors to hook kids and the inevitability that the government would seek to regulate said

10   flavors. So, they sought to solidify the market presence of a “substitute” youth-friendly flavor—

11   mint—which might escape regulation and preserve JLI’s astronomical sales figures.

12                             (i)      JLI Manipulates Chemistry of Mint JUUL Pods.

13             174.    One recent study found that JLI’s mango had the lowest free-base content,

14   making it the least harsh formula; and that mint had the highest free-base content (30% more

15   free-base than mango), making mint the formula with the strongest nicotine impact:184

16   ///

17   ///

18   ///

19   ///

20   ///

21

22

23

24

25

26

27
     184
        See Duell AK, et al. Nicotine in Tobacco Product Aerosols:
28     “It's Déjà vu All Over Again,” 5 TOBACCO CONTROL (Dec. 17, 2019),
       https://tobaccocontrol.bmj.com/content/tobaccocontrol/early/2019/12/16/tobaccocontrol-2019-055275.full.pdf.

           Page 58                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 66 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9            Anna K. Duell et al., Nicotine in tobacco product aerosols: ‘It’s déjà vu all over again’

10             175.    These findings evidence JLI, the Management Defendants, and the Altria
11   Defendants’ plan to make the flavor whose lifespan they were working hard to preserve the
12   most potent when it got into the hands of nonsmokers, including youth.
13                     c.      JLI’s Youth Surveillance Programs Confirmed that Mint JUUL Pods
                               are Preferred by Teens.
14

15             176.    In January 2018, Kevin Burns, JLI’s new CEO, deployed his experience as the
16   former CEO of a yogurt company to begin developing JUUL’s flavor portfolio.
17             177.    One part of this initiative included studying consumer reactions to flavor names.
18   By February 2018, McKinsey & Company had provided a roadmap to JLI’s Consumer Insights
19   department, which included multiple flavor studies including a flavor “likability” tests, which
20   was carried out under JUUL’s marketing and commercial department.185
21             178.    In April 2018, JLI received a document request from the FDA on April 24, 2018,
22   seeking information about the design and marketing of JLI’s products, among other things.186
23             179.    In response, JLI announced a commitment of $30 million to youth prevention
24   efforts and began sending JLI representatives to schools to present what were essentially
25   advertising campaigns for JUUL products. This conduct resulted in a Warning Letter from
26   the FDA’s Center for Tobacco Products to JLI in September 2019.187
27
     185
        INREJUUL_00053172.
28   186
        Matthew Holman, U.S. Food & Drug Admin., to Ziad Rouag, Juul Labs, Inc., Letter from Director of Office of
       Science, Center for Tobacco Products (Apr. 24, 2018), https://www.fda.gov/media/112339/download.

           Page 59                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 67 of 297


 1             180.    Under the guise of this youth prevention program, JLI directly studied 13- to 17-

 2   year-old teens’ e-cigarette flavor preferences.188 These studies, undertaken at a time when JLI

 3   and Altria were coordinating their activities, asked teens to rank a variety of e-cigarette flavors

 4   in terms of appeal, and included the names of current JUUL flavors, JUUL flavors under

 5   development, and flavors offered by JLI’s competitors. Though they were not made public,

 6   through document requests, two such studies have been identified from April 2018.

 7             181.    The first study, carried out by McKinsey & Company, generated over 1,000

 8   responses from teens aged 13 to 17 years old.189 The second study, conducted by DB Research,

 9   appears to have gathered data from a focus group of 16 kids in Bethesda, Maryland, and

10   Baltimore, Maryland.190

11             182.    Both studies found that teens’ co-favorite JUUL flavors were mango and mint,

12   and that teens found only one third-party flavor more desirable than mango and mint: “Cotton

13   Candy” (McKinsey) 191 and “Fruit Loops” (DB Research).192

14             183.    Though the McKinsey study did not survey teens’ preference for menthol, the

15   DB Research study did and found that while 28% of teens found menthol appealing, 72% of

16   teens liked mint.193

17             184.    In other words, these surveys showed that teens respond to mint the way they

18   respond to their favorite candy flavors and respond to Menthol the way they respond to

19   traditional tobacco flavors typically disfavored by youth. This is unsurprising, as the “Mint”

20   flavor was designed not to taste like a Menthol cigarette. Users have described JLI’s Menthol

21   flavor as “tast[ing] like a [N]ewport” cigarette that “doesn’t have that good peppermint taste

22   like

23   ///

24
     187
         Letter from U.S. Food & Drug Admin. to Kevin Burns, CEO of Juul Labs, Inc. (Sept. 9, 2019),
25     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-
       inc-590950-09092019.
26   188
         INREJUUL_00121627 (preliminary slides); INREJUUL_00124965 (data).
     189
         Id.
27   190
         INREJUUL_00035325.
     191
         INREJUUL_00124965.
28   192
         Id.
     193
         INREJUUL_00035325.

           Page 60                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 68 of 297


 1   [C]ool [M]int.”194

 2             185.   Because of these and other studies, JLI, the Management Defendants, and the

 3   Altria Defendants knew that mint is an attractive flavor for kids. According to Siddharth Breja,

 4   who was senior vice president for global finance at JLI, after JLI pulled most flavored pods,

 5   including mango, from the market in a purported attempt to reduce youth usage of JUUL, then-

 6   CEO Kevin Burns said that “[y]ou need to have an IQ of 5 to know that when customers don’t

 7   find mango they buy mint.”195 And it was public knowledge that mint and menthol have a well-

 8   documented history of facilitating youth tobacco use, as Dr. Jonathan Winickoff testified before

 9   Congress:

10             [it is] completely false to suggest that mint is not an attractive flavor to children.
               From candy canes to toothpaste, children are introduced to mint flavor from a
11             young age. Not only do children enjoy mint, but it has special properties that
               make it an especially dangerous flavor for tobacco. Menthol’s anesthetic
12
               properties cool the throat, mask the harshness of nicotine, and make it easier for
13             children to start using and continue using tobacco products. The impact of mint
               and menthol flavors on increasing youth tobacco addiction is well
14             documented.196
15
               186.   If the purpose of these youth prevention studies was to “better understand how
16
     different flavor profiles appeal to different age groups to inform youth prevention,” as the
17
     McKinsey slides presenting that study’s findings indicate, the lesson for JLI, the Management
18
     Defendants, and the Altria Defendants was that teens like mint as much or more than any other
19
     JUUL flavor, including mango, fruit medley, crème brulee, cucumber, and more than a dozen
20
     other candy-like flavors produced by third-parties for use with the JUUL device.
21
               187.   With that knowledge and with no genuine interest in youth prevention, and as
22
     detailed below, JLI, the Management Defendants, and Altria committed to work to preserve
23

24
     194
         Reddit, How does Classic Menthol Compare to Cool Mint,
25     https://www.reddit.com/r/juul/comments/7wo39m/how_does_classic_menthol_compare_to_cool_mint/.
      195
          Sheila Kaplan and Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say, N.Y.
26       TIMES (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-contaminated.html.
     196
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
27     Subcomm. on Econ. and Consumer Policy, 116th Cong. 3 (2019) (statement of Jonathan P. Winickoff, American
       Academy of Pediatrics). ,
28     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2019.07.24%20Winickoff%20AAP%20Test
       imony.pdf.

           Page 61                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 69 of 297


 1   mint as a flavor for as long as possible. Indeed, to further this goal, Defendants Pritzker and

 2   Valani poured additional money into JLI a mere two months later as part of a $600 million

 3   funding round.197

 4             188.   By keeping mint on the market long after other flavors were pulled, these

 5   Defendants continued to expand the number of addicted e-cigarette users.

 6   D.        Defendants Developed and Implemented a Marketing Scheme to Mislead Users
               into Believing that JUUL Products Contained Less Nicotine Than They Actually
 7             Do and Were Healthy and Safe.
 8             189.   Having created a product designed to hook users to its nicotine, JLI had to

 9   mislead users into believing JUUL was something other than what it actually was. So, the

10   company engaged in a years’ long campaign to downplay JUUL’s nicotine content, nicotine

11   delivery, and the unprecedented risks of abuse and addiction JUUL poses. Defendants devised

12   and knowingly carried out a material scheme to defraud and addict users by (a) misrepresenting

13   the nicotine content, nicotine delivery profile, and risks of JUUL products, (b) representing to

14   the public that JUUL was a smoking cessation tool, and (c) using third-party groups to spread

15   false and misleading narratives about e-cigarettes, and JUUL in particular.

16             1.     The Defendants Knowingly Made False and Misleading Statements and
                      Omissions Concerning JUUL’s Nicotine Content.
17             190.   As part of their strategy to market to youth and nonsmokers, JLI and the
18   Management Defendants also did not effectively inform users that JUUL products contain
19   nicotine. Despite making numerous revisions to JUUL products’ packaging since 2015, JLI did
20   not include nicotine warnings until forced to do so in August 2018.198
21             191.   Moreover, many of JUUL’s advertisements, particularly prior to November

22   2017, also did not mention that JUUL contained nicotine. In the first year after JUUL’s launch,

23   not one of JLI’s 171 promotional emails said anything about the nicotine content in JUUL

24

25

26
     197
        Alex Wilheim & Jason D. Rowley, JUUL Raises $650M Of Its $1.25B Mega-Round, CRUNCHBASE (Jul. 10,
27    2018), https://news.crunchbase.com/news/juul-raises-650m-of-its-1-25b-mega-round/.
     198
         See INREJUUL_00444332 (2015 image of JLI packaging). The JLI packaging originally included such
28     warnings about nicotine, but were removed during various rounds of revisions, see e.g., INREJUUL_00021583-
       586 at 583 (2014 image of JLI packaging containing handwritten revisions of the original language).

           Page 62                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 70 of 297


 1   products.199 For example, in a July 11, 2015 email, JLI advertised its promotional events with

 2   the text, “Music, Art, & JUUL. What could be better? Stop by and be gifted a free starter kit.”200

 3   This email did not mention that JUULpods contain nicotine, nor did it say that JUUL or the free

 4   starter kits were intended for adults only.

 5             192.   Similarly, none of JLI’s 2,691 tweets between June 2015 and October 6, 2017

 6   mentioned that JUUL contained nicotine.201 For example:

 7             A.     On August 7, 2015, JLI tweeted, “Need tix for @cinespia 8/15? We got you.
                      Follow us and tweet #JUULallnight and our faves will get a pair of tix!”202 This
 8                    tweet did not mention that JUUL contained nicotine.
 9
               B.     On July 28, 2017, JLI tweeted an image of a Mango JUULpod next to mangos
10                    captioned “#ICYMI: Mango is now in Auto-ship! Get the #JUULpod flavor you
                      love delivered & save 15%. Sign up today.”203 This tweet did not mention that
11                    JUUL contained nicotine.
12             C.     On August 4, 2017, JLI tweeted “Beat The August Heat with Cool Mint” and
                      “Crisp peppermint flavor with a pleasant aftertaste,” captioned “A new month
13
                      means you can stock up on as many as 15 #JUULpod packs. Shop now.”204 This
14                    tweet did not mention that JUUL contained nicotine.

15             D.     On August 28, 2017, JLI tweeted “Do you brulée? RT [re-tweet] if you enjoy
                      dessert without the spoon with our Creme Brulee #JUULpods.” 205 This tweet did
16                    not mention that JUUL contained nicotine.

17             193.   Even after Defendants added a nicotine warning to JUUL products, they

18   continued to mislead youth and the public about the amount of nicotine in a JUULpod. Every

19   5% strength JUUL pod package represents that one pod is equivalent to one pack of cigarettes.

20
     199
21       Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
       Impact of Tobacco Advertising 25 (Jan. 31, 2019),
22     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     200
         Check out our JUUL events this Summer, JUUL (hello@juulvapor.com) (July 11, 2015),
23     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/email/large/email_2.jpg.
     201
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
       Impact of Tobacco Advertising 25 (Jan. 31, 2019),
24     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
     202
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 7, 2015),
25     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_18.jpg.
     203
         JUUL Labs, Inc. (@JUULvapor), Twitter (July 28, 2017),
26     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_38.jpg.
     204
         JUUL Labs, Inc. (@JUULvapor), Twitter (Aug. 4, 2017),
27     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/twitter/large/twitter_39.jpg.
     205
         Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
28     https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
       campaigns/#3da1e11b14f9.

           Page 63                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 71 of 297


 1   This statement is deceptive, false and misleading. As JLI’s regulatory head explained internally

 2   to former CEO Kevin Burns in 2018, each JUUL pod contains “roughly twice the nicotine

 3   content of a pack

 4   ///

 5   of cigarettes.”206

 6             194.   In addition, and as JLI and the Management Defendants know, it is not just the

 7   amount of nicotine, but the efficiency with which the product delivers nicotine into the

 8   bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.

 9   Most domestic cigarettes contain 10–15 mg of nicotine per cigarette207 and each cigarette yields

10   between 1.0 to 1.4 mg of nicotine,208 meaning that around 10% of the nicotine in a cigarette is

11   typically delivered to the user. JUUL e-cigarettes, on the other hand, have been found to deliver

12   at least 82% of the nicotine contained in a JUUL pod to the user.209 JLI’s own internal studies

13   suggest a nicotine transfer efficiency rate of closer to 100%.210

14             195.   Defendants also knew that the use of benzoic acid and nicotine salts in JUUL

15   pods affects pH and facilitates “absorption of nicotine across biological membranes.”211 JUUL’s

16   e-liquid formulation is highly addictive not only because it contains a high concentration of

17   nicotine, but because it contains a particularly potent form of nicotine, i.e., nicotine salts.

18   Defendants knew this, as Adam Bowen advised the Board of Directors at an October 2015

19   Board meeting on JLI’s “nicotine salts patent application.”212 And the Altria Defendants were

20   aware of the research showing the potency of nicotine salts from their many years in the tobacco

21   business.

22
     206
23        INREJUUL_00279931.
     207
           Neal L Benowitz & Jack E Henningfield, Reducing the Nicotine Content to Make Cigarettes less addictive, 22
         TOBACCO CONTROL Supp. 1, i14-17 (2013), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3632983/.
24    208
           Lynn T. Kozlowski & Janine L. Pilliteri, Compensation for Nicotine by Smokers of Lower Yield Cigarettes, 7
         SMOKING AND TOBACCO CONTROL MONOGRAPH 161, 164
25       (1983), https://cancercontrol.cancer.gov/brp/tcrb/monographs/7/m7_12.pdf
     209
          Samantha M. Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic
26     Cigarettes, 21 NICOTINE TOBACCO RESEARCH 1274 (2019), https://www.ncbi.nlm.nih.gov/pubmed/30346584
       (about 82%, for averages of 164 μg per puff).
27    210
           See, e.g., INREJUUL_00023597 (finding 94% nicotine transfer efficiency with 4% benzoate formula).
     211
            Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192
28     HANDB.EXP.PHARMACOL. 29(2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/
     212
          INREJUUL_00278408.

           Page 64                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 72 of 297


 1             196.   JLI and Defendant Bowen, knowing that the Phase 0 results illustrated that the

 2   nicotine content was greater than they wanted to represent, sought to engineer test results that

 3   differed from those results and were more consistent with JLI’s deceptive messaging. In May

 4   2014, within weeks of the Phase 0 study, JLI and Defendant Bowen carried out a second

 5   pharmacokinetics study in New Zealand. This study was called the CH-1401, or the “Phase 1”

 6   study. This study again examined the effects of inhaling aerosol from various 2% nicotine

 7   solutions: nicotine benzoate (blend A), nicotine malate (blend B), and free-base nicotine (blend

 8   C).213 In a further departure from the Phase 0 study, which used experienced e-cigarette users,

 9   the Phase 1 study used subjects that had not previously ingested aerosolized nicotine vapor, and

10   who had certainly never ingested aerosolized nicotine vapor from nicotine salts. As Defendants

11   JLI and Bowen knew, this difference is critical. Just as first-time smokers would not inhale as

12   much cigarette smoke as regular smokers, inexperienced (or “learning”) e-cigarette users will

13   not inhale vapor at a rate that maximizes nicotine delivery.214 JLI’s decision to omit participants

14   with previous e-cigarette experience from the criteria for inclusion in CH-1401 resulted in

15   artificially deflated Cmax results.215

16             197.   The Cmax recorded in the Phase 1 study was approximately a third of that

17   achieved by smoking a cigarette. Specifically, e-cigarette users recorded a Cmax of

18   approximately 12.87 ng/ml, compared with the 31.47 ng/ml Cmax resulting from smoking a

19   Pall Mall.216

20             198.   In possession of the results from both the Phase 0 and Phase 1 studies, JLI

21   nevertheless decided to launch a 5% nicotine salt solution as its commercial product. An

22   internal memo explained JLI’s reasoning as follows: “[s]ince the Cmax of the [2%] nicotine salt

23   was about 1/3 that of cigarettes, we chose a concentration of 5% for our commercial product

24   (JUUL), which should provide a Tmax and Cmax consistent with a cigarette.”217

25

26
     213
         INREJUUL_00014159-INREJUUL_00014226.
27   214
         INREJUUL_00002526-INREJUUL_00002625.
     215
         Id.
28   216
         Id.
     217
         INREJUUL_00351717-INREJUUL_00351719.

           Page 65                                                                       COMPLAINT
                                                                         Case No. 19-md-02913-WHO
                  Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 73 of 297


 1               199.     Instead of testing a 5% solution, JLI estimated the Cmax result of a 5% nicotine

 2   solution using a model.218 But the Phase 0 data showed that a 4% benzoic acid / 5% nicotine

 3   solution would have a higher Cmax and AUC than those of a cigarette, not one that was equal.

 4               200.     JLI and the Management Defendants knew that JLI’s studies indicated that their

 5   5% solution product was more potent and more addictive than a typical cigarette. But JLI and

 6   the Management Defendants then used their unsupported extrapolation of their flawed studies to

 7   market JUUL as providing a nicotine experience on par with a cigarette, even though they

 8   designed JUUL to ensure that was not true. In reality, there were never any measured test results

 9   in accord with JLI’s marketing to distributors, retailers, and the public at large.

10               201.     In the United States, the unsupported extrapolations from what appears to be the

11   Phase 1 study were used to create charts, which JLI posted on its website, shared with

12   journalists, sent to retailers, and distributed to third party promoters, showing that JUUL’s 5%

13   solution achieved a pk profile just below that of a cigarette. For example, the following chart

14   appeared on the online publication TechCrunch:219

15

16

17

18

19

20

21

22

23

24

25

26

27
     218
           Id.
28   219
            Ryan Lawler, Vaporization Startup Pax Labs Introduces Juul, Its Next-Gen-E-Cigarette, TECH CRUNCH (Apr.
           21, 2015), https://techcrunch.com/2015/04/21/pax-juul/.

            Page 66                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 74 of 297


 1             202.   Simultaneously, while providing extrapolated data to the public, Phase 1 was

 2   used as the basis for representations to retailers that a 2% solution achieved a pk profile

 3   equaling that of a cigarette. In a pitch deck dated March 25, 2015, and labeled as being intended

 4   for the convenience store distributor Core-Mark, JLI presented interim220 Phase 1 data showing

 5   this equivalence:221

 6   ///

 7   ///

 8   ///

 9

10

11

12

13

14

15

16

17

18

19

20             203.   These misrepresentations to the public were not accidental, nor were they the
21   work of a rogue employee. In a June 2014 Ploom Board meeting in London, the Ploom
22   executives’ presentation to the Board, which at that time included Defendants Bowen, Monsees,
23   Pritzker, and Valani, explained the differences between the Phase 0 and Phase 1 results as “due
24   to averaging across more subjects with variability in puffing behavior.”222 Their explanation did
25   not note that “variability in puffing behavior” was partly a result of the fact that participants in
26   the Phase 0 study were experienced e-cigarette users whereas the participants in the Phase 1
27
     220
         See JLI00363360.
28   221
        INREJUUL_00448896.
     222
         INREJUUL_00016443-INREJUUL_00016507.

           Page 67                                                                       COMPLAINT
                                                                         Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 75 of 297


 1   study were not. Thus, Defendants Bowen, Monsees, Pritzker, and Valani were privy to both the

 2   Phase 0 and Phase 1 results. And they knew that the data JLI (then Ploom) was pushing on the

 3   public was false and misleading, but none made any efforts to correct or withdraw those false

 4   and misleading statements. Aside from submitting the testing protocol and results of the Phase

 5   0 study with the ‘895 patent, JLI, Bowen, Monsees, Pritzker, and Valani otherwise ignored the

 6   Phase 0 study and omitted it from public discussion of JUUL’s nicotine delivery.

 7   ///

 8   ///

 9   ///

10             2.     JLI, the Management Defendants, and Altria Transmitted, Promoted and
                      Utilized Statements Concerning JUUL’s Nicotine Content that They Knew
11                    Was False and Misleading.
12             204.   As set forth above, the statements in JLI advertisements and on JUUL pod
13   packaging that each JUUL pod contains about as much nicotine as a pack of cigarettes are
14   deceptive, false and misleading. Defendants knew this.
15             205.   JLI and the Management Defendants caused deceptive, false and misleading
16   statements that a JUUL pod had an equivalent amount of nicotine as one pack of cigarettes to be
17   distributed via the wires and mails. These Defendants have thus materially misrepresented the
18   nicotine content of JUUL products to the consuming public including Plaintiff, through acts of
19   mail and wire fraud.
20             206.    By no later than October 30, 2016 (and likely earlier), the JLI Website—which,
21   as discussed above, the Management Defendants on JLI’s Board of Directors reviewed and
22   approved—advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by weight,
23   approximately equivalent to 1 pack of cigarettes or 200 puffs.”223 The language on the website
24   would later change, but still maintained the same fraudulent misrepresentation—i.e., that
25   “[e]ach 5% JUULpod is roughly equivalent to one pack of cigarettes in nicotine delivery.”224
26

27   223
         JUULpod, JUUL Labs, Inc. (Oct. 30, 2016),
       https://web.archive.org/web/20161030085646/https://www.juulvapor.com/shop-pods/
28   224
         What is Vaping?, JUUL Labs, Inc. (July 2, 2019), https://www.JUUL.com/resources/What-is-Vaping-How-to-
       Vape

           Page 68                                                                             COMPLAINT
                                                                               Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 76 of 297


 1             207.    As noted above, JLI and the Management Defendants directed and approved the

 2   content of the JUUL website, and they also directed and approved the distribution channels for

 3   JUUL pods and deceptive, misleading and fraudulent statements regarding JUUL’s nicotine

 4   content. And although they knew that these statements, which they caused to be transmitted

 5   over the wires and mails, were untrue, JLI and the Management Defendants have made no effort

 6   to retract such statements or correct their lies. Moreover, by no later than July 2018, James

 7   Monsees required JLI employees to personally seek his approval for the artwork on all JUUL

 8   and JUUL pod packaging.225

 9             208.    In addition to approving the JLI website, knowing that it contained deceptive,

10   misleading and false statements, JLI (through its employees) and the Management Defendants

11   also were directly responsible for the interstate transport, via U.S. mail, of JUULpod packaging

12   contained misrepresentations and omissions. At the same Board Meeting where Defendants

13   Pritzker, Huh, and Valani were installed as the Executive Committee, the Board directed JLI’s

14   management on, among other things, “the need to rely on distributors and the challenges in

15   reaching customers otherwise.”226

16             209.    JUUL pod packages that were sent via U.S. mail stated that a single Juul pod is

17   “approximately equivalent to about 1 pack of cigarettes.”227 These statements, as well as the

18   statements on the JLI website, are false and misleading.

19             210.    The statement on the JLI website, and in its advertisements and packaging, that

20   each JUUL pod contains 5% nicotine and is approximately equivalent to a pack of cigarettes is

21   false and likely to deceive and mislead, because the actual amount of nicotine contained in a

22   JUUL pod is as much as twice as high as that in a pack of cigarettes.

23             211.    AGDC and Altria Client Services greatly expanded the reach of this fraud by

24   providing their retail and distribution might for JLI products, causing millions of JUUL pods to

25   be sent via U.S. mail with packaging stating that JUUL pods contain only 5% nicotine by

26

27
     225
          JLI10045538
28   226
         INREJUUL_00278408.
     227
         Juul Labs, Inc., Twitter, (Feb. 14, 2018), https://twitter.com/JUULvapor/status/963844069519773698,

           Page 69                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 77 of 297


 1   weight and are “approximately equivalent to about 1 pack of cigarettes.” 228 JLI, the

 2   Management Defendants, and the Altria Defendants knew that these statements were false and

 3   misleading, but nevertheless utilized JUUL product packing, marketing and advertising to

 4   maintain their fraud.

 5               212.   The Altria Defendants knew in 2017 that a JUUL pod delivered more nicotine

 6   than one pack of cigarettes. In 2017, Altria, through its wholly owned subsidiary Nu Mark,

 7   launched its MarkTen Bold e-cigarette, a relatively high-strength 4% formulation compared to

 8   the 2.5% and 3.5% strength MarkTen products initially offered. Even though JUUL was already

 9   on store shelves and was rapidly gaining market share with its 5% nicotine formulation, Altria

10   (through Nu Mark) chose to bring a less potent 4% formulation to market.

11               213.   According to Altria’s own pharmacokinetic testing (likely conducted by Altria

12   Client Services) as reflected in the chart below, this 4% less potent formulation was

13   nevertheless sufficient to raise plasma nicotine to levels approaching those generated by

14   combustible cigarettes. In other words, the Altria Defendants’ own pharmacokinetic testing

15   suggested the highly addictive nature of a 5% formulation, as such a formulation would readily

16   equal or exceed the nicotine delivery profile of a combustible cigarette.

17

18

19

20

21

22

23

24
       Figure 1: Presented at Altria Group Inc.’s November 1, 2017 Investor Day Presentation.
25                                       MarkTen Bold 4%

26               214.   Based on its own internal knowledge, the Altria Defendants knew that a 5%

27   nicotine formulation would carry more nicotine than one pack of cigarettes. In addition to data

28
     228
           Id.

           Page 70                                                                      COMPLAINT
                                                                        Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 78 of 297


 1   Altria and Altria Client Services received from JLI, their due diligence undoubtedly included a

 2   careful examination of JLI’s intellectual property, including the ’895 patent, which provides a

 3   detailed overview of nicotine benzoate’s pharmacokinetic profile.

 4          215.     Thus, JLI, the Management Defendants, and the Altria Defendants knew that the

 5   statement on JUUL pod packaging that each JUUL pod contains 5% nicotine and about as much

 6   nicotine as a pack of cigarettes is literally false and they intended such statements to mislead.

 7   Neither the Altria Defendants nor JLI or the Management Defendants have made any effort to

 8   correct or retract the false and misleading statements as to the true nicotine content in JUUL

 9   pods. Instead, they have continued to misrepresent the product’s nicotine content and design,

10   with the goal of misleading and deceiving users.

11          216.     From JUUL’s pre-release announcements to this day, JLI has continuously

12   represented that each pod is approximately equivalent to a pack of cigarettes. These claims,

13   which JLI repeats widely in advertisements, press releases, and its web site, have been

14   distributed via the wires and mails and disseminated by reputable and widely reliable sources

15   that accepted those representations as true.229

16          217.     Not only have JLI and the Management Defendants misrepresented or concealed

17   the actual amount of nicotine consumed via JUUL pods, but they also did not effectively or

18   fully inform users about the risks associated with the potent dose of nicotine delivered by JLI’s

19   products. Despite going through numerous revisions since 2015, the JUUL packaging did not

20   include nicotine addiction warnings until JLI was forced to add them in August 2018. The

21   original JUUL product labels had a California Proposition 65 warning indicating that the

22

23   229
        See Truth Initiative, 6 Important Facts about Juul, https://truthinitiative.org/research-resources/emerging-
     tobacco-products/6-important-facts-about-juul; Erin Brodwin, An E-cigarette with Twice the Nicotine of
24   Comparable Devices is Taking over High Schools – and Scientists are Sounding the Alarm, BUSINESS INSIDER
     (Apr. 30, 2018), https://www.businessinsider.com/juul-e-cig-vaping-health-effects-2018-3; Caroline Kee,
25   Everything you Need to Know About the JUUL, Including the Health Effects, BUZZFEED NEWS (Feb. 5, 2018),
     https://www.buzzfeednews.com/article/carolinekee/juul-ecigarette-vape-health-effects; Jan Hoffman, The Price of
26   Cool: A Teenager, a Juul and Nicotine Addiction, NEW YORK TIMES, (November 16, 2018),
     https://www.nytimes.com/2018/11/16/health/vaping-juul-teens-addiction-nicotine.html; Sarah Milov, Like the
27   Tobacco Industry, E-cigarette Manufacturers are Targeting Children, THE WASHINGTON POST, (Sept. 23, 2018)
     https://www.washingtonpost.com/outlook/2018/09/23/like-tobacco-industry-e-cigarette-manufacturers-are-
28   targeting-children/; Washington State Dep’t of Health, What are Vapor Products?,
     https://www.doh.wa.gov/YouandYourFamily/Tobacco/VaporProducts.

       Page 71                                                                                   COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 79 of 297


 1   product contains a substance known to cause cancer, and a warning to keep JUUL pods away

 2   from children and pets, but contained no warnings specifically about the known effects, or

 3   unknown long-term effects, of nicotine or consuming e-cigarettes/inhaling nicotine salts.230

 4             218.    Moreover, the form of nicotine JUUL pods contain is particularly potent.

 5   JUUL’s use of “strength” to indicate concentration by weight is also at odds with the industry

 6   standard of reporting concentration by volume,231 leading users to believe it contains less

 7   nicotine than other formulations advertised as 6% nicotine, when JUUL pods in fact contain

 8   approximately the same nicotine as a solution that is 6% nicotine by volume.

 9             219.    The “5% strength” statement in Defendants’ advertisements misrepresents the

10   most material feature of the JUUL product—the nicotine content—and has misled users to their

11   detriment. Resellers, apparently assuming that “5% strength” means “50mg/ml” nicotine by

12   volume, compound confusion among users by stating that JUUL pods contain “50 mg/ml,”

13   which they do not.232

14             220.    If JLI and the Management Defendants did not know when JLI released JUUL

15   pods that the “5% strength” representation in Defendants’ advertisements was misleading, they

16   learned that there was widespread confusion about the JUUL pods’ nicotine content. By 2017,

17   studies revealed that smokers did not understand “5% strength,” and some understood that

18   phrase to mean 5% of a cigarette. Though this was identified as a “pain point” for new users, 233

19

20
     230
21        See INREJUUL_00444332 (2015 image of JLI packaging). Note that JLI packaging originally included such
       warnings about nicotine, but were apparently removed during various rounds of revisions, see e.g.
22     INREJUUL_00021583 (2014 image of JLI packaging containing handwritten revisions of the original language.).
      231
           See, e.g., American E-Liquids Manufacturing Standards Association, E-Liquids Manufacturing Standards, §
23       1.05 (2017), https://www.aemsa.org/wp-content/uploads/2017/03/AEMSA-Standards-v2.3.3.pdf, (quantifying e-
         liquid nicotine content in terms of volume).
     232
          See, e.g. Tracy Vapors, Starter Kit,
24     http://web.archive.org/web/20190422143424/https://www.tracyvapors.com/collections/starter-kit; Lindsey Fox,
       JUUL Vapor Review, E-cigarette Reviewed, (Mar. 20, 2017), https://ecigarettereviewed.com/juul-review (“The
25     nicotine content of the JUUL pods is always the same: 5% or 50 mg/ml”); Jason Artman, JUUL E-Cigarette
       Review, eCig One (Oct. 26, 2016) https://ecigone.com/e¬cigarette-reviews/juul-e-cigarette-review/ (“the e-liquid
26     contains 50 mg of nicotine per ml of e-liquid”); West Coast Vape Supply, Juul Starter Kit (July 18, 2019),
       http://web.archive.org/web/20190718190102/https://westcoastvapesupply.com/products/juul-starter-kit (“5% . . .
27     50 mg”); Vapor4Life, How Much Nicotine is In a JUUL? (Aug. 24, 2018), https://www.vapor4life.com/blog/how-
       much-nicotine-is-in-a-JUUL/. “Each official JUUL pod contains a whopping 50mg of nicotine per milliliter of
28     liquid (most other devices range from 3 to 30mg per milliliter.”
      233
           INREJUUL_00123540.

           Page 72                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 80 of 297


 1   JLI and the Management Defendants (and later the Altria Defendants) did nothing to stop or

 2   correct this confusion about the nicotine content.

 3             221.   The “5% strength” statement in Defendants’ advertisements is also misleading.

 4   At least two independent studies testing multiple varieties of JUUL pods have likewise found

 5   significantly higher concentrations of nicotine than the 59 mg/mL JUUL’s website represents,

 6   suggesting that the difference in the total nicotine content of a JUUL pod vs. a pack of

 7   combustible cigarettes could be even greater.234

 8             3.     Defendants Used Food and Coffee Themes to Give False Impression that
                      JUUL Products Were Safe and Healthy.
 9

10             222.   In late 2015, JLI and the Management Defendants employed a deceptive

11   marketing scheme to downplay the harms of e-cigarettes with a food-based advertising

12   campaign called “Save Room for JUUL.” The campaign framed JUUL’s addictive pods as

13   “flavors” to be paired with foods.235 JLI described its Crème Brûlée nicotine pods as “the

14   perfect evening treat” that would allow users to “indulge in dessert without the spoon.”236 In

15   one 2016 email, JLI bluntly suggested that users satisfy their sugar cravings with JUUL’s

16   highly-addictive nicotine vapor: “Have a sweet tooth? Try Brulee.”237 JLI similarly promoted

17   the fruit medley pods using images of ripe berries.238 JLI described its “Cool” Mint pods as

18   having a “crisp peppermint taste with a pleasant aftertaste” and encouraged users to “Beat The

19   August Heat With Cool Mint.”239

20
     234
        See J.F. Pankow et al., Benzene Formation in Electronic Cigarettes, 12 PLoS ONE 1 (2017); See also Anna K.
21    Duell, et al., Free-Base Nicotine Determination in Electronic Cigarette Liquids by 1H NMR Spectroscopy, 31
      CHEM. RES. TOXICOL. 431, 431-34 (2018).
22
     235
         Erin Brodwin, $15 Billion Startup JUUL Used ‘Relaxation, Freedom, and Sex Appeal’ to Market its Crème-
       brulee-flavored E-cigs on Twitter and Instagram─but its Success has Come at a Big Cost, BUSINESS INSIDER
23     (Oct. 26, 2018), https://www.businessinsider.com/juul-e-cig-marketing-youtube-twitter-instagram-social-media-
       advertising-study-2018-10.
     236
         Stanford University, Research into the Impact of Tobacco Advertising,
24     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&token1=fm_pods_img3
       6019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Flavors
25   237
         Stanford University, Research into the Impact of Tobacco Advertising,
       http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&token1=fm_pods_img3
26     6019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Flavors
     238
         Stanford University, Research into the Impact of Tobacco Advertising,
27     http://tobacco.stanford.edu/tobacco_web/images/pod/juul/flavors/large/flavor_6.jpg.
     239
         Stanford University, Research into the Impact of Tobacco Advertising,
28     http://tobacco.stanford.edu/tobacco_main/images_pods.php?token2=fm_pods_st658.php&token1=fm_pods_img3
       6019.php&theme_file=fm_pods_mt068.php&theme_name=JUUL&subtheme_name=Flavors

           Page 73                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 81 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
               223.   Again, none of these advertisements disclosed that JUUL was addictive and
26
     unsafe.
27
28


       Page 74                                                                      COMPLAINT
                                                                    Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 82 of 297


 1               224.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to

 2   coffee and other caffeinated drinks, sometimes with what appear to be textbooks in the

 3   picture.240 JLI’s coffee-based advertisements suggest that JUUL should be part of a comfortable

 4   routine, like a cup of coffee.

 5               225.   JLI’s reference to coffee is no mere marketing gimmick, it reflects the larger

 6   effort to mislead customers into believing that JUUL is no more harmful than coffee,

 7   reinforcing the false and dangerous concept that if a substance is “not harmful,” then addiction

 8   to that substance cannot be harmful.

 9   ///

10   ///

11   ///

12   ///

13   ///

14

15

16

17

18

19

20

21               226.   Defendants knew that tying JUUL to caffeine and food would mislead their
22   target audience—youth and non-smokers—into believing that JUUL was a healthy, safe treat.
23               4.     JLI’s “Make the Switch” Campaign Intentionally Misled and Deceived
                        Users to Believe that JUUL Is a Cessation Device.
24

25               227.   JLI, the Altria Defendants, and the Management Defendants recognized that one

26   of the keys to growing and preserving the number of nicotine-addicted e-cigarette users (and

27   thus JLI’s staggering market share), was to mislead potential customers about the true nature of

28
     240
           Id.

           Page 75                                                                       COMPLAINT
                                                                         Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 83 of 297


 1   JUUL products. Defendants knew that if it became public that JUUL was designed as a way to

 2   introduce nicotine to youth and otherwise hook new users with its potent nicotine content and

 3   delivery, it would not survive the public and regulatory backlash. Therefore, JLI (with the

 4   knowledge and support of the Management Defendants) and the Altria Defendants repeatedly

 5   made false and misleading statements to the public that JUUL was created and designed as a

 6   smoking cessation device, and falsely and misleadingly used the mails and wires to spread the

 7   subterfuge. JLI, the Management Defendants, and the Altria Defendants committed these

 8   deceptive, misleading and fraudulent acts intentionally and knowingly. In making these

 9   representations, JLI, the Management Defendants, and the Altria Defendants intended that

10   users, the public, and regulators rely on misrepresentations that JUUL products were designed

11   to assist smoking cessation.

12             228.   The most blatant evidence of the cover-up scheme was the January 2019, $10

13   million “Make the Switch” television advertising campaign. This campaign, which was a

14   continuation of JLI’s web-based Switch campaign, was announced less than a month after the

15   Altria Defendants announced Altria’s investment in JLI.

16             229.   The “Make the Switch” television ads featured former smokers aged 37 to 54

17   discussing “how JUUL helped them quit smoking.”241 According to JLI’s Vice President of

18   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

19   fairway, very clear communication about what we’re trying to do as a company.” 242 These

20   statements were false as JUUL was not intended to be a smoking cessation device. JLI and the

21   Management Defendants committed acts of wire fraud when they caused the “Make the Switch”

22   campaign to air on television with the fraudulent intent of deceiving and misleading the public,

23   the United States Congress, and government regulators into believing that JLI is and had been

24   focused solely on targeting adult smokers. The Altria Defendants also committed acts of mail

25

26

27   241
         Angelica LaVito, JLI Combats Criticism with New TV Ad Campaign Featuring Adult Smokers Who Quit after
       Switching to E-cigarettes, CNBC (Jan. 8, 2019), https://www.cnbc.com/2019/01/07/juul-highlights-smokers-
28     switching-to-e-cigarettes-in-ad-campaign.html.
     242
         Id.

           Page 76                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 84 of 297


 1   fraud when they caused tens of thousands, if not millions, of written versions of the Make the

 2   Switch campaign to be distributed with packages of Altria’s combustible cigarettes.

 3            230.     The “Make the Switch” campaign was fraudulent and was made to protect,

 4   maintain, and expand the tremendous market share gained by lying to users and hooking youth

 5   on nicotine by convincing regulators and the public that JUUL was actually as cessation device

 6   and JLI’s marketing was never aimed at youth.

 7            231.     Defendants continually and intentionally sought to frame JUUL products as

 8   smoking cessation devices in their public statements and on their website as part of their scheme

 9   to mislead and defraud the public. Defendant Monsees explained during his testimony before

10   Congress:

11            The history of cessation products have extremely low efficacy. That is the
              problem we are trying to solve here. So, if we can give consumers an alternative
12            and market it right next to other cigarettes, then we can actually make something
              work.
13

14            [T]raditional nicotine replacement therapies, which are generally regarded as the
              gold standard for tools, right, for quitting, those are nicotine in a patch or a gum
15            form, typically, and the efficacy rates on those hover just below about a 10
              percent or so. JUUL-we ran a very large study of JUUL consumers, ex-smokers
16            who had picked up JUUL, and looked at them, looked at their usage on a
              longitudinal basis, which is usually the way that we want to look at this, in a
17            sophisticated fashion ... what we found was that after 90 days, 54 percent of
18            those smokers had stopped smoking completely, for a minimum of 30 days
              already. And the most interesting part of this study is that if you follow it out
19            further, to 180 days, that number continues to go up dramatically, and that is
              quite the opposite of what happens with traditional nicotine replacement
20            therapies.243
21
              232.     In response to a direct question about whether people buy JUUL to stop
22
     smoking, Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as
23
     an alternative to traditional tobacco products.”244
24

25

26
      243
           Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and
27     Reform, Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of James Monsees, Co-
       Founder, JUUL Labs, Inc.)., https://oversight.house.gov/legislation/hearings/examining-juul-s-role-in-the-youth-
28     nicotine-epidemic-part-ii.
     244
         Id.

        Page 77                                                                                    COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 85 of 297


 1             233.   Following Defendants Monsees’ and Altria’s lead, Defendants caused a number

 2   of other misleading public statements—suggesting that Juul would help existing adult smokers

 3   even though it delivered more nicotine than cigarettes and was designed to appeal to kids—to

 4   be made, including the following:

 5

 6
                      •    “JUUL Labs was founded by former smokers, James and
 7                        Adam, with the goal of improving the lives of the world’s one
                          billion adult smokers by eliminating cigarettes. We envision
 8                        a world where fewer adults use cigarettes, and where adults
                          who smoke cigarettes have the tools to reduce or eliminate
 9                        their consumption entirely, should they so desire.” (JLI
                          Website, April 2018 (or earlier));245
10

11                    •   “JUUL Labs, which exists to help adult smokers switch off
                          of combustible cigarettes.” (JLI Website, September 19,
12                        2019); and,246
13
                      •   “To paraphrase Commissioner Gottlieb, we want to be the
14                        offramp for adult smokers to switch from cigarettes, not an
                          on-ramp for America’s youth to initiate on nicotine.” (JLI
15                        Website, November 13, 2018);247
                      •   “We are taking significant action to prepare for a future where adult
16                        smokers overwhelmingly choose non-combustible products over
                          cigarettes by investing $12.8 billion in JUUL, a world leader in
17
                          switching adult smokers . . . . We have long said that providing
18                        adult smokers with superior, satisfying products with the potential to
                          reduce harm is the best way to achieve tobacco harm reduction.”
19                        (Altria Website, December 20, 2018);248
20                    •   “We believe e-vapor products present an important opportunity to
21                        adult smokers to switch from combustible cigarettes.” (Letter to
                          FDA Commissioner Gottlieb, 10/25/18);249
22
                      •   “We have long said that providing adult smokers with superior,
23                        satisfying products with the potential to reduce harm is the best
24
     245
         Our Mission, JUUL Labs, Inc. (2019), https://www.juul.com/mission-values.
25   246
         CONSUMER UPDATE: 9/19, JUUL Labs, Inc. (Sept. 19, 2019), https://newsroom.juul.com/consumer-update-
       9-19/.
26   247
         JLI Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
       (statement of then-CEO Kevin Burns).
27   248
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
       BUSINESSWIRE (Dec. 20, 2018), https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-
28     Billion-Minority-Investment-JUUL-Accelerate
     249
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1-2 (Oct. 25, 2018).

           Page 78                                                                            COMPLAINT
                                                                              Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 86 of 297


 1                        way to achieve tobacco harm reduction. Through Juul, we are
                          making the biggest investment in our history toward that goal.”
 2                        (Altria Press Release, Dec. 20, 2018);250
 3
                      •   “Through JUUL, we have found a unique opportunity to not only
 4                        participate meaningfully in the e-vapor category but to also support
                          and even accelerate transition to noncombustible alternative
 5                        products by adult smokers.” (Altria Earning Call, January 31,
                          2019);251 and
 6

 7                    •   We expect the JUUL product features that have driven JUUL’s
                          success in switching adult smokers in the U.S. to strongly appeal to
 8                        international adult cigarette smokers. (Altria Earning Call, January
                          31, 2019).252
 9

10             234.   Defendants knew that the “switch” messaging they initiated for JUUL was false,

11   deceptive and misleading. JUUL does not have FDA approval as a cessation product. The

12   Switch advertisements reinforced the impression left by the testimony of JLI’s co-founder,

13   clearly linking JUUL to cessation and quitting. For example:

14   ///

15

16

17

18

19

20

21

22

23

24

25
     250
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
26     (Dec. 20. 2018), BUSINESS WIRE, https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-
       Billion-Minority-Investment-JUUL-Accelerate.
27   251
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
       December 31, 2018, (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-
28     q4-2018-earnings-conference-call-t.aspx.
     252
         Id.

           Page 79                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 87 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18             235.   Representative Rashida Tlaib, upon presenting this ad to Monsees, had the

19   following exchange:

20             Rep. Tlaib: After 30 lines, starting with “quit,” the ad says “switch,” followed
               by no further mentions of start smoking again. You were a smoker. Does this ad
21             give a smoker hope that there might be a way to quit cigarettes for good?
22             Mr. Monsees: I think the intention of this ad is to make it very clear to
               consumers that there is an alternative, finally, to combustible cigarettes. I am one
23
               of those people.253
24

25

26

27   253
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of James Monsees, Co-Founder, JUUL
28     Labs, Inc.)., https://www.c-span.org/video/?c4811191/user-clip-wasserman-grothman-tlaib-question-monsees at
       12:33-13:04.

           Page 80                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 88 of 297


 1           236.   Defendants’ tacit message in their Switch advertisements is: switch because,

 2   unlike cigarettes, JUUL is harmless to your health.

 3           237.   Defendants’ false, deceptive and misleading Switch campaign suggests that

 4   purchasing a JUUL will “switch” a smoker to a non-smoker and that it was designed to switch

 5   adult smokers off cigarettes rather than addict youth to nicotine.

 6           238.   Defendants know that a large number of smokers who use JUUL products do not

 7   end up switching but instead end up consuming both cigarettes and JUUL.

 8           239.   Moreover, Defendants know that, by design, a large number of their customers

 9   are first-time youth users and that JUUL was never designed to be a cessation device.

10           240.   JLI has advertised cost-savings calculators as part of its Switch campaign. Those

11   calculators assume that a smoker who switches will continue consuming the same amount of

12   nicotine that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one

13   JUUL pod a day). Defendants know that the calculator is misleading because smokers who

14   switch to JUUL frequently increase their nicotine intake.

15           241.   JUUL labels and advertisements also marketed the product as an “alternative” to

16   cigarettes:

17

18

19

20

21

22

23

24

25

26

27
28           242.   Other advertisements similarly marketed the product as smoking “evolved”:


       Page 81                                                                            COMPLAINT
                                                                          Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 89 of 297


 1   ///

 2   ///

 3

 4

 5

 6

 7

 8

 9

10

11             243.   The goal of these advertisements was to convey the deceptive, misleading and
12   false impression that JUUL products could help users quit smoking and break nicotine addiction
13   in a way that was healthy and safe. But, as noted above, that was simply not the case.
14   Defendants never disclosed to users that JUUL e-cigarettes and JUUL pods are at least as, if not
15   more, addictive than combustible cigarettes. And each of JLI, the Management Defendants, and
16   the Altria Defendants received data to this effect, as discussed above, and were aware of this
17   fact.
18             244.   In addition, the notions that JUUL products are designed only for existing
19   cigarette smokers, and safer than combustible cigarettes are belied by JLI’s own knowledge,
20   marketing plan and intentions on several fronts. First, Defendants sought to grow a new group
21   of users of nicotine products (e.g., “vapers”), not just to market to the shrinking number of
22   existing cigarette smokers. Second, JLI and Bowen designed the JUUL device to be easy to use
23   for youth and others who have never smoked and to create and exacerbate nicotine addiction by
24   encouraging ingestion of excessive amounts of nicotine. Third, as noted above, JLI’s own
25   internal testing revealed that JUUL products were often more potent than combustible cigarette
26   smokers prefer. Each of the Management Defendants knew this from his position on JLI’s
27   Board of Directors, and the Altria Defendants knew the same when they began to actively
28   coordinate with JLI and the Management Defendants. Despite this knowledge, these Defendants


           Page 82                                                                     COMPLAINT
                                                                       Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 90 of 297


 1   made numerous deceptive, false and misleading public statements that JUUL was intended to be

 2   a cessation device.

 3             245.   JUUL is not a product adults typically use to quit smoking. Researchers have

 4   found that as of 2018, only 7.9% of American adults had ever used USB shaped e-cigarette

 5   devices, like JUUL, and only 2% of adults currently used them.254 By contrast, a recent study

 6   found that 15- to 17-year-olds are sixteen times more likely to use JUUL products than 25 to 34-

 7   year-olds.255

 8             246.   JLI’s own marketing research indicated that JUUL was not appropriate as a

 9   cessation device for adults. In 2014, JLI when it was called Ploom hired the consumer research

10   firm Tragon to do research with prototypes of the JUUL e-cigarette. On September 30, 2014,

11   Lauren Collinsworth, a consumer researcher at Tragon, e-mailed Chelsea Kania, a marketing

12   employee at Ploom, with some of the preliminary results from the studies. She stated that the

13   testing showed that “the younger group is open to trying something new and liked J1 [the JUUL

14   prototype] for being smart, new, techy, etc.” 256 Ms. Collinsworth added that “The qualitative

15   findings suggested this product isn’t going to fit as well with consumers who are looking to cut

16   back on the cigarette intake.”257 On October 1, 2014, Ms. Collinsworth followed up with

17   additional comments. She stated that “[t]he delivery was almost too much for some smokers,

18   especially those used to regular e-cigarettes.”258 The final results from this consumer research

19   were distributed to upper management, including to then-CEO James Monsees259 and then-

20   Chief Marketing Officer Richard Mumby.260

21             247.   The deceptive, misleading and fraudulent nature of the “Make the Switch”

22   campaign is evident when comparing the campaign’s advertisements to JUUL’s initial

23

24   254
         Kristy L. Marynak et al., Use and Reasons for Use of Electronic Vapour Products Shaped like USB Flash
       Drivers Among a National Sample of Adults, 28 TOBACCO CONTROL 685 (Nov. 2019),
25     https://tobaccocontrol.bmj.com/content/28/6/685.
     255
         D.M. Vallone et al., Prevalence and Correlates of JLI Use Among a National Sample of Youth and Young
26     Adults, TOBACCO CONTROL (Oct. 29, 2018), http://dx.doi.org/10.1136/tobaccocontrol-2018-054693.
      256
          JLI00365905.
27    257
          Id. (emphasis added).
      258
          JLI00365709.
28    259
          JLI00364678.
      260
          JLI00364487.

           Page 83                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 91 of 297


 1   advertising, as demonstrated below. The fact that these advertisements are for the same product

 2   confirms that, notwithstanding the advice JLI and the Altria Defendants received from their

 3   media consultants, the Defendants never intended to target only adult smokers.

 4   ///

 5   ///

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   And
24

25

26

27
28


           Page 84                                                                    COMPLAINT
                                                                      Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 92 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11             248.     Defendants ensured that JUUL was the opposite of a “tool[] to reduce or

12   eliminate” nicotine consumption. According to the National Institutes of Health, the “amount

13   and speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco

14   products.”261 As described above, JLI and Bowen designed the JUUL product to deliver

15   nicotine in larger amounts and at a faster rate than even cigarettes, and then knowingly misled

16   the public about those facts.

17             249.     The Switch campaign also does not disclose or warn about the risks of using

18   multiple tobacco products, “dual use” or that the JUUL is not a smoking cessation product. In

19   addition to the heightened risks of addiction that multiple tobacco product use poses, one recent

20   study found that persons who use e-cigarettes and smoke have blood toxin levels far higher than

21   one would expect given the blood toxin levels that e-cigarettes and cigarettes generate

22   individually.262

23             250.     The FDA and other government regulators, enforcing existing laws addressing e-

24   cigarettes,263 publicly criticized the “Make the Switch” campaign and other efforts by

25

26   261
          U.S. Dep’t of Health & Human Servs., Nicotine Addiction: Past and Present, How Tobacco Smoke Causes
       Disease (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92
27   262
          Julie B. Wang et al., Cigarette and E-Cigarette Dual use and Risk of Cardiopulmonary Symptoms in the Health
       eHeart Study, 13 PLoS ONE 1 (2018).
28    263
           Section 911(b)(2)(A)(i) of the FDCA (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or labeling of a
         cigarette product directly or indirectly suggests that the product has a lower risk of cigarette-related disease, is

           Page 85                                                                                     COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 93 of 297


 1   Defendants to depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the

 2   Federal Food, Drug, and Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that

 3   when advertising or labeling of a cigarette product directly or indirectly suggests that the

 4   product has a lower risk of cigarette-related disease, is less harmful than traditional cigarettes,

 5   or is otherwise ‘safer’ than traditional cigarettes, then the product becomes a “modified risk

 6   tobacco product.”264

 7            251.     In late 2019, and in response to the House of Representatives hearings in which

 8   JLI executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI

 9   was unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco

10   products” within the meaning of the FDCA.265

11            252.     Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its

12   advertising slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes

13   was “particularly concerning because [those] statements were made directly to children in

14   school.”266 The FDA concluded that in using advertising language that e-cigarettes were safer

15   than cigarettes, JLI had violated Sections 902(8) and 911 by marketing JUUL products as

16   “modified risk tobacco products” without prior approval.267

17            253.     The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s

18   “Switch” marketing campaign. “[T]roubled by recent testimony” that JLI had given to the

19   House Subcommittee on Economic and Consumer Policy of the Committee on Oversight and

20   Reform, the FDA noted that JLI’s Switch advertising campaign “may also convey that switching

21   to JUUL is a safer alternative to cigarettes.”268

22

23

24       less harmful than traditional cigarettes, or is otherwise ‘safer’ than traditional cigarettes, then the product
         becomes a “modified risk tobacco product.”
25    264
           Id.
     265
          Letter from U.S. Food and Drug Admin. to Kevin Burns, CEO of JUUL Labs, Inc., (Sept. 9, 2019),
26     https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-letters/juul-labs-
       inc-590950-09092019.
27   266
          Id.
     267
          Id.
28   268
          Letter from U.S. Food and Drug Admin. Ctr. for Tobacco Prods. to JUUL Labs, Inc. (Sept. 9, 2019),
       https://www.fda.gov/media/130859/download.

        Page 86                                                                                     COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 94 of 297


 1             254.   The FDA specifically highlighted the Switch campaign slogans which referenced

 2   smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA

 3   stated that JLI’s campaign was in violation of multiple FDA regulations and the FDCA

 4   subsections, and that JLI’s Switch campaign purported to tell the public that using e-cigarettes

 5   was an alternative to smoking, or a possible cessation tool.269

 6             255.   On the same day, the FDA requested that JLI provide all documents related to its

 7   decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the

 8   testimony by JLI that it had taken a “public health” approach to Native American tribes, and

 9   had sought healthcare professionals to refer Native American smokers to JLI’s Switching

10   Program.270

11             256.   Perhaps unsurprisingly, the Make the Switch campaign was spearheaded by a

12   marketing firm with long-standing ties to the cigarette industry. In particular, it was led by a

13   subsidiary of Omnicom Group, Inc., one of the “Big Four” advertising holding companies

14   dominating marketing and communications worldwide since the 1990s, second only to WPP.

15   Omnicom is the parent company of Mercury Public Affairs which, by at least April 2018,

16   counted both Altria and JLI as its clients. Mercury lobbied for Altria on tobacco regulations,271

17   and helped JLI push back against negative press coverage of youth usage of its products.272

18             257.   For example, on April 2, 2018, a managing director from Mercury, Erick Mullen,

19   emailed Defendant Valani and Daniel Cruise, Chief Public Affairs Officer at JLI, with a

20   numbered list of actions in response to The New York Times article published that day, “‘I Can’t

21   Stop’:     Schools    Struggle With Vaping             Explosion.”273     Mercury’s      list   includes    the

22   recommendation to push the idea that JLI’s nicotine formulation is no more harmful than water,

23   sugar, and caffeine: “Engage the press on all the definitions in every fucking story: it’s not a

24

25
     269
         Id.
26   270
         Id.
     271
          Kevin McCauley, Altria Taps Mercury For Tobacco Regulation Work, O’DWYER’S (Jun. 4, 2018),
27     https://www.odwyerpr.com/story/public/10754/2018-06-04/altria-taps-mercury-for-tobacco-regulation-work.html.
      272
          See, e.g., INREJUUL_00262168; INREJUUL_00262226-INREJUUL_00262227.
28    273
          See INREJUUL_00262168; see also Kate Zernike, ‘I Can’t Stop’: Schools Struggle With Vaping Explosion,
         N.Y. Times (Apr. 2, 2018), https://www.nytimes.com/2018/04/02/health/vaping-ecigarettes-addiction-teen.html.

           Page 87                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 95 of 297


 1   ‘cigarette’ of any kind; there’s no smoke and nothing medical science has on the books says

 2   water and nicotine is more harmful than water, sugar and caffeine.”274

 3             258.   Defendant Valani and Cruise each separately forwarded the email to JLI CEO

 4   Kevin Burns, with Cruise commenting, “Kevin, recent email from friend Erick—a possible

 5   ‘campaign manager’” for us. His argument is in line with yours. We need to be systematic,

 6   aggressive and relentless. Btw we are not tobacco—have [you] corrected today’s NYT

 7   story?”275

 8             259.   In August 2018, Omnicom agency DDB Chicago276 sent JLI a proposal for an

 9   estimated $11 million campaign “to more firmly establish the true intent of the company,”

10   noting that JLI was “moving very fast.”277 This campaign was “Make the Switch.”

11             5.     JLI, Altria, and Others in the E-Cigarette Industry Coordinated with
                      Third-Party Groups to Mislead the Public About the Harms and Benefits of
12                    E-Cigarettes.
13             260.   Through a collective and parallel effort of funding, leadership, and board

14   membership, JLI, the Altria Defendants and others in the e-cigarette industry leveraged third-

15   parties, ranging from industry-funded non-governmental organizations to online blogs more

16   accessible to youth, to mislead the public about the impacts of consuming e-cigarettes.

17             261.   An assortment of lobbyists, trade associations, and online publications have

18   coordinated with the e-cigarette industry, including JLI and the Altria Defendants, to promote a

19   consistent message that consuming e-cigarettes is not harmful, that nicotine is not harmful, and

20   that the impacts of e-cigarettes are greatly exaggerated. These organizations receive funding

21   from the e-cigarette industry, feature executives on those companies’ boards of directors, and in

22   return, promote industry products, industry views, or fund “independent” studies of their own

23   that reach the same conclusions as e-cigarette industry-funded research.

24

25

26   274
         INREJUUL_00262168.
     275
         INREJUUL_00262226-227.
27   276
         See INREJUUL_00066530-539 (Other Omnicom entities were involved in this campaign. For example, OMD,
       “sister company to DDB and part of the Omnicom Group,” sent JLI detailed Statements of Work for a U.S. Brand
28     Campaign covering September 16, 2018 through February 28, 2019).
     277
         See INREJUUL_00074841; see also INREJUUL_00074842-844 at 842.

           Page 88                                                                              COMPLAINT
                                                                                Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 96 of 297


 1                    a.       The American Vaping Association

 2             262.   The American Vaping Association (“AVA”) is a pro-e-cigarette lobby group

 3   founded by Greg Conley, who notably publishes articles criticizing the CDC for its stance on

 4   restricting e-cigarette use.278 Other executive members of the AVA possess business interests in

 5   e-cigarettes; for example, Treasurer David J. Danzak Jr. is associated with an e-cigarette

 6   business called Vapornine LLC.279 Vice-President Antoinette Lanza is an owner of an

 7   exclusively e-cigarette shop in Hoboken, New Jersey called Smokeless Image. 280 Half of the

 8   AVA’s functional expenses are for lobbying efforts.281 It lists several sponsors, all of which are

 9   e-cigarette, e-liquid, or cigarette companies.282

10             263.   Conley has a prolific social media presence and frequently appears on television

11   and radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA

12   website lists “studies” which are uniformly authored by noted industry-funded or industry-

13   friendly authors, such as Polosa and Shahab.283 AVA lists CASAA, Not Blowing Smoke, and

14   the VTA, all established fronts for the e-cigarette industry, as “Resources.”

15             264.   The AVA receives its funding from sponsors, who are organized into tiers such

16   as Platinum, Gold, Silver, Bronze, and Green.284 Current advertised sponsors include e-cigarette

17   distributors and retailers such as E-Cigarette Empire, and VaporBeast.285 Prior sponsors are a

18   who’s who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor

19   Kings, while Gold sponsors included the now defunct Smokeless Image.286

20

21

22   278
         Jeff Stier & George Conley, The War on E-Cigarettes, NATIONAL REVIEW (Sept. 19, 2011),
23     https://www.nationalreview.com/2011/09/war-e-cigarettes-jeff-stier-gregory-conley/.
     279
         Vapornine LLC, BUZZFILE, http://www.buzzfile.com/business/Vapornine-LLC-904-372-3244 (business
       information page).
24   280
         Stacy Jones, Tobacco Regulators Mull More Oversight as E-cigarettes See Increased Popularity, NJ.com (Mar.
       30, 2019), https://www.nj.com/business/2013/07/tobacco_regulators_mull_more_o.html.
25   281
         Form 990, American Vaping Association Inc.’s Return of Organization Exempt from Income Tax ( 2018),
       https://apps.irs.gov/pub/epostcard/cor/464203951_201812_990O_2019122716980021.pdf.
26   282
         AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/.
     283
         Research Reports, American Vaping Association, https://vaping.org/research-report/.
27   284
         AVA Sponsors, American Vaping Association, https://vaping.org/about-us/ava-sponsors/ .
     285
         Id.
28   286
         AVA Sponsors, American Vaping Association, Wayback Machine – Internet Archive (Aug. 14, 2017),
       https://web.archive.org/web/20170814221226/http://vaping.org/about-us/ava-sponsors/.

           Page 89                                                                               COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 97 of 297


 1             265.    On social media, the AVA regularly downplays the risks of consuming e-

 2   cigarettes, criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any

 3   regulation of the e-cigarette industry.287

 4             266.    JLI actively sought out the AVA to promote JUUL. In January 2016, e-mails

 5   between employees at JLI (then known as PAX) discussed a “list of thought leaders [JLI] can

 6   tap for stories for JUUL” which included Conley at the AVA and Satel.288

 7             267.    In 2018, JLI took advantage of its coordinated efforts with the AVA to downplay

 8   the risks associated with JUUL. In an e-mail exchange between Christine Castro of JLI and a

 9   “Stratcomms” internal mailing list, Castro lamented a “testy conversation” with a USA Today

10   reporter who pointed out that JLI’s marketing and advertising appeared to feature and target

11   minors and teenagers.289 Castro noted that “I hit back at [the reporter] very aggressively but we

12   can expect the usual B.S. Greg Conley is being allowed to write a 300-word rebuttal. I will

13   email him and copy you Ashley [JLI employee] just so we can stay coordinated.”290

14             268.    The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018,

15   Conley facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the

16   University of Patras, Greece, who regularly publishes e-cigarette industry-friendly articles, and

17   Gal Cohen, then Director of Scientific Affairs at JLI.291 In the e-mail, Conley asks Farsalinos to

18   send Cohen “some info on your flavor study” to which Farsalinos responds by sending Conley

19   and Cohen an attachment: “USA FLAVORS SURVEY.pptx” and the note: “[A]ttached is a

20   PowerPoint presentation about the study we proposed.”292

21             269.    The proposed study was a survey aimed at determining what flavors different

22   demographic groups preferred as e-cigarette flavors, which flavors they use frequently, and

23   which flavors they used when they first started consuming e-cigarettes. While the study was

24

25   287
         American Vaping Association (@AVABoard), Twitter, https://twitter.com/AVABoard .
     288
         INREJUUL_00278889
26   289
         See INREJUUL_00173252 (Apr. 4, 2018 email).
     290
         Id.
27   291
         Juul Labs, Inc. , JUUL Labs Presents Findings at the Global Forum on Nicotine 2018, Cision PR Newswire
       (June 15, 2018) , https://www.prnewswire.com/news-releases/juul-labs-presents-findings-at-the-global-forum-on-
28     nicotine-2018-300666743.html.
     292
         INREJUUL_0034128.

           Page 90                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 98 of 297


 1   purportedly to determine the impact of e-cigarette flavors on e-cigarette and smoking behavior,

 2   the data obtained from such a study would have allowed JLI to understand which flavors were

 3   not only the most popular, but which flavors were most popular by demographic.293

 4                    b.      Vaping360

 5             270.   Vaping360 is a website dedicated to news regarding the e-cigarette industry. The

 6   website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has

 7   a big social media presence and huge publication strategy.

 8             271.   Vaping360’s main message misleads the public about the health impacts of

 9   consuming e-cigarettes. Vaping360 has published various articles, including “10 Lies and

10   Myths About Juuling Exposed.”294 This article, published in May 9, 2018, claimed, among other

11   things, that JUUL was not as dangerous as smoking; JUUL did not cause cancer or “popcorn

12   lung”; JUUL was not popular among teenagers, nor did JLI sell kid-friendly flavors or flavors

13   aimed to entice young people; and the nicotine in JUUL is “a relatively mild drug, [and] may

14   cause dependence.”295

15             272.   Vaping360 regularly published articles praising, promoting, or downplaying the

16   risks of JUUL, including, among others: “These Scientists Want to Kill Smokers’ Hope (For

17   Vaping)”; “UK Scientists to WHO: Your Vape Report Is Junk”; “One Free Pack JUUL Coupon

18   Codes 2019”; and an article disparaging anti-smoking advocacy group Truth Initiative by

19   claiming that “Truth Initiative Promo Encourages Risky Teen Behavior.”296

20             273.   One of the main writers at Vaping360 is Jim McDonald who aggressively attacks

21   any negative science as fake news. For example, McDonald frequently posts on social media

22   platforms, including on Facebook and Twitter, but also comments on others posts extensively

23   disputing negative news about consuming e-cigarettes.297

24

25   293
         Id.
     294
         Jim McDonald, 10 Lies and Myths About Juuling Exposed, Vaping 360 (May 9, 2018),
26     https://vaping360.com/lifestyle/juuling/.
     295
         Id.
27   296
         Jim McDonald, Truth Initiative Promo Encourages Risky Teen Behavior, Vaping 360 (Jan. 9, 2020),
       https://vaping360.com/vape-news/87705/truth-initiative-promo-encourages-risky-teen-behavior/.
28   297
         Jim McDonald, Mass. Senate Passes Worst Vaping Law in the Countr, Vaping 360 (Nov. 21, 2019),
       https://vaping360.com/vape-news/86852/mass-senate-passes-worst-vaping-law-in-the-country/; Jim McDonald,

           Page 91                                                                             COMPLAINT
                                                                               Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 99 of 297


 1             274.   Vaping360 has taken funding from e-cigarette manufacturers, and in return

 2   coordinates with e-cigarette manufacturers to promote their products, while publishing

 3   favorable content. Vaping360 was paid by JLI for advertising and was given kickbacks (referred

 4   to as commission) for every coupon used for JUUL that originated from Vaping 360’s website.

 5             275.   In March 2017, JLI (then PAX) communicated with Chris Kendell and others at

 6   Vaping360 to discuss promoting JLI’s products with a 15% discount coupon on Vaping360’s

 7   website.298 JLI representative Andy Martin also noted that JLI “figured out the commission

 8   issue,” and expressed excitement at JLI’s new mango flavor JUUL pod. 299 They also discussed

 9   a Facebook advertising link whereby Vaping360 could offer similar discounts for JLI products

10   on social media.300

11             276.   In November 2017, Martin of JLI and Rawad Nassif of Vaping360 discussed a

12   meeting agenda, with topics such as “new affiliate commission terms,” “JLI funnelling [sic]

13   project,” and “exploring further opportunities.”301

14             277.   In 2018, McDonald continued to write articles specifically praising JLI, such as

15   “Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing

16   Exposed.”302 As of 2020, Vaping360 continues to offer discounts for JUUL products.303

17   ///

18   ///

19                    c.      Foundation for a Smoke-Free World

20             278.   The Foundation was founded in 2017, and presents itself as a public health

21   organization, purportedly “advancing global progress in smoking cessation and harm

22   reduction.”304 It is funded entirely by Philip Morris International, which in 2017 announced a $1

23
       Meet the Rich Moms Who Want to Ban Vaping, Vaping 360 (Oct. 8, 2018), https://vaping360.com/vape-
24     news/71696/meet-the-rich-moms-who-want-to-ban-vaping/.
     298
         INREJUUL_00143870.
25   299
         Id.
     300
         Id.
26   301
         INREJUUL_00139196
     302
         Jim McDonald, Coming Soon: A JUUL to Help You Quit Juuling, Vaping 360 (Sept. 7, 2018),
27     https://vaping360.com/vape-news/70262/coming-soon-a-juul-to-help-you-quit-juuling/.
     303
         [One FREE Pack] JUUL Coupon Codes 2019, Vaping 360 (Aug. 24, 2018) https://vaping360.com/vape-
28     coupons/juul-coupon-promo-code/.
     304
         Foundation for a Smoke-Free World (2020), https://www.smokefreeworld.org/.

           Page 92                                                                            COMPLAINT
                                                                              Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 100 of 297


 1   billion commitment to fund the Foundation.305 The Foundation’s 2018 Form 990 lists only one

 2   donor: PMI Global Services, Inc., or Philip Morris International, with a contribution of $80

 3   million.306

 4             279.    The Foundation is headed by Derek Yach, a noted advocate and promoter of e-

 5   cigarettes and consuming e-cigarettes.307

 6             280.    In 2018, the Foundation announced that it would support Centers of Excellence

 7   to conduct tobacco control research.308 This tactic is a well-known tool of the cigarette industry,

 8   which has a history of funding “research” centers to promote industry-friendly views, such as

 9   the Center for Indoor Air Research, which promulgated industry-funded studies that sowed

10   doubt about the addictiveness of nicotine, claimed that indoor air quality was unaffected by

11   cigarette smoke and downplayed the harms of cigarettes broadly. Institutes such as the Center

12   for Indoor Air Research were forced to dissolve as part of the Master Settlement Agreement in

13   1998.

14             281.    A 2017 report in The Verge detailed the e-cigarette industry’s apparently

15   coordinated efforts to use biased research to downplay the risks of consuming e-cigarettes.309

16   For example, e-cigarette manufacturers routinely conduct studies focusing on the “good news”

17   about e-cigarettes, i.e. they release less harmful aerosolized chemicals than combustible

18   cigarettes, or that their aerosol lingers for less time indoors than combustible cigarettes.310

19

20
     305
21       David Meyer, Philip Morris Pledges Almost $1 Billion to Anti-Smoking Fight, FORTUNE (Sept. 13, 2017),
       https://www.webcitation.org/6tjyBv4dA.
     306
22       Return of Private Foundation, Foundation for a Smoke-Free World (2018),
       https://web.archive.org/web/20190828104138/https://www.smokefreeworld.org/sites/default/files/uploads/docum
23     ents/fsfw_2018_form_990-pf_public_inspection.pdf.
     307
         Derek Yach: Anti-smoking Advocates Should Embrace E-cigarettes, NATIONAL POST (Aug. 26, 2015),
       https://nationalpost.com/opinion/derek-yach-anti-smoking-advocates-should-embrace-e-cigarettes.
24   308
         Support Global Research, Foundation for a Smoke-Free World (May 31, 2018),
       https://web.archive.org/web/20180531105105/https://www.smokefreeworld.org/our-areas-focus/support-global-
25     research.
     309
         Liza Gross, Vaping Companies are Using the Same Old Tricks as Big Tobacco, THE VERGE (Nov. 16, 2017),
26     https://www.theverge.com/2017/11/16/16658358/vape-lobby-vaping-health-risks-nicotine-big-tobacco-marketing.
     310
         See, e.g., J. Margham, et al., Chemical Composition of Aerosol from an E-Cigarette: A Quantitative Comparison
27     with Cigarette Smoke, 29 CHEM. RES. TOXICOL. 1662 (2016); Tanvir Walele et al., Evaluation of the Safety
       Profile of an Electronic Vapour Product Used for Two Years by Smokers in a Real-life Setting, 92 REG. TOXICOL.
28     PHARMACOL. 226 (2018); D. Martuzevicius, et al., Characterization of the Spatial and Temporal Dispersion
       Differences Between Exhaled E-Cigarette Mist and Cigarette Smoke, 21 NICOTINE & TOBACCO RES. 1371 (2019).

           Page 93                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 101 of 297


 1   Industry-funded authors then regularly cite to each other’s studies in their own research. 311 On

 2   information and belief, JLI and Altria, among others in the e-cigarette industry, funnel their

 3   industry-funded studies to friendly pro-industry groups knowing that those entities will

 4   misrepresent the results as evidence that e-cigarettes are safe, or not harmful.

 5                     d.      Vapor Technology Association

 6             282.    The Vapor Technology Association (VTA) bills itself as a trade association and

 7   advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline

 8   on its website reading “VAPE IS HOPE.”312

 9             283.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all

10   featured as “Platinum Members,” a level of membership that required a $100,000 annual

11   contribution. Thus, JLI paid VTA $100,000 in 2018 to become a Platinum Member, and in

12   return, VTA offered JLI a board seat; invitations to lobbying strategy meetings; access to the

13   FDA, other federal agencies, and members of Congress; and conference participation.313

14             284.    The VTA, like other lobbying and trade association groups in the industry,

15   advocates for less regulation of e-cigarettes, and testifies in opposition to flavor bans.314

16                     e.      Retailer Lobbying

17             285.    Retailers have also taken to creating subsidiaries or wholly owned companies

18   whose purpose is to produce quasi-journalistic content to promote consuming e-cigarettes,

19   discredit health initiatives, and suggest that consuming e-cigarettes has no harmful health

20   impacts. The best example of this is the website SoupWire, which publishes articles and

21   editorials that promote consuming e-cigarettes and criticizes studies that look at the negative

22
     311
23       See, e.g., Gene Gillman et al., Determining the Impact of Flavored E-liquids on Aldehyde Production During
       Vaping, 112 REG. TOXICOL. PHARMACOL. 1 (2020); Colin Mendelsohn & Alex Wodak, Legalising Vaping in
       Australia, The McKell Institute (March 2019),
24     https://pdfs.semanticscholar.org/3e13/8e46419913a29f8fc9ddad52ec771f73fa76.pdf; Violeta Kaunelienė et al.,
       Impact of Using a Tobacco Heating System (THS) on Indoor Air Quality in a Nightclub, 19 AEROSOL AND AIR
25     QUAL. RES. 1961 (2019); Maya Mitova et al., Human Chemical Signature: Investigation on the Influence of
       Human Presence and Selected Activities on Concentrations of Airborne Constituents, 257 ENV’TL POLLUTION 1
26     (2020).
     312
         Vape is Hope, Vapor Technology Association (Feb. 25, 2016),
27     https://web.archive.org/web/20160225154600/http://www.vaportechnology.org:80/
     313
         Some of Our Members, Vapor Technology Association (Nov. 28, 2018),
28     https://web.archive.org/web/20181128162940/https://vaportechnology.org/membership/
     314
         Vapor Technology Association, https://vaportechnology.org/.

           Page 94                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 102 of 297


 1   impacts of consuming e-cigarettes.315 For example, when JLI donated $7.5 million towards a

 2   study on the impacts of consuming e-cigarettes on teens, a SoupWire report concluded that the

 3   study will likely find “nothing Earth-shattering.”316

 4             6.      Altria Falsely Stated That It Intended to Use Its Expertise in “Underage
                       Prevention” Issues to JLI
 5

 6             286.    Altria’s announcement that it intended to invest in JLI came less than two
 7   months after it told the FDA that Altria “believe[s] that pod-based products significantly
 8   contribute to the rise in youth use of e-vapor products” and that it accordingly would be
 9   removing its own pod-based products from the market.317 Altria made the same representations
10   to its investors.318
11             287.    Although Altria claimed its investment in JLI had an altruistic motive—“ When
12   you add to JUUL's already substantial capabilities, our underage tobacco prevention expertise
13   and ability to directly connect with adult smokers, we see a compelling future with long-term
14   benefits for both adult tobacco consumers and our shareholders,” Altria recently confirmed that
15   JLI has not even availed itself of that experience.319 In Altria’s October 2019 letter to Senator
16   Richard Durbin, Altria CEO Howard Willard acknowledged that while Altria “offered to JUUL
17   services relating to underage prevention efforts,” to date “JUUL has not accepted Altria’s offers
18   of assistance in addressing underage vaping relating issues.”320 Willard has stated that the deal
19   would allow Altria to “work[] with JUUL to accelerate its mission.”321 but as Altria knew, as
20   reflected in its letter to the FDA just two months prior, that mission involved had resulted in
21

22
     315
         Soupwire – The Truth About Vaping, https://soupwire.com/.
     316
         Jeff Hawkins, JUUL Donates $7.5 Million to Teen Vaping Study, Soupwire – The Truth About Vaping (July 2,
23     2019), https://soupwire.com/juul-donates-7-5-million-to-teen-vaping-study/
     317
         Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, 2 (October 25, 2018)
     318
         Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript, (October 25, 2018)
24     https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-
       ca.aspx
25    319
          Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
         December 31, 2018. (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-
26       q4-2018-earnings-conference-call-t.aspx
      320
          Letter from Howard A. Willard III to Senator Richard J. Durbin (October 14, 2019) (emphasis added).
27   321
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
       Business Wire (Dec. 20, 2018, 7:00 AM EST),
28     https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-Billion-Minority-Investment-JUUL-
       Accelerate.

           Page 95                                                                                  COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 103 of 297


 1   usage throughout the youth market. Altria’s admission that pod-based products contributed to

 2   underage use show that Altria knew its investment in JLI would “strengthen[] its financial

 3   profile and enhance[] future growth prospects” specifically because JLI dominated the youth

 4   market for e-cigarettes.322

 5             288.    Altria recognized that JLI’s market share dominance in the e-cigarette market, a

 6   share that it knew was gained via youth targeting and false and misleading advertising, was the

 7   path to Altria’s continued viability and profitability. In a January 31, 2019 earnings call, Altria

 8   explained that “[w]hen you add to JUUL’s already substantial capabilities, our underage

 9   tobacco prevention expertise and ability to directly connect with adult smokers, we see a

10   compelling future with long-term benefits for both adult tobacco users and our shareholders. We

11   are excited about JUUL’s domestic growth and international prospects and their potential

12   impact on our investment.”323 JUUL’s growth was, as Altria well knew, due to the product’s

13   viral popularity among teens. Willard briefly acknowledged the youth vaping crisis, stating,

14   “Briefly touching on the regulatory environment, the FDA and many others are concerned about

15   an epidemic of youth e-vapor usage. We share those concerns. This is an issue that we and

16   others in the industry must continue to address aggressively and promptly.324

17             289.    Altria’s representations that it intended to help JUUL curb the prevalence of

18   underage use was false and misleading. As discussed below, Altria coordinated with JUUL to

19   capture and maintain the youth market.

20   E.        Defendants Targeted the Youth Market

21             290.    Having created a product, like combustible cigarettes, that sought to get users

22   addicted to nicotine, and while taking steps to ensure that users and regulators did not appreciate

23   the true nicotine content or potential harm from using JUULs, to successfully sink their high-

24   tech nicotine hook into American users, JLI, Bowen, and Monsees needed investors willing to

25
     322
         Press Release, Altria Makes $12.8 Billion Minority Investment In Juul To Accelerate Harm Reduction And Drive
26     Growth, Altria (Dec. 20, 2018),
       https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm.
27   323
         Altria Group (MO) Q4 2018 Earnings Conference Call Transcript: MO earnings call for the period ending
       December 31, 2018 (Jan. 31, 2019), https://www.fool.com/earnings/call-transcripts/2019/02/01/altria-group-mo-
28     q4-2018-earnings-conference-call-t.aspx.
     324
         Id.

           Page 96                                                                                COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 104 of 297


 1   adopt the tactics of the cigarette industry as their own. They found those investors in Pritzker,

 2   Huh, and Valani.

 3             291.   Under the leadership of the Management Defendants, JLI marketed nicotine to

 4   kids. JLI and the Management Defendants deployed a sophisticated viral marketing campaign

 5   that strategically laced social media with false and misleading messages to ensure their uptake

 6   and distribution among young users. JLI and the Management Defendants’ campaign was

 7   wildly successful—burying their hook into kids and initiating a public health crisis.

 8             1.     JLI Emulated the Marketing of Cigarette Companies.

 9             292.   As Defendants know, nearly 9 out of 10 smokers start smoking by age 18, and

10   more than 80% of underage smokers choose brands from among the top three most heavily

11   advertised.325 The overwhelming consensus from public health authorities, independent studies,

12   and credible expert witnesses is that “marketing is a substantial contributing factor to youth

13   smoking initiation.”326

14             293.   Struggling to define their own identities, teenagers are particularly vulnerable to

15   image-heavy advertisements that psychologically cue them on the “right” way to look and

16   behave amongst peers.327 Advertisements that map onto adolescent aspirations and

17   vulnerabilities drive adolescent tobacco product initiation.328

18             294.   For decades, cigarette companies spun smoking as signifier of adulthood. This

19   turned smoking into a way for teenagers to project independence and enhance their image

20   among their peers.329

21             295.   Youth marketing was critical to the success of cigarette companies. In the 1950s,

22   Philip Morris—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young

23

24

25
     325
         U.S. Dep’t Health & Human Servs., Preventing Tobacco Use Among Youths, Surgeon General Fact Sheet,
26     https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/preventing-youth-tobacco-use-
       factsheet/index.html.
27   326
         United States v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006) (J. Kessler).
     327
         Id. at 578.
28   328
         Id. at 570, 590
     329
         Id. at 1072.

           Page 97                                                                             COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 105 of 297


 1   people as a pool from which to “replace smokers” to ensure the economic future of the cigarette

 2   industry.330

 3             296.     Philip Morris’s documents set out their youth strategy, explaining: “Today’s

 4   teenager is tomorrow’s potential regular customer, and the overwhelming majority of smokers

 5   first begin to smoke while still in their teens”.331

 6             297.     It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in

 7   the cigarette industry.332

 8             298.     As detailed below, JLI and the Management Defendants sought to emulate this

 9   approach. Indeed, Monsees admitted to using historical cigarette ads to inform JLI’s own

10   advertising campaign.333

11             299.     The emulation is obvious. A side-by-side comparison of JUUL advertisements

12   with historical cigarette advertisements reveals the appropriated pattern of focusing on imagery

13   related to attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory

14   pleasure, including taste.334

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21

22   330
         United States. v. Philip Morris, No. 99- 2496 (D.D.C. Aug. 17, 2006), ECF No. 5750 at 972 (Amended Final
23     Opinion).
     331
         Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14, 2001),
       https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
24   332
         C.A. Tucker, Marketing Plans Presentation to RJRI B of D at 2, U.C.S.F. Truth Tobacco Industry Documents
       (Sept. 30, 1974), https://www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (RJ Reynolds
25     executive explaining that the “young adult . . . market . . . represent[s] tomorrow’s cigarette business. As this 14-
       24 age group matures, they will account for a key share of the total cigarette volume—for at least the next 25
26     years.”).
     333
         Matthew Perone & Richard Lardner, Juul exec: Never intended electronic cigarette for teens, AP News (July 26,
27     2019), https://apnews.com/4b615e5fc9a042498c619d674ed0dc33; Gabriel Montoya, Pax Labs: Origins with
       James Monsees, Social Underground, https://socialunderground.com/2015/01/pax-ploom-origins-future-james-
28     monsees (last visited Apr. 3, 2020).
     334
         See Appendix B, Ads 9-50.

           Page 98                                                                                     COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 106 of 297


 1   ///

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24             300.   JLI and the Management Defendants deployed this same strategy, but adapted it
25   to modern advertising tactics.
26

27
28


           Page 99                                                                    COMPLAINT
                                                                      Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 107 of 297


 1             2.     The Management Defendants Intentionally Marketed JUUL to Young

 2                    People.

 3             301.   The risk that children would use a new e-cigarette product was well known and

 4   well publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in

 5   April 2015, the CDC published the results from its 2014 National Youth Tobacco Survey.335

 6   The CDC found that “[i]n 2014, e-cigarettes were the most commonly used tobacco product

 7   among middle (3.9%) and high (13.4%) school students.”336 Moreover, “[b]etween 2011 and

 8   2014, statistically significant increases were observed among these students for current use of

 9   both e-cigarettes and hookahs (p<0.05), while decreases were observed for current use of more

10   traditional products, such as cigarettes and cigars, resulting in no change in overall tobacco

11   use.”337 The CDC blamed e-cigarette marketing, the use of “a mixture of ‘sex, free samples,

12   [and] flavors’—the same things that were originally found to be problematic with cigarette

13   ads.”338

14             302.   Seeking to enter this nascent youth market for e-cigarettes, JLI intentionally

15   targeted youth from its inception. In March 2015, Management Defendants supervised the

16   advertising campaigns that would accompany the launch of JUUL.

17             303.   JLI knew that its initial customer base would be the key to its growth. On June

18   15, 2015, JLI’s COO Scott Dunlap wrote on article on Entrepreneur.com called “6 Ways to Get

19   a Fanatical Customer Base,” #1 of which was “Seed your initial customer base:”

20             304.   Your first group of customers is the foundation of all future growth, so know

21   who they’ll be, why they’ll rave and help them tell your story. They’ll first act as role models

22   and then as advocates to help spread your mission, so make locating and engaging those core

23   customers a priority. This is especially important if you’re introducing something completely

24

25
     335
         Centers for Disease Control and Prevention, Tobacco Use Among Middle and High School Students — United
26     States, 2011–2014, Morbidity and Mortality Weekly Report (MMWR) 64(14);381-385 (Apr. 17, 2015),
       https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6414a3.htm.
27   336
         Id.
     337
         Id.
28   338
         Jacob Kastrenakes, More teens are vaping instead of smoking, The Verge (Apr. 16, 2015),
       https://www.theverge.com/2015/4/16/8429639/teen-ecigarette-use-triples-vaping-beats-smoking.

           Page 100                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 108 of 297


 1   new to a traditional industry.339 Despite this professed knowledge that JLI’s “first group of

 2   customers is the foundation of all future growth” and consistent with Monsees’ position that he

 3   has no “qualms” with marketing to people that were not yet addicted to nicotine,340 JLI’s

 4   marketing strategy targeted people that were “flavor-seeking, social ‘vapers,’” and those who

 5   “have very limited experience with traditional tobacco cigarettes.”341

 6             305.   JLI’s first major marketing hire, Cult Collective Ltd. (“Cult Collective”),

 7   presented a pitch deck to JLI in late 2014, which defined the “target consumer” as a person

 8   “within a life stage or mindset where they are defining their own identity.”342 The study

 9   described the “modern vaper” as “trendy, sophisticated image managers seeking to balance their

10   desire for originality against acceptance.”343 Put differently, their target consumer was an

11   adolescent.

12             306.   JLI professedly wanted kids to think JUUL was cool. In an email dated January

13   29, 2015, Sarah Richardson—then Director of Communications—sent a document dated

14   December 31, 2014, to Dima Martirosyan, Director of Digital Marketing, who forwarded it to

15   Rafael Burde, Director of Ecommerce.344 The document stated that “[m]ost e-cigarettes to date

16   are unsatisfying and seem ‘douche-y’. The JUUL product delivers nicotine far more effectively,

17   and the product design is elegant and cool. We need to tell this story in a credible fashion

18   through press, influencers and social media.”345 The document repeatedly referred to Pax Labs’s

19   plan to target the “cool kids[.]”346 For example, it described as one of the “Key needs” to

20   “Establish premium positioning to entice the ‘masses’ to follow the trend setters; own the ‘early

21   adopter’ / ‘cool kid’ equity as we build out volume[.]”347 The document noted that “the voices

22

23   339
          Scott Dunlap, 6 Ways to Get a Fanatical Customer Base, Entrepreneur (June 17, 2015)
         https://www.entrepreneur.com/article/247424.
24   340
         David H. Freedman, How do you Sell a Product When You Really Can’t Say What it Does?, Inc.,
       https://www.inc.com/magazine/201405/david-freedman/james-monsees-ploom-ecigarette-company-marketing-
25     dilemma.html (last visited Apr. 4, 2020).
     341
         INREJUUL_00441209.
26   342
         INREJUUL_00057298-INREJUUL_00057487.
     343
         INREJUUL_00057298-INREJUUL_00057487.
27    344
          INREJUUL_00057289.
      345
          INREJUUL_00057293.
28    346
          Id.
      347
          Id.

           Page 101                                                                          COMPLAINT
                                                                             Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 109 of 297


 1   of influencers can build strong demand.”348 Messaging to media similarly focused on

 2   “coolness” and the message that “JUUL singlehandedly made e-cigarettes cool.”349

 3             307.    This focus on “cool kids” continued up to and after launch. On May 18, 2015,

 4   Kate Morgan, field marketing manager, emailed Richard Mumby, Chief Marketing Officer, and

 5   a variety of other marketing employees about “Some Music Options for JUUL Party” and noted

 6   that one of the options was a pair who were both “cool kids.”350 On June 7, 2015, Rafael Burde

 7   emailed Scott Dunlap, then Chief Operating Officer, stating that the JUUL launch party “was a

 8   resounding success (at least in my mind) in terms of winning over the cool kids . . . .”351 Pax

 9   Labs employees used similar wording regarding interest in targeting “cool kids” in an email

10   from Sarah Richardson on August 12, 2015,352 and emails from Ashley Marand on September

11   15, 2015,353 and October 21, 2015.354 The consistency of the language around this target

12   demographic confirms that marketing to “cool kids” was a company policy set by the executives

13   and the Board, particularly because, before selling the Ploom assets to JTI, James Monsees said

14   similar things about Ploom.355

15             308.    JLI identified its competitor in this space as cigarette companies, complaining

16   that “cigarettes continue to own the ‘cool’ equity,” and identifying a “key pillar to go-to-

17   market” as “win[ning] with the ‘cool crowd’” away from cigarettes.356

18             309.    With this goal in mind, JLI hired the Grit Creative Group (“Grit”), which billed

19   itself as an agency whose marketing appealed to “cool kids.”357 Grit helped JLI to “use external

20   audiences to communicate nuanced messages around early adoption ‘coolness’ and product

21   performance.”358

22

23   348
          Id.
     349
         INREJUUL 00441325-INREJUUL_00441326.
24    350
          JLI00218598.
      351
          JLI00206206.
25    352
          JLI00222528.
      353
          JLI00461564.
26    354
          JLI00235965.
      355
          JLI00514343 (describing Ploom as “providing optionality for distribution growth and consumer outreach to a
27       younger, opinion leading audience”).
     356
         INREJUUL_00161703-INREJUUL_00161715.
28   357
         Id.
     358
         INREJUUL_00277080-INREJUUL_00277104.

           Page 102                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 110 of 297


 1          310.    In short order, the phrase “it’s cool to JUUL” became an anthem among kids

 2   while youth e-cigarette use skyrocketed.

 3          3.      JLI Advertising Exploited Young People’s Psychological Vulnerabilities.

 4          311.    Informed by decades of tobacco marketing, JLI ran a consistent, simple message:

 5   JUUL is used by young, popular, attractive, and stylish people.

 6          312.    This was not the only marketing scheme JLI could have adopted. JLI had other

 7   options. In 2014, JLI engaged a Calgary-based advertising agency, Cult Collective, to complete

 8   a “diagnostic” evaluation of the JUUL brand and to make recommendations regarding the best

 9   advertising strategy to market the JUUL e-cigarette.

10          313.    In keeping with typical e-cigarette marketing, which messaged to existing

11   smokers looking to quit, Cult Collective recommended that JUUL position its e-cigarette

12   technology as the focus of its advertisements. Cult Collective presented JUUL with exemplar

13   advertisements that used images of a boom box and a joy stick, juxtaposed against the JUUL e-

14   cigarette, with the tag line: “Everything changes. JUUL the evoluution of smoking.”

15

16

17

18

19

20

21

22

23

24

25          314.    This campaign expressly invokes combustible cigarettes and positions the JUUL
26   as a technological upgrade for the modern smoker.
27          315.    JLI rejected this approach.
28


       Page 103                                                                        COMPLAINT
                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 111 of 297


 1             316.   Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.359

 2   The express mission of the Vaporized campaign was to “own the ‘early adopter’/’cool kid’

 3   equity.”360

 4             317.   Applying the template for preying on teens established by the cigarette

 5   industry, the Vaporized campaign used stylish models, bold colors, and highlighted themes

 6   of sexual attractiveness, thinness, independence, rebelliousness and being “cool.”361

 7             318.   The targeting of young users was evident in the design and implementation of

 8   the Vaporized campaign, which featured models in their 20s whose “poses were often evocative

 9   of behaviors more characteristic of underage teen than mature adults.”362

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   359
          Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
       http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
26   360
          INREJUUL_00057291-INREJUUL_00057295.
     361
          See Appendix B, Advertisement 1 (example of targeting of young people).
27    362
           Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
         Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor,
28       Stanford University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
         JacklerR-20190724.pdf.

           Page 104                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 112 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
               319.   In the months leading up to the launch of JUUL e-cigarettes, Pax Labs
17
     executives and directors discussed how to market the new product and the Board approved
18
     specific marketing materials used in JUUL’s launch. On March 23, 2015,363 there was a meeting
19
     of the Board of Directors where the upcoming advertising campaign was discussed.364 The
20
     Board at that time had five members: Pritzker, Valani, Monsees, Bowen, and Handelsman
21
     (occupying Valani’s second seat). According to Chelsea Kania, then Brand Manager at Pax
22
     Labs, prior to this meeting, she had met with the Board to discuss the models who would be
23
     used in the marketing collateral accompanying the JUUL launch. At that meeting, “there was
24
     some commentary at the youthfulness of the models[,]” but “nobody disliked them” and
25
     “everybody agreed they are pretty ‘effective[.]’”365 Ms. Kania also noted that she told the Board
26

27
     363
         INREJUUL_00371285.
28   364
         INREJUUL_00371314.
     365
         INREJUUL_00174387.

           Page 105                                                                    COMPLAINT
                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 113 of 297


 1   that “we have quite the arsenal of model images to work with, and that they should let us know

 2   if the ones we selected are going to be problematic. So just waiting on any further feedback if

 3   they do a pass with the board.”366 The Management Defendants knew that the ads targeted

 4   youth and had the authority to determine which models to use, but “Juul’s board of directors

 5   signed off on the company’s launch plans[.]”367 In addition, “Monsees, who was CEO at the

 6   time, personally reviewed images from the billboard photo shoot while it was in session.”368 A

 7   senior manager later told the New York Times that “he and others in the company were well

 8   aware” that the marketing campaign “could appeal to” teenagers.369

 9             320.    As part of the Vaporized campaign, JLI advertised on a 12-panel display over

10   Times Square.370 Billboard advertising of cigarettes has for years been unlawful under the

11   Master Settlement Agreement.

12

13

14

15

16

17

18

19

20

21

22

23   366
           Id.
     367
           Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled startup of 2018: E-
24       cigarette startup Juul Labs is valued at more than $16 billion. It’s also hooking teens on nicotine and drawing
         scrutiny from the FDA. Can the company innovate its way out of a crisis it helped create?, Fast Company (Nov.
25       19, 2018), https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-the-
         most-embattled-startup-of-2018.
26    368
           Id.
      369
           Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
27       2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     370
          See Appendix B, image 14; see also https://inrejuul.myportfolio.com (also available at
28     http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_ mt068.php) (last visited April 3,
       2020) (additional images and videos).

           Page 106                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 114 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13               321.     These ads, which ran for nearly a month, generated an estimated 1.5 million
14   impressions per day.371
15               322.     In fact, JLI’s Vaporized campaign was so effective that it gained national
16   attention on an October 15th, 2015 episode of Late Night with Stephen Colbert, who ridiculed
17   the notion that the young, dancing models were consistent with a target market of adult
18   smokers. As Colbert joked after viewing the close-up video of young models dancing in place,
19   “[y]eah! There is something about vaping that just makes me want to dance in a way that
20   doesn’t require much lung strength. . . . And it’s not just ads featuring hip young triangles that
21   appeal to the youths. . . . There is no reason to worry about the long-term effects of vaping,
22   because e-cigarettes are so new that their long-term effects are still unknown.”372
23               323.     The Vaporized campaign was not limited to the Times Square billboards
24   however. The ads were also placed in nationally-distributed magazines, and the videos were
25   displayed on screens at the top of point-of-sale JUUL kiosks provided by JUUL to retailers
26   across the country.
27
     371
           INREJUUL_00093933-INREJUUL_00093934.
28   372
            The Late Show With Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
           https://www.youtube.com/watch?v=PMtGca_7leM.

            Page 107                                                                                COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 115 of 297


 1             324.   To the extent that the Vaporized advertisements disclosed that JUUL contained

 2   nicotine, the warnings were in small print against low-contrast backgrounds, making them easy

 3   to overlook. By way of comparison, cigarette advertisements, are required to display a health

 4   warning in high contrast black and white, covering 20% of the image.

 5             325.   Likewise, JLI’s social media ads did not disclose any health risks of using JUUL

 6   until May of 2018, when they were required to warn of addiction. But even then, JUUL placed

 7   these warnings in areas that were only viewable if the social media user clicked on the “full

 8   version” of the JLI post, which is not how teens typically engage with social media

 9   advertising.373 Notably, on Twitter, a social media platform that is geared towards reading text,

10   and on Facebook, where some users do read text, JLI typically did not include the disclaimer in

11   its advertisements at all.374

12             4.     JLI Pushed the Vaporized Campaign Into Youth Targeted Channels.

13                    a.       JLI Placed Its Vaporized Ads on Youth Oriented Websites and
                               Media.
14

15             326.   JLI engaged programmatic media buyers to place advertisements on websites

16   attractive to children, adolescents in middle school and high school, and underage college

17   students. These advertisements, which included the images of models from the Vaporized

18   campaign, began appearing on websites as early as June 2015. The chosen websites included:

19   nickjr.com (the website for a children’s television network run by Nickelodeon Group); the

20   Cartoon Network’s website at cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and

21   kidsgameheroes.com.

22             327.   A picture of the homepage of nickjr.com is below:

23

24

25

26

27
     373
        Se Appendix B, Advertisement 3.
28   374
        See Appendix B, Advertisement 65; see also Juul Image Galleries (2015-2018) SRITA Collection,
       https://inrejuul.myportfolio.com/twitter-1 (last visited Apr. 3, 2020).

           Page 108                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 116 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11             328.   JLI also purchased banner advertisements on websites providing games targeted
12   to younger girls,375 educational websites for middle school and high school students,376 and
13   other teen-targeted websites.377
14             329.   JLI knew what it was doing. In May 2015, Chelsea Kania contacted Cult
15   Collective to raise concerns about advertising on younghollywood.com. Kania explained that
16   the website’s demographics are “age 12-34 . . . and weighing the % who could actually afford
17   JUUL against the risk we’d run being flagged for advertising on that site – I don’t think we
18   should do it.”378 Nevertheless, JLI continued to push its campaign on websites with young
19   demographics.
20             330.   JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.
21             331.   JLI could have employed age-gating on its social media accounts to prevent
22   underage users from viewing its Vaporized advertisements, but chose not to do so.
23             332.   The Vaporized campaign included the largest e-cigarette smartphone campaign
24   of 2015, which accounted for 74% of all such smartphone advertising that year.
25
     375
         The sites included dailydressupgames.com, didigames.com, forhergames.com, games2girls.com, girlgames.com,
26     and girlsgogames.com.
     376
         E.g., coolmath-games.com. JUUL also purchased advertisements on basic-mathematics.com, coolmath.com,
27     math-aids.com, mathplayground.com, mathway.com, onlinemathlearning.com, and purplemath.com.
     377
         E.g., teen.com, seventeen.com, justjaredjr.com, and hireteen.com. JUUL purchased advertisements on websites
28     for high school students hoping to attend college such as collegeconfidential.com and collegeview.com.
     378
         INREJUUL_00082179-INREJUUL_00082185.

           Page 109                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 117 of 297


 1             333.    JLI promoted Vaporized through Vice Magazine, which bills itself as the “#1

 2   youth media brand” in the world.379

 3

 4

 5

 6

 7

 8

 9

10

11

12             334.    By 2016, an estimated 20.5 million U.S. middle and high school students were
13   exposed to advertisements for e-cigarettes, including JUUL.380
14                     b.       JLI Used Influencers and Affiliates to Amplify Its Message to a
                                Teenage Audience.
15

16             335.    JLI used “influencers” to push their product to young people. Influencers are
17   “high-social net worth” individuals who have developed large social media followings—i.e., the
18   “cool kids” of the social media world.381 Influencers are prized sources of brand promotion on
19   social media networks.
20             336.    Like its Vaporized campaign, JLI’s influencer strategy was youth-focused, with
21   the stated aim of “show[ing] that the tastemakers, cool kids and early adopters who consume
22   tobacco use JUUL.”382 In keeping with this strategy, JLI targeted influencers that were young
23

24   379
         Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
       https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
25     campaigns/#3da1e11b14f9.
     380
         Kristy Marynak et al., Exposure to Electronic Cigarette Advertising Among Middle and High School Students –
26     United States, 2014-2016, CDC: Morbidity and Mortality Weekly Report (Mar. 16, 2018),
       https://www.cdc.gov/mmwr/volumes/67/wr/mm6710a3.htm.
27   381
         See INREJUUL_00091138 (Aug. 26, 2015 “JLI Influencer Program” defining an influencer as “individuals who
       have strong influence over their audience. We are aiming for influencers in popular culture with large audiences in
28     various sectors such as music, movies, social, pop media, etc.”).
     382
         INREJUUL_00057293.

           Page 110                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 118 of 297


 1   and popular with adolescents. One influencer JLI targeted was Tavi Gevinson, who was

 2   nineteen years old in the summer of 2015. The year before, Rolling Stone magazine described

 3   Gevinson as “possibly the most influential 18-year-old in America.”383

 4             337.   JLI contracted with Grit to enlist influencers by sending them free JUUL e-

 5   cigarettes. Documents obtained pursuant to a Congressional investigation show that in July

 6   2015, JLI’s contract with Grit was for services that included “Influencer Relations,” in which

 7   Grit agreed to provide two “Social Buzzmakers” for six events within a four-week period, with

 8   each Social Buzzmaker having a minimum of 30,000 followers and be active on at least two

 9   social media channels, such as Instagram, Twitter, or Facebook. The contract provided that JLI

10   would determine or approve the timing of the Buzzmakers’ posts. In addition, JLI engaged Grit

11   to “develop influencer engagement efforts to establish a network of creatives to leverage as

12   loyalists for Juul/Pax brand activations.”384

13             338.   Grit also provided free JUULs to Luka Sabbat, known as the “the Internet’s

14   Coolest Teenager,”385 who was 17 years old during the summer of 2015.

15             339.   Grit targeted celebrities with large numbers of underage fans, including Miley

16   Cyrus, former star of “Hannah Montana,” a series that aired for four seasons on the Disney

17   Channel and won eight Teen Choice Awards.386

18             340.    JLI paid these social media influencers to post photos of themselves with

19   JUUL devices and to use the hashtags that it was cultivating.387 One such influencer was

20   Christina Zayas, whom JLI paid $1,000 for just one blog post and one Instagram post in the fall

21   of 2017.

22

23

24   383
          Alex Morris, Tavi Gevinson: A Power Teen’s New Direction, Rolling Stone (Aug. 14, 2014),
       https://www.rollingstone.com/culture/culture-features/tavi-gevinson-a-power-teens-new-direction-232286/.
25    384
           Kenrick Cai, Juul Funded High Schools, Recruited Social Media Influencers To Reach Youth, House Panel
         Charges, Forbes (July 25, 2019), https://www.forbes.com/sites/kenrickcai/2019/07/25/juul-high-schools-
26       influencers-reach-youth-house-investigation/#57735a4a33e2. See JLI-HOR-00042050-052 at 050.
     385
          Alexis Barnett, Who Is Luka Sabbat? Meet the Internet’s Coolest Teenager, Complex (Aug. 17, 2015),
27     https://www.complex.com/style/luka-sabbat-interview-on-youth-kanye-west-and-fashion.
     386
          See, INREJUUL_00091141 (Aug. 26, 2015 “JLI Influencer Seeding Chart” provided by Grit listing various
28     celebrities and influencers, including Miley Cyrus.).


           Page 111                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 119 of 297


 1             341.   JLI encouraged its distributors, wholesalers, and other resellers—either explicitly

 2   or implicitly— to hire affiliates and influencers to promote JLI’s brand and products. Even if

 3   not paid directly by JLI, these influencers profited from the promotion of JUUL products either

 4   because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-

 5   compatible products.

 6             342.   For example, one YouTube user Donnysmokes (Donny Karle, age twenty-one)

 7   created a JUUL promotional video in 2017 that garnered roughly 52,000 views, many of which

 8   were from users under the age of eighteen.388 Since that time, Karle has made a series of videos,

 9   including videos titled “How to hide your JUUL from your parents” and “How to HIDE & HIT

10   Your JUUL at SCHOOL WITHOUT Getting CAUGHT.”389 Karle has admitted to earning

11   approximately $1200 a month from unspecified sources simply from posting videos of himself

12   consuming e-cigarettes, especially of JUUL products online.390

13             343.    Karle also created a YouTube sensation called the “JUUL Challenge,” which is

14   a play on the viral “Ice Bucket Challenge.” In the JUUL Challenge, the goal is to suck down as

15   much nicotine as possible within a predetermined amount of time. The JUUL Challenge, which

16   promotes nicotine abuse and adolescent use of JUUL products, went viral like the Ice Bucket

17   Challenge it mimicked. Soon, youth across the country were posting their own JUUL Challenge

18   videos, a practice that continues to this day on YouTube, Instagram, Snapchat and other social

19   media platforms. In one recent JUUL Challenge on YouTube, which has received nearly

20   500,000 views, the two teenagers filming themselves discussing the hundreds of thousands of

21   views their prior JUUL Challenge received and comment upon the “virality” of their JUUL

22   Challenge content.391

23

24

25   388
           Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
         Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor,
26       Stanford University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
         JacklerR-20190724.pdf.
27   389
          Id.
     390
          Allie Conti, This 21-year-old is Making Thousands a Month Vaping on YouTube, Vice (Feb. 5, 2018),
28     https://www.vice.com/en_us/article/8xvjmk/this-21-year-old-is-making-thousands-a-month¬vaping-on-youtube.
      391
           Nate420, JUUL Challenge (Apr. 22, 2018), https://youtu.be/gnM8hqW_2oo (last visited Mar. 30, 2020).

           Page 112                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 120 of 297


 1             344.   In or around 2017, JLI began using a company called Impact Radius for the

 2   management of JLI’s affiliate program. Impact Radius’s affiliate application stated that JLI

 3   “auto-approve[d]” applications and did not ask for or confirm the affiliate’s age. 392 JLI’s

 4   affiliates promoted JUUL on social media platforms including YouTube, Instagram, Facebook,

 5   Snapchat, and Twitter and routinely failed to disclose that they were being paid to promote

 6   JUUL products.

 7             345.   JLI’s “affiliate program” recruited those who authored favorable reviews of its

 8   products by providing such reviewers with a 20% discount of purchases of JUUL products. 393 It

 9   even recruited JUUL users to act as part of their marketing team by asking users to “refer a

10   friend and get a discount.”394

11             346.   As with much of the marketing strategy for JUUL, the practices described above

12   are prohibited by the Master Settlement Agreement.

13                    c.       JLI Used Viral Marketing Techniques Known to Reach Young

14                             People.

15             347.   JLI deployed “viral marketing” techniques to great success. Viral marketing is

16   defined as “marketing techniques that seek to exploit pre-existing social networks to produce

17   exponential increases in brand awareness, through processes similar to the spread of an

18   epidemic.”395 Viral marketing effectively converts customers into salespeople, who, by sharing

19   their use of a product (on social media or otherwise), repeat a company’s representations and

20   endorse the product within their network. The success of viral marketing depends on peer-to-

21   peer transmission. Hence, a successful viral marketing campaign looks like a series of unrelated,

22   grassroots communications, when in fact they are the result of carefully orchestrated corporate

23   advertising campaigns.

24
     392
        INREJUUL_00113437-INREJUUL_00113441.
25   393
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor,
26     Stanford University), https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
       JacklerR-20190724.pdf.
27   394
         Id. at 9.
     395
         N. Deepa et al., Viral Marketing as an On-Line Marketing Medium, IOSR J. of Bus. & Mgmt. 18,
28     http://www.iosrjournals.org/iosr-jbm/papers/ncibppte-volume-2/1115.pdf (last visited Apr. 3, 2020); P. R. Datta
       et al., Viral Marketing: New Form of Word-of-Mouth Through Internet, 3 The Bus. Rev. 69 (2005).

           Page 113                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 121 of 297


 1             348.    As JLI boasted in a pitch deck to potential investors dated December 2016,

 2   “Viral Marketing Wins.”396

 3

 4

 5

 6

 7

 8

 9             349.    Social media platforms are the most effective way to launch viral marketing
10   campaigns among young people. As of May 2018, among teenagers, 95% reported use of a
11   smart phone, 85% use YouTube, 72% use Instagram, and 45% reported being online
12   “constantly.”397
13             350.    A key feature of JLI’s viral marketing campaign was inviting user-generated
14   content. This strategy revolves around prompting social media followers to provide their own
15   JUUL-related content—e.g., post a selfie in your favorite place to use JUUL. The response
16   provided by a user is then typically distributed—by the social media platform employed—into
17   the user’s personal network. In this way, brands can infiltrate online communities with
18   personalized content that promotes their product (e.g. a picture of a friend using a JUUL e-
19   cigarette ).398
20

21

22

23

24

25

26   396
         INREJUUL_00349529-560 at 541.
     397
        Monica Anderson & Jingjing Jiang, Teens, Social Media & Technology 2018: Appendix A: Detailed Tables, Pew
27    Research Center (May 31, 2018), https://www.pewresearch.org/internet/2018/05/31/teens-technology-appendix-a-
      detailed-tables/.
28   398
         The Rise in the Use of Juul Among Young People: The Power of Design and Social Media Marketing, Campaign
       for Tobacco Free Kids, https://www.tobaccofreekids.org/assets/images/content/JUUL_Presentation.pdf.

           Page 114                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 122 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15             351.      Within a few months of the JLI’s commercial release in June 2015, a former JLI
16   executive reportedly told the New York Times that JLI “quickly realized that teenagers were, in
17   fact, using [JUULs] because they posted images of themselves vaping JUULs on social
18   media.”399
19             352.      To drive consumer participation in its ad campaign, JLI peppered its advertising
20   and social media posts with hashtags, including those referencing JLI and consuming e-
21   cigarettes       (e.g.,   #juul,   #juulvapor,   #switchtojuul,     #vaporized,     #juulnation,     #juullife,
22   #juulmoment); and trending topics unrelated to JUUL, as well as topics #mothersday,
23   #goldenglobes, #nyc, etc. JLI’s hashtag marketing went beyond passive posts to being “very
24   proactive to find and reach out to people who are (or might be) interested in JUUL. This means
25   searching hashtags to engage, using widely used hashtags, paying close attention to our
26   followers, being responsive to posts, etc.”400
27
     399
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
28     2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html.
     400
         INREJUUL_00093294.

           Page 115                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 123 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10             353.   JLI’s hashtags attracted an enormous community of youthful posts on a wide
11   array of subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile
12   postings, and numerous Instagram hashtags contain the JUUL brand name.401
13             354.   Just as JLI intended, JUUL users began taking photos of themselves using JUUL
14   devices and putting them on social media with the hashtag #juul. They were creating JUUL
15   content that looked and felt like real JUUL ads: featuring young people having fun and using
16   JUUL. The flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds
17   of thousands of user-generated posts.
18             355.   JLI could have stepped in and attempted to stop the use of its trademark in posts
19   directed to underage audiences, including the use of all the hashtags that contain the word
20   “JUUL.” It could have promptly sought to shut down infringing accounts such as @doit4juul
21   and @JUULgirls. It did not do so.
22             5.     JLI Targeted Youth Retail Locations.
23             356.   Studies show that tobacco use is associated with exposure to retail advertising
24   and relative ease of in-store access to tobacco products. Some studies have shown that youth
25

26

27
     401
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market at 2, STAN. RES. INTO THE
28    IMPACT OF TOBACCO ADVERT. (2019),
      http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.

           Page 116                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 124 of 297


 1   who were frequently exposed to point of sale tobacco marketing were twice as likely to try or

 2   initiate smoking than those who were not as frequently exposed.

 3             357.   For years, JLI made it difficult for smoke shops and other age-restricted stores to

 4   carry its products, instead directing its product to gas stations and convenience stores, which

 5   historically make the most underage sales. JLI knows that nicotine-naïve young people frequent

 6   gas stations and convenience stores rather than smoke shops. By distributing in those kinds of

 7   stores, JUUL increased the likelihood that these people would purchase its product.

 8             358.   JLI marketed its products extensively in convenience stores, employing video

 9   and product displays with bright colors and young adults using and displaying the JUUL device.

10   The retail marketing worked and, by late 2017, JUUL became the most popular e-cigarette sold

11   in convenience stores according to Nielsen data.402

12             359.   Like all in-store cigarette advertising, JLI’s point–of–sale materials played a

13   major role in driving youth addiction. JLI actively encouraged youth to seek out these laxly

14   regulated retail locations, sending marketing e-mails to hundreds of thousands of customers,

15   referring them to the JUUL store locator and offering discounts. And JLI actively encouraged

16   its retailers to leniently regulate sales to youth by providing profit margins that far exceeded any

17   other tobacco product being sold.

18             360.   Before JUUL’s launch in 2015, JLI and Cult Collective developed packaging and

19   in-store displays that looked similar to iPhone packaging, which JLI knew would resonate with

20   young people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”

21             361.   As a 2015 marketing plan shows, JLI’s in-store promotional content “stands out”

22   from competing tobacco products by conveying that the “JUUL brand is colorful, approachable,

23   and fun—core elements of trade support assets.”403

24   ///

25   ///

26

27   402
         Laura Bach, JUUL and Youth: Rising E-Cigarette Popularity, Campaign for Tobacco-Free Kids (July 6, 2018),
       http://www.kdheks.gov/tobacco/download/Campaign_for_tobacco-free_kids_rising_popularity_of_e-
28     cigarettes.pdf.
     403
         INREJUUL_00370796-INREJUUL_00370806, 805.

           Page 117                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 125 of 297


 1   ///

 2   ///

 3   ///

 4

 5

 6

 7

 8

 9

10

11

12
                 6.      JLI Hosted Parties to Create a Youthful Brand and Gave Away Free
13                       Products to Get New Users Hooked.
14
                 362.    JLI also sponsored at least twenty-five live social events for its products in
15
     California, Florida, New York, and Nevada. The invitations to JUUL’s events did not indicate
16
     that the JUUL was intended for cigarette smokers, contained nicotine, or was addictive.404
17
     Instead, the invitations traded on PAX Lab, Inc.’s (PAX) reputation as a manufacturer of
18
     marijuana vaporizers and promised attendees “free #JUUL starter kit[s],” live music, or slumber
19
     parties.405 Photographs from these events indicate that they drew a youthful crowd. Product
20
     promotion through sponsored events was a long-standing practice for cigarette companies, but
21
     is now prohibited.
22
     ///
23
     ///
24
     ///
25
     ///
26

27
28   404
           See Appendix B, Advertisements 78-81.
     405
           Id.

           Page 118                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 126 of 297


 1   ///

 2   ///

 3   ///

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


           Page 119                                                        COMPLAINT
                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 127 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
               363.   At these live social events, JLI gave attendees free JUUL “Starter Kits,” which
12
     contain a JUUL device and 4 JUUL pods of various flavors. JLI gave away samples at music
13
     events without age restrictions, including Outside Lands in San Francisco’s Golden Gate Park,
14
     and other events aimed at a youthful audience, such as the annual Cinespia “Movies All Night
15
     Slumber Party” in Los Angeles. These events, in addition to providing youthful crowds for
16
     handing out samples, were opportunities for JLI to cultivate its brand image as youthful, hip,
17
     and trendy—but had nothing to do with smoking cessation. For example, on August 7, 2015,
18
     JLI tweeted, “Need tix for @cinespia 8/15? We got you. Follow us and tweet #JUULallnight
19
     and our faves will get a pair of tix!”406
20
               364.   Giving away free samples is prohibited conduct for a cigarette company under
21
     the Master Settlement Agreement.
22
               365.   As part of the Vaporized campaign, JLI also emulated trendy pop-up restaurants
23
     and stores by using a shipping container “pop-up JUUL bar” at festivals and events in the Los
24
     Angeles and New York City metro areas. The firm BeCore designed and created the container
25
     for JLI and managed it as a mobile JUUL product sampling lounge.407
26

27
     407
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
28     Impact of Tobacco Advertising 9 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.

           Page 120                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 128 of 297


 1

 2

 3

 4

 5

 6
                                                                                    408
 7

 8             366.   JLI also held sampling events in stores. By September 2015, JLI was on schedule
 9   to host sampling events in more than 5,000 stores in twenty cities in twelve states.409
10   Documents obtained by the New York Attorney General show that JLI recruited young “brand
11   ambassadors” to staff these events and required a dress code that included skinny jeans, high-
12   top sneakers or booties, and an iPhone in a JUUL-branded case.410
13

14

15

16

17

18

19

20

21

22             367.    JLI also engaged PUSH Agency, LLC (“PUSH”), a promotional model and
23   event staffing agency, to provide models and brand ambassadors to hand out coupons in trendy
24

25   408
          Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
         http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
26   409
         INREJUUL_00160394.
     410
         Jake Offenhartz, Juul Hooked Teens Through Sick Parties and Hip Ambassadors, NY AG Says, Gothamist (Nov.
27     19, 2019), https://gothamist.com/news/juul-hooked-teens-through-sick-parties-and-hip-ambassadors-ny-ag-says;
       Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018),
28     https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-marketing-
       campaigns/#3da1e11b14f9.

           Page 121                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 129 of 297


 1   areas of New York City popular with young people. In a September 2017 email between PUSH

 2   and JLI, for example, PUSH offered suggestions “for the nightlife shifts” of “places that are

 3   popular for nightlife” that “would be great to hit,” including the Marquee nightclub in Chelsea,

 4   Provocateur, and Le Bain, a penthouse discotheque.411

 5             368.    Though JLI publicly acknowledged in October 2017 that it is unlawful to

 6   distribute free samples of its products at live events,412 it continued to reach out to new users by

 7   offering samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions

 8   of this kind are prohibited for cigarette companies by the Master Settlement Agreement.

 9             369.    The effect—and purpose—of JLI’s Vaporized giveaways was to flood major

10   cities with products that would hook thousands of new users, and to generate buzz for the brand

11   among urban trendsetters who would then spread JLI’s message to their friends via word of

12   mouth and social media.

13             370.    According to BeCore, one of the firms responsible for designing and

14   implementing JLI’s live events, JLI distributed the nicotine-equivalent of approximately

15   500,000 packs of cigarettes at all twenty-five events.413 And this was just to get people started.

16             7.      The Management Defendants’ Direction of and Participation in JLI and in
                       the Youth Marketing Schemes.
17
                       a.       The Management Defendants, and in particular Pritzker, Valani,
18                              and Huh, controlled JLI’s Board at relevant times.
19             371.     During the relevant time frame, JLI’s operative Voting Agreements provided for
20   a maximum of seven board seats.414 By March 2013, Valani, through Ploom Investments LLC,
21

22
     411
23         INREJUUL_00158794-803 at 794.
     412
          See Nik Davis (@bigbabynik), Twitter (Nov. 17, 2017 1:11 PM),
       https://twitter.com/JLIvapor/status/931630885887266816; The Role of the Company in the Juul Teen Epidemic,
24     Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor,
25     Stanford University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
       JacklerR-20190724.pdf.
26   413
          Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
       Impact of Tobacco Advertising 9 (Jan. 31, 2019),
27     http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
      414 JLI01362389 (Fifth Amended and Restated Voting Agreement, March 2015); JLI01362388 (Fifth Amended
28       and Restated Voting Agreement, Dec 2016); JLI01439393 (Sixth Amended and Restated Voting Agreement,
         March 2017); JLI01440777 (Seventh Amended and Restated Voting Agreement, Jun 2018).

           Page 122                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 130 of 297


 1   controlled two of JLI’s maximum seven board seats.415 Valani continued to control two JLI

 2   board seats at all relevant times. Pritzker joined Monsees, Bowen, and Valani on JLI’s board in

 3   August 2013.416

 4           372.     In March 2015, after JTI’s board appointees resigned, Hank Handelsman—a

 5   lawyer who serves as general counsel for the Pritzker Organization, and was a senior executive

 6   officer and general counsel for the Hyatt Corporation for several decades—joined Monsees,

 7   Bowen, Pritzker, and Valani on JLI’s board.417 JLI documents indicate that Handelsman

 8   occupied Valani’s second seat on the board.418 Thus, by March 2015, Pritzker and Valani

 9   controlled three board seats, which comprised a majority of the board at the time since only five

10   of seven possible seats were filled then. And Defendants Monsees and Bowen held the other

11   two board seats.

12           373.     JLI’s Fourth Amended and Restated Voting Agreement, dated March 2015,

13   provided for a maximum of seven board seats. Monsees and Bowen each occupied one seat;

14   Valani had two seats; Pritzker had one seat at that time; another investor would obtain one

15   board seat if enough shares were raised (but ultimately, they were not), and one seat was to be

16   filled by vote of a majority of the board.419 Sometime after that, Pritzker assumed control of a

17   second board seat.

18           374.     By the summer of 2015, Hoyoung Huh and Alexander Asseily joined the Board.

19   At that time, the Board had seven members: Monsees, Bowen, Valani, Pritzker, Handelsman,

20   Huh, and Asseily.420 Handelsman continued to occupy Valani’s second seat.

21           375.     Valani, Pritzker, and Huh continued to control JLI’s board through at least 2018.

22   In June 2017, Altria was already contemplating a deal with Juul and asked its financial advisor,

23   Perella Weinberg Partners, to conduct diligence on JLI. Altria reported Perella Weinberg’s

24

25
     415 JLI01426710 (March 25, 2013 board minutes note V has seats, discuss a potential designee by Ploom
26     Investments/aka V); JLI10268480 (“Ploom Investments is controlled by Riaz Valani”).
     416
         JLI01426164.
27   417 JLI00216307; JLI01365707
     418 JLI01362388.
28   419 JLI01365707
     420 JLI00220992

        Page 123                                                                                COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 131 of 297


 1   findings while preparing for a meeting with JLI, noting that “Valani and Pritzker control

 2   majority of voting power and 44% economic interests.”421

 3           376.    JLI’s December 2016 Fifth Amended and Restated Voting Agreement provided

 4   that Monsees and Bowen controlled the two seats they occupied; Valani controlled the two seats

 5   occupied at that time by himself and Handelsman; Pritzker controlled the two seats occupied at

 6   that time by himself and Asseily; and Huh occupied the seat appointed by a majority of board

 7   members.422 JLI’s March 2017 Sixth Amended and Restated Voting Agreement provided the

 8   same board seat composition as the Fifth.423

 9           377.    Even after Huh resigned from JLI’s board in May 2018,424 Pritzker and Valani

10   continued to control the board, as they still controlled four of seven board seats. JLI’s June 2018

11   Seventh Amended and Restated Voting Agreement provided that Monsees and Bowen

12   controlled the two seats they occupied; Valani controlled the two seats occupied at that time by

13   himself and Handelsman; Pritzker controlled the two seats occupied at that time by himself and

14   Zach Frankel; and Kevin Burns occupied the seat appointed by a majority of board members.425

15   Consistent with this distribution of board seats, an internal Altria presentation from October

16   2017 reported on Altria’s “continued dialogue with key [JLI] investors,” noting that Valani and

17   Pritzker “indicate that they control majority of voting power.”426 JLI also noted in 2017 and

18   2018 that Pritzker and Valani “have two board seats” each, and they “are active on the board as

19   well as providing strategic advice to the company on a weekly basis.”427

20           378.    The Bylaws of the JLI Board of Directors provide that “all questions and

21   business shall be determined by the vote of a majority of the directors present, unless a different

22   vote be required by law, the Certificate of Incorporation or these bylaws.”428 So, by virtue of

23   their control of four of the seven seats on the JLI Board of Directors, Defendants Pritzker and

24

25   421 ALGAT0002834151.
     422 JLI01362388
26   423 JLI01439394
     424 JLI01425021
27   425 JLI01440776
     426 ALGAT0000280623
28   427 JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018)
     428
         JLI01385478

       Page 124                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 132 of 297


 1   Valani had the ability to approve or reject any matter considered by the Board of Directors. This

 2   power included, among other things, the decision to remove any officer of JLI (which only

 3   required an “affirmative vote of a majority of the directors” – which, as stated above, rested

 4   with Pritzker and Valani during all relevant times).429 In this way, Pritzker and Valani ensured

 5   JLI would be run as they saw fit.

 6                    b.     Pritzker, Huh, and Valani were active, involved board members.

 7             379.   JLI’s board members, and especially Pritzker, Valani, and Huh, were “more

 8   involved than most.”430 In June 2015, then-COO Scott Dunlap observed that “[o]ur board

 9   members are more involved than most, and likely crazier than most, given the depth of

10   experience they have in this industry,” specifically referencing comments made by Pritzker and

11   Valani about JLI’s Vaporized marketing campaign.431 They were so involved, in fact, that

12   Dunlap worried that “the board [will] try and write copy” for future branding changes, and he

13   encouraged Richard Mumby to prepare branding materials in advance so that “we could lead

14   that discussion, should it happen.”432 (Dunlap’s efforts to wrestle control over marketing from

15   Pritzker, Valani, and Huh failed—he was the first person fired when their Executive Committee

16   began to clean house, as discussed below.) 433

17             380.   JLI’s board met far more frequently than is typical: they had weekly board calls

18   in addition to monthly meetings.434 Hoyoung Huh began joining these weekly board calls

19   starting in May 2015, before he formally took a seat on the board.435 In the months following

20   JUUL’s June 2015 launch, the youth appeal of JUUL’s marketing became a “common

21   conversation” at weekly board calls.436 Weekly meetings continued into at least 2018. JLI told

22   investors in 2017 and 2018 that Pritzker and Valani “are active on the board as well as

23   providing strategic advice to the company on a weekly basis.”437 Then-CEO Tyler Goldman

24
     429
       Id.
25   430 JLI00206239
     431 Id.
26   432 Id.
     433 JLI01369470
27   434 See, e.g., JLI00210436; JLI00380098
     435 JLI00206172.
28   436 INREJUUL_00174498
     437 JLI01356230; JLI01356237 (Nov. 2017); JLI00417815 (Feb. 2018)

           Page 125                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 133 of 297


 1   told an investor in June 2017 that “Nick [Pritzker] has been a driving force in the building the

 2   [JLI] business.”438

 3                    c.      The Management Defendants, and in particular Bowen, Monsees,
                              Pritzker, Valani, and Huh, oversaw and directed the youth
 4                            marketing scheme.
 5             381.   The Management Defendants were well aware that JUUL branding was oriented

 6   toward teens and duplicated earlier efforts by the cigarette industry to hook children on nicotine.

 7   The Management Defendants directed and approved JUUL branding to be oriented toward

 8   teenagers. The Management Defendants directed and participated in every marketing campaign

 9   pushing the JUUL e-cigarette, as they had “final say” over all marketing campaigns (including

10   the Vaporized campaign and the other formal and informal marketing efforts described

11   above),439 and Monsees provided specific direction on the content of the website to JLI

12   employees.

13             382.   James Monsees testified to Congress in 2019 that the Board of Directors had

14   “final say” over marketing campaigns, and he was not speaking to only the current state of

15   affairs at the time. As noted above, from 2015 on, JLI’s own documents establish that the Board

16   of Directors closely reviewed and approved marketing plans and specific marketing materials,

17   and set the marketing strategy for the company.

18             383.   As early as November 2014, Monsees, Pritzker, and Valani discussed “the

19   addiction issue” with JUUL, working on “defining our strategy” for how to frame and market

20   their nicotine product.440

21             384.   In January 2015, JLI’s Board of Directors, including Monsees, Bowen, Valani,

22   Pritzker, met and discussed JLI’s marketing.441 At this meeting, the “key pillars” identified

23   included “win[ing] with the ‘cool crowd’ in critical markets,” “build[ing] demand among the

24   masses,” “lead[ing] with digital and ecommerce foundation,” and “us[ing] external audiences to

25

26   438
         JLI02272904
     439
        Examining JLI’s Role in the Youth Nicotine Epidemic: Part II: Hearing Before the Subcomm. on Econ. &
27    Consumer Policy of the Comm. on Oversight & Reform, H.R., 116th Cong. 70 (2019) (statement of James
      Monsees, Co-Founder, JUUL Labs, Inc.).
28   440
         JLI01259728
     441
         JLI00212009.

           Page 126                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 134 of 297


 1   communicate nuanced messages around early adoption ‘coolness.’” The presentation for this

 2   meeting also included “how” to market JUUL, including “PR & influencer coverage with

 3   regarded national media in targeted markets, including LA & NYC at launch,” and “build[ing]

 4   loyal consumer community via social media.” The Board recognized that JLI had to act quickly

 5   because “[o]nline regulatory restrictions may affect [its] future e-commerce strategy.” In short,

 6   the entire marketing strategy, including the planned partnership with the #1 youth media

 7   magazine, Vice, was presented to the Board for approval before its launch.

 8             385.   The Board, including Pritzker and Valani, also controlled JLI’s messaging on

 9   nicotine even before JUUL launched. In January 2015, the Board directed the marketing team

10   on several key topics related to JLI’s marketing approach regarding nicotine. Sarah Richardson

11   noted that “[a]fter yesterday’s board meeting conversation,” she and Gal Cohen sought to

12   clarify in a follow-up meeting with Adam Bowen “direction from the board on their comfort

13   level with” aspects of the marketing approach. She noted that sales materials reference JUUL’s

14   “cigarette-level nicotine satisfaction,” “nicotine delivery akin to a cigarette,” and “nicotine

15   absorption rates.” The marketing team planned to ask the Board to clarify its “comfort level

16   with ‘satisfying’ messaging,” and “Is our goal still that we are champions of transparency,

17   public health, and consumer interests? If so – at what level are we comfortable being proactive

18   in achieving this?”442

19             386.   On March 23, 2015, JLI’s Board of Directors—at that time composed of

20   Monsees, Bowen, Valani, Pritzker, and Handelsman (occupying Valani’s second seat)—met

21   and discussed, among other things, their plan for JUUL, including summaries for the launch,

22   what was next, and “ROI opportunities.”443 The presentation for the meeting noted that “to build

23   a company worth $500B+ you need INNOVATION that fundamentally disrupts MANY

24   $100B+ industries . . . and creates entirely new $B industries along the way.” The meeting

25   included a “JUUL launch update,” which noted that “Influencer Marketing has begun.”

26

27
28   442
       JLI01121750
     443 JLI00216307.

           Page 127                                                                    COMPLAINT
                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 135 of 297


 1             387.   The Board also approved specific marketing materials used in JUUL’s launch. In

 2   March 2015, the Board approved of the Vaporized marketing campaign despite its obvious

 3   youth appeal. The Board reviewed Vaporized marketing images and made “some commentary

 4   at the youthfulness of the models[,]” but “nobody disliked them” and “everybody agreed they

 5   are pretty ‘effective[.]’”444 The Board knew that the ads targeted youth, but “Juul’s board of

 6   directors signed off on the company’s launch plans[.]”445

 7             388.   Because the Board of Directors—which in March 2015 included only Bowen,

 8   Monsees, Pritzker, Valani, and Handelsman (in Valani’s second seat)—reviewed and approved

 9   these marketing campaigns, Defendants Bowen, Monsees, Pritzker, and Valani caused the

10   Vaporized campaign, including its omission of any reference to nicotine content, to be

11   distributed via the mails and wires. Notably, Pritzker and Valani, who controlled three of the

12   five Board seats filled at that time, had veto power over the launch plans which included this

13   youthful advertising with no representations of nicotine content, yet they approved the

14   marketing to go forward.

15             389.   After launch, executives and directors discussed whether to rein in the

16   advertising to teenagers. According to Scott Dunlap, then Chief Operating Officer, in June

17   2015, Nicholas Pritzker commented that the branding “feels too young[.]”446 At the June 17,

18   2015 Board meeting, the Board heard “an update on the rollout of JUUL. . . . Mr. Mumby then

19   provided the board with his perspective on the JUUL launch and customer feedback. The Board

20   discussed the Company’s approach to advertising and marketing and portrayal of the product,

21   which led to a discussion of the Company’s longer term strategy led by Mr. Monsees.”447

22             390.   According to an anonymous former company manager: “Inside the company, the

23   first signs that Juul had a strong appeal to young people came almost immediately after the

24

25   444
         INREJUUL_00174387.
     445
         Ainsley Harris, How Juul, founded on a life-saving mission, became the most embattled startup of 2018: E-
26     cigarette startup Juul Labs is valued at more than $16 billion. It’s also hooking teens on nicotine and drawing
       scrutiny from the FDA. Can the company innovate its way out of a crisis it helped create?, Fast Company (Nov.
27     19, 2018), https://www.fastcompany.com/90262821/how-juul-founded-on-a-life-saving-mission-became-the-
       most-embattled-startup-of-2018.
28   446
         JLI00206239.
     447
         JLI01426553.

           Page 128                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 136 of 297


 1   sleek device went on sale in 2015.”448 “[E]arly signs of teenage use kicked off an internal debate

 2   . . . Some company leaders . . . argued for immediate action to curb youth sales. . . . The

 3   counter-argument came from other company directors, including healthcare entrepreneur

 4   Hoyoung Huh and other early investors”—that is, Pritzker and Valani—who “argued the

 5   company couldn’t be blamed for youth nicotine addiction.”449

 6             391.   In early July 2015, Alexander Asseily “spoke to James [Monsees] at length” on

 7   the “JUUL approach.”450 Asseily also spoke “at length” with Valani and Pritzker, following up

 8   with a lengthy email advocating against continued youth marketing. He began by noting that

 9   “our fears around tobacco / nicotine are not going away. We will continue to have plenty of

10   agitation if we don’t come to terms with the fact that these substances are almost irretrievably

11   connected to the shittiest companies and practices in the history of business.”451 He stated that

12   “an approach needs to be taken that actively, if implicitly, distances us from [Big Tobacco]:

13   what we say, the way we sell, the way we run the company, what we emphasi[z]e, who we hire,

14   etc.”452 Referring to JLI’s strategy to use the same marketing techniques as major tobacco

15   companies used to market to youths, Asseily added that “[t]he trouble with just doing ‘what the

16   others do’ is that we’ll end up as Nick [Pritzker] rightly points out in the same ethical barrel as

17   them, something none of us want no matter the payoff (I think).”453 He continued that “the

18   world is transparent and increasingly intolerant of bullshit. It’s not about faking it - it’s about

19   doing it correctly....which could mean not doing a lot of things we thought we would do like

20   putting young people in our poster ads or drafting in the wake of big players in the

21   market.”454 He pushed for an alternative marketing plan targeting only “existing smokers” and

22   laid out a vision for the company “making products based in science and with a state goal of

23   doing right by our customer.”455

24
     448
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, REUTERS (Nov. 5, 2019),
25     https://www.reuters.com/investigates/special-report/juul-ecigarette/.
     449
         Id.
26   450
         JLI00214617.
     451
         Id.
27   452
         Id.
     453
         Id.
28   454
         Id. (emphasis added).
     455
         Id.

           Page 129                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 137 of 297


 1             392.    Pritzker, Valani, and Huh rejected this approach, opposing any actions to curb

 2   youth sales. Youth sales were a large potential source of revenue. 456 As one manager explained,

 3   perhaps “people internally had an issue” with sales of JUULs to teenagers, “[b]ut a lot of people

 4   had no problem with 500 percent year-over-year growth.”457 And company leaders understood

 5   that teenagers who were hooked on nicotine were the most likely segment to become lifelong

 6   addicts and thus were the most profitable customers to target.458

 7             393.    In October 2015, the debate was resolved in favor of selling to teens. Although

 8   JLI’s highly sanitized Board minutes do not reflect whether this debate was put to a vote, Huh,

 9   Pritzker, and Valani were the driving force behind this decision. They were aligned in favor of

10   continuing youth marketing, and Valani’s second board seat (occupied by Handelsman) would

11   have given them a majority if a vote was necessary (regardless of Bowen’s vote). Pritzker,

12   Valani and Huh’s position ultimately prevailed—JLI continued marketing JUUL to youths,

13   Monsees was removed as CEO, and Pritzker, Valani, and Huh appointed themselves the newly

14   formed Executive Committee. Even though the directors and executives of JLI knew—and

15   explicitly stated—that what they were doing was wrong, they pressed ahead with JUUL’s

16   youth-oriented Vaporized ad campaign through early 2016.459

17             394.    The company also implemented the Board’s decision to target and sell to minors

18   in many other ways. For example, in early October 2015, sales and marketing employees of Pax

19   Labs noted that only 74% of users were able to pass the age gate on the website, “which is a

20   steep decline in sales for us.”460 In mid-January 2016, a similar group of employees estimated

21   that about 11% of those reaching the JUUL Purchase Confirmation Page on Pax Labs’s own

22   website were under 18 years old.461 But, rather than strengthen JUUL’s age verification system,

23

24
     456
          Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
25       https://www.reuters.com/investigates/special-report/juul-ecigarette/.
      457
          Id.
26    458
          Id.
     459
         The Vaporized advertising campaign continued at least into early 2016. Robert K. Jackler et al., JUUL
27     Advertising Over Its First Three Years on the Market, Stanford Research Into the Impact of Tobacco Advertising
       7 (Jan. 31, 2019), http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
28    460
          INREJUUL_00276445.
      461
          Native attachment to INREJUUL_00078494.

           Page 130                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 138 of 297


 1   Pax Labs worked to weaken it. In February 2016,462 Pax Labs modified the age verification

 2   system so that 92% of users were able to pass the age gate.463 By changing the age verification

 3   process so that users were more likely to pass—while knowing that some minors had already

 4   been able to pass before the change—Pax Labs deliberately chose to continue selling to

 5   underage purchasers.

 6             395.    In July 2015, Asseily suggested “a cheeky campaign that asks existing smokers

 7   to return their unused cigarette packets (or other vaping products) to us in return for a discount

 8   on JUUL” because that would “send the only message that’s needed: JUUL is a superior

 9   alternative to conventional smoking and mediocre vaping products.”464 But JLI did not run this

10   campaign then and in fact did not begin focusing its advertising on switching from combustible

11   cigarettes until 2018.465

12             396.    By March 2016, however, JLI employees internally recognized that JLI’s efforts

13   to market to children were too obvious. On March 2, 2016, Richard Mumby, the Chief

14   Marketing Officer, sent a document related to JLI’s branding to Hoyoung Huh and a number of

15   other marketing employees of JLI.466 According to Mumby, he was sending the document

16   because Hoyoung Huh “indicated that [he] would review [JLI’s] brand and collateral

17   positioning on behalf of the board.”467 The attached document noted that “[t]he models that we

18   used for the #Vaporized campaign appeared to be too youthful for many consumers (and the

19   media)[.]”468 Under a header that listed as one of JLI’s “Objectives” to “Be Different & Have

20   Integrity[,]” the document stated that “[w]e need to be sensitive to the subjectivity of

21   youthfulness by positioning the brand to be mature and relatable.”469 On March 11, 2016,

22   Mumby sent another version of this document to Hoyoung Huh and Zach Frankel (who was

23
     462
          JLI00068428.
24    463
           Kate Horowitz’s LinkedIn profile,
      https://www.linkedin.com/in/k8horowitz (last visited Mar. 9, 2020).
25   464
         JLI00214617.
     465
         Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
26     Impact of Tobacco Advertising 16 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.
27    466
          INREJUUL_00178377.
      467
          INREJUUL_00061469.
28    468
          INREJUUL_00178379.
      469
          INREJUUL_00178384.

           Page 131                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 139 of 297


 1   then an observer on the Board and would later become a director), and Mumby thanked them

 2   “for the support on this.”470 Around this time, Pax Labs reoriented its JUUL advertising from

 3   the explicitly youth-oriented Vaporized campaign to a more subtle approach to appeal to the

 4   young.      The    advertising’s      key     themes      continued      to    include     pleasure/relaxation,

 5   socialization/romance, and flavors471—all of which still appealed to teenagers, as was made

 6   clear in the previous litigation against the cigarette industry and Altria and Philip Morris in

 7   particular.

 8             397.    Pritzker, Valani, and Huh, along with Bowen and Monsees continued to direct

 9   and approve misleading marketing campaigns long after launch. For example, JLI deceptively

10   marketed mint to youth, through flavor-driven advertising, hashtag campaigns, and ads cross-

11   promoting mango and mint.

12             398.    Notably, none of JLI’s early advertisements, including those of the “Vaporized”

13   campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;

14   indeed, many of those advertisements did not advertise JUUL’s nicotine content whatsoever.

15             399.    Likewise, none of JLI’s advertisements, including those of the “Vaporized”

16   campaign and others targeted to youths, disclosed the health risks from consuming JUUL

17   products.

18             400.    JLI and the Management Defendants knew of course that JUUL contained an

19   ultra-high concentration of nicotine, and that ultra-high concentration of nicotine was designed

20   to addict. They also knew that e-cigarette products, including JUUL, would expose users to

21   increased health risks, including risks to their lungs and cardiovascular system. Despite that

22   knowledge, JLI and the Management Defendants took affirmative actions, the natural

23   consequence of which was the approval and transmission of these false and misleading

24   advertisements that did not include a disclosure of JUUL’s high nicotine content and

25   concentration, nor any health risks at all.

26

27   470
        INREJUUL_00061274.
     471
        Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
28     Impact of Tobacco Advertising 9 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf.

           Page 132                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
                Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 140 of 297


 1                      d.      Pritzker, Huh, and Valani Were Able to Direct and Participate in the
                                Youth Marketing Because They Seized Control of the JLI Board of
 2                              Directors.
 3              401.    Although Defendants Bowen and Monsees were the visionaries behind JLI and

 4   the most hands-on in its early stages, by the time JLI was pushing its marketing campaigns in

 5   early-to mid-2015, JLI (through the individuals running the company), Bowen, Monsees,

 6   Pritzker, Valani, and Huh were each intimately involved in the planning and execution of

 7   activities.

 8              402.    For example, JLI stopped interacting with the press in the summer of 2015 while

 9   its Board of Directors, controlled by Bowen, Monsees, Pritzker, Huh, and Valani, was finalizing

10   a “messaging framework.”472 A legitimate business enterprise would typically ramp up, rather

11   than shut down, press outreach at the very time the company is supposed to be building

12   awareness for its recently launched product.

13              403.    But the Management Defendants at this point were taking actions that went

14   beyond the regular and legitimate business operations of JLI. At the same time JLI stopped

15   traditional press engagement, the Board of Directors was directing and monitoring the launch

16   plans that they had set in motion – including the launch of sponsored content on social media in

17   July 2015 (which content did not include any warnings about JUUL’s nicotine content or health

18   risks).473

19              404.    And at the same time the Management Defendants had approved the early JLI

20   marketing campaigns that were intentionally targeting youth, there was a fundamental shift in

21   roles when Defendants Pritzker, Valani, and Huh took charge of the instrumentalities of JLI,

22   including its employees and resources.

23              405.    Specifically, in October 2015, Monsees stepped down from his role as Chief

24   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,

25   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge

26   of fraudulently marketing JUUL products, including to youth. The Management Defendants,

27
28   472
           INREJUUL_00056077 [Confidential].
     473
           Id.

           Page 133                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 141 of 297


 1   and in particular Huh, wanted to continue their fraudulent marketing, knowing that these ads

 2   were also targeted to youth, “argu[ing] that the company couldn’t be blamed for youth nicotine

 3   addiction[.]”474

 4             406.   Keeping the company’s youth marketing on track was critical to and consistent

 5   with Pritzker, Valani, and Huh’s objective of accelerating JUUL’s growth and expanding its

 6   customer base—and increasing profitability. Monsees reported to investors that the Executive

 7   Committee was “formed to provide more consistent and focused direction to the company,” and

 8   Monsees stepped down as CEO so that the Executive Committee could “usher in the next phase

 9   of growth for the business.”475 Hoyoung Huh served as the Executive Chairman and Pritzker as

10   Co-Chairman.

11             407.   On October 6, 2015, the day after Pritzker, Valani, and Huh ousted Monsees as

12   CEO and rejected suggestions to abandon the current youth-oriented marketing, Richard

13   Mumby acknowledged in an email to Huh, Pritzker, and Valani that their seizing power would

14   facilitate JUUL’s growth: “Many thanks for the candid conversation yesterday. Not an easy

15   moment for PAX Labs, but I’m excited about the future that these changes will afford. . . .

16   Clearly, improving our sales strategy and integrating sales/marketing better is crucial to our

17   growth.”476

18             408.   JLI’s organizational charts later reflected the executive committee in the place of

19   a CEO. Before late 2015, the company’s organizational charts showed the CEO at the head of

20   the company, reporting to the Board.477

21

22

23

24

25

26
     474
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
27     https://www.reuters.com/investigates/special-report/juul-ecigarette/.
      475
          JLI01369470
28    476
          JLI00214159
     477
         See INREJUUL_00016456 (July 9, 2014).

           Page 134                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 142 of 297


 1
               409.   After Monsees was removed as CEO, the Executive Committee appeared in the
 2
     place of the CEO.478
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
               410.   Board minutes also illustrate how the Executive Committee of Pritzker, Valani
16
     and Huh, acted as CEO of JLI during this time period, taking direct control of the company and
17
     making critical decisions about how to market JUUL. Until late October 2015, Monsees (then
18
     the CEO) ran Board meetings.479 In late October 2015 and thereafter, however, Huh (then
19
     Executive Chairman and member of the Executive Board) began running Board meetings.480
20
     Also, the late October minutes report that the “Board discussed . . . the additional
21
     responsibilities that would be assigned to Bryan White” (who was a Vice President of
22
     Engineering and Product Design at the time), and furthermore that “[a] discussion followed
23
     regarding who Bryan should report to, and it was agreed that the executive committee that had
24
     been formed since the last Board meeting, consisting of Messrs. Huh, Pritzker and Valani,
25

26

27
     478
         INREJUUL_00278332 (Dec. 7, 2015); INREJUUL_00061420 (Apr.21, 2016).
28   479
         See INREJUUL_00278406 et seq. (Oct. 5, 2015); INREJUUL_00278410 et seq. (Sept. 24, 2015).
     480
         See INREJUUL_00278404 et seq. (October 26, 2015); INREJUUL_00278402 et seq. (Nov. 10, 2015).

           Page 135                                                                          COMPLAINT
                                                                             Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 143 of 297


 1   would address this issue.”481 Additionally, the Board “discussed how these new roles and

 2   responsibilities would be communicated internally.”482 Over time, the list of direct reports to the

 3   board grew. By early 2018, every senior JUUL executive officer was reporting to the board

 4   directly.483

 5             411.    By December 2015, it was confirmed that “Hoyoung [Huh] will make decisions

 6   on behalf of the BOD [Board of Directors] Exec[utive] Comm[ittee]” and “3-4 days/week Nick

 7   [Pritzker] and/or Hoyoung [Huh] will be in the office” to “help us manage our people[.]”484

 8             412.    Consistent with his role as Executive Chairman, Huh delivered the “Vision for

 9   the company” agenda item at the December 2015 Board meeting.485 Huh laid out JLI’s action

10   plans going forward, and the explicit goal was to grow JUUL for sale to or joint venture with

11   “Big Tobacco.”486 To this end and as part of the discussion about how to “grow and sell Juul,”

12   Defendants Huh, Pritzker, and Valani wanted even “more aggressive rollout and

13   [marketing].”487

14             413.    Huh served as the Executive Chairman of the Board from October 2015 until at

15   least May 2016, and others, particularly Monsees, deferred heavily to Huh as the decision-

16   maker during that period. For example, a JLI executive emailed Huh, Valani, Pritzker, and

17   Handelsman to organize a Board call with Fidelity on December 16, 2015, and added “let me

18   know if you think we should invite James [Monsees].”488 Pritzker deferred that decision to Huh,

19   who decided that Monsees was allowed, responding, “Am fine w[ith] James joining.”489

20

21   481
          INREJUUL_00278405 (Oct. 26, 2015).
     482
22        Id.
      483
           JLI01115999. Direct reports attending board meetings included Piotr Breziznski, VP International; Christine
23       Castro, VP, Public Relations; Gal Cohen, Senior Director Scientific and Regulatory Affairs; Tim Danaher, CFO;
         Joanna Engelke, CQO; Ashley Gould, Chief Administrative Officer; Jacob Honig, Head of E-commerce; Mark
         Jones, Associate General Counsel; Vittal Kadapakkam, Senior Director Strategic Finance; Sonia Kastner, VP
24       Global Supply; Vincent Lim, VP, Human Resources; Danna McKay, General Manager; Isaac Pritzer, Advisor to
         Executive Team; Bob Robbins, Chief Sales Officer; Wayne Sobon, VP, Intellectual Property; Tevi Troy, VP,
25       Public Policy; Jacob Turner, Director of Finance; William Ward, Senior IP Counsel; Bryan White, VP Product
         Design; Rasmus Wissmann, VP Data.
26   484
          INREJUUL_00061856.
      485
           JLI01346296
27    486
           INREJUUL_00278352 – 00278359
      487
           Id.
28    488
           JLI01363643
      489
           JLI01363649

           Page 136                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 144 of 297


 1             414.   In December 2015, Monsees expressed concerns about JLI’s marketing budget to

 2   Huh in an extremely deferential way, concluding, “As I’ve said, I'm highly sensitive right now

 3   to not overstepping my mandate and risk deteriorating the management committee dynamic. I

 4   request your assistance in helping me find the right time and place (if any) to present and

 5   discuss these concerns. I’m at your service.”490

 6             415.   Again expressing concerns about JLI’s leadership and management, Monsees

 7   sent Huh an email in December 2015, discussing what he perceived as needed changes,

 8   including Board restructuring, the appointment of an interim CEO, and restructuring of

 9   Executive Committee. Monsees communicated these concerns in the form of a draft letter

10   written on Huh’s behalf to Pritzker, Valani, and Hank Handelsman.491 These suggestions

11   ultimately were not implemented.

12             416.   In May 2016, Monsees responded to an inquiry from potential investors, saying

13   that “Hoyoung Huh (our Executive Chairman)” should be involved in any discussions.492

14   Monsees separately sought Huh’s advice and guidance on how to respond to unsolicited

15   investor inquiries like this, adding “if there’s something else you’d like me to do (pass along to

16   you or someone else?) I’ll be happy to do so.”493

17             417.   Over the next year, until the installation of a new CEO in August 2016,

18   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand

19   the number of e-cigarette users through fraudulent advertising and representations to the public.

20   They cleaned house at JLI by “dismiss[ing] other senior leaders and effectively tak[ing] over the

21   company.”494 Despite any potential internal misgivings about their fraudulent conduct, notably,

22   none of Management Defendants terminated their relationship with JLI during this time period.

23

24

25

26   490
          JLI01363612
     491
          JLI01363610
27    492
          JLI01369376
      493
          JLI01369407
28   494
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
       https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.

           Page 137                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 145 of 297


 1             8.     Pritzker, Valani, and Huh continued to exercise control over and direct the

 2                    affairs of JLI even after a new CEO was appointed.

 3             418.   Although JLI hired a new CEO in August 2016, Pritzker, Valani, and Huh’s

 4   Executive Committee does not appear to have been dissolved, and these three Defendants

 5   continued to exercise control over and direct the affairs of JLI.

 6             419.   In 2017, the Board—controlled at that time by Pritzker, Valani, and Huh -

 7   continued to make decisions on the details of the media plans for marketing. For example, a JLI

 8   marketing employee reported to JLI’s media vendor, Mediasmith, that JLI’s chief marketing

 9   officer “presented the entire media plan to the board,” but “we need to put the plan on hold”

10   because the Board did not approve. She also acknowledged that JUUL’s board was aware their

11   message was reaching a youth audience, noting that “What we need to do now is educate the

12   board” on “the ways we can ensure [the] message is NOT reaching an unintended, young

13   audience.”495

14             420.   In December 2017, Valani directed aspects of JLI’s distribution and

15   dissemination. For example, he initiated a conversation checking the progress on plans to sell

16   JUUL devices in vending machines, asking for early design images and constructs.496

17             421.   Pritzker also controlled several aspects of JLI’s branding. He was directly

18   involved in creating JUUL’s corporate website in May 2017. Pritzker dictated specific changes

19   to the content on the site in a conversation with Ashley Gould (Chief Administrative Officer).497

20             422.   Also in May 2017, Ashley Gould asked the Board for their feedback on a

21   proposed name for JUUL’s parent company, and Pritzker weighed in by saying “I’d like to

22   discuss,” and also evaluated potential names, and sought to ensure that if the new name were to

23   appear on any packaging, the JUUL brand name would still be the most prominent.498

24

25

26

27   495
         INREJUUL_00100719
     496
         JLI00308379
28   497
         JLI01345258
     498
         JLI01345255

           Page 138                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 146 of 297


 1             423.     In October 2017, the Board reviewed sample marketing campaign materials, and

 2   Pritzker rejected a specific proposal, noting that he “didn’t like ‘smokers deserve better

 3   alternatives.’”499

 4             424.     Pritzker even got involved in customer service issues. In July 2017, Dave

 5   Schools, a JUUL customer, member of a famous band, and influencer, complained about bad

 6   customer service and defective devices. Schools’ email to JLI begins, “Please note I have

 7   copied Nick Pritzker on this email only because he asked me to do so.”500

 8             425.     Pritzker and Valani were also in close control of JLI’s public relations and media

 9   strategies. For example, Pritzker received an email from a teacher addressing youth use of Juul

10   in schools, forwarded it to the team and directed a specific and personal response to the

11   teacher.501 In January 2018, Ashley Gould reported directly to Valani, Monsees, and Kevin

12   Burns about a study linking teen e-cigarette use to an increased likelihood of trying cigarettes.

13   Valani responded with a detailed messaging strategy and action items to respond to this

14   negative press, including running “strategic media analysis [to] see where these articles are

15   coming from,” “debunk[ing] the studies, . . . ideally in coordination with independent

16   researchers,” financially supporting efforts to raise the tobacco minimum legal sales age to

17   twenty-one years old, hiring a “credible head” of youth policy, and estimating “the number of

18   adult smokers that have switched.” Valani directed Gould to give a “week-by-week progress”

19   report on these tasks.502

20             426.     Valani sent Gould another unfavorable news article about e-cigarettes in April

21   2018, and she responded that her teams were already working on “next steps” in response.

22   Valani asked Gould for an update later the same day. 503

23             427.     After Kevin Burns replaced Tyler Goldman as JLI’s CEO, Burns worked closely

24   with Pritzker and Valani in particular, seeking their approval regularly. For example, in April

25   2018, Kevin Burns suggested making several key hires to Valani and Pritzker, seeking their

26
     499
         JLI00322485
27   500
         JLI11015358
     501
         JLI00024566.
28   502
         JLI00147328
     503
         JLI1053533

           Page 139                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 147 of 297


 1   input; he also noted that he would seek Pritzker and Valani’s approval on a draft response to an

 2   inquiry by U.S. Senators and a press release regarding youth prevention efforts.504 Also in April

 3   2018, Valani edited a press release about JUUL’s “Comprehensive Strategy to Prevent

 4   Underage Use” and sent his redline to the CEO.505 In December 2018, CEO Kevin Burns sought

 5   approval from Valani and Pritzker on a specific advertising campaign, saying, “I suggest we

 6   proceed” with specified television, print, and radio spots.506 Valani, copying Pritzker, approved

 7   only certain videos, deciding “[w]e shouldn’t air the short form ones.”507

 8             428.   Also in December 2018, JLI’s marketing team prepared slides for Burns to give a

 9   marketing overview presentation to the board,508 and Burns sent the slides to Pritzker and

10   Valani in advance, inviting their feedback.509 Likewise, in January 2019 Burns sent Valani and

11   Pritzker a news article characterizing the Make the Switch campaign as aimed at adult smokers,

12   noting that the article said “this campaign and positioning is starkly different from 2015.”

13   Valani responded, copying Pritzker, “Really good. Happy to see this reaction.”510

14             429.   In March 2019, Burns sent a copy of his op-ed in the Washington Post, called

15   “Vape Makers Must Do More to Stop Kids from Using E-Cigarettes,” to Pritzker and Valani,

16   saying, “We just got word that our youth survey has been accepted for peer review and will be

17   published in 2-3 weeks by a well regarded journal.” Pritzker responded “Awesome. And I like

18   the timing and wording of the op ed.”511 Valani also responded, saying “This is really great.

19   Nicely written.” Pritzker and Burns then discussed making a “strategic decision” about the

20   availability of flavors in retail stores.512

21             9.     Pritzker and Valani directed and controlled JLI’s negotiations with Altria

22             430.   Pritzker and Valani, along with Kevin Burns, were the lead negotiators for JLI

23   on the Altria deal.

24
     504
         JLI10529705
25   505
         JLI00151297; JLI00151298
     506
         JLI10071280
26   507
         JLI10071228
     508
         JLI1007754
27   509
         JLI10071922
     510
         JLI0070326
28   511
         JLI10064121
     512
         JLI01144202

           Page 140                                                                     COMPLAINT
                                                                        Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 148 of 297


 1             431.   Altria knew that when it was negotiating with JLI, Pritzker and Valani were the

 2   company. In June 2017, Altria, preparing for a meeting with JLI, noted that “Per Perella

 3   Weinberg Partners, Valani and Pritzker control majority of voting power and 44% economic

 4   interests.”513 A later internal Altria presentation reported on Altria’s “continued dialogue with

 5   key [JLI] investors,” noting that Valani and Pritzker “indicate that they control majority of

 6   voting power.”514

 7             432.   On paper, negotiations were between Howard Willard (Altria’s then-CEO), and

 8   Pritzker, Valani, and Kevin Burns for JLI. In April 2018, Willard sent confidential “Exchange

 9   of Volume Information” to Pritzker, copying Valani and Burns.515 Willard also sent a detailed

10   email to Pritzker and Valani, along with Burns, regarding Altria’s proposed “collaboration …

11   [that] creates a plan to manage that [antitrust] risk,” and “productive partnership that can create

12   substantial value above what is achievable under a standalone scenario in a dynamic tobacco

13   category environment.”516 Many other email exchanges related to the deal are between Altria’s

14   team, Pritzker, Valani, and Kevin Burns.517

15             433.   But some key discussions involved only Pritzker and Valani as the real power

16   brokers for JLI. For example, an April 2018 email string discussing how to resolve a standstill

17   and restart the Altria deal negotiation included only Willard, Pritzker, and Valani. 518 Pritzker

18   told Willard what he and Altria’s lawyers needed to work out to have “the continuing right to

19   talk to Riaz [Valani] and me.”519

20             434.   Pritzker and Valani worked to build a partnership with Altria. After attending a

21   closing dinner, Hank Handelsman, JLI Board member and proxy for Pritzker and Valani,

22   emailed Willard and stated, “More importantly to me was the camaraderie shown after a

23   bruising negotiation! In 45 years of doing deals, some in the tobacco industry, I have not seen

24   the ‘we are at peace, let’s move on’ attitude that I witnessed that lovely evening!” In response,

25
     513
         ALGAT0002834151.
26   514
         ALGAT0000280623
     515
         JLI10530188
27   516
         JLI10530232
     517
         See, e.g., JLI01389789; JLI10523767; JLI01389792; JLI10518886.
28   518
         ALGAT0000113109
     519
         Id.

           Page 141                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 149 of 297


 1   Pritzker added KC Crosthwaite to the email chain and thanked Willard and the Altria personnel

 2   for the dinner, and stated, “We truly appreciate our partnership, and look forward to an even

 3   deeper collaboration in the future.”520

 4             435.    Pritzker and Valani continued to communicate with Altria’s CEO on behalf of

 5   JLI after the negotiations ended. On May 26, 2019, Pritzker asked Willard whether he was

 6   planning to attend “the youth/PMTA meeting in DC,” and “if so, do you think we can find time

 7   for you, Riaz [Valani] and I to get together separately?”521

 8             436.    Pritzker, Valani, Willard, and Crosthwaite coordinated a response to the Youth

 9   Vaping Prevention Plan in July 2019. Willard offered his “reaction to the [Youth Vaping

10   Prevention] Plan” and advised JLI, based on his experience as a cigarette company CEO, not to

11   publicly commit to using the plan or otherwise make an announcement addressing it.522

12             10.     JLI and the Management Defendants Knew Their Efforts Were Wildly
                       Successful in Building a Youth Market and Took Coordinated Action to
13                     Ensure That Youth Could Purchase JUUL Products.
14                     a.       JLI’s Strategy Worked.

15             437.    The Management Defendants knew that the JUUL marketing campaigns they

16   directed and approved were successful in targeting youth. As Reuters has reported, “the first

17   signs that JUUL had a strong appeal to young people came almost immediately after the sleek

18   device went on sale in 2015 . . . . Employees started fielding calls from teenagers asking where

19   they could buy more JUULs, along with the cartridge-like disposable ‘pods’ that contain the

20   liquid nicotine.”523 A former senior manager told the New York Times that “[s]ome people

21   bought more JLI kits on the company’s website than they could individually use—sometimes

22   10 or more devices.” He added that “[f]irst, they just knew it was being bought for resale,” but

23   later “when they saw the social media, in fall and winter of 2015, they suspected it was

24   teens.”524 Adam Bowen admitted that “he was aware early on of the risks e-cigarettes posed to

25
     520
          ALGAT0003889812
26   521
          ALGAT0003285214
      522
          ALGAT0003279064
27   523
         Chris Kirkham, Juul Disregarded Early Evidence it was Hooking Teens, Reuters (Nov. 5, 2019),
       https://www.reuters.com/investigates/special-report/juul-ecigarette/.
28   524
         Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette company
       says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its devices

           Page 142                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 150 of 297


 1   teenagers[.]”525 On January 5, 2016, Gal Cohen forwarded a presentation dated December 16,

 2   2015, which asked the question: “If large numbers of youth are initiating tobacco use with

 3   flavored e-cigarettes, but adults [sic] smokers may benefit from completely switching to an e-

 4   cigarette, what should the market look like?”526 It was common knowledge within JLI that

 5   JUULs were being sold to children.

 6            438.     After the Vaporized campaign, retail stores began selling out of JUUL

 7   products, and JLI had a difficult time trying to meet demand coming from its online ordering

 8   platform.

 9            439.     Furthermore, it was obvious to those outside the company that JLI was selling

10   JUUL products to children. In June 2015, reporting on the “Vaporized” campaign that

11   accompanied the JUUL launch, AdAge reported that John Schachter, director of state

12   communications for Campaign for Tobacco-Free Kids, “expressed concern about the JUUL

13   campaign because of the youth of the men and women depicted in the campaign, especially

14   when adjoined with the design” and added that there had been “obvious trends that appeal to

15   adolescents in e-cigarette campaigns[.]”527 Robert Jackler, a Stanford physician who

16   investigated JLI’s launch campaign, concluded that “JLI’s launch campaign was patently youth-

17   oriented.”528 JLI’s commercials’ attempts to appeal to teenagers were so obvious that, by

18   October 2015, Stephen Colbert ran a satirical segment on it that noted, among other things:

19   “And it’s not just ads featuring hip young triangles that appeal to the youths; so do vape flavors

20   like cotton candy, gummi bear, and skittles.”529

21

22

23
       to youth, NY Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
       marketing.html.
24   525
         Id.
     526
         INREJUUL_00339938 (emphasis added).
25   527
         Declan Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized Campaign’, AdAge (June 23, 2015),
       http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads¬campaign/299142/.
26     528
           Erin Brodwin, See how Juul turned teens into influencers and threw buzzy parties to fuel its rise as Silicon
       Valley's favorite e-cig company, Bus. Insider (Nov 26, 2018),
27   https://www.businessinsider.com/stanford-juul-ads-photos-teens-e-cig-vaping-2018-11.
     529
         The Late Show with Stephen Colbert: Vaping is So Hot Right Now, YouTube (Oct. 7, 2015),
28     https://www.youtube.com/watch?v=PMtGca_7leM. The “triangles” ad was a JUUL ad; the listed flavors were not,
       but JUUL also had flavors that appealed to children.

        Page 143                                                                                   COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 151 of 297


 1             440.   Moreover, the Management Defendants knew that kids were marketing JLI

 2   products on social media, and some even sought to take advantage of that to build the JLI brand.

 3   For example, on July 16, 2016, Adam Bowen emailed Tyler Goldman about social media posts

 4   by children about JUUL e-cigarettes, stating, “I’m astounded by this ‘ad campaign’ that

 5   apparently some rich east coast boarding school kids are putting on.”530 Bowen added that “Riaz

 6   [Valani] was thinking maybe we can leverage user generated content.”531

 7   ///

 8   ///

 9   ///

10                    b.       JLI Closely Tracked Its Progress in Reaching Young Customers

11                             through Social Media and Online Marketing

12             441.   Tracking the behaviors and preferences of youth that are under twenty-one, and

13   especially those under eighteen, has long been essential to the successful marketing of tobacco

14   products. Whether the activity is called “tracking” or “targeting,” the purpose has always been

15   the same: getting young people to start smoking and keeping them as customers.

16             442.   As early as 1953, Philip Morris was gathering survey data on the smoking habits

17   of “a cross section of men and women 15 years of age and over.”532 Commenting on these data,

18   George Weissman, then-Vice President of Philip Morris, observed that “we have our greatest

19   strength in the 15-24 age group.”533

20             443.   Traditional approaches to youth tracking (e.g., interviews conducted face-to-face

21   or over the telephone) were limited, however, in that they often failed to capture data from

22   certain subsets of the target market. As a Philip Morris employee noted in a June 12, 1970

23   memorandum, Marlboro smokers were “among the types of young people our survey misses of

24

25

26
     530
         JLI00382271.
27   531
         Id.
     532
         Philip Morris Vice President for Research and Development, Why One Smokes, First Draft, 1969, Autumn
28     (Minnesota Trial)
     533
         United States v. Philip Morris, 449 F. Supp. 2d 1, 581 (D.D.C. 2006).

           Page 144                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 152 of 297


 1   necessity (on campus college students, those in the military and those under 18 years of

 2   age).”534

 3             444.    However, modern technology has removed many of the hurdles that made youth

 4   tracking difficult in decades past. With industry connections, e-mail, social media and online

 5   forums, JLI can track, and has consistently tracked and monitored its target youth market,

 6   including those below the minimum legal age to purchase or use JUUL products.

 7             445.    First, JLI knew from its sales data that the large majority of its customers were

 8   under the age of 21. In December 2017, JLI employees discussed potentially supporting raising

 9   the legal age to purchase e-cigarettes to 21 and started that based on the data collected by Avail

10   Vapor, “this would be a devastating mistake” because “70% + of sales would be eliminated.” 535

11   According to Avail’s data, 70% of purchasers of JUUL were between 18 and 21 years old, 15%

12   of customers were 22 to 29 years old, 7% of customers were 30 to 44 years old, 6% of

13   customers were 45 to 64 years old, and just 1% of customers were 65 years old or older. JLI

14   employees only noted that “Retailers know well that younger adults buy in greater quantities

15   than mature adults” and supporting a raise of the legal age to 21 “would show we simply do not

16   understand our product success” and “would alienate a large portion of our existing consumers

17   and advocates.”536 The JLI employee also noted that “we need to understand (at least at the

18   senior decision maker level) that our current success is fuel primarily by younger adult users”

19   and not by “mass market adult combustion smokers.”537

20             446.    Second, using the tools available to it, JLI would have known that its viral

21   marketing program was a resounding success, and in particular with young people.

22             447.    Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,

23   which is the exact result to be expected from an effective viral marketing campaign. 538 Its

24   growth on Instagram was likely even more rapid.

25

26   534
         Id.
     535
          JLI10344468.
27    536
          Id.
      537
          Id.
28   538
         See Brittany Emelle, et al., Mobile Marketing of Electronic Cigarettes in the U.S., (May 2017),
       https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.

           Page 145                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 153 of 297


 1             448.   A 2018 study of JLI’s sales and presence on social media platforms found that

 2   JLI grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major

 3   advertising channels, and spent only $20,000 on business-to-business advertising.539 Despite

 4   JLI’s apparently minimal advertising spend in 2017, the study found a significant increase in

 5   JUUL-related tweets in 2017.540

 6             449.   On Instagram, the study found seven JUUL-related accounts, including

 7   DoIt4JUUL and JUULgirls, which accounted for 4,230 total JUUL-related posts and had more

 8   than 270,000 followers.541

 9             450.   In addition to JUUL’s explosive growth on individual social media platforms, the

10   study found JUUL products being marketed across platforms in an apparently coordinated

11   fashion, including smaller targeted campaigns and affiliate marketing, all of which caused the

12   authors to question whether JLI was paying for positive reviews and JUUL-related social media

13   content.

14             451.   The lead author of the study concluded that JLI was “taking advantage” of the

15   reach and accessibility of multiple social media platforms to “target the youth and young adults

16   . . . because there are no restrictions,” on social media advertising.542

17             452.   Similarly, an account named @JUULnation was established on Instagram and

18   posted tips on how to conceal JUUL devices in school supplies. The account also ridiculed

19   efforts to combat JUUL use in schools, promoted videos of JUUL influencers, and promoted

20   videos like the “JUUL Challenge,” in which users inhale as much JUUL nicotine vapor as

21   possible in a fixed period of time. JLI repeatedly used the hashtag “#JUULnation” on posts on

22

23

24

25   539
         Jidong Huang et al., Vaping versus JUULing: how the extraordinary growth and marketing of JUUL
       transformed the US retail e-cigarette market, Tobacco Control (May 31, 2018),
26     https://tobaccocontrol.bmj.com/content/28/2/146.full.
     540
         Id.
27   541
         Id.
     542
         Laura Kelly, JUUL Sales Among Young People Fueled by Social Media, Says Study, The Wash. Times (June 4,
28     2018), https://www.washingtontimes.com/news/2018/jun/4/juul-sales-among-young-people-fueled-by-social-
       med/.

           Page 146                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 154 of 297


 1   its own Instagram account, for example when advertising its “Cool Mint” JUULpods, JUUL’s

 2   portability, or party mode.543

 3             453.    A separate study of e-cigarette advertising on mobile devices, where young

 4   people spend most of their day consuming media, found that 74% of total advertising

 5   impressions were for JUUL products.544

 6             454.    A 2019 study found that as much as half of JUUL’s Twitter followers were aged

 7   thirteen to seventeen.545

 8             455.    A 2019 study characterizing JUUL-related Instagram posts between March and

 9   May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram

10   accounts, more than half were related to youth or youth lifestyle.546

11             456.    Some Twitter users have reported what appear to be JUUL bots.547 Other Twitter

12   users appear to either be bot accounts or native advertisers, in that they have a small number of

13   followers, follow few other users, and post exclusively about JUUL content.548

14             457.    By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with

15   forty-three videos having over 100,000 views.549 Of these, a huge number were plainly related

16   to underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school

17   bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”550

18

19

20
     543
          JLI00682401-484 at 428, 444, 451; see also Stanford University, Research into the Impact of Tobacco
21       Advertising, http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/ig_11.jpg; Stanford
         University, Research into the Impact of Tobacco Advertising,
22       http://tobacco.stanford.edu/tobacco_web/images/pod/juul/instagram/large/ig_12.jpg.
     544
         See Brittany Emelle et al., Mobile Marketing of Electronic Cigarettes in the U.S., Truth Iniative (May 2017),
23     https://www.slideshare.net/YTHorg/mobile-marketing-of-electronic-cigarettes.
     545
         Steven Reinberg, Study: Half of Juul's Twitter followers are teens, young adults, HealthDay News, (May 20,
       2019) https://www.upi.com/Health_News/2019/05/20/Study-Half-of-Juuls-Twitter-followers-are-teens-young-
24     adults/1981558384957/.
     546
         Lauren Czaplicki et al., Characterising JUUL-related posts on Instagram, Truth Initiative (Aug. 1, 2019),
25     https://tobaccocontrol.bmj.com/content/early/2019/07/30/tobaccocontrol-2018-054824.
     547
         One example of what appear to be JUUL bots in action on Twitter is available at:
26     https://twitter.com/search?q=juul%20bot&src=typd (last visited Apr. 4, 2020).
     548
         Hennrythejuul (@hennrythejuul), Twitter (Mar. 4, 2020, 9:35 am) https://twitter.com/hennrythejuul.
27   549
         Divya Ramamurthi et al., JUUL and Other Stealth Vaporizers: Hiding the Habit from Parents and Teachers,
       Tobacco Control 2019, Stanford Univ. (Sept. 15, 2018),
28     https://tobaccocontrol.bmj.com/content/tobaccocontrol/28/6/610.full.pdf.
     550
         Id.

           Page 147                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 155 of 297


 1             458.    In 2018, JLI was internally collecting hundreds of social media posts—directed

 2   at JLI—informing it of JUUL’s wild popularity with young people and in many cases

 3   requesting that JLI do something to stop it.551

 4             11.     JLI Worked with Veratad Technologies To Expand Youth Access to JUUL

 5                     Products.

 6             459.    At the same time JLI and the Management Defendants were taking coordinated

 7   actions to maintain and expand the number of nicotine-addicted e-cigarette users in order to

 8   ensure a steady and growing customer base through unlawful marketing and distribution

 9   activities, they worked with an outside entity—Veratad Technologies LLC—to get JUULs into

10   the hands of the largest number of users possible.

11             460.    In furtherance of JLI and the Management Defendants’ efforts to secure youth

12   sales so crucial to expanding JUUL’s market share (and JLI’s profits), and as detailed below,

13   from approximately 2015 to 2018, JLI and Veratad worked together to try to pass as many

14   people as possible through an on-line “age verification” system that users had to pass to be able

15   to order JUUL products.

16             461.    JLI’s website, including its online store, was pivotal to these efforts. Early

17   marketing documents show that JLI planned a “consumer journey” that started with a consumer

18   being exposed to misleading JUUL marketing in stores, where JUUL’s “fun” and

19   “approachable” in-store marketing would lead users to JLI’s website for additional

20   misrepresentations and omissions about JUUL products, an email subscription sign-up, and

21   purchases through JLI’s ecommerce platform:552

22

23

24

25

26

27
     551
         Complaint at 60, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
28     https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.
     552
         INREJUUL_00329660

           Page 148                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 156 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13             462.    JLI worked with Veratad to provide age verification services for its website from
14   2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers,
15   including Lorillard553 and Altria.554 Consistent with the claim on Veratad’s website that “You
16   can create your own verification rules,” the company encouraged sellers like JLI to set the
17   desired compliance level for age verification. As a member of a major e-cigarette trade
18   organization, Veratad also offered insight into what competitors were doing, and offered to
19   “guide your setup to follow industry best practices for age verification.”
20             463.    Though it is illegal to sell and ship e-cigarettes to minors under both state and
21   federal law, JLI and Veratad designed and implemented an age verification system designed to
22   maximize the number of prospective purchasers who “pass” the process, rather than to minimize
23   the number of underage sales.555 As a result of these intentionally permissive age verification
24   practices, JLI and Veratad used online payment systems and the US mails to ship tens of
25   millions of dollars of JUULpods to unverified customers, many of whom were minors.
26
     553
         Staff of Sen. Richard Durbin et al., 113th Cong., Gateway to Addiction? (Apr. 14, 2014),
27     https://www.durbin.senate.gov/imo/media/doc/Report%20-%20E-Cigarettes%20with%20Cover.pdf.
     554
         INREJUUL_00174362.
28   555
         Complaint at 165, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=.

           Page 149                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 157 of 297


 1             464.    From June 2015 through the end of 2018, the age verification process on JLI’s

 2   website typically prompted prospective purchasers to submit their name, address, and date of

 3   birth, which JLI forwarded to Veratad. Veratad then attempted to match all or some limited part

 4   of the consumer’s information to a person of the minimum legal sales age in its database. If

 5   Veratad was able to locate a sufficient match of the prospective purchaser to a person of the

 6   minimum legal sales age in its database, then it would return a “pass” result to JLI. If Veratad

 7   was unable to make such a match, Veratad returned a “fail” result to JLI.

 8             465.     If Veratad returned a “fail” result to JLI, rather than decline the prospective

 9   purchaser, JLI would prompt the person to enter an “alternate” address. If Veratad still could

10   not find a match based on this alternate address, JLI would prompt the consumer to enter the

11   last four digits of his or her social security number.

12             466.    If Veratad, supplied with the last four digits of a consumer’s social security

13   number, still could not match the consumer to a person of the minimum legal sales age in its

14   database, JLI would prompt the consumer to upload an image or photograph of his or her

15   driver’s license or another governmental identification document. A JLI employee would then

16   conduct a personal review of the image and decide whether the consumer was of the minimum

17   legal sales age.

18             467.    Crucially, Veratad’s age verification system was purposefully flexible, so JLI

19   and Veratad could work together to decide just how closely a prospective purchaser’s personal

20   information had to match records in Veratad’s database in order to “pass” the age verification

21   process. JLI and Veratad could also set, or modify, the applicable minimum legal sales age to

22   be used for verification.

23             468.    By the fall of 2015, JLI and Veratad knew that bulk purchases were being made

24   for resale on JLI’s website by minors and for resale to minors.556 For example, on May 25,

25   2016, JLI employees discussed an online purchase of JUUL products made by a fifteen-year-old

26

27   556
        Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette company
       says it never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its devices
28     to youth, NY Times (Aug. 27, 2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-
       marketing.html.

           Page 150                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 158 of 297


 1   boy. A JLI employee wrote that “[t]his order had failed age verification a few times with the

 2   person’s information as below. The person even uploaded an ID, which was obviously fake and

 3   rejected by us. Then, the user entered a different email address and passed from Veratad, and

 4   the order was sent.” The employee discussed a communication with Veratad that confirmed

 5   that Veratad did not review the date of birth entered by the user when determining whether a

 6   person passed age verification for JUUL. JLI recognized that “[t]his situation can potentially

 7   happen again.”557

 8             469.    Internal JLI documents confirm that JLI discussed underage purchases with

 9   Veratad. For example, on May 27, 2016, JLI’s Head of Compliance & Brand Protection wrote

10   that an “underage purchaser changed his email address; which, allowed the order to be passed

11   by Veratad. . . . I believe that Nick and his team are still looking into the matter with Veratad to

12   see if they can get a better understanding of what happened.” A JLI employee replied “hmmm.

13   Probably impossible to put up an age gate that thwarts a committed teenager from penetrating it

14   :)”558

15             470.    Nevertheless, the two companies worked together to find ways to “bump up

16   [JLI’s] rate of people who get through age verification.”559 JLI repeatedly sought, and Veratad

17   repeatedly recommended and directed, changes to the age verification process so that more

18   prospective JUUL purchasers would “pass.” Both did so in an effort to increase direct sales of

19   JLI’s e-cigarettes without regard to whether its less stringent age verification process would

20   permit more underage users to purchase them.

21             471.    Between June 2015 and August 2017 (and perhaps even through early 2018), JLI

22   and Veratad tailored the age verification system to “pass” prospective purchasers even if certain

23   portions of the purchaser’s personal information—e.g., the purchaser’s street address or date of

24   birth—did not match the information corresponding to a person of the minimum legal sales age

25   in Veratad’s database.560

26
     557
          INREJUUL_00300253-258
27   558
          INREJUUL_00209176-180
     559
         INREJUUL_00276489-INREJUUL_00276490
28   560
         Complaint at 43, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
       https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=. A January 29, 2018 email exchange

           Page 151                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 159 of 297


 1            472.     Similarly, between June 2015 and August 2017, JLI and Veratad tailored the

 2   system to “pass” a prospective purchaser under certain circumstances even when the

 3   prospective purchaser’s year of birth did not match the information corresponding to a person of

 4   the minimum legal sales age in Veratad’s database.

 5            473.     JLI and Veratad sought to increase “pass” rates by modifying the age verification

 6   system to allow users multiple opportunities to change their personal information if a match was

 7   not initially found in an appropriate government database. A Veratad Performance Report from

 8   August 5, 2017 shows that, for 1,963 users Veratad recorded 3,794 transactions—an average of

 9   1.93 attempts per consumer.561 Only 966 users—less than half—passed age verification on the

10   first attempt.562 By allowing users to alter their personal information and attempt age

11   verification up to three times, JLI was able to increase its database match pass rate from 49.2%

12   to 61.2%.563

13            474.     By design, these lax requirements ensured underage users could “pass” JLI’s age

14   verification process and purchase JUUL e-cigarettes directly from JLI’s website by using their

15   parent’s name, home address, and an approximate date of birth. JLI was aware of this fact, as

16   evidenced by the multiple complaints it received from parents who alleged their children did

17   just that.564

18            475.     JLI directed and approved the system it had implemented with Veratad that

19   caused accounts with “bad info” to be “AV approved” but, as a Senior Business Systems

20   Manager at JLI commented, “if [v]eratad passed it [then] it’s not on us.”

21            476.     JLI customer service representatives even encouraged those who failed age

22   verification to “make multiple accounts in order to pass AV [age verification].”565 Customer

23
       between Tom Canfarotta, Director of Strategic Accounts & Client Quality Services at Veratad, and Annie
24     Kennedy, JUUL’s Compliance Manager, reveals this to have been the case. Kennedy asked Canfarotta why a
       particular customer had “passed via the address step (public record check)…but we’ve since learned that is not a
25     correct address—so we’re curious as to how it passed.” In response, Canfarotta wrote, “Your current rule set does
       not require a full address match.” He went on to explain that approval of the customer was not an anomaly or a
26     mistake; instead, Veratad’s age verification system was working exactly the way it was designed.
     561
         Id.
27   562
         Id.
     563
         Id.
28   564
         INREJUUL_00184119.
     565
         INREJUUL_00215324-INREJUUL_00215325.

        Page 152                                                                                    COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 160 of 297


 1   service representatives would go so far as to alter identifying information for them; a Slack chat

 2   among customer service representatives confirmed that representatives were authorized to

 3   “adjust the street address, apartment number, or zip code” associated with shipment.566

 4             477.   The age verification procedures designed by JLI and Veratad have allowed

 5   hundreds of thousands of e-cigarette products to be sold and/or delivered to fictitious

 6   individuals at fictitious addresses.567 Many of these improper sales may have been made to

 7   underage purchasers or to resellers who sold the products to underage users on the grey

 8   market.568

 9             478.   By divorcing the address from the other customer data in the age verification

10   process, JLI and Veratad allowed users to request that tobacco products be sent to locations

11   other than their permanent legal residences.569 For example, JLI sent thousands of orders to

12   commercial high rises and office parks.570 It is unlikely these orders would have been approved

13   had JUUL and Veratad required that addresses provided by users match information in an

14   appropriate government database and followed the requirement that the shipping address and

15   billing address be the same.571

16             479.   The failure of the JLI/Veratad age verification procedure was intentional.572 And

17   despite JLI’s concerted effort to enable the sale of federally regulated tobacco products to

18   minors, JLI nevertheless publicly touted Veratad as the “gold standard” of age verification

19   services. For example, JLI told a reporter with CBS, Pam Tighe, that “[t]here is an extensive

20   age verification process in place to purchase JUUL online” and that JLI “work[s] with Veratad

21   Technologies, the state-of-the-art, gold-standard for age verification. . . . Veratad uses billions

22   of records from multiple trusted data sources to verify the information customers provide and to

23   ensure customers qualify to access and purchase products from JUULvapor.com.”573 JLI later

24
     566
         Complaint at 168, People v. JUUL Labs, Inc., No. RG19043543 (Super. Ct. of Cal. Nov. 18, 2019),
25     https://oag.ca.gov/system/files/attachments/press-docs/91186258.pdf.=..
     567
         Id. at 138.
26   568
         Id.
     569
         Id. at 146
27   570
         Id. at 147.
     571
         Id.
28   572
         Id. at 173.
     573
         INREJUUL00178123-24.

           Page 153                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 161 of 297


 1   planned on sending this same, canned false language to a student journalist at Georgetown

 2   University.574 Similarly, a JLI spokesperson told a reporter at a New York newspaper, ANMY,

 3   that JLI uses “industry-leading ID match and age verification technology to ensure that

 4   customers” are over twenty-one years of age and that the “information is verified against

 5   multiple databases.”575

 6               480.     In August 2017, JLI responded to public scrutiny by publicly stating that it

 7   would increase the purchase age on its website to 21+ by August 23, 2017. In the weeks leading

 8   up to that date, it emailed the approximately 500,000 or more potential customers to report that

 9   customers who signed up for JLI’s “auto-ship” subscription service before August 23, 2017

10   would not have to prove that they were 21+ for as long as they maintained the subscription to

11   receive JUULpods. As discussed herein, JLI knew that these marketing emails were being sent

12   to underage individuals, including those who failed age verification. And at the same time, JLI

13   advertised that the most popular flavor among youth, Mango, was now available on its “auto-

14   ship” subscription service. As a result of this scheme, JLI’s subscription gains more than offset

15   any losses from the site’s heightened age verification requirements.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22

23

24

25

26

27
     574
           INREJUUL_00264882-84.
28   575
            Alison Fox, ‘Juul’ e-cigarettes require stronger FDA regulation, Schmuer Says, AMNY, (Oct. 15, 2017),
           https://www.amny.com/news/juul-e-cigarettes-fda-regulation-1-14485385/.

            Page 154                                                                                 COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
        Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 162 of 297


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


     Page 155                                                        COMPLAINT
                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 163 of 297


 1             481.   Further underscoring JLI’s purpose of growing the e-cigarette market, even if

 2   that meant selling to youth, JLI and Veratad did not require that the year of birth and last four

 3   digits of the social security number match exactly the information corresponding to a person of

 4   the minimum legal sales age in Veratad’s database until August 2018.

 5             482.   Tellingly, after JLI and Veratad implemented industry-standard age verification

 6   practices, JLI boasted to the FDA that approval rate for sales on its website had dropped to

 7   27%.

 8             483.   While on one hand JLI continued working with Veratad to ensure minors could

 9   purchase JUUL products online, on the other JLI continued to make false and fraudulent

10   statements about the strength of its age verification system. For example, on June 5, 2018, JLI

11   tweeted about its relationship with Veratad, claiming that “We’ve partnered with Veratad

12   Technologies to complete a public records search, only reporting back whether or not you are

13   21 years of age or older.”576 In addition, on November 13, 2018, JLI and the Managements

14   Defendants caused a post to appear on JLI’s website stating that JLI was “Restricting Flavors to

15   Adults 21+ On Our Secure Website” and that JLI’s age-verification system was “an already

16   industry-leading online sales system that is restricted to 21+ and utilizes third party

17   verification.”577 A video accompanying this message stated “At JUUL labs we’re committed to

18   leading the industry in online age verification security to ensure that our products don’t end up

19   in the hands of underage users” and included an image of a computer with a chain wrapped

20   around it and locked in place.578 These statements were fraudulent because JLI and the

21   Management Defendants were and had been coordinating with Veratad to ensure that their age

22   verification system did not actually prevent youth from purchasing JUUL products.

23             484.   Not only did JLI’s efforts result in more sales to minors, JLI was also able to

24   build a marketing email list that included minors—a data set that would prove highly valuable

25   to Altria.

26
     576
         JUUL Labs, Inc. (@JUULvapor), Twitter (June 5, 2018),
27     https://twitter.com/juulvapor/status/1004055352692752386.
     577
         JUUL Labs Action Plan (“November 2018 Action Plan”), JUUL Labs, Inc. (Nov. 12, 2018),
28     https://newsroom.juul.com/juul-labs-action-plan/ (last visited Apr. 30, 2020).
     578
         Id.

           Page 156                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 164 of 297


 1             485.    In the summer of 2017, JLI engaged a company called Tower Data to determine

 2   the ages of the persons associated with email addresses on its email marketing list. According to

 3   this analysis, approximately 269,000 email addresses on JLI’s email marketing list were not

 4   associated with a record of an individual who had “passed” JLI’s age verification process.579

 5   Additionally, approximately 40,000 email addresses on JLI’s email marketing list were

 6   associated with records of individuals who had “failed” JLI’s own age verification process.580

 7   Tower Data informed JLI that 83% of the approximately 420,000 email addresses on JLI’s

 8   marketing list could not be matched with the record of an individual at least eighteen years of

 9   age.581

10             486.    Despite knowing that their marketing list included minors, JLI continued to use

11   that marketing list to sell JUUL products, and then shared that list with Altria to use for its

12   marketing purposes.

13             487.    JLI and the Management Defendants knew, however, that it was not enough to

14   disseminate advertisements and marketing materials that promote JLI to youth or to open online

15   sales to youth, while omitting mention of JUUL’s nicotine content and manipulated potency. To

16   truly expand the nicotine market, they needed to deceive those purchasing a JUUL device and

17   JUULpods as to how much nicotine they were actually consuming. And, through Pritzker, Huh,

18   and Valani’s control of JLI’s Board of Directors, they did just that.

19             12.     JLI Engaged in a Sham “Youth Prevention” Campaign

20             488.    By April 2017, JLI had determined that the publicity around its marketing to

21   children was a problem. Ashley Gould, the company’s General Counsel and Chief Regulatory

22   and Communications Officer, thus sought to “hire a crisis communication firm to help manage

23   the youth interest JUUL has received[.]”582 By June 2017, JLI began developing a “youth

24

25   579
          Complaint at 121, Commonwealth of Massachusetts v. JUUL, et al., No. 20-00402 (Super. Ct. of Mass. Feb. 12,
       2020) https://www.mass.gov/doc/juul-complaint/download; Janice Tan, E-cigarette firm JUUL sued for using
26     programmatic buying to target adolescents, Marketing (Feb. 14, 2020), https://www.marketing-interactive.com/e-
       cigarette-firm-juul-sued-for-using-programmatic-buying-to-target-adolescents,
27   580
          Id.
     581
          Id.
28    582
           INREJUUL_00264878; see also INREJUUL_00265042 (retaining Sard Verbinnen, a strategic communications
         firm).

           Page 157                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 165 of 297


 1   prevention program[.]”583 While ostensibly aimed at reducing youth sales, JLI’s youth

 2   prevention program actually served to increase, not reduce, sales to children.

 3             489.   By December 2017, JLI’s youth prevention program included extensive work

 4   with schools.584 JLI paid schools for access to their students during school time, in summer

 5   school, and during a Saturday School Program that was billed as “an alternative to ‘traditional

 6   discipline’ for children caught using e-cigarettes in school.”585 JLI created the curriculum for

 7   these programs, and, like the “Think Don’t Smoke” campaign by Philip Morris, which

 8   “insidiously encourage[d] kids to use tobacco and become addicted Philip Morris

 9   customers[,]”586 JLI’s programs were shams intended to encourage youth e-cigarette use, not

10   curb it. According to testimony before Congress, during at least one presentation, “[n]o parents

11   or teachers were in the room, and JUUL’s messaging was that the product was ‘totally safe.’

12   The presenter even demonstrated to the kids how to use a JUUL.”587 Furthermore, JLI

13   “provided the children snacks” and “collect[ed] student information from the sessions.”588

14             490.   The problems with JLI’s youth prevention programs were widespread.

15   According to outside analyses, “the JUUL Curriculum is not portraying the harmful details of

16   their product, similar to how past tobacco industry curricula left out details of the health risks of

17   cigarette use.”589 Although it is well-known that teaching children to deconstruct ads is one of

18   the most effective prevention techniques, JLI programs entirely omitted this skill, and JLI’s

19   curriculum barely mentioned JUUL products as among the potentially harmful products to

20   avoid.590 As one expert pointed out, “we know, more from anecdotal research, that [teens] may

21   consider [JUULs] to be a vaping device, but they don’t call it that. So when you say to a young

22
     583
23       See, e.g., INREJUUL_00211242.
     584
         INREJUUL_00173409.
     585
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
24     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
     586
         William V. Corr, American Legacy Foundation Study Shows Philip Morris 'Think Don't Smoke' Youth Anti-
25     Smoking Campaign is a Sham, Campaign for Tobacco Free Kids (May 29, 2002),
       https://www.tobaccofreekids.org/press-releases/id_0499.
26   587
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
27   588
         Id.
     589
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says, The Daily Beast (Oct.
28     19, 2018), https://www.thedailybeast.com/juul-prevention-program-didnt-school-kids-on-dangers-expert-says.
     590
         Id.

           Page 158                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 166 of 297


 1   person, ‘Vapes or e-cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”591

 2             491.   Internal emails confirm both that JLI employees knew about the similarities of

 3   JLI’s “youth prevention program” to the earlier pretextual antismoking campaigns by the

 4   cigarette industry and that JLI management at the highest levels was personally involved in

 5   these efforts. In April 2018, Julie Henderson, the Youth Prevention Director, emailed school

 6   officials about “the optics of us attending a student health fair” because of “how much our

 7   efforts seem to duplicate those of big tobacco (Philip Morris attended fairs and carnivals where

 8   they distributed various branded items under the guise of ‘youth prevention’).”592 She later

 9   wrote that she would “confirm our participation w[ith] Ashley & Kevin”593—an apparent

10   reference to Kevin Burns, at the time the CEO of JLI, who would later personally approve JLI’s

11   involvement in school programs. In May 2018, Julie Henderson spoke with former members of

12   Philip Morris’s “youth education” team,594 and Ashley Gould received and forwarded what was

13   described as “the paper that ended the Think Don’t Smoke campaign undertaken by Philip

14   Morris.”595 The paper concluded that “the Philip Morris campaign had a counterproductive

15   influence.”596

16             492.   JLI also bought access to teenagers at programs outside of school. For example,

17   JLI paid $89,000 to the Police Activities League of Richmond, California, so that all youth in

18   the Richmond Diversion Program—which targeted “youth, aged 12-17, who face suspension

19   from school for using e-cigarettes and/or marijuana” and “juveniles who have committed

20   misdemeanor (lesser category) offenses”—would “participate in the JUUL labs developed

21   program, Moving Beyond” for as long as ten weeks.597 Similarly, JLI paid $134,000 to set up a

22   summer program for 80 students from a charter school in Baltimore, Maryland.598 Participants

23
     591
         Id.
24   592
         INREJUUL_00197608.
     593
         INREJUUL_00197607.
25   594
         INREJUUL_00196624.
     595
         INREJUUL_00265202.
26   596
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco Countermarketing Campaigns, 92
       Am. J. Public Health 901 (2002).
27   597
         JLI-HOR-00002181 – 00002182.
     598
         INREJUUL_00194247; Invoice to JUUL Labs from The Freedom & Democracy Schools, Inc. for $134,000,
28     dated June 21, 2018, https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
       00003711.pdf.

           Page 159                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 167 of 297


 1   were “recruited from grades 3 through 12”599 and worked closely with teachers to develop

 2   personal health plans. JLI paid nearly 70% of the cost of hiring eight teachers, eight

 3   instructional aides, and three other support personnel for the program.600

 4             493.    JLI was aware that these out-of-school programs were, in the words of Julie

 5   Henderson, “eerily similar” to the tactics of the tobacco industry.601 In June 2018, Ms.

 6   Henderson described “current executive concerns & discussion re: discontinuing our work

 7   w[ith] schools[.]”602 Eventually, JLI ended this version of the youth prevention program, but the

 8   damage had been done: following the playbook of the tobacco industry, JLI had hooked more

 9   kids on nicotine.

10             494.    The Board was intimately involved in these “youth prevention” activities. For

11   example, in April 2018, Riaz Valani and Nicholas Pritzker edited a youth prevention press

12   release, noting that they “don’t want to get these small items wrong” and “think it’s critical to

13   get this right.”603

14             13.     The FDA Warned JUUL and Others That Their Conduct is Unlawful

15             495.    Throughout 2018, the FDA put JLI and others in the e-cigarette industry on

16   notice that their practices of marketing to minors needed to stop. It issued a series of warnings

17   letters and enforcement actions:

18             496.    On February 24, 2018, the FDA sent a letter to JLI expressing concern about the

19   popularity of its products among youth and demanding that JLI produce documents regarding

20   its marketing practices.604

21             497.    In April 2018, the FDA conducted an undercover enforcement effort, which

22   resulted in fifty-six warning letters issued to online retailers, and six civil money complaints to

23   retail establishments, all of which were related to the illegal sale of e-cigarettes to

24
     599
          INREJUUL_0019428.
25   600
          The Freedom & Democracy Schools, Inc., Proposal to JUUL Labs for Funding the Healthy Life Adventures
         Summer Pilot (June 9, 2018), https://oversight.house.gov/sites/democrats.oversight.house.gov/files/JLI-HOR-
26       00002789_Redacted.pdf.
      601
          INREJUUL_00194646.
27    602
          INREJUUL_00194646.
      603
          JLI00151300.
28   604
         Matthew Holman, Letter from Director of Office of Science, Center for Tobacco Products, to Zaid Rouag, at
       JUUL Labs, Inc., U.S. FDA (Apr. 24, 2018), https://www.fda.gov/media/112339/download.

           Page 160                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 168 of 297


 1   minors.605 Manufacturers such as JLI were also sent letters requesting documents regarding

 2   their marketing and sales methods.606

 3             498.    In May 2018, the FDA again issued more warning letters to manufacturers,

 4   distributors, and retailers of e-liquids for labeling and advertising violations; these labels and

 5   advertisements targeted children and resembled children’s food items such as candy or

 6   cookies.607

 7             499.    In September 2018, the FDA engaged in several other regulatory enforcement

 8   actions, issuing over 1300 warning letters and civil money complaints to e-cigarette and e-liquid

 9   retailers and distributors.608

10             500.    On September 12, 2018, the FDA sent letters to JLI and other e-cigarette

11   manufacturers putting them on notice that their products were being used by youth at disturbing

12   rates.609 The FDA additionally requested manufacturers to enhance their compliance monitoring

13   mechanisms, implement stricter age verification methods, and limit quantities and volume of e-

14   cigarette products that could be purchased at a time.610

15             501.    Finally, in October 2018, the FDA raided JLI’s headquarters and seized more

16   than a thousand documents relating to JLI’s sales and marketing practices.611 Since then, the

17   FDA, the Federal Trade Commission, multiple state attorneys general and the U.S. House of

18   Representatives Committee on Oversight and Reform have all commenced investigations into

19   JLI’s role in the youth e-cigarette epidemic and whether JLI’s marketing practices purposefully

20   targeted youth.

21             502.    Siddharth Breja, who was senior vice president for global finance at JLI,

22
     605
23       Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
       Market Without Premarket Authorization, U.S. FDA (Jan. 2020), https://www.fda.gov/media/133880/download.
     606
         Id.
24   607
         Id.
     608
         Id.
25   609
         Letter from US FDA to Kevin Burns, U.S. FDA (Sept. 12, 2018), https://www.fda.gov/media/119669/download.
     610
         Press Release, FDA takes new steps to address epidemic of youth e-cigarette use, including a historic action
26     against more than 1,300 retailers and 5 major manufacturers for their roles perpetuating youth access, US FDA
       (Sept. 11, 2018), https://www.fda.gov/news-events/press-announcements/fda-takes-new-steps-address-epidemic-
27     youth-e-cigarette-use-including-historic-action-against-more.
     611
         Laurie McGinley, FDA Seizes Juul E-Cigarette Documents in Surprise Inspection of Headquarters, Wash. Post
28     (Oct. 2, 2018), https://www.washingtonpost.com/health/2018/10/02/fda-seizes-juul-e-cigarette-documents-
       surprise-inspection-headquarters/.

           Page 161                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 169 of 297


 1   “claims that after the F.D.A. raided Juul headquarters in October 2018, seeking internal

 2   documents, Mr. Burns instructed Mr. Breja and other executives not to put anything relating to

 3   regulatory or safety issues in writing, so that the F.D.A. could not get them in the future.”612

 4             14.    In Response to Regulatory Scrutiny, Defendants Misled the Public,

 5                    Regulators, and Congress that JLI Did Not Target Youth

 6             503.   To shield their youth-driven success from scrutiny, Altria, JLI, and the

 7   Management Defendants’ had a long-running strategy to feign ignorance over JLI and the

 8   Management Defendants’ youth marketing efforts and youth access to JLI’s products. They

 9   were well aware that JLI’s conduct in targeting underage users was reprehensible and unlawful,

10   and that if it became widely known that this was how JLI obtained its massive market share,

11   there would be a public outcry and calls for stricter regulation or a ban on JLI’s products. Given

12   the increasing public and regulatory scrutiny of JLI’s market share and marketing tactics, a dis-

13   information campaign was urgently needed to protect the Defendants’ bottom line. For this

14   reason, JLI, the Management Defendants, and Altria all hid JLI’s conduct by vociferously

15   denying that JLI had marketed to and targeted youth and instead falsely claimed that JLI

16   engaged in youth prevention. Defendants continued to make these statements while and after

17   actively and successfully trying to market to and recruit youth non-smokers. These false

18   statements were designed to protect JLI’s market share, and Altria’s investment, by concealing

19   JLI’s misconduct.

20             504.   For example, after 11 senators sent a letter to JLI questioning its marketing

21   approach and kid-friendly e-cigarette flavors like Fruit Medley, Creme Brulee and mango, JLI

22   visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

23   not realize youth were using its products, according to a staffer for Sen. Dick Durbin (D-Ill.).

24   JLI’s statements to Congress—which parallel similar protests of innocence by tobacco company

25   executives—were false.

26             505.   Defendants also caused JLI to make public statements seeking to disavow

27
28   612
        Sheila Kaplan & Jan Hoffman, Juul Knowingly Sold Tainted Nicotine Pods, Former Executive Say, N.Y. Times
       (Nov. 20, 2019), https://www.nytimes.com/2019/10/30/health/juul-pods-contaminated.html.

           Page 162                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 170 of 297


 1   the notion that it had targeted and sought to addict teens:

 2                 •      “It’s a really, really important issue. We don’t want kids using our products.”
                          (CNBC Interview of JLI’s Chief Administrative Officer, December 14, 2017)613
 3                 •      “We market our products responsibly, following strict guidelines to have
 4                        material directly exclusively toward adult smokers and never to youth
                          audiences.” (JLI Social Media Post, March 14, 2018)614
 5                    •   “Our company’s mission is to eliminate cigarettes and help the more than one
 6                        billion smokers worldwide switch to a better alternative,” said JUUL Labs
                          Chief Executive Officer Kevin Burns. “We are already seeing success in our
 7                        efforts to enable adult smokers to transition away from cigarettes and believe
                          our products have the potential over the long-term to contribute meaningfully to
 8                        public health in the U.S. and around the world. At the same time, we are
                          committed to deterring young people, as well as adults who do not currently
 9
                          smoke, from using our products. We cannot be more emphatic on this point:
10                        No young person or non-nicotine user should ever try JUUL.” (JLI Press
                          Release, April 25, 2018);615
11
                   •      “Our objective is to provide the 38 million American adult smokers with
12                        meaningful alternatives to cigarettes while also ensuring that individuals
                          who are not already smokers, particularly young people, are not attracted to
13                        nicotine products such as JUUL,” said JUUL Labs Chief Administrative
                          Officer Ashley Gould, who heads the company's regulatory, scientific and youth
14                        education and prevention programs. “We want to be a leader in seeking
                          solutions, and are actively engaged with, and listening to, community leaders,
15
                          educators and lawmakers on how best to effectively keep young people away
16                        from JUUL.” (JLI Press Release, April 25, 2018);616
                   •      “Of course, we understand that parents and lawmakers are concerned about
17                        underage use of JUUL. As are we. We can’t restate this enough. As an
                          independent company that is not big tobacco, we are driven by our mission and
18                        commitment to adult smokers.” (JLI CEO Kevin Burns Letter to JUUL
19                        Community on Reddit, July 18, 2018)617
                   •       “We welcome the opportunity to work with the Massachusetts Attorney General
20                        because, we too, are committed to preventing underage use of JUUL. We
21                        utilize stringent online tools to block attempts by those under the age of 21 from

22   613
          Angelica LaVito, Nearly one-quarter of teens are using pot, CNBC (Dec. 14, 2017),
23     https://www.cnbc.com/2017/12/13/marijuana-and-nicotine-vaping-popular-among-teens-according-to-study.html
       (Interview with Ashely Gould, JUUL Chief Administrative Officer) (emphasis added).
     614
          Robert K. Jackler et al., JUUL Advertising Over Its First Three Years on the Market, Stanford Research Into the
24     Impact of Tobacco Advertising 15 (Jan. 31, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/JUUL_Marketing_Stanford.pdf (citing a JUUL social
25     media post from March 14, 2018) (emphasis added).
      615
          JUUL Labs, Inc., JUUL Labs Announces Comprehensive Strategy to Combat Underage Use, MarketWatch
26       (Apr. 25, 2018), https://www.marketwatch.com/press-release/juul-labs-announces-comprehensive-strategy-to-
         combat-underage-use-2018-04-25 (emphasis added).
27    616
          Id (emphasis added).
      617
          A Letter to the JUUL Community from CEO Kevin Burns, Reddit (July 18, 2018),
28       https://www.reddit.com/r/juul/comments/8zvlbh/a_letter_to_the_juul_community_from_ceo_kevin/ (emphasis
         added).

           Page 163                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 171 of 297


 1                     purchasing our products, including unique ID match and age verification
                       technology. Furthermore, we have never marketed to anyone underage. Like
 2                     many Silicon Valley technology startups, our growth is not the result of
                       marketing but rather a superior product disrupting an archaic industry. When
 3
                       adult smokers find an effective alternative to cigarettes, they tell other adult
 4                     smokers. That’s how we’ve gained 70% of the market share. . . Our ecommerce
                       platform utilizes unique ID match and age verification technology to make sure
 5                     minors are not able to access and purchase our products online.” (Statement from
                       Matt David, JLI Chief Communications Officer, July 24, 2018);618
 6

 7
                  •    “We did not create JUUL to undermine years of effective tobacco control,
 8                     and we do not want to see a new generation of smokers. . . . We want to be
                       part of the solution to end combustible smoking, not part of a problem to attract
 9                     youth, never smokers, or former smokers to nicotine products. . . .We adhere to
                       strict guidelines to ensure that our marketing is directed towards existing adult
10                     smokers.”.” (JLI’s website as of July 26, 2018);619
11                •    “We don’t want anyone who doesn’t smoke, or already use nicotine, to use
                       JUUL products. We certainly don’t want youth using the product. It is bad for
12                     public health, and it is bad for our mission. JUUL Labs and FDA share a
                       common goal – preventing youth from initiating on nicotine. . . . Our intent was
13
                       never to have youth use JUUL products.” (JLI Website, November 12,
14                     2018)620
                  •    “To paraphrase Commissioner Gottlieb, we want to be the offramp for adult
15                     smokers to switch from cigarettes, not an on-ramp for America’s youth to
                       initiate on nicotine.” (JLI Website, November 13, 2018)621
16
                  •    “Any underage consumers using this product are absolutely a negative for our
17                     business. We don’t want them. We will never market to them. We never
                       have.” (James Monsees, quoted in Forbes, November 16, 2018);622
18                •    “First of all, I’d tell them that I’m sorry that their child’s using the product. It’s
                       not intended for them. I hope there was nothing that we did that made it
19                     appealing to them. As a parent of a 16-year-old, I’m sorry for them, and I have
20                     empathy for them, in terms of what the challenges they’re going through.”
                       (CNBC Interview of JLI CEO, July 13, 2019)623
21
     618
22         Statement Regarding The Press Conference Held By The Massachusetts Attorney General, JUUL Labs, Inc.
         (July 24, 2018), https://newsroom.juul.com/statement-regarding-the-press-conference-held-by-the-massachusetts-
23       attorney-general/ (emphasis added).
      619
           Our Responsibility, JUUL Labs, Inc. (July 26, 2018),
         https://web.archive.org/web/20180726021743/https://www.juul.com/our-responsibility (last visited Mar. 29,
24       2020) (emphasis added).
     620
          JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/
25     (statement of Ken Burns, former CEO of JUUL) (emphasis added).
      621
           Id. (emphasis added).
26    622
           Kathleen Chaykowski, The Disturbing Focus of Juul’s Early Marketing Campaigns, Forbes (Nov. 16, 2018 2:38
         PM), https://www.forbes.com/sites/kathleenchaykowski/2018/11/16/the-disturbing-focus-of-juuls-early-
27       marketing-campaigns/#3da1e11b14f9 (emphasis added) (statement of James Monsees).
     623
          Angelica LaVito, As JLI grapples with teen vaping ‘epidemic,’ CEO tells parent ‘I’m sorry’, CNBC (July 13,
28     2019), https://www.cnbc.com/2019/07/13/as-juul-deals-with-teen-vaping-epidemic-ceo-tells-parents-im-
       sorry.html (emphasis added).

           Page 164                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 172 of 297


 1                •     “We have no higher priority than to prevent youth usage of our products
                       which is why we have taken aggressive, industry leading actions to combat youth
 2                     usage.” (JLI Website, August 29, 2019)624
 3                •    James Monsees, one of the company’s co-founders, said selling JUUL products
                       to youth was “antithetical to the company’s mission.”(James Monsees’
 4                     Statement to New York Times, August 27, 2019)625
                  •    Adam Bowen, one of the company’s co-founders, said he was aware early on of
 5                     the risks e-cigarettes posed to teenagers, and the company had tried to make
                       JUUL “as adult-oriented as possible.”(Adam Bowen’s Statement to the New
 6
                       York Times, August 27, 2019);626
 7                •    “We have never marketed to youth and we never will.”(JLI Statement to Los
                       Angeles Times, September 24, 2019);627
 8
                  •    “I have long believed in a future where adult smokers overwhelmingly choose
 9                     alternative products like JUUL. That has been this company’s mission since it
                       was founded, and it has taken great strides in that direction.” (JLI’s CEO K.C.
10                     Crosthwaite, September 25, 2019);628
11                •    “As scientists, product designers and engineers, we believe that vaping can have
                       a positive impact when used by adult smokers, and can have a negative impact
12                     when used by nonsmokers. Our goal is to maximize the positive and reduce
                       the negative.” (JLI Website, March 6, 2020);629
13                •    “JUUL was designed with adult smokers in mind.” (JLI Website, last visited
14                     March 29, 2020).630

15             506.    Defendants either made these statements directly or caused them to be

16   transmitted as a part of their schemes to defraud the public about what they were selling and to

17   whom.

18             507.    Altria also engaged in wire fraud when it made public statements seeking to

19   disavow the notion that JLI had targeted and sought to addict teens:

20                •    “Altria and JUUL are committed to preventing kids from using any tobacco
                       products. As recent studies have made clear, youth vaping is a serious problem,
21                     which both Altria and JUUL are committed to solve. As JUUL previously said,
22   624
          Our Actions to Combat Underage Use, JUUL Labs, Inc. (Aug. 29, 2019), https://newsroom.juul.com/our-
23     actions-to-combat-underage-use/ (JUUL statement in response to lawsuits) (emphasis added).
     625
          Matt Richtel & Sheila Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?, N.Y. Times (Aug. 27,
       2018), https://www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html (emphasis added).
24    626
          Id (emphasis added).
     627
          Michael Hiltzik, Column: Studies show how JLI exploited social media to get teens to start vaping, L.A. Times
25     (Sept. 24, 2019), https://www.latimes.com/business/story/2019-09-24/hiltzik-juul-target-teens (statement made on
       behalf of JUUL) (emphasis added).
26    628
          Juul Labs Names New Leadership, Outlines Changes to Policy and Marketing Efforts, JUUL Labs, Inc. (Sept.
         25, 2019), https://newsroom.juul.com/juul-labs-names-new-leadership-outlines-changes-to-policy-and-
27       marketing-efforts/ (emphasis added) (statement by K.C. Crosthwaite).
      629
          Our Mission, JUUL LABS (2019), https://www.juul.com/mission-values (last visited Apr. 4, 2020) (emphasis
28       added).
      630
          JUUL Labs, Inc., https://www.juul.com/ (last visited Mar. 29, 2020) (emphasis added).

           Page 165                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 173 of 297


 1                    ‘Our intent was never to have youth use JUUL products.’” (Altria News
                      Release, December 20, 2018).631
 2

 3             508.   However, JLI, the Management Defendants, and Altria realized that attempting

 4   to shift public opinion through fraudulent statements was not enough to achieve their goal of

 5   staving off regulation. To accomplish this goal, they would also need to deceive the FDA and

 6   Congress. And so they set out to do just that through statements and testimony by JLI

 7   representatives. These include, but are not limited to, the following:

 8   Statements by JLI to the FDA:
               • “JUUL was not designed for youth, nor has any marketing or research effort
 9                 since the product’s inception been targeted to youth.” (Letter to FDA, June
                   15, 2018).632
10
               • “With this response, the Company hopes FDA comes to appreciate why the
11                 product was developed and how JUUL has been marketed — to provide a
                   viable alternative to cigarettes for adult smokers.” (Letter to FDA, June 15,
12                 2018).633

13   Statements by Altria to the FDA:
               • “[W]e do not believe we have a current issue with youth access to or use of
14
                   our pod-based products, we do not want to risk contributing to the issue.” (Letter
15                 from Altria CEO to FDA Commissioner Scott Gottlieb, October 25, 2018).634
               • “We believe e-vapor products present an important opportunity to adult
16                 smokers to switch from combustible cigarettes.” (Letter to FDA
                   Commissioner Gottlieb, 10/25/18)
17

18   Statements by JLI to Congress:
               • “We never wanted any non-nicotine user, and certainly nobody under the
19                 legal age of purchase, to ever use JLI products. . . .That is a serious problem.
                   Our company has no higher priority than combatting underage use.” (Testimony
20                 of James Monsees, July 25, 2019).635
21

22

23
     631
          Altria Group, Inc., Altria Makes $12.8 Billion Minority Investment to Accelerate Harm Reduction and Drive
24       Growth (“Altria Minority Investment”) (Form 8-K), Ex. 99.1 (Dec. 20, 2018),
         https://www.sec.gov/Archives/edgar/data/764180/000119312518353970/d660871dex991.htm (emphasis added).
25   632
         Letter from JUUL's Counsel at Sidley Austin to Dr. Matthew Holman, FDA at 2 (June 15, 2018) (emphasis
       added).
26   633
         Id. at 3 (emphasis added).
     634
         Letter from Altria CEO Howard Willard to Dr. Scott Gottlieb, FDA at 2 (October 25, 2018) (emphasis added).
27   635
         Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. 1 (2019) (statement of James Monsees, Co-Founder,
28     JUUL Labs, Inc.)., https://docs.house.gov/meetings/GO/GO05/20190725/109846/HHRG-116-GO05-Wstate-
       MONSEESJ-20190725.pdf.

           Page 166                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 174 of 297


 1                  •   “Our product is intended to help smokers stop smoking combustible
                        cigarettes.” (Ashley Gould, JLI Chief Administrative Officer, Testimony before
 2                      House Committee on Oversight and Reform, July 25, 2019).636
 3
     Statements by Altria to Congress:
 4             • “In late 2017 and into early 2018, we saw that the previously flat e-vapor
                   category had begun to grow rapidly. JUUL was responsible for much of the
 5                 category growth and had quickly become a very compelling product among
                   adult vapers. We decided to pursue an economic interest in JUUL, believing
 6                 that an investment would significantly improve our ability to bring adult
 7                 smokers a leading portfolio of non-combustible products and strengthen our
                   competitive position with regards to potentially reduced risk products.” (Letter
 8                 from Altria CEO to Senator Durbin, October 14, 2019).637

 9             509.     Each of the foregoing statements constitutes an act of wire fraud. JLI, Monsees,
10   and Altria made these statements, knowing they would be transmitted via wire, with the intent
11   to deceive the public, the FDA, and Congress as to the Defendants’ true intentions of hooking
12   underage users.
13             510.     Their disinformation scheme was successful. While certain groups such as the
14   American Medical Association were calling for a “sweeping ban on vaping products,”638 no
15   such ban has been implemented to date. Accordingly, JLI’s highly addictive products remain on
16   the market and available to underage users.
17   F.        Altria Provided Services to JLI to Expand JUUL Sales and Maintain JUUL’s
               Position as the Dominant E-Cigarette.
18
               1.       Before Altria’s Investment in JLI, Altria Knew JLI Was Targeting Youth.
19

20             511.     As stated above, according to Howard Willard, Altria first contacted JLI about a
21   commercial relationship in early 2017, with “confidential discussions” spearheaded by Pritzker
22   and Valani, on the one hand, and senior executives of Altria and Altria Client Services on the
23

24

25
     636
          Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
26       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Ashley Gould, Chief Administrative
         Officer, JUUL Labs, Inc. )., https://www.c-span.org/video/?462992-1/hearing-cigarettes-teen-usage-day-
27       2&start=6431 at 01:53:25 (emphasis added).
     637
         Letter from Howard A. Willard III, Altria to Senator Richard J. Durbin, 6 (October 14, 2019) (emphasis added).
28   638
         Karen Zraick, A.M.A. Urges Ban on Vaping Products as JLI is Sued by More States, N.Y. Times (Nov. 19,
       2019), https://www.nytimes.com/2019/11/19/health/juul-lawsuit-ny-california.html.

           Page 167                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 175 of 297


 1   other, beginning in the Spring of 2017.639 These continued for eighteen months, culminating in

 2   Altria’s December 2018 equity investment in JLI.

 3             512.   While at first blush, these meetings between Altria and Altria Client Services and

 4   Pritzker and Valani about potential investment—described in detail below—might seem like

 5   ordinary business activity, they were anything but. For nearly 18 months, Altria and Altria

 6   Client Services dangled the carrot of a multi-billion dollar payout in front of Pritzker and

 7   Valani—months in which Pritzker, Valani, and the other Management Defendants committed

 8   numerous acts of fraud to grow the business of JLI in order to satisfy Altria’s expectations. And

 9   at the same time, Altria and Altria Client Services were actively courting Pritzker and Valani

10   with that promised payout, they were gathering information on JLI that confirmed Altria would

11   be purchasing a company with a proven track-record of sales to youths.

12             513.   Even before 2017, Altria and Altria Client Services—as with anyone paying

13   attention to the e-vapor industry at the time—were well aware that JLI had been targeting kids

14   with its youthful marketing. As noted above, JLI’s “Vaporized” campaign had made its way

15   into the national zeitgeist, with Stephen Colbert noting that the advertising appealed “to the

16   youths.” So, not only did Altria and Altria Client Services know JLI was targeting kids at the

17   time it reached out to begin negotiations, it also knew that such targeting was highly successful.

18   A May 23, 2017 presentation by Altria Client Services observed that “[l]ines outside of vape

19   shops and/or calls to vape shops regarding stock [of JUUL] are common” and that JLI’s sales

20   revenue was growing at an exponential rate.640

21             514.   And beginning no later than January 2018, Altria received explicit warnings

22   about the youth appeal of the JUUL product. During a January 3, 2018 meeting between David

23   Wise, Steven Schroeder, and Zane Underwood of Altria (Underwood was in communication

24   with KC Crosthwaite at the time) and Avail Vapor641 CEO James Xu and Avail Vapor scientists

25   at Altria’s Headquarters—specifically, in the “Library” conference room—the Altria

26

27   639
        Altria’s October 14, 2019 letter to Senator Durbin, et. al., by Howard Willard III (2019).
     640
         ALGAT0002412177
28   641
         As discussed below, JLI had a partnership with Avail Vapor in which Avail gathered detailed data on the sale of
       JUUL products. Also discussed below, Altria was a minority owner of Avail at the time.

           Page 168                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 176 of 297


 1   representatives requested granular data that Avail had on the sale of JUUL and JUUL pods. The

 2   Altria representatives asked for, and Avail’s representatives provided, data on the number of

 3   sales of certain flavor pods, purchasing patterns, and the demographics of JUUL users. With

 4   regard to the demographics of JUUL users, the Avail representatives showed the Altria

 5   representatives a ski slope diagram indicating that the vast majority of JUUL purchasers at

 6   Avail stores were 18 or 19 years old.

 7          515.    James Xu of Avail Vapor, who was intimately familiar with JUUL sales and

 8   tracked data related to such sales closely, repeatedly warned Altria executives of the youth

 9   appeal of JUUL. And in November 2018, Xu presented the demographics data on JUUL

10   directly to KC Crosthwaite (and David Wise), thus providing further evidence that Altria and

11   Altria Client Services knew of JLI’s role in the youth vaping epidemic prior to Altria’s

12   investment in JLI.

13          516.    Notwithstanding their own observations about JUUL’s success with a young

14   demographic, the data Altria received from Avail which concerned the same, and Xu’s repeated

15   warnings, Altria and Altria Client Services aggressively pursued a deal with Pritzker and Valani

16   throughout 2018. Thus, for Altria and Altria Client Services, the large youth make-up of JLI’s

17   market share was a feature—not a flaw—of the company that it sought to acquire. It is no

18   surprise then that, even in the face of these warnings and knowledge, Altria continued to

19   aggressively pursue an investment or potential acquisition of JLI.

20          2.      Altria Worked with Pritzker and Valani to Secure Control of JLI and to

21                  Exploit JLI for Their Mutual Benefit.

22          517.    The initial discussions between Altria (and Altria Client Services) and JLI’s

23   leadership began no later than the week of April 16, 2017 when JLI’s then-CEO Tyler Goldman

24   and Defendant James Monsees met with Steven Schroder, David Wise, and K.C. Crosthwaite of

25   Altria Client Services in San Francisco. Crosthwaite, who would later become CEO of JLI, was

26   at the time the Vice President of Strategy and Business Development for Altria Client Services.

27
28


       Page 169                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 177 of 297


 1   Goldman spoke again with Schroeder, Crosthwaite and Wise on April 27, 2017 to discuss

 2   “preliminary thoughts on potential ways to work together.”642

 3             518.   Internal documents from the time show that Altria was eyeing JLI as an

 4   acquisition target. A May 23, 2017 presentation prepared by Altria Client Services for Altria

 5   Group, Inc. titled “Project Mule: Review of E-vapor Closed-System Opportunities” identified

 6   JLI (then PAX Labs) as one of two “Potentially Attractive Options.”643 Among the attractive

 7   features of JLI was that JUUL had “early market success,” had “projected sales to reach ~$300

 8   million at year-end 2017.” But Altria knew that aggressive growth would be necessary, writing

 9   that “[g]enerating an attractive return would require consistently strong EBITDA growth.” The

10   presentation also viewed as attractive features that JLI offered “mint, berry, tobacco, and cream

11   varieties” with “[i]ndications of additional flavor pods in potential pipeline,” and that there

12   “[l]ines outside of vape shops and/or calls to vape shops regarding stock are common.” The

13   presentation also revealed that Altria (through an unidentified subsidiary, though likely Altria

14   Client Services) had tested “all five flavors” of JUUL pods and was aware of the amount of

15   “[n]icotine per puff” in a JUUL pod. Altria Client Services’ conclusions about the popularity of

16   JUUL were consistent with the narrative JLI was presenting to potential investors. JLI’s pitch

17   deck to investors at the time boasted that “Viral Marketing Wins,” and that JUUL’s super potent

18   nicotine formulation was “cornering” the consumables market with the highest customer

19   retention rate of any e-cigarette.644

20             519.   In a May 31, 2017 presentation prepared by Altria Client Services titled “Closed

21   Tank for AS Analysis,” Altria Client Services stated that “Nu Mark [a subsidiary of Altria

22   Group, Inc.] and S&BD [a division of Altria Client Services] have engaged in discussions with

23   Pax Labs (Juul) . . . regarding a potential transaction.”645 Altria Client Services noted that it was

24   seeking “a meeting of senior management of both firms in the next few weeks to explore

25   potential interest in a transaction.” Notably, to Altria Client Services, the “senior management”

26

27   642
          JLI01369848
     643
          ALGAT0002412177
28   644
         INREJUUL_00349529.
      645
          ALGAT0002412181

           Page 170                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 178 of 297


 1   of JLI was interchangeable with Defendants Pritzker and Valani, as later in the same

 2   presentation Altria Client Services stated that it was “[s]eeking a meeting between Altria

 3   management and Pax lead investors to discuss deal interest.”

 4             520.   From the very beginning of their negotiations, it was clear to Altria and Altria

 5   Client Services that they were operating within a closing window in which JLI’s sales to youths

 6   could continue unabated. In this same May 23, 2017 presentation, Altria Client Services focused

 7   on the “significant risk” of unfavorable regulations to “this rapidly growing product segment”

 8   given that no PMTAs had been granted for closed-pod products.646 And as set forth below,

 9   Altria and Altria Client Services were well aware of the public scrutiny of JLI’s youth

10   marketing efforts, which could only lead to unfavorable regulatory action. Altria and Altria

11   Client Services had to convince Pritzker and Valani to let Altria acquire or buy into JLI before it

12   was too late.

13             521.   In a June 2017 internal presentation prepared by Altria Client Services in

14   anticipation of the meeting with Pritzker and Valani on a potential deal involving a minority

15   stake in JLI with a call option (i.e., the ability to acquire JLI at a later date), which Altria had

16   codenamed “Project Tree,” Altria Client Services identified Valani and Pritzker as

17   “control[ling] majority of voting power [of JLI] and 44% of economic interests.” Altria Client

18   Services’ stated goal was to “build relationship/rapport” with Valani and Pritzker at their first

19   meeting and to convey “Altria’s strengths and potential strategic contributions,” which included

20   “[e]xpertise building premium and iconic brands,” a “[b]est in class distribution and sales

21   force,” “[e]xperience and resources to navigate a complex [regulatory] environment,”

22   “[r]esources to navigate and respond to evolving [government affairs] landscape,” and a

23   “[s]trategic relationship with Philip Morris international.”647 More important, though, is that the

24   presentation made clear that Altria and Altria Client Services sought to appeal to Pritzker and

25   Valani’s personal interest as investors, and not just the contributions that Altria and its

26   subsidiaries could make for the business of JLI, noting that its potential deal would “[p]rovide

27
28   646
           Id.
     647
           ALGAT0002834151

           Page 171                                                                         COMPLAINT
                                                                            Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 179 of 297


 1   return on percentage of equity invested to date; provide opportunity for upside on equity

 2   retained.”648

 3             522.    From the very beginning of their relationship, Altria and Altria Client Services

 4   communicated to Pritzker and Valani—who, in turn, communicated to Defendants Bowen,

 5   Monsees, and Huh—that they would profit handsomely by accepting Altria’s investment and

 6   following its lead in growing the business of JLI. Of course, and as set forth herein, this growth

 7   would be pursued through fraud and deceit to both the public and regulators.

 8             523.    Beyond controlling the “majority of voting power” of JLI, Pritzker and Valani

 9   were the perfect choice to liaise with Altria and Altria Client Services on behalf of the

10   Management Defendants. Pritzker has been long familiar with the tobacco industry from his

11   family's ownership of chewing-tobacco giant Conwood before selling it to Reynolds American,

12   Inc., a subsidiary of British American Tobacco. And Valani, for his part, was intimately familiar

13   with the business of JLI. He was the company’s first “angel investor” and was a regular

14   presence within the halls of JLI (then Pax Labs) well before the company even had a working

15   product.649 Notably, Pritzker and Valani are the only Defendants who have admitted to using

16   non-discoverable messaging services to communicate regarding JLI business. Pritzker and

17   Valani both used the “Confide” messaging application, which allows users to send encrypted,

18   ephemeral and screenshot proof messages.650 And Pritzker and Valani both used Signal, which

19   provides state-of-the-art end-to-end encryption for phone calls and messages.651

20             524.    Altria was an ideal model for growing JLI. Altria, including through its

21   subsidiaries, has decades of experience targeting kids through youth-appealing marketing

22   images and themes.652 It also had decades of experience using flavors to hook kids, and still

23

24   648
         Id.
     649
         Alex Norcia, JUUL Founders' First Marketing Boss Told Us the Vape Giant's Strange, Messy Origins, VICE
25     (Nov. 5, 2019), https://www.vice.com/en/article/43kmwm/juul-founders-first-marketing-boss-told-us-the-vape-
       giants-strange-messy-origins.
26   650
         Riaz Valani’s Responses and Objections to Plaintiffs’ First Set of Interrogatories; Nicholas Pritzker’s Responses
       and Objections to Plaintiffs’ First Set of Interrogatories.
27   651
         Id.
      652
          Hafez, N., & Ling, P. M. (2005). How Philip Morris built Marlboro into a global brand for young adults:
28    implications for international tobacco control. Tobacco Control, 14(4), 262-271. Retrieved from
      https://escholarship.org/uc/item/5tp828kn

           Page 172                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 180 of 297


 1   does so in many international markets.653 And Altria has decades of experience misleading and

 2   lying to the public about their efforts to target kids through marketing and flavors, and making

 3   similar fraudulent representations to regulators in order to delay or deter regulations.654 Yet,

 4   because it was a party to the Master Settlement Agreement, many of the tactics used by JLI to

 5   target kids were unavailable to Altria. So Altria and Altria Client Services found a new way,

 6   drawing on Altria’s storied history of unlawful activity to partner to the Management

 7   Defendants in JLI’s fraud at every turn. The result was bundles of cash for the Management

 8   Defendants, a new generation of youth customers for Altria and its subsidiaries, and a public

 9   left reeling from a rapidly growing youth vaping epidemic.

10             525.   Following their early discussions with Nu Mark and Altria Client Services,

11   Defendant Valani met with Howard Willard (then-CEO of Altria Group, Inc.) and William

12   Gifford (then-CFO and now CEO of Altria Group, Inc.) on July 28, 2017. They discussed

13   Altria’s “perspective on the industry, the future of reduced risk products, and your thoughts on

14   possible collaboration between ourselves.”655 Valani followed up on this meeting with an email

15   on July 31, 2017 connecting Gifford with Defendant Pritzker, “convey[ing] our warm regards to

16   Howard,” and offering to “come to Richmond” in order “to continue our discussion.”656

17             526.   Defendants Pritzker and Valani traveled to Richmond less than a month later for

18   an August 25, 2017 meeting with Howard Willard and William Gifford.657 Altria Client

19   Services, in an internal presentation dated September 2017, would report that either at this

20   meeting or the July 2017 meeting, Pritzker and Valani “asked Altria to consider three questions

21   to be addressed at the next meeting being scheduled for mid-late September.” Those questions

22   focused on the transaction structure and how Altria would assign a value JLI, including its

23   international prospects.658

24

25   653
         Campaign for Tobacco Free Kids, The Facts about Philip Morris International: Company Is Cause of the
       Tobacco Problem, Not the Solution (November 15, 2017), available at
26     https://www.tobaccofreekids.org/assets/images/content/PMI_bad_acts.pdf.
     654
         See, e.g., United States v. Philip Morris USA, Inc., 449 F. Supp. 2d 1 (D.D.C. 2006).
27   655
         ALGAT0000082947
     656
         Id.
28   657
         Id.
     658
         ALGAT0000112523

           Page 173                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 181 of 297


 1             527.   This presentation also reveals that Pritzker and Valani were open to a deal, and

 2   that they had “high value expectations,” even though the presentation later notes that Pritzker

 3   and Valani conveyed that JLI “does not need capital.”659 Taken together, these observations

 4   make clear that Pritzker and Valani sought a massive payday for themselves and were not

 5   looking out for the strategic interests of JLI as a corporation. JLI did “not need” the massive

 6   capital infusion that Altria’s investment would ultimately provide. It was the investors—i.e.,

 7   Pritzker, Huh, Valani, Bowen, and Monsees—who stood to benefit. It was that promise of an

 8   impending personal payout that incentivized and motivated the Management Defendants to

 9   accept Altria’s and Altria Client Services’ influence and control. If their fraudulent schemes

10   were successful, they would reap billions of dollars for themselves, regardless of what ended up

11   happening to JLI itself. In this way, Altria and Altria Client Services were able to influence JLI

12   well before Altria formalized its investment in December 2018.

13             528.   Communications between Altria, Altria Client Services, Pritzker, and Valani

14   were frequent and their meetings continued at a regular pace over the next year and a half. For

15   example, on December 15, 2017, Howard Willard, William Gifford, and Jay Moore (Senior

16   Vice President of Business Development, Altria Client Services) met with the Project Tree

17   investors (Defendants Pritzker and Valani) again, this time in White Plains, New York at the

18   Andaz 5th Avenue Hotel.660

19             529.    By no later than January 25, 2018, Howard Willard directly involved K.C.

20   Crosthwaite, who had transitioned from Altria Client Services to become President and CEO of

21   Defendant Philip Morris USA, in the negotiations with JLI. For example, on January 25, 2018,

22   Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.

23   Crosthwaite and the two men agreed to discuss the matter the next morning.661 By June 2018,

24   Crosthwaite would be rewarded through a promotion to Senior Vice President, Chief Strategy &

25   Growth Officer for both Altria Client Services and Altria Group, Inc. and would assist Willard

26   in quarterbacking the JLI deal.

27
     659
         Id.
28   660
         ALGAT0000025589; ALGAT0000041165.
     661
         ALGAT0000036407; ALGAT0000111921

           Page 174                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 182 of 297


 1             530.   Altria and Altria Client Services and Pritzker and Valani continued their

 2   correspondence between December 2017 and July 2018. An internal Altria Client Services

 3   presentation references a letter Altria received regarding the proposed deal in April 2018.662 On

 4   April 13, 2018, Howard Willard sent an email to Nicholas Pritzker, Riaz Valani, and JLI’s then-

 5   CEO Kevin Burns, “getting back to you” and requesting a call “early next week” in which

 6   Altria would share its plans for a “win/win partnership that enables us to fully collaborate” and

 7   to “deliver maximum value in the long run.” Altria also wanted to discuss the “critical item[]”

 8   of “strategy alignment and chemistry between our respective operating teams in supportive [sic]

 9   of a productive partnership that can create substantial value.”663 Prior to this call, Pritzker,

10   Valani, and Burns on the one hand and Altria (and/or Altria Client Services) on the other shared

11   “volume forecast for [JLI’s] business.”664 The call between Willard, Pritzker, Valani, and Burns

12   took place on April 16, 2018, prior to which Willard sent the JLI parties a “Payment Structure

13   Proposal” and noted that legal counsel need to “connect to assess antitrust risk.”665 The Payment

14   Structure Proposal provided various scenarios for a potential 50.1% investment by Altria in JLI,

15   each of which contemplated billions of dollars in “Investor Value” for JLI’s investors (i.e., the

16   Management Defendants).666 Valani forwarded this document to attorney Jorge A. del Calvo at

17   Pillsbury Winthrop Shaw Pittman LLP who then forwarded the document to Defendants Adam

18   Bowen and James Monsees.667

19             531.   Willard followed up on this call with a May 3, 2018 Proposal Letter to Pritzker,

20   Valani, and Burns.668 The Proposal Letter also contemplated a 50.1% investment that

21   contemplated majority of payment to be made after antitrust approval and a separate “earn-out

22   payment” of “up to $3.5 billion” to the “selling JUUL shareholders”; Willard described the

23   valuation as “compelling to your investors, particularly taking into account the substantial

24   regulatory and legal contingencies relating to eVapor generally and JUUL products

25
     662
         ALGAT0002817348
26   663
         JLIFTC00639178
     664
         JLIFTC00638936; ALGAT0005452943
27   665
         ALGAT0004031391
     666
         JLIFTC01082372
28   667
         JLIFTC01082370
     668
         ALGAT0004030132

           Page 175                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 183 of 297


 1   specifically.”669 Notably, Willard wrote that Altria was “open to discussing the exact terms of

 2   [the earn-out] payment but prefer to discuss it in person.”670 The letter goes on to further state

 3   that Altria was “prepared to discuss offering a series of liquidity events for the current JUUL

 4   investors with respect to their residual 49.9% ownership interest.”671 This letter is yet another

 5   example of the ways in which Altria sought to influence Pritzker and Valani and indirectly

 6   control JLI, with the promise of a multi-billion dollar payment if they were to get JLI to go

 7   along with an Altria investment. Willard emphasized that they were aligned on a “strategic

 8   vision as to how to grow the JUUL business rapidly.” Altria sought to control the JLI business,

 9   with Willard writing that “we would require that, following the first two payments outlined

10   above, Altria (a) owns a majority of the JUUL equity and voting rights and (b) has the right to

11   control generally the JUUL business.”672

12             532.   Altria and Altria Client Services viewed these meetings, and Valani in particular,

13   as a “back-channel” to communicate with the decision-makers behind JLI—i.e., the

14   Management Defendants. In a presentation by Altria Client Services in June 2018 to Altria

15   Management regarding preparations for a July 13, 2018 meeting with Pritzker and Valani,

16   Altria Client Services considered a “[b]ack-channel with Riaz and / or [Goldman Sachs] in

17   advance of meeting.”673

18             533.   Altria and Altria Client Services were pursuing this “back-channel” even though

19   the lawyers for JLI and Altria had grown concerned over Pritzker and Valani’s roles in the

20   negotiations. On April 26, 2018, Pritzker sent an email to Howard Willard, copying Valani,

21   regarding a “standstill” in the negotiations. Pritzker wrote: “[O]ur lawyers are apparently at a

22   standstill over the standstill (in the NDA). I understand that you want the continuing right to

23   talk to Riaz and me. That’s just fine, and we are both happy to talk to y’all any time, but it needs

24   to be limited to in our capacity as directors: we need to avoid any appearance of conflict. I can’t

25   imagine this makes a difference. If not, can you intercede so we can get this going, and if so

26
     669
         ALGAT0004031645-46
27   670
         Id. (emphasis added)
     671
         Id.
28   672
         Id. (emphasis added)
     673
         ALGAT0002817356

           Page 176                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 184 of 297


 1   perhaps you could give us a call to explain.” This email makes clear that Willard wanted

 2   unfettered access to his back-channel of Pritzker and Valani, and that Altria and Altria Client

 3   Services had not been communicating with Pritzker and Valani “in [their] capacity as

 4   directors.”674 Again, Altria and Altria Client Services were appealing to Pritzker and Valani’s

 5   personal financial interest, which inevitably affected the actions they took as directors of JLI.

 6             534.   Howard Willard responded that he conveyed “our joint view” to Altria’s counsel

 7   and then suggested a meeting on May 6, 2018 involving lawyers for both sides. Willard also set

 8   up a separate dinner or breakfast for himself and Pritzker.675 Valani was not available on this

 9   date, so the meeting was rescheduled, and the back-channeling continued.676

10             535.   The parties met again in July 2018. According to the June 2018 presentation by

11   Altria Client Services, at the July 13, 2018 meeting with Pritzker and Valani, Altria and Altria

12   Client Services planned to push for a deal in which Altria would be able to “appoint[] majority

13   of board” of JLI and have control of “board decisions by majority vote (including

14   hiring/removal of CEO).” Altria was planning on structuring part of its payment for its

15   ownership in JLI to include a separate “PMTA payment” of “$1 - $3 Billion” which Altria

16   Client Services conceded was, in part “to compensate Tree [JLI] investors for potential upside

17   in the business.”677

18             536.   The same presentation revealed that Altria or Altria Client Services was planning

19   on engaging with JLI regarding its “Youth vaping prevention plan” by August 10, 2018, with

20   Altria or Altria Client Services preparing its own plan for JLI.678

21             537.   The July 13, 2018 meeting was attended by Howard Willard, Billy Gifford, and

22   K.C. Crosthwaite.679

23             538.   At some point after negotiations had been ongoing between Altria, Altria Client

24   Services, Pritzker, and Valani, Kevin Burns, then-CEO of JLI, joined the negotiations. By this

25

26   674
         ALGAT0000113109
     675
         Id.
27   676
         ALGAT0000113121
     677
         Id.
28   678
         Id.
     679
         Id.

           Page 177                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 185 of 297


 1   point, Pritzker and Valani had already pushed Altria and Altria Client Services to offer terms

 2   highly favorable to the individual investors in JLI, regardless of the true benefit to the company.

 3   And by virtue of their control of JLI, the Management Defendants ensured that Kevin Burns

 4   went along with the deal.

 5             539.   On August 1, 2018, Pritzker, Valani and Burns met with Howard Willard and

 6   William Gifford at the Park Hyatt Hotel in Washington, D.C., to further discuss the terms of an

 7   impending deal.680 Following this meeting, Valani and Pritzker were working the machinery of

 8   JLI to obtain the information that Altria needed to consummate their deal. On August 7, 2018,

 9   Tim Danaher (CFO of JLI) sent Burns, Valani, and Pritzker a “Summary Cap Table,” which

10   Burns forwarded to Howard Willard with a comment that he would “call you tomorrow.”

11   Howard Willard forwarded this email to K.C. Crosthwaite, who at this point was intimately

12   involved at the negotiations between Altria, Pritzker and Valani.681

13             540.   Around this time, K.C. Crosthwaite also made explicit Altria’s goal to influence

14   and control JLI. In a presentation by Crosthwaite to Altria Group, Inc. at the Board of Directors’

15   Strategy Session on August 22, 2018, Crosthwaite indicated that Altria should keep pursuing

16   their “strategic investment in JUUL” because it would give Altria “[s]ignificant ownership and

17   influence in U.S. e-vapor leader.”682 This presentation reveals that Altria sought to require JLI

18   to seek “Altria approval” of its “Youth vaping prevention plan.”

19             541.   The negotiations between JLI, Altria, and Altria Client Services continued full

20   steam from August 2018 through the announcement of the investment in December 2018. In an

21   August 14, 2018 email from Nicholas Pritzker to Howard Willard and Billy Gifford, copying

22   Kevin Burns and Valani, Pritzker wrote that “Riaz [Valani] met with Dinny [Devitre, Altria

23   Group Board of Directors, Chair of Finance Committee] and that the two of you and maybe

24   Dinny as well may be interested in meeting with us in San Francisco this Saturday.”683 Willard

25   responded that he, Billy Gifford, K.C. Crosthwaite and Dinny Devitre would attend the meeting.

26

27   680
         ALGAT0003443977
     681
         ALGAT0003352121; ALGAT0003352122
28   682
         ALGAT0003327931.
     683
         JLI01389789

           Page 178                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 186 of 297


 1   Pritzker responded that lawyers should attend, though Kevin Burns emailed him separately that

 2   he “wouldn’t add lawyers to the meeting but would put them in back rooms for support,” and

 3   that it “[l]ooks like we are a go pending Riaz’s meeting today.” In advance of the Saturday

 4   meeting, Willard set up a separate call with Nicholas Pritzker to discuss the remaining

 5   negotiating points. Burns and Valani were aware of, and possibly included in, this call.684 So, in

 6   August 2018, information was being exchanged between Altria and Altria Client Services and

 7   JLI at a rapid pace, and numerous meetings between Valani, Pritzker, and Altria and/or Altria

 8   Client Services were taking place.

 9             542.   On October 25, 2018, Howard Willard, Billy Gifford, KC Crosthwaite, and

10   Murray Garnick participated in a call with Pritzker, and possibly Valani and Kevin Burns, to

11   discuss the ongoing negotiations.685 Pritzker, Valani, and Burns also met privately with Howard

12   Willard and other Altria (and Altria Client Services) executives on October 28, 2018 for a

13   dinner at Dinny Devitre’s home to discuss the deal, while sending their lawyers to a separate

14   meeting that same night.686

15             543.   Also on October 25, 2018, the day Altria and Pritzker, Valani and Burns held a

16   call to discuss the deal, Howard Willard shared with Pritzker and Valani the letter that Altria

17   had sent to the FDA, which was a key part of the Management Defendant’s and Altria’s scheme

18   to deceive regulators and the public and keep youth-appealing Mint Juul pods on the market

19   long after other flavors were removed, as set forth below.687

20             544.   Over the following six weeks prior to the announcement of Altria’s investment in

21   JLI, K.C. Crosthwaite became even more hands on, leading the aggressive diligence efforts on

22   behalf of Altria and Altria Client Services. October 30, 2018, K.C. Crosthwaite sent JLI a

23   preliminary diligence list which requested a list of all material intellectual property, including

24   all patents (which, notably, would have included the ‘895 patent revealing that JLI’s nicotine

25   content was misrepresented to the public; of course, Altria already knew this because it had

26

27   684
         JLI01389792
     685
         JLI10518738
28   686
         Id.
     687
         JLIFTC00653389

           Page 179                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 187 of 297


 1   undertaken its own testing of the nicotine strength of JUUL pods, as set forth above). It also

 2   included requests for “materials related to underage use prevention, underage product appeal,

 3   and underage use.” JLI agreed to produce this information by November 9, 2018.688 Crosthwaite

 4   and Kevin Burns, as well as others from Altria, Altria Client Services, and JLI, held a call to

 5   discuss these diligence requests on November 2, 2018.689

 6             545.   By this point, Pritzker and Valani had brought in other senior leadership of JLI to

 7   get the deal across the finish line. Kevin Burns, Tim Danaher, Bob Robbins (President, JUUL

 8   Americas), Jerry Masoudi (Chief Legal Officer), Mark Jones (Associate General Counsel),

 9   Ashley Gould, and Defendants Bowen and Monsees attended meetings with Altria and Altria

10   Client Services from November 15, 2018 through November 17, 2018.690 As set forth below,

11   the deal was finally consummated—and Pritzker, Valani, Huh, Bowen and Monsees

12   handsomely rewarded—in December 2018.

13             3.     Altria Participated in and Directed the Fraudulent Acts of JLI Designed to
                      Protect the Youth Market for JUUL
14
                      a.     Altria Participated in and Directed JLI’s Make the Switch
15                           Campaign.
16             546.   Altria did not simply take in information regarding JLI’s youth sales passively
17   while it pursued ownership of JLI. It also worked to ensure that the Management Defendants
18   would take steps to continue JUUL’s exponential sales growth and to stave off any regulation
19   that might hinder that growth.
20             547.   Specifically, Altria worked behind the scenes to bolster JLI’s public narrative
21   claiming that JUUL was a cessation device intended for adult smokers. Well before JLI
22   launched the “Make the Switch” campaign in January 2019, Altria was pushing the narrative
23   that e-vapor products could help adult smokers “switch” off of combustible cigarettes. In an
24   October 25, 2018 letter from Howard Willard to the FDA—sent while Altria was finalizing the
25   terms of its deal with Pritzker, Valani, and Burns—Willard touted that “We believe e-vapor
26   products present an important opportunity to adult smokers to switch from combustible
27
     688
         JLI01374739; JLI01374736
28   689
         JLI01374736
     690
         ALGAT0003776795

           Page 180                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 188 of 297


 1   cigarettes.”691 As noted below, Howard Willard shared this letter with Pritzker and Valani the

 2   same day he sent it to the FDA.

 3             548.    Moreover, Altria’s partners within JLI—Valani and Pritzker—were involved in

 4   reviewing and approving the Make the Switch Campaign, allowing Altria to influence the

 5   marketing efforts of JLI. For example, on December 27, 2018, Kevin Burns forwarded an email

 6   from Chelsea Kania to Pritzker and Valani with “assets for the [Make the Switch] campaign

 7   including 20/60 radio spots and 30/60 tv spots,” and the next day Valani directed which videos

 8   should be aired as part of the campaign.692

 9                     b.       Altria Participated in and Directed JLI’s Fraudulent Scheme to

10                              Keep Mint on the Market.

11             549.    Altria and Altria Client Services also came to the bargaining table with Pritzker

12   and Valani armed with important knowledge – that flavors would be crucial to JLI’s continued

13   ability to target and sell to youth users and wanting to ensure JLI proactively and fraudulently

14   protect those flavors.

15             550.    Within weeks of the FDA’s July 2017 notice of proposed rulemaking (“ANPR”)

16   regarding ENDS flavor regulations, Gal Cohen proposed that JLI and others “build a coalition

17   and common agenda to influence or challenge FDA’s approach” to regulating flavors.693

18   Foreshadowing their joint effort to portray Mint as a traditional tobacco or menthol flavor (as

19   opposed to a flavor that appealed to kids), Cohen asked whether Altria and JLI might respond to

20   the FDA with “a common approach and understanding,” and asked if the companies might find

21   “a damage limitation option” concerning the regulation of ENDS flavors.694

22             551.    Ashley Gould, copying Adam Bowen, responded that the “Consensus seems to

23   be there is a value in participating in a discussion. Less sure that participating in a joint effort

24   to influence FDA makes sense, so please don't commit to that at the meeting.” In the same

25   email, Gould seemingly reversed course and gave Cohen the go-ahead to meet with Altria (or

26

27   691
        Letter from Howard A. Willard III, Altria, to Dr. Scott Gottlieb, FDA, at 1 (Oct. 25, 2018) (emphasis added).
     692
         JLI10071280; JLI10071228
28   693
         JLI10678579
     694
         Id.

           Page 181                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 189 of 297


 1   Altria Client Services) in pursuit of a damage limitation option “(but maybe best if the group is

 2   smaller).”695

 3             552.   Cohen attended a September 15, 2017 Global Tobacco Networking Forum

 4   (“GTNF”) industry event with James Xu, CEO of Avail Vapor, and Altria Client Services’ Phil

 5   Park. The small group Gould recommended seems to have materialized, as a September 27,

 6   2017 email from Cohen notes that “Clive Bates organized a group that met on Friday with reps

 7   from Altria etc. they want to help drive standards definitions.”696

 8             553.   Through this meeting, Altria knew that JLI would be a good partner because it

 9   shared a similar vision of preserving flavors. Indeed, Altria (or Altria Client Services) went into

10   this meeting with Cohen expecting to find a willing partner on flavors. As noted above, a May

11   2017 presentation from Altria Client Services touted that JLI offered “mint, berry, tobacco, and

12   cream varieties” with “[i]ndications of additional flavor pods in potential pipeline.”697

13             554.   The following year, 2018, when it became clear that the FDA was increasing

14   scrutiny of the e-vapor industry, JLI, the Management Defendants, and Altria publicly defended

15   mint flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies—which

16   had been made available to Altria and Altria Client Services as part of due diligence for its

17   ultimate investment in JLI—indicated that mint users are not former menthol smokers and that

18   mint pods were as popular with teens as Mango pods. By fighting to keep mint as the last flavor

19   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

20   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to

21   persuade the FDA into leaving the mint flavor on the market, willingly sacrificing other flavors

22   in the process as a purported show of commitment to youth prevention.

23             555.   Altria’s specific fraudulent acts with regard to this fraudulent scheme are

24   detailed further below.

25

26

27
     695
         Id.
28   696
         JLI10679070
     697
         ALGAT0002412177

           Page 182                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 190 of 297


 1          4.      JLI, the Management Defendants and Altria Coordinated to Market JUUL

 2                  in Highly-Visible Retail Locations

 3          556.    JLI, the Management Defendants, and Altria’s coordination continued in other

 4   ways throughout 2018 as they prepared for Altria’s equity investment in JLI.

 5          557.    A key aspect of this early coordination was Altria’s acquisition of shelf-space

 6   that it would later provide to JLI to sustain the exponential growth of underage users of JUUL

 7   products. By acquiring shelf space, Altria took steps to ensure that JUUL products would be

 8   placed in premium shelf space next to Marlboro brand cigarettes, the best-selling cigarette

 9   overall and by far the most popular brand among youth.

10          558.    Altria’s investment was not for its own e-cigarette products. Altria spent

11   approximately $100 million in 2018 to secure shelf-space at retailers for e-cigarette products—

12   purportedly for the MarkTen e-cigarette that Altria stopped manufacturing in 2018, and its pod-

13   based MarkTen Elite, which it launched on a small scale in only 25,000 stores. By comparison,

14   the 2014 launch of the original MarkTen resulted in product placement in 60,000 stores in the

15   first month in the western United States alone. Yet Altria’s payments for shelf space were a

16   mixture of “cash and display fixtures in exchange for a commitment that its e-cigarettes would

17   occupy prime shelf space for at least two years.”

18          559.    In reality, Altria spent approximately $100 million on shelf-space in furtherance

19   of expanding the e-cigarette market, including JLI’s massive, ill-gotten market share.

20          560.    When Altria later announced its $12.8 billion investment in JLI, part of the

21   agreement between the two companies was that Altria would provide JLI with this premium

22   shelf space.

23          561.    Altria’s purchase of shelf space in 2018 and its subsequent provision of that

24   space to JLI shows how Altria, JLI, and the Management Defendants were coordinating even

25   before Altria announced its investment in JLI. Altria’s actions ensured that, even after public

26   and regulatory scrutiny forced JLI to stop its youth-oriented advertising, JUUL products would

27   still be placed where kids are most likely to see them—next to Marlboros, the most iconic,
28


       Page 183                                                                         COMPLAINT
                                                                        Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 191 of 297


 1   popular brand of cigarettes among underage users—in a location they are most likely to buy

 2   them—retail establishments.

 3             5.      Altria Works with the Management Defendants to Direct JLI’s Affairs and

 4                     Commit Fraud.

 5             562.    In December 2018, Altria formalized its relationship with JLI’s leadership by

 6   making a $12.8 billion equity investment in JLI through Altria Group and its wholly-owned

 7   subsidiary, Altria Enterprises698, the largest equity investment in United States history. This

 8   arrangement was profitable for both Altria as well as Defendants Monsees, Bowen, Pritzker,

 9   Huh, and Valani. Each of the Management Defendants received millions or billions of dollars:

10   Monsees received approximately $641 million, Bowen received approximately $594 million,

11   Huh received approximately $67 million, Valani received approximately $105 million

12   personally and $2.6 billion through his company, Global Asset Capital, and Pritzker received

13   approximately $1.8 billion through his company, Tao Capital Partners.699 In turn, Altria and its

14   subsidiaries received millions of loyal teen customers, customers Altria was no longer able to

15   get through the sale of its own cigarette products. The Management Defendants’ payout reflects

16   their active role in JLI’s growth, not just a return on their investment.

17             563.    In July 2018, JLI’s valuation was approximately $15 billion.700 But, in December

18   2018, Altria’s investment of $12.8 billion for a 35% stake in the company reflected a valuation

19   of approximately $38 billion—more than two and a half times the valuation just five months

20   earlier. Defendants Monsees, Bowen, Pritzker, Huh, and Valani thus saw the value of their

21   investments in JLI skyrocket as a result of the Altria agreement, allowing them to cash out via a

22   special dividend and bonus, as well as through stock sales that were not available to other of

23   JLI’s minority shareholders.701 This investment further intertwined JLI and the Altria.

24

25

26   698
           Archive00760162
     699
          JLI11387060.
27    700
          https://www.theverge.com/2018/7/3/17529442/juul-vapes-nicotine-electronic-cigarettes-addiction-funding
     701
         Tiffany Kary, JUUL Founders Sued for Self-Dealing Over Altria's $12.8 Billion, Bloomberg (Jan. 13, 2020),
28     https://www.bloomberg.com/news/articles/2020-01-13/juul-founders-sued-for-self-dealing-over-altria-s-12-8-
       billion.

           Page 184                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 192 of 297


 1          564.    While Pritzker, Valani, and Altria carefully structured the deal to avoid the

 2   appearance of Altria’s control of JLI, for fear of drawing regulatory and public scrutiny, the

 3   structure does not tell the whole story. Altria and Altria Client Services had been involved in

 4   directing the affairs of JLI indirectly long before its investment, and the Altria Defendants’

 5   involvement was even more direct following the investment. And although Altria took only a

 6   35% share initially, it retained the option to buy JLI outright in 2022. This promise of a future

 7   purchase gave it significant influence over the actions of JLI’s leadership—i.e., the

 8   Management Defendants who stood to profit even more handsomely from an ultimate

 9   acquisition by Altria.

10          565.    While JLI and Altria remain separate corporate entities in name, following its

11   equity investment in JLI, the Altria Defendants worked with the Management Defendants, and

12   Pritzker and Valani in particular, to forge Altria and JLI forged even greater significant,

13   systemic links, i.e., shared leadership, contractual relationships, financial ties, and continuing

14   coordination of activities with JLI’s leadership. Because Altria and its subsidiaries could no

15   longer market Altria’s products to children or lie to adults about the safety, addictiveness, or

16   health effects of its own cigarettes as result of prior tobacco litigation and regulation, Altria took

17   even greater control of JLI in order to accomplish both of these goals through that company.

18                  a.        Altria Installs Its Own Executives into Leadership Positions to Direct

19                            the Affairs of JLI.

20          566.    To exercise its influence and control of JLI, Altria worked with Pritzker and

21   Valani to install two key Altria executives into leadership positions at JLI: K.C. Crosthwaite

22   and Joe Murillo:

23                  a.        K.C. Crosthwaite, who was Vice President of Altria Client
                              Services when the company carried out a study that would later be
24                            used by Altria to shield JUUL’s Mint pods from federal
                              regulation, is now JLI’s CEO. Before joining JLI, Crosthwaite
25
                              was Altria’s and Altria Client Services’ Chief Growth Officer and
26                            played a major role in Altria’s investment in JLI, and had
                              experience in the marketing of tobacco products from his time as
27                            president of Philip Morris USA.
28                  b.        Joe Murillo, who launched the MarkTen e-cigarette line at Altria
                              (as President and General Manager of Nu Mark LLC) and more
       Page 185                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 193 of 297


 1                              recently headed regulatory affairs for Altria (as Senior Vice
                                President of Regulatory Affairs of Altria Client Services) , is now
 2                              JLI’s chief regulatory officer.702 A 24-year career Altria
                                executive, Murillo previously ran Altria’s e-cigarette business, Nu
 3
                                Mark, “before Altria pulled its e-cigarettes off the market as part
 4                              of its deal with J[UUL].”703

 5
               567.    As mentioned above, K.C. Crosthwaite played a major role in Altria’s
 6
     investment in JLI. Crosthwaite frequently communicated with Altria Group’s senior
 7
     management about Altria’s investment. For example, on January 25, 2018, Altria Group’s CEO,
 8
     Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.
 9
     Crosthwaite (who was, at the time, President of Defendant Philip Morris USA) and the two men
10
     agreed to discuss the matter the next morning.704 Then in July 2018, Crosthwaite (who, at the
11
     time, had transitioned to his role as Senior Vice President and Chief Growth Officer of Altria
12
     Client Services and Altria Group) was also listed as one of three “meeting participants,” along
13
     with Willard and Altria Group’s CFO, Gifford, for a July 13, 2018 meeting with JLI’s
14
     leadership about the deal between Altria and JLI.705 In addition, Crosthwaite led Altria Group’s
15
     due diligence efforts,706 signed the investment exclusivity agreement on behalf of Altria Group
16
     shortly before the deal was publicly announced,707 and was listed as the Altria point of contact
17
     for any “notices, requests and other communications” regarding the Services Agreement
18
     between Altria Group and JLI.708
19
               568.    While working on this investment, Altria, and Crosthwaite himself, discussed
20
     their goal to influence and control JLI. For example, in a presentation by Crosthwaite to Altria
21
     Group, Inc. at the Board of Directors’ Strategy Session on August 22, 2018, Crosthwaite
22

23

24

25   702
         Jennifer Maloney, JLI Hires Another Top Altria Executive, Wall St. J. (Oct. 1, 2019),
       https://www.wsj.com/articles/juul-hires-another-top-altria-executive-11569971306.
26   703
         Id.
     704
         ALGAT0000036407; ALGAT0000111921.
27   705
         ALGAT0002817348.
     706
         JLI01374736; JLI01416851.
28   707
         JLI01392046.
     708
         Archive00760280.

           Page 186                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 194 of 297


 1   indicated that Altria should keep pursuing their “strategic investment in JUUL” because it

 2   would give Altria “[s]ignificant ownership and influence in U.S. e-vapor leader.”709

 3             569.   After the deal was official, in January 2019, Altria appointed Crosthwaite to the

 4   JLI Board of Directors.710 Crosthwaite was required to be a non-voting observer until the FTC

 5   gave the Altria investment in JLI clearance, which has yet to occur. Altria planned to use this

 6   role to help guide JLI. According to Crosthwaite, Altria was focusing on “ensur[ing] JUUL

 7   maintains long-term leadership in global E-vapor by leveraging Altria’s best-in-class

 8   infrastructure and providing guidance through board participation.”711

 9             570.   However, despite his now official role, Crosthwaite continued to meet privately

10   with Pritzker and Valani. For example, on January 16, 2019, Pritzker asked Crosthwaite if he

11   would meet with Valani and Pritzker after the JUUL Board meeting later that month.

12   Crosthwaite promptly reported back to Willard that he “agreed to have dinner with Nick and

13   Riaz on the 31st after the JUUL BOD meeting.”712

14             571.   Crosthwaite continue to be involved in meetings between Altria and the

15   Management Defendants as his time as an “observer” on the JLI Board went on. On March 26,

16   2019, Willard, Gifford, and Crosthwaite and a few other Altria employees flew to San Francisco

17   to attend a dinner with the JLI leadership, including Bowen, Monsees, Pritzker, Valani, and

18   others.713 After the dinner, Pritzker emailed Willard, Gifford, and Crosthwaite, telling them that

19   “[w]e truly appreciate our partnership, and look forward to an even deeper collaboration in the

20   future.”714

21             572.   To facilitate that “deeper collaboration” and its control of JLI, Altria decided to

22   install one of its own career executives, Crosthwaite, as the head of JLI. In furtherance of that

23   goal, in April 2019, Howard Willard told Pritzker that he believed JLI would benefit from “a

24   new direction.”715 That same month, Pritzker invited Crosthwaite to Pritzker’s house in San

25
     709
         ALGAT0003327931-33.
26   710
         JLI01416851.
     711
         ALGAT0002856951.
27   712
         ALGAT0000114034.
     713
         ALGAT0000080766.
28   714
         ALGAT0003889812.
     715
         JLI01416851.

           Page 187                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 195 of 297


 1   Francisco for a weekend visit.716 During this visit, according to JLI, Crosthwaite expressed

 2   concerns about JLI’s leadership’s ability to guide JLI, and Pritzker and Crosthwaite discussed

 3   Crosthwaite potentially joining JLI in some capacity.

 4             573.   As the summer approached, JLI admits that “various Board members” continued

 5   to communicate with Crosthwaite and that “the Board valued his perspective on JLI’s business,”

 6   in other words, Altria’s perspective on JLI’s business.717 In his discussions with the Board,

 7   Crosthwaite continued to express a view that JLI would benefit from a change in leadership. 718

 8             574.   While Altria had not yet officially installed Crosthwaite as JLI’s CEO, that did

 9   not prevent them from giving JLI’s leadership, and specifically Pritzker and Valani, advice and

10   direction about how to run the company. On May 26, 2019, Pritzker emailed Willard asked

11   whether he was “coming to the youth/PMTA meeting in DC June 14” and “[i]f so, do you think

12   we can find a time for you, Riaz, and I to get together separately?” Willard responded “Yes and

13   yes. We can arrange the plan next week.”719

14             575.   Similarly, on July 9, 2019, Willard emailed Valani, Pritzker, JLI’s then-CEO

15   Kevin Burns and cc’d Crosthwaite giving JLI advice and feedback on their “Youth Vaping

16   Prevention Plan.” Willard stated that the “plan represents a modest improvement rather than an

17   impressive ‘new day.’” Willard also gave them advice and direction, telling them to “[k]eep

18   working on it, but do not make a big announcement at this time” but that their proposed

19   “internal changes sound reasonable and appropriate.”720

20             576.   In June 2019, Howard Willard spoke to Pritzker and Valani again, along with

21   Frankel (who “[s]erves as Mr. Valani’s second board seat”721). Willard reiterated that he

22   believed JLI would be benefit from a new direction.722 Willard conveyed explicitly that “JLI

23

24

25
     716
         JLI01416851.
26   717
         JLI01416851.
     718
         JLI01416851.
27   719
         ALGAT0003285214.
     720
         ALGAT0003279064.
28   721
         JLI00417815.
     722
         JLI01416851.

           Page 188                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 196 of 297


 1   could benefit from Mr. Crosthwaite’s leadership.”723 Willard “expressed his view that Mr.

 2   Crosthwaite’s unique experience would make him a strong leader for JLI.” 724

 3             577.   After this conversation, on July 22, 2019, a draft press release was created and

 4   sent to Crosthwaite announcing Crosthwaite as JLI’s new CEO.725 The draft press release states

 5   that Crosthwaite was “most recently a JUUL Board Advisor” and includes a quote from

 6   Defendant Monsees, explaining that “Adam [Bowen] and [Monsees] . . . have had the pleasure

 7   of getting to know K.C. through our partnership with Altria and have already benefitted

 8   tremendously from his strategic insights as a Board observer.”726 This document was sent to

 9   Crosthwaite by Carina Davidson, the President of communications firm Abernathy MacGregor,

10   with whom Altria works regularly.727 Crosthwaite reviewed the documents and discussed it with

11   Davidson, including asking her to “tone down the language re: Kevin” Burns, JLI’s then-CEO,

12   who Crosthwaite would be replacing.728

13             578.   On August 23, 2019, Valani met with Crosthwaite again to discuss “business and

14   non-business topics.”729

15             579.   Throughout the month of September, Defendant Valani and Defendant Pritzker

16   continued to meet with Altria about Crosthwaite taking over leadership of JLI. For example, on

17   September 11, 2019, Valani and Pritzker spoke with Willard, about “the challenges facing JLI”

18   and Willard “expressed concern about Mr. Burns’ [JLI’s then-CEO] leadership” and “expressed

19   his opinion that JLI would benefit from a new direction.” 730 As mentioned above, Willard had

20   previously suggested Crosthwaite be installed in a leadership role. Four days later, on

21   September 15, 2019, Crosthwaite met with Valani and Frankel “to further discuss the possibility

22   of Mr. Crosthwaite joining JLI.”731 During this meeting Crosthwaite told Valani and Frankel

23

24
     723
         JLI01416851.
25   724
         JLI01416851.
     725
         ALGAT0005389689.
26   726
         ALGAT0005389689.
     727
         ALGAT0005389689; ALGAT0005389687; see also, e.g., ALGAT0003360382, ALGAT0003778898.
27   728
         ALGAT0005410667.
     729
         JLI01416851.
28   730
         JLI01416851.
     731
         JLI01416851.

           Page 189                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 197 of 297


 1   that he also wanted them to consider hiring Joe Murillo, then the head of regulatory affairs for

 2   Altria, as Chief Regulatory Officer for JLI. 732

 3             580.    On September 17, 2019, Valani met with Crosthwaite in New York to further

 4   discuss Crosthwaite taking over as the formal leader of JLI.733 Valani and Frankel met with

 5   Crosthwaite again on September 18, 2019, in New York. 734 On September 19, 2019, Bowen,

 6   Monsees, Pritzker, and Valani met with Crosthwaite for dinner in San Francisco. 735 On

 7   September 20, 2019, Pritzker and Valani met with Crosthwaite again in San Francisco to

 8   discuss the details of Crosthwaite’s leadership role.736

 9             581.    On September 22, 2019, Pritzker, Valani, and Frankel spoke to Crosthwaite over

10   the phone about taking over leadership at JLI.737 Crosthwaite continued to express the view that

11   JLI would benefit from leadership changes and reiterated his view that JLI should hire Murillo,

12   should Crosthwaite join JLI. While Crosthwaite expressed some doubts about his position, the

13   parties agreed to continue to discuss the matter.738 Ultimately, the Board met that day and

14   resolved to offer Crosthwaite a leadership position at JLI.739

15             582.   On September 24, 2019, JLI’s Board of Directors voted to accept the resignation

16   of current JLI CEO Kevin Burns, approve Crosthwaite’s appointment as CEO of JLI and

17   appoint him to the Board.740 That same day, Crosthwaite told “JLI to begin preparations on an

18   offer of employment for Murillo.”741

19             583.   Crosthwaite formally took over as CEO of JLI on September 25, 2019.742

20   Murillo accepted a position as JLI’s Chief Regulatory Officer on September 29, 2019 and began
21
     work on October 7, 2019.743 Altria’s plan was a success.
22

23   732
         JLI01416851.
     733
         JLI01416851.
24   734
         JLI01416851.
     735
         JLI01416851.
25   736
         JLI01416851.
     737
         JLI01416851.
26   738
         JLI01416851.
     739
         JLI01416851.
27   740
         JLI01416851. Pursuant to JLI’s by-laws, the Company’s CEO is automatically appointed to the Board.
     741
         JLI01416851.
28   742
         JLI01416851.
     743
         JLI01416851.

           Page 190                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 198 of 297


 1                     b.       Altria Furthered the JLI Enterprise by Participating in and
                                Directing the Marketing and Distribution of JUUL Products.
 2
               584.    In addition to installing its own executives as senior leadership at JLI, after its
 3
     investment, the Altria Defendants worked with JLI’s leadership to assist JUUL’s growth
 4
     through marketing and distribution, despite its knowledge that JUUL’s growth was based on
 5
     selling to minors and lying to adults about JUUL products. The Altria Defendants helped JUUL
 6
     thrive in the areas of “direct marketing; sales, distribution and fixture services; and regulatory
 7
     affairs.”744 This included, among other things:
 8
                       c.       “Piloting a distribution program to provide long haul freight,
 9                              warehouse storage and last mile freight services.”
10                     d.       “Making available [Altria’s] previously contracted shelf space
11                              with certain retailers,” thus allowing JUUL products to receive
                                prominent placement alongside a top-rated brand of combustible
12                              cigarettes, Marlboro, favored by youth.

13                     e.       “Executing direct mail and email campaigns and related activities.
                                . . .”
14
                       f.       “Leveraging Altria’s field sales force to . . . provide services such
15                              as limited initiative selling, hanging signs, light product
16                              merchandising, and surveys of a subset of the retail stores that
                                Altria calls upon.”
17
                       g.       “Providing regulatory affairs consulting and related services to
18                              [JUUL] as it prepares its PMTA application.”745
19
               585.    In an attempt to legitimize its support of JUUL’s growth and despite public and
20
     regulatory concern, the Altria Defendants entered into a number of formal agreements with JLI.
21
     These agreements included collaboration with Defendants Altria Group Distribution Company,
22
     Altria Client Services, and Philip Morris USA, each known in the agreement as “the Altria
23
     Company.” Each agreement listed Altria Group, Inc. as the “Provider” and was managed by
24
     Theodore J. Edlich IV of Altria Client Services as the “Provider Manager.”746
25

26

27
     744
         Letter from Howard Willard III, Altria Senator Durbin, et. al., at 11 (Oct. 14, 2019).
28   745
        Id. at 13.
     746
         See, e.g., JLI10490204.

           Page 191                                                                                    COMPLAINT
                                                                                       Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 199 of 297


 1             586.   In each agreement, JLI agreed to “cooperate fully with the Altria Company in its

 2   performance of the Services, including without limitation, by timely providing all information,

 3   materials, resources, decisions, and access to personnel and facilities necessary for the proper

 4   performance of the Services by the Altria Company.”747

 5             587.   In exchange, Altria Group Distribution Company agreed to distribute and sell

 6   JUUL products across the country greatly expanding JUUL’s retail footprint. While JUUL

 7   products have typically been sold in 90,000 U.S. retail outlets, Altria’s products reach 230,000

 8   U.S. outlets. Altria Group Distribution Company also brings its logistics and distribution

 9   experience (although, after increasing public scrutiny, Altria announced on January 30, 2020

10   that it would limit its support to regulatory efforts beginning in March 2020748).

11             588.   Specifically, AGDC agreed to:

12                    a.       Market JUUL products in 1,073 Speedway stores initially, followed by a

13                             second wave of 1,937 stores, provide key account assistance and field

14                             sales force management, and install Point of Sale materials for JUUL

15                             products;749

16                    b.       Sell and execute pre-books/pre-orders for JUUL products for 83 Chain

17                             accounts and up to 51 distributors;750

18                    c.       Provide territory sales managements, key retail account assistance, and

19                             field sales force management to perform a “full reset” (including

20                             merchandising JUUL products to replace Nu Mark products and

21                             installing JUUL graphics and other marketing materials) in up to 40,399

22                             stores, including Circle K, 7-Eleven, Chevron, Sheetz, Speedway,

23                             Wawa, Giant Eagle, Walmart, and many more;751

24

25
     747
         See, e.g., JLI10490204.
26   748
         Nathan Bomey, Marlboro maker Altria distances itself from vaping giant JLI amid legal scrutiny, USA Today
       (Jan. 31, 2020), https://www.usatoday.com/story/money/2020/01/31/juul-altria-distances-itself-e-cigarette-maker-
27     amid-scrutiny/4618993002/.
     749
         JLI10490204.
28   750
         JLI01339886.
     751
         JLI01339886.

           Page 192                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 200 of 297


 1                    d.     Provide sales support at 77,806 stores by improving out of stock and

 2                           distribution gaps, providing labor and Field Sales Force services to

 3                           handle merchandising, account management, tracking insights, and

 4                           conduct inventory management;752

 5                    e.     Conduct supply chain management for distribution of JUUL products, as

 6                           well as line haul freight, public warehouse storage in San Bernardino,

 7                           CA, last mile fright to customers, and shipping to distributions

 8                           (including Circle K, Core Mark, and McLane) in Nevada, Arizona, and

 9                           California;753

10                    f.     Provide distribution assistance, including freight from DCL to

11                           Richmond, Virginia and warehouse storage and handling of JUUL

12                           products;754

13                    g.     Provide sales support for JUUL products including working in tens of

14                           thousands of stores number of stores to provide insights and conduct

15                           surveys, update and install point of sale marketing, address “inventory

16                           opportunities,” including out of stock issues and distribution gaps, check

17                           prices and advertising the price in the store, and selling in new initiatives

18                           at the headquarters or store level, including new product launches,

19                           fixture merchandising, and training store personnel, and store and ship

20                           JUUL point-of-sale materials to support JUUL sales;755

21                    h.     Bring JLI into Altria Group Distribution Company’s Retail Council in

22                           June 2019, including giving opening remarks, three breakout group

23                           sessions, and a trade show booth;756 and

24

25
     752
         JLI01339878.
26   753
         JLI01339918.
     754
         JLI01339903.
27   755
         JLI01339937; JLI01339930; JLI01339980. The November to December 2019 agreement also included AGDC’s
       assistance in removing the companies’ “Make the Switch” campaign materials, which were the subject of a
28     warning letter by the FDA.
     756
         JLI01339973.

           Page 193                                                                          COMPLAINT
                                                                             Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 201 of 297


 1                    i.     Distribute JUUL products and provide supply chain management for

 2                           distribution to Arizona, California, Hawaii, Nevada, Texas, Louisiana,

 3                           and Oklahoma (including line haul freight, public warehouse storage and

 4                           handling in San Bernardino, California and Fort Worth, Texas, and last

 5                           mile freight to customers);757

 6             589.   Through these distribution services, Altria Group Distribution Services, and

 7   Altria Client Services (as the “Provider Manager”) used the mail and wires to transmit JUUL

 8   collateral and packaging that contained the false representation that a single JUUL pod was

 9   equivalent to a pack of cigarettes. A representation which, as discussed above, Altria and Altria

10   Client Services knew was false.

11             590.   Altria Group Distribution Company also worked to sell Mint JUUL products in

12   particular. For example, Altria Group Distribution Company led a “market blitz” for JUUL

13   products starting in February 2019. 758 As part of this blitz effort, JLI employees recognized that

14   “Mint growth is huge – may need double space for certain SKUs to avoid out of stock

15   situations,” but that “sales are low” for Classic Tobacco.759

16             591.   Similarly, a March 18, 2019 AGDC presentation of its work to sell JUUL

17   showed that it was pushing Mint more than Menthol and Virginia Tobacco combined. The re-

18   order form for 7-Eleven included seven choices, four of which were for Mint JUUL pods.760 In

19   the presentation, AGDC also indicated that Mint was flying off the shelves and that the Mint

20   5% 4-pack in particular was out of stock 25% of the time. 761

21             592.   Crosthwaite, when he was still formally working for Altria and Altria Client

22   Services, was directly involved in supervising the distribution of JUUL products, including

23   Mint. For example, a senior director at Altria Group Distribution Company notified Crosthwaite

24   that certain JUUL products, including Mint 5% JUULpods, were experiencing “inventory

25   constraints” which “may be relevant to [Crosthwaite’s] conversation with Kevin Burns,” JLI’s

26
     757
         JLI01339955.
27   758
         JLI01010641.
     759
         JLI01010641.
28   760
         ALGAT0000772561.
     761
         ALGAT0000772561.

           Page 194                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 202 of 297


 1   then-CEO.762 Crosthwaite forwarded the email to Burns, asking him “Assume your guys are all

 2   over this?”763

 3             593.   AGDC’s work was effective. When listing JUUL Performance Results in March

 4   2019, AGDC included a quote from “Alex Cantwel, VP JUUL Strategy” reporting “We just had

 5   our largest refill kit order in history. Thank you and your team for all the work.”764

 6             594.   Altria Client Services, for its part, not only served as the “provider manager” for

 7   each of the formal agreements between JLI and various “Altria Compan[ies]”, but also agreed to

 8   work with JLI’s regulatory affairs employees on the PMTA application for JUUL and directly

 9   market JUUL to millions of customers.

10             595.   For example, to assist with PMTA, ACS agreed to:

11                    a.     Study JUUL products, including conducting pre-clinical
                             (chemistry, toxicology and biological sciences), clinical, aerosol,
12                           modeling and simulation, sensory and population research
                             (perception, behavior, population modeling, consumer research
13
                             and post-market surveillance) and assist with JLI’s regulatory
14                           affairs problems by providing with strategy and engagement,
                             regulatory intelligence and insight, advocacy and regulatory
15                           narrative writing and submissions;765
16
                      b.     Study and consult with JLI for examination of consumer
17                           perception, behavior, and intentions relating to JUUL products,
18                           such as whether consumers comprehend JUUL’s e-vapor
                             communications (instructions for use, labeling and safety
19                           warning) and the impact of exposure to JUUL promotional
                             materials among users and on users on, the likelihood of
20                           switching, dual use, initiation, and cessation of tobacco products,
                             appeal of JUUL, absolute risk perceptions associated with use of
21
                             JUUL, risk perceptions relative to other tobacco products, NRTs
22                           and quitting, and general harm perceptions associated with the use
                             of JUUL;766
23                    c.     Study and consult with JLI on preclinical in vivo inhalation
24                           exposure of JLI’s 1.7% Glacial Mint flavor product and its effect
                             on rats;767
25

26   762
         JLI01392499.
     763
         JLI01392499.
27   764
         ALGAT0002940950.
     765
         JLI01339882; JLI013398976.
28   766
         JLI01426119
     767
         JLI01426125

           Page 195                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 203 of 297


 1                    d.      Study and consult with JLI on chemical profiling analysis of
                              Golden Tobacco, Virginia Tobacco, Mango, Mint, and Menthol
 2                            JUUL products in 1.7, 3, and 5 nicotine strength;768 and
 3                    e.      Study and consult with JLI on population modeling, including on
                              assessing the population health impact to the U.S. population with
 4                            the introduction of JUUL products, focusing on tobacco use
                              prevalence and all-cause mortality;769
 5
                      f.      Conduct JUUL topical literature reviews relating to e-vapor
 6                            products, including collecting and summarizing these articles into
                              a literature review summaries and create evidence tables on
 7                            information about initiation, cessation, relapse, patterns of use,
 8                            abuse liability, gateway, perceptions, chemistry, and health effects
                              topics;770
 9                    g.      Develop, execute, and document exposure characterization for
10                            JUUL’s classic tobacco product;771
                      h.      Study and consult with JLI on passive vaping modeling, including
11                            modeling of second and third hand exposures to e-vapor and
12                            cigarette smoke aerosols;772and
                      i.      Provide access to and use of Altria’s product testing services,
13                            including its Smoking Machine Vitrocell 1/7, Vitrocell 24/28
                              system, and Vitrocell Ames 48 System.773
14
               596.   Altria Client Services also market JUUL products by sending out mailers,
15
     emails, and coupons to millions of people across the United States. For example, ACS agreed
16
     to:
17
                      a.      Work with JLI to develop the final creative design for direct mail
18                            campaigns, execute the plans, and mail the JUUL advertisements
                              and coupons to 1.5 million people in March 2019, 1 million
19
                              people in May 2019, 2.5 million people in September 2019, and
20                            3.8 million people in December 2019;774
                      b.      Work with JLI to develop the final creative design for an email
21
                              campaign and send out direct marketing via email, including three
22                            email campaigns with a combined total audience of 515,000,
                              including coupons of JUUL;775
23

24   768
         JLI01426135.
     769
         JLI01426141.
25   770
         JLI01339943.
     771
         JLI01426146.
26   772
         JLI01426130.
     773
         JLI01339988.
27   774
         JLI01339912; JLI01339915; JLI01339967; JLI01339970. In the December 2019 agreement, but not the March,
       May, or September agreement, ACS claimed to “reserve the right not to send any mailing of portion thereof
28     where all [JUUL] vapor products cannot be legally sold.” JLI013339970.
     775
         JLI01339927.

           Page 196                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 204 of 297


 1             597.   Altria also worked with JLI to cross-market JUUL and Marlboro cigarettes. As

 2   memorialized in an agreement between Philip Morris USA, Inc. and JLI, “the Altria Company”
 3
     worked with JLI to design inserts to put in Altria’s cigarettes and eventually distributed coupons
 4
     for JUUL starter kits in 20 million packs of L&M and Parliament brand cigarettes and 30
 5
     million packs of Marlboro cigarettes:776
 6

 7

 8

 9

10

11

12

13

14

15

16             598.   Both the inserts distributed by Philip Morris and the mail and email

17   advertisements sent by Altria Client Services were advertisements for JLI’s fraudulent “Make

18   the Switch” campaign described above.

19             599.   In order to help JUUL expand and be able to keep selling to kids and lying to

20   adults, Altria and Altria Client Services also directed JLI in combatting legal and regulatory

21   challenges, helping with patent infringement battles and consumer health claims and helping to

22   navigate the regulatory waters and FDA pressure. For example, in 2019, internal documents

23   from Altria Client Services confirm that the Altria Defendants were engaged in ongoing efforts

24   to provide “services and insight to accelerate JUUL’s U.S. performance” and “actively engage

25   FDA and other stakeholders to address youth vaping.”777

26

27
     776
         Points for us!, Reddit (Sept. 16, 2019), https://www.reddit.com/r/juul/comments/d50jku/points_for_us/
28     (depicting an image of a Marlboro carton with a JUUL starter kit coupon inside); JLI01339874.
     777
         ALGAT0002856956.

           Page 197                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 205 of 297


 1             600.   Altria also brings lobbying muscle to the table, which worked to prevent new

 2   federal or state legislation targeting JUUL or the e-cigarette category more broadly. Altria “has

 3   a potent lobbying network in Washington [D.C.] and around the country.”778 Vince Willmore, a

 4   spokesman for the Campaign for Tobacco-Free Kids, which has been involved in many state

 5   lobbying battles, said, “It’s hard to say where Altria ends and JLI begins.”779 While an Altria

 6   spokesman has denied that there was any contractual services agreement for lobbying between

 7   JLI and Altria, he admitted that he did not know what informal advice and conversations Altria

 8   has had with JLI about lobbying efforts. Crosthwaite admitted internally that Altria would be

 9   “collaborat[ing] on regulatory matters” with JLI (likely through Altria Client Services).780 And

10   Altria installed Joe Murillo, then the head of regulatory affairs for Altria and a 24-year Altria

11   veteran with extensive experience in e-cigarette regulations, as Chief Regulatory Officer for

12   JLI. Indeed, since Altria worked with the Management Defendants to assume some control over

13   JLI, JLI’s spending on lobbying has risen significantly. JLI spent $4.28 million on lobbying in

14   2019, compared to $1.64 million in 2018.781

15             601.   Contrary to public statements, Altria’s investment in JLI was not only a financial

16   contribution nor were these agreements about just “services”; rather, they were manifestations

17   of Altria’s and the Management Defendants’ plan to continue selling JUUL to kids and lying to

18   adults about JUUL products, all while staving off regulation and public outcry. Internal

19   documents show that Altria did not consider itself a mere non-voting minority investor or

20   service provider. Instead, it viewed itself as JLI’s “valued partner” and wanted to ensure it

21   could “completely unlock partnership benefits,” “guide [JLI’s] strategic direction through board

22   engagement,” including “providing strategic advice and expertise,” and “collaborate on youth

23

24

25
     778
         Shelia Kaplan, In Washington, JLI Vows to Curb Youth Vaping. Its Lobbying in States Runs Counter to That
26     Pledge., N.Y. Times (Apr. 28, 2019), https://www.nytimes.com/2019/04/28/health/juul-lobbying-states-
       ecigarettes.html.
27   779
         Id.
     780
         ALGAT0002856953.
28   781
         Client Profile: JUUL Labs, Center for Responsive Politics, https://www.opensecrets.org/federal-
       lobbying/clients/summary?cycle=2019&id=D000070920 (last visited Apr. 4, 2020).

           Page 198                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 206 of 297


 1   vaping.”782 According to an Altria Group Distribution Company presentation, AGDC should be

 2   “viewed as more than a vendor but as a strategic partner in supporting JUUL’s mission.”783

 3             602.   The Altria Defendants’ services agreements with JLI obscured Altria’s takeover

 4   of large portions of JUUL’s distribution and marketing. Altria’s goal was always to expand the

 5   reach and sales of JUUL products, despite the knowledge of their lies and youth targeting.

 6   According to the Altria Client Services employees working with KC Crosthwaite on

 7   summarizing Altria Group’s 2019 “Strategic Initiatives”, Altria Group’s CEO Howard Willard

 8   “investment thesis from the beginning” was that Altria could accelerate JUUL growth “as it

 9   gains more prominent shelf space” and “category management.”784 And importantly, as noted

10   above, Altria gives JLI access to shelf space that it had obtained under fraudulent pretenses.

11   This is not just any shelf space; it is space near Altria’s (Philip Morris USA’s) blockbuster

12   Marlboro cigarettes, and other premium products and retail displays. The arrangement allows

13   JLI’s tobacco and menthol-based products to receive prominent placement alongside a top-rated

14   brand of combustible cigarettes.

15             603.   Altria’s investment and the Altria Defendants’ collaboration with the

16   Management Defendants was not just about investing in a legitimate business or selling to adult

17   smokers. Instead, Altria used its relationship with the Management Defendant and with JLI to

18   continue selling to youth and lying to the public, just as it had done in the past. Despite its

19   knowledge of JUUL’s youth targeting, when announcing its investment, Altria explained that its

20   investment in JLI “enhances future growth prospects” and committed to applying “its logistics

21   and distribution experience to help JLI expand its reach and efficiency.”785 Altria sought to

22   achieve this goal through “strategic guidance,” “board influence,” and marketing and

23   distribution assistance.786 And with the help of the Management Defendants, and Pritzker and

24   Valani in particular, the Altria Defendants have successfully ensured that JUUL would maintain

25
     782
         ALGAT0002856956.
26   783
         ALGAT0000772561.
     784
         ALGAT0002856953.
27   785
         Altria Makes $12.8 Billion Minority Investment in JUUL to Accelerate Harm Reduction and Drive Growth,
       BusinessWire (Dec. 20, 2018), https://www.businesswire.com/news/home/20181220005318/en/Altria-12.8-
28     Billion-Minority-Investment-JUUL-Accelerate.
     786
         ALGAT0004641801.

           Page 199                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 207 of 297


 1   and expand its market share—a market share that, based on Altria’s own October 25, 2018 letter

 2   to the FDA, it believes was gained by employing marketing and advertising practices that

 3   contributed to youth e-cigarette use.

 4   G.       JLI, Altria, and Others Have Successfully Caused More Young People to Start
              Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
 5            Crisis.
 6            604.     Defendants’ tactics have misled the public regarding the addictiveness and safety

 7   of e-cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette

 8   use among youth in particular.

 9            605.     Defendants’ advertising and third-party strategy, as discussed above, ensured

10   that everyone from adults to young children, would believe JUULing was a cool, fun, and safe

11   activity.

12            606.     To this day, JLI has not fully disclosed the health risks associated with its

13   products, has not recalled or modified its products despite the known risks, and continues to

14   foster a public health crisis, placing millions of people in harm’s way.

15            1.       Defendants’ Scheme Caused Users, Including Minors, to be Misled into

16                     Believing that JUUL was Safe and Healthy.

17            607.     In 2016, the National Institute on Drug Abuse issued findings regarding “Teens

18   and Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring,

19   rather than nicotine.787

20            608.     Two years later, despite the ongoing efforts of public health advocates, a 2018

21   study of JUUL users between the ages of fifteen and twenty-four revealed that 63% remained

22   unaware that JUUL products contain nicotine.788 Further, the study found that respondents using

23   e-cigarettes were less likely to report that e-cigarettes were harmful to their health, that people

24   can get addicted to e-cigarettes, or that smoke from others’ e-cigarettes was harmful.789

25

26
      787
           Teens and E-cigarettes, Nat’l Inst. on Drug Abuse, https://www.drugabuse.gov/related-topics/trends-
27     statistics/infographics/teens-e-cigarettes (last visited Apr. 4, 2020).
     788
         Jeffrey G. Willett et al. Recognition, Use and Perceptions of Juul Among Youth and Young Adults, 28 Tobacco
28     Control 054273 (2019).
       789
           Id.

          Page 200                                                                                 COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 208 of 297


               609.
 1                     Similarly, in 2018, a literature review of seventy-two articles published in the

 2   International Journal of Environmental Research and Public Health found that e-cigarettes were

 3   perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social

 4   environment, and safer to use during pregnancy than combustible cigarettes.790 Further,

 5   researchers found that specific flavors (including dessert and fruit flavors) were perceived to be

 6   less harmful than tobacco flavors among adult and youth e-cigarette users.791 In addition,

 7   researchers found that youth e-cigarette users perceived e-cigarettes as safe to use and

 8   fashionable.792

 9             610.    In 2019, a study published in Pediatrics found that 40% of participants reported

10   using nicotine-free e-cigarette products, when in fact the products they were using contained

11   significant levels of nicotine.793

12             611.    In 2019, a study published in the British Medical Journal Open systematically

13   reviewed all peer-reviewed scientific literature published on e-cigarette perceptions through

14   March 2018 which included fifty-one articles.794 Researchers found consistent evidence

15   showing that flavors attract both youth and young adults to use e-cigarettes.795 In addition,

16   among this same group, fruit and dessert flavors decrease the perception that e-cigarettes

17   are harmful, while increasing the willingness to try e-cigarettes.796

18             2.      Use of JUUL by Minors Has Skyrocketed

19             612.    On December 28, 2018, the University of Michigan’s National Adolescent Drug

20   Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the

21

22

23
     790
         Id.
24   791
         Kim A. G. J. Romijnders et al., Perceptions and Reasons Regarding E-Cigarette Use Among Users and Non-
       Users: A Narrative Literature Review, 15 Int’l J. of Envtl. Research & Public Health 1190 (2018), https://doi:
25     10.3390/ijerph15061190.
       792
           Id.
26     793
           Rachel Boykan et al., Self-Reported Use of Tobacco, E-Cigarettes, and Marijuana versus Urinary Biomarkers,
       143 Pediatrics (2019), https://doi.org/10.1542/peds.2018-3531.
27   794
         Meernik, et al, Impact of Non-Menthol Flavours in E-Cigarettes on Perceptions and Use: An Updated
       Systematic Review, BMJ Open, 9:e031598 (2019), https://bmjopen.bmj.com/content/9/10/e031598.
28   795
         Id.
       796
           Id.

           Page 201                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 209 of 297


 1   “largest ever recorded in the past 43 years for any adolescent substance use outcome in the

 2   U.S.”797

 3             613.   The percentage of 12th grade students who reported consuming nicotine almost

 4   doubled between 2017 and 2018, rising from 11% to 20.9%.798 This increase was “twice as

 5   large as the previous record for largest-ever increase among past 30-day outcomes in 12th

 6   grade.”

 7             614.   By 2018 approximately 3.6 million middle and high school students were

 8   consuming e-cigarettes regularly,799 and one in five 12th graders reported used an e-cigarette

 9   containing nicotine in the last 30 days.800 As of late 2019, 5 million students reported active use

10   of e-cigarettes, with 27.5% of high school students and 10.5% of middle school students using

11   them within the last thirty days and with most youth reporting JUUL as their usual brand.801

12

13

14

15

16

17

18

19
               615.   The Secretary of the U.S. Department of Health and Human Services declared
20
     that “[w]e have never seen use of any substance by America’s young people rise as rapidly as e-
21
     cigarette use [is rising].”802 Then FDA Commissioner Dr. Gottlieb described the increase in e-
22

23   797
         National Adolescent Drug Trends in 2018, Univ. of Mich. Inst. for Social Research (Dec. 17, 2018),
       http://monitoringthefuture.org/pressreleases/18drugpr.pdf.
24    798
          News Release, Teens Using Vaping Devices in Record Numbers, Nat’l Insts. of Health (Dec. 17, 2018)
         https://www.nih.gov/news-events/news-releases/teens-using-vaping-devices-record-numbers.
25   799
         See Jan Hoffman, Addicted to Vaped Nicotine, Teenagers Have no Clear Path to Quitting, N.Y. Times (Dec. 18,
       2018), https://www.nytimes.com/2018/12/18/health/vaping-nicotine-teenagers.html.
26   800
         Id.
     801
         National Youth Tobacco Survey, U.S. FDA (2019), https://www.fda.gov/tobacco-products/youth-and-
27     tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; Karen Cullen et al., e-Cigarette Use Among
       Youth in the United States, 2019, 322 JAMA 2095 (2019).
28   802
         Jan Hoffman, Study Shows Big Rise in Teen Vaping This Year, N.Y. Times (Dec. 17, 2018),
       https://www.nytimes.com/2018/12/17/health/ecigarettes-teens-nicotine-.html; Rajiv Bahl, Teen Use of Flavored

           Page 202                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 210 of 297


 1   cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for

 2   an “epidemic” of nicotine use among teenagers.803 The rapid—indeed infectious—adoption of

 3   e-cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction

 4   to tobacco products.”804 CDC Director Robert Redfield agreed, “The skyrocketing growth of

 5   young people’s e-cigarette use over the past year threatens to erase progress made in reducing

 6   tobacco use. It’s putting a new generation at risk for nicotine addiction.”805 Then-Commissioner

 7   Gottlieb identified the two primary forces driving the epidemic as “youth appeal and youth

 8   access to flavored tobacco products.”806

 9            616.    Within days of the FDA’s declaration of an epidemic, Surgeon General Dr.

10   Jerome Adams also warned that the “epidemic of youth e-cigarette use” could condemn a

11   generation to “a lifetime of nicotine addiction and associated health risks.”807 The Surgeon

12   General’s 2018 Advisory states that JUUL, with its combination of non-irritating vapor and

13   potent nicotine hit, “is of particular concern for young people, because it could make it easier

14   for them to initiate the use of nicotine . . . and also could make it easier to progress to regular e-

15   cigarette use and nicotine dependence.”808

16            617.    Kids are consuming so much nicotine that they are experiencing symptoms of

17   nicotine toxicity, including headaches, nausea, sweating, and dizziness, and they have even

18   coined a term for it: “nic sick.” As one high school student explained to CBS News, it “kinda

19   seems like a really bad flu, like, just out of nowhere. Your face goes pale, you start throwing up

20   and stuff, and you just feel horrible.”809

21

22     Tobacco was Down, But E-Cigarettes Are Bringing It Back Up, Healthline (Jan. 9, 2019),
       https://www.healthline.com/health-news/flavored-tobacco-use-rising-again-among-teens#An-unhealthy-habit.
     803
23        News Release, FDA Launches New, Comprehensive Campaign to Warn Kids About the Dangers of E-Cigarette
       Use as Part of Agency’s Youth Tobacco Prevention Plan, Amid Evidence of Sharply Rising Use Among Kids, U.S.
       FDA (Sept. 18, 2018), https://www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm.
24   804
          Id.
     805
          Amir Vera, Texas Governor Signs Law Increasing the Age to Buy Tobacco Products to 21, CNN (June 8, 2019),
25     https://www-m.cnn.com/2019/06/08/health/texas-new-tobacco-law/index.html.
     806
          Id.
26   807
          Surgeon General’s Advisory on E-cigarette Use Among Youth (2018), https://e-
       cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
27    808
           Id. a 2.
      809
           High school students say about 20% of their peers are vaping, some as young as 8th grade, CBS News (Aug.
28       30, 2019), https://www.cbsnews.com/news/high-school-students-say-about-20-of-their-peers-are-vaping-some-
         as-young-as-8th-grade/.

        Page 203                                                                                 COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 211 of 297


 1             618.    The JUUL youth addiction epidemic spread rapidly across high schools in the

 2   United States. JUUL surged in popularity, largely through social media networks, and created

 3   patterns of youth usage, illegal youth transactions, and addiction, that are consistent with this

 4   account from Reddit in 2017:

 5             Between classes the big bathroom in my school averages 20-25 kids, and 5-10
               JUULs. Kids usually will give you a dollar for a JUUL rip if you don’t know
 6             them, if you want to buy a pod for 5$ you just head into the bathroom after
               lunch. We call the kids in there between every class begging for rips ‘JUUL
 7
               fiends.’ Pod boys are the freshman that say ‘can I put my pod in ur juul?’ and are
 8             in there every block. I myself spent about 180$ on mango pods and bought out a
               store, and sold these pods for 10$ a pod, making myself an absolutely massive
 9             profit in literally 9 days. Given because I’m 18 with a car and that’s the tobacco
               age around here, I always get offers to get pod runs or juuls for kids. people even
10             understand the best system to get a head rush in your 2 minutes between classes,
               is all the juuls at once. So someone yells “GIVE ME ALL THE JUULS” and 3-7
11
               are passed around, two hits each. This saves us all juice, and gives you a massive
12             head rush. Kids also scratch logos and words onto their juuls to make i[t] their
               own, every day you can find the pod covers in my student parking lot. I know
13             this sounds exaggerated, but with a school with 1400 kids near the city and
               JUULs being perceived as popular, it’s truly fascinating what can happen.810
14

15             619.    In response to the post above, several others reported similar experiences:

16                     a.       “[T]his is the exact same thing that happens at my school, we call
                                [JUUL fiends] the same thing, kind of scary how similar it is.”811
17
                       b.       “Same thing at my school. JUUL fiend is a term too.”812
18

19                     c.       “Yeah nicotine addiction has become a huge problem in my high
                                school because of juuls even the teachers know what they are.”813
20
                       d.       “[S]ame [expletive] at my school except more secretive because
21                              it’s a private school. It’s crazy. Kids hit in class, we hit 3-5 at
                                once, and everyone calls each other a juul fiend or just a fiend.
22                              Funny how similar it all is.”814
23

24

25

26   810
         What’s Juul in School, https://www.reddit.com/r/juul/comments/61is7i/whats_juul_in_school/ (last visited Apr..
       4, 2020).
27   811
         Id.
     812
         Id.
28   813
         Id.
     814
         Id.

           Page 204                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 212 of 297


 1                     e.       “[T]he same [expletive] is happening in my school. kids that
                                vaped were called [expletive] for the longest time, that all
 2                              changed now.”815
 3                     f.       “Made an account to say that it’s exactly the same way in my
 4                              school! LOL. I’m from California and I think I know over 40 kids
                                that have it here just in my school. We do it in the bathrooms, at
 5                              lunch etc. LMAO. ‘Do you have a pod man?’”816

 6                     g.       “It’s the same at my school and just about every other school in
                                Colorado.”817
 7
                       h.       “2 months into this school year, my high school made a
 8                              newspaper article about the ‘JUUL epidemic.’”818
 9
                       i.       “Wow do you go to high school in Kansas because this sounds
10                              EXACTLY like my school. I’ll go into a different bathroom 4
                                times a day and there will be kids in there ripping JUUL’s in
11                              every single one.”819.
12                     j.       “At my high school towards the end of lunch everyone goes to the
                                bathroom for what we call a ‘juul party.’ People bring juuls,
13
                                phixes, etc. It’s actually a great bonding experience because
14                              freshman can actually relate to some upperclassmen and talk
                                about vaping.”820
15
                       k.       “To everyone thinking that this is just in certain states, it’s not.
16                              This is a nationwide trend right now. I’ve seen it myself. If you
                                have one you’re instantly insanely popular. Everyone from the
17                              high-achievers to the kids who use to say ‘e-cigs are for
18                              [expletives]’ are using the juul. It’s a craze. I love it, I’ve made an
                                insane amount of money. It’s something that has swept through
19                              our age group and has truly taken over. And it happened almost
                                overnight.”821
20
               620.    The following graph illustrates JLI’s responsibility for the nationwide youth e-
21
     cigarette epidemic. While the rest of the e-cigarette industry stagnated from 2017 through 2018,
22
     JLI experienced meteoric growth. Through that same timeframe, youth e-cigarette rates nearly
23
     doubled from more than 11% in 2017 to more than 20% in 2018. Through October 5, 2019 (the
24

25   815
         Id.
     816
         Id.
26   817
         Id.
     818
         Id. (citing Juuls Now Rule the School as Students Frenzy Over E-cig (Oct. 5, 2016),
27     https://imgur.com/a/BKepw).
     819
         Id.
28   820
         Id.
     821
         Id. (emphasis added).

           Page 205                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 213 of 297


 1   last date for which data was available), rates of youth e-cigarette use continued to increase,

 2   tracking the growth of JUUL.

 3

 4

 5

 6

 7

 8

 9

10

11
                                                                                                         822
12

13             621.   The unique features of the JUUL e-cigarette—high nicotine delivery, low

14   harshness, and easy-to-conceal design—have caused patterns of addiction with no historical

15   precedent. It is not uncommon for fifteen-year-old students, even those who live at home with

16   their parents, to consume two or more JUUL pods a day.

17             622.   The downwards trend in youth smoking that public health departments and

18   school anti-tobacco programs worked so hard to create has completely reversed. In 2018, more

19   than one in four high school students in the United States reported using a tobacco product in

20   the past thirty days, a dramatic increase from just one year before.823 But there was no increase

21   in the use of cigarettes, cigars, or hookahs during that same time period.824 There was only

22   increased use in a single tobacco product: e-cigarettes. While use of all other tobacco products

23

24   822
        The area graph depicts e-cigarette unit sale volumes in retail outlets tracked by Nielsen by manufacturer and
      month from 2013 through October 5, 2019; the line graph depicts national high school and middle school e-
25    cigarette past-30-day usage rates as percentages from 2013 through 2019, with each data point representing a year.
      See Nielsen: Tobacco All Channel Data; National Youth Tobacco Survey (2019), https://www.fda.gov/tobacco-
26    products/youth-and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey; see also Compl. at 2
      (Figure 1), Commonwealth of Penn. v. Juul Labs, Inc., (Ct. Common Pleas, Feb. 10, 2020).
27   823
         Progress Erased: Youth Tobacco Use Increased During 2017-2018, CDC (Feb. 11, 2019),
       https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html.
28   824
         Tobacco Use By Youth Is Rising: E-Cigarettes are the Main Reason, CDC (Feb. 2019),
       https://www.cdc.gov/vitalsigns/youth-tobacco-use/index.html.

           Page 206                                                                                 COMPLAINT
                                                                                    Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 214 of 297


 1   continued to decrease as it had been for decades, e-cigarette use increased 78% in just one

 2   year.825 This drastic reversal caused the CDC to describe youth e-cigarette use as an

 3   “epidemic.”826

 4   H.        JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
               Products
 5
               1.     E-Cigarette Manufacturers Successfully Blocked the Types of Regulations
 6                    that Reduced Cigarette Sales, Creating the Perfect Opportunity for JLI.
 7             623.   One of the main reasons e-cigarettes like JUUL were so appealing from an

 8   investment and business development perspective is that, unlike combustible cigarettes, e-

 9   cigarettes were relatively unregulated. This regulatory void was not an accident; the cigarette

10   industry, and then the e-cigarette industry, spent significant resources blocking, frustrating, and

11   delaying government action. A 1996 article in the Yale Law & Policy Review detailed how

12   cigarette companies vehemently opposed the FDA mid-1990s rules on tobacco products, using

13   lawsuits, notice-and-comment, and arguments related to the FDA’s jurisdiction to delay or undo

14   any regulatory efforts.827

15             624.   In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control

16   Act (“TCA”). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA

17   to regulate tobacco products.

18             625.   Although the TCA granted the FDA immediate authority to regulate combustible

19   cigarettes, it did not give the FDA explicit authority over all types of tobacco products—

20   including those that had not yet been invented or were not yet popular. To “deem” a product for

21   regulation, the FDA must issue a “deeming rule” that specifically designates a tobacco product,

22   such as e-cigarettes, as falling within the purview of the FDA’s authority under the TCA.

23             626.   The TCA also mandated that all “new” tobacco products (i.e., any product not

24   on the market as of February 15, 2007) undergo a premarket authorization process before

25
     825
          Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on proposed new steps to protect
26       youth by preventing access to flavored tobacco products and banning menthol in cigarettes, FDA (Nov. 15,
         2018), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-
27       proposed-new-steps-protect-youth-preventing-access.
      826
          Jerome Adams, Surgeon General’s Advisory on E-cigarette Use Among Youth, CDC (Dec. 2018), https://e-
28       cigarettes.surgeongeneral.gov/documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
     827
          Melvin Davis, Developments in Policy: The FDA's Tobacco Regulations, 15 Yale L. & Policy Rev. 399 (1996).

           Page 207                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 215 of 297


 1   they could be sold in the United States.

 2             627.    Four years later, on April 25, 2014, the FDA finally issued a proposed rule

 3   deeming e-cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).

 4             628.    Once issued, the e-cigarette industry, together with its newfound allies, parent

 5   companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to

 6   dilute the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies

 7   such as Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA

 8   [] blatantly ignored evidence that our products improve people’s lives.”828

 9             629.    The New York Times reported that Altria was leading the effort to dilute,

10   diminish, or remove e-cigarette regulations. Notwithstanding Altria’s professed concern about

11   flavors attracting youth customers, Altria submitted comments in August 2014 in response to

12   the proposed rule opposing the regulation of flavors. Altria asserted that restrictions could result

13   in more illicit sales, and that adults also liked fruity and sweet e-cigarette flavors.829

14             630.    In 2015, Altria lobbied Capitol Hill with its own draft legislation to eliminate the

15   new requirement that most e-cigarettes already on sale in the United States be evaluated

16   retroactively to determine if they are “appropriate for the protection of public health.” In effect,

17   Altria lobbied to “grandfather” all existing e-cigarette brands, including JUUL, into a lax

18   regulatory regime. That proposed legislation was endorsed by R.J. Reynolds. Altria delivered its

19   proposal, entitled “F.D.A. Deeming Clarification Act of 2015,” to Representative Tom Cole of

20   Oklahoma, who introduced the bill two weeks later using Altria’s draft verbatim.830 Seventy

21   other representatives signed on to Altria’s legislation.831

22             631.    The e-cigarette industry, along with the intertwined cigarette industry, was able

23   to leverage support among Members of Congress such as Representative Cole and

24
     828
          Eric Lipton, A Lobbyist Wrote the Bill.Will the Tobacco Industry Win Its E-Cigarette Fight?, N.Y. Times (Sept.
25     2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-fda-altria.html.
      829
          Altria Client Services Inc., Comment Letter on Proposed Rule Deeming Tobacco Products to be Subject to the
26       Federal Food, Drug, and Cosmetic Act 47-48 (Aug. 8, 2014), https://www.altria.com/-
         /media/Project/Altria/Altria/about-altria/federal-regulation-of-tobacco/regulatory-filings/documents/ALCS-
27       NuMark-Comments-FDA-2014-N-0189.pdf.
     830
          Eric Lipton, A Lobbyist Wrote the Bill. Will the Tobacco Industry Win Its E-Cigarette Fight?, N.Y. Times (Sept.
28     2, 2016), https://www.nytimes.com/2016/09/03/us/politics/e-cigarettes-vaping-cigars-fda-altria.html.
      831
          Id.

           Page 208                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 216 of 297


 1   Representative Sanford Bishop of Georgia, who advocated for cigarette industry interests and

 2   opposed retroactive evaluation of e-cigarette products. Both Cole and Bishop echoed a common

 3   cigarette and e-cigarette industry refrain, that any regulations proposed by the FDA would

 4   bankrupt small businesses, even though the overwhelming majority of e-cigarettes were

 5   manufactured and distributed by large cigarette companies.

 6             632.   Representatives Cole and Bishop received some of the largest cigarette industry

 7   contributions of any member of the U.S. House of Representatives, with Representative Bishop

 8   receiving $13,000 from Altria, and Representative Cole $10,000 from Altria in the 2015-2016

 9   cycle.832

10             633.   By thwarting and delaying regulation, or by ensuring what regulation did pass

11   was laced with industry-friendly components, the e-cigarette industry, including Defendants,

12   hobbled the FDA—and by extension—Congress’s efforts to regulate e-cigarettes.

13   Simultaneously, the e-cigarette industry continued to market their products to youth, and it

14   coordinated to sow doubt and confusion about the addictiveness and health impacts of e-

15   cigarettes.

16             634.   Even after the FDA issued its final deeming rule in 2016, e-cigarette industry

17   lobbying continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb

18   took over as the FDA Commissioner, one of his first major acts was to grant e-cigarette

19   companies a four-year extension to comply with the deeming rule, even as data indicated sharp

20   increases in teen e-cigarette use.833 Gottlieb had previously served on the board of Kure, a chain

21   of e-cigarette lounges in the United States, though he fully divested before taking the helm at

22   the FDA.834

23             635.   The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley,

24   president of the American Vaping Association (“AVA”), stated that but for the extension, “over

25
     832
         Id.; Rep. Tom Cole - Oklahoma District 04, Contributors 2015-16, OpenSecrets (2017),
26     https://www.opensecrets.org/members-of-congress/contributors?cid=N00025726&cycle=2016.
     833
         Katie Thomas & Sheila Kaplan, E-Cigarettes Went Unchecked in 10 Years of Federal Inaction, N.Y. Times
27     (Oct. 14, 2019), https://www.nytimes.com/2019/10/14/health/vaping-e-cigarettes-fda.html.
     834
         Zeke Faux et al., Vaping Venture Poses Potential Conflict for Trump’s FDA Nominee, Bloomberg, (Apr. 19,
28     2017), https://www.bloomberg.com/news/articles/2017-04-19/vaping-venture-poses-potential-conflict-for-trump-
       s-fda-nominee.

           Page 209                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 217 of 297


 1   99 percent of vaper products available on the market today would be banned next year.”835

 2   Despite the minimal research publicly available on the health effect of e-cigarettes, Ray Story,

 3   who had since become commissioner of the Tobacco Vapor Electronic Cigarette Association,

 4   lauded the decision: “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a

 5   no brainer.”836

 6             2.      JLI, the Management Defendants, and Altria Defendants Successfully

 7                     Shielded the Popular Mint Flavor from Regulation.

 8             636.    JLI, the Management Defendants, and Altria Defendants had a two-fold plan for

 9   staving off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on

10   the market; and (2) stave off a total prohibition on JUUL that was being contemplated in light of

11   JLI’s role in the youth e-cigarette epidemic. These schemes involved acts of mail and wire

12   fraud, with the intent to deceive the FDA, Congress, and the public at large.

13             637.    First, JLI, the Management Defendants, and Altria publicly defended mint

14   flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated that

15   mint users are not former menthol smokers. Second, by fighting to keep mint as the last flavor

16   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

17   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to

18   convince the FDA into leaving the mint flavor on the market, sacrificing other flavors in the

19   process.

20             638.    On August 2, 2018, JLI met with the FDA to discuss a proposed youth-

21   behavioral study regarding the prevalence of use, perceptions of use, and intentions to use

22   JUUL and other tobacco products among adolescents aged 13-17 years (the “Youth Prevalence

23   Study”).837

24             639.    On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study

25   to the FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had

26
     835
         Sheila Kaplan, F.D.A. Delays Rules That Would Have Limited E-Cigarettes on Market, N.Y. Times (July 28,
27     2017), https://www.nytimes.com/2017/07/28/health/electronic-cigarette-tobacco-nicotine-fda.html.
     836
         Id.
28   837
         Letter from Joanna Engelke, JUUL Labs, Inc., to David Portnoy, Ph.D., M.P.H., FDA Center for Tobacco
       Products (Nov. 5, 2018).

           Page 210                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 218 of 297


 1   ever used a JUUL, and that only 0.8% of youth had used a JUUL in the last 30 days. And in

 2   stark contrast to the McKinsey and DB Research studies discussed above, the Youth Prevalence

 3   Study suggested that mango was four times as popular as mint.838 Specifically, the study found

 4   that 47% of youth who reported use of a JUUL device in the last 30-days professed to using

 5   mango most often, with only about 12% reporting the same for mint.

 6             640.    JLI’s study was a sham. JLI, the Management Defendants, and Altria knew their

 7   reported data was inconsistent with the McKinsey and DB Research studies conducted just a

 8   few months earlier. JLI’s report featured responses to a carefully selected survey question—

 9   which single flavor youth used most often?—that obscured the widespread use of mint JUUL

10   pods among youth.

11             641.    Ironically, just a few days after JLI submitted the misleading Youth Prevalence

12   Study to the FDA, the National Youth Tobacco Survey was released. Revealing the depths of

13   the deception of JLI’s Youth Prevalence Study, which found that only 1.5% of youth were

14   current users of e-cigarettes, the National Youth Tobacco Survey found that 20.8% of high

15   school student were current users (i.e., consumed e-cigarettes within the last 30 days).

16             642.    The Youth Prevalence Study that JLI submitted to the FDA, either via U.S. mail

17   or by electronic transmission, was false and misleading. JLI, the Management Defendants, and

18   Altria knew as much. Indeed, they counted on it.

19             643.    As the e-cigarette crisis grew, on September 25, 2018, then-FDA Commissioner

20   Scott Gottlieb sent letters to Altria, JLI and other e-cigarette manufacturers, requesting a

21   “detailed plan, including specific timeframes, to address and mitigate widespread use by

22   minors.”839

23             644.    As evidenced by Altria’s recent admission that negotiations with JLI were

24   ongoing in late 2017,840 Altria and JLI’s responses to the FDA reflect a coordinated effort to

25   mislead the FDA with the intention that regulators, in reliance on their statements, allow JLI

26

27   838
         Id. at 3.
     839
         Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott Gottlieb, M.D. to Altria
28     Group Inc. (Sept. 12, 2018).
     840
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. ( Oct. 14, 2019).

           Page 211                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 219 of 297


 1   to continue marketing mint JUUL pods.841

 2             645.    Defendants’ plan centered on efforts to deceive the FDA that (1) mint was more

 3   akin to Tobacco and Menthol than other flavors; and (2) kids did not prefer mint.

 4             646.    JLI took the first step in this coordinated effort to deceive the FDA. In response

 5   to then-Commissioner Gottlieb’s September 12, 2018 letter, JLI prepared an “Action Plan,”

 6   which it presented to the FDA at an October 16, 2018 meeting, and presented to the public on

 7   November 12, 2018. The substance of JLI’s presentation to the FDA and its public-facing

 8   Action Plan were largely identical.842 JLI purported to “share a common goal- preventing youth

 9   from initiating on nicotine.”843 As part of this plan, JLI stated that it would be “stopping

10   flavored JUUL pod sales to all 90,000+ retail stores.”

11             647.    But this statement was not true. JLI was continuing retail sales of its mint JUUL

12   pods, which JLI categorized as a non-flavored “tobacco and menthol product.”844 In JLI’s

13   Action Plan, then-CEO Burns stated that only products that “mirror what is currently available

14   for combustible cigarettes—tobacco and menthol-based products (menthol and mint pods)—

15   will be sold to retail stores.”845

16             648.    In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that

17   was shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored

18   cigarette product, akin to tobacco and menthol cigarettes, suggesting that it was a product for

19   adult smokers. The image below was included in both the public-facing Action Plan and JLI’s

20   presentation to the FDA.

21   ///

22   ///

23   ///

24

25   841
         See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the mails be used as part
       of a ‘lulling’ scheme by reassuring the victim that all is well and discouraging him from investigating and
26     uncovering the fraud.”).
     842
         JUUL did not include in its Action Plan a proposal for Bluetooth or Wi-Fi equipped devices that was included in
27     JLI’s October presentation.
     843
         JUUL Labs, Inc. FDA Presentation, 2 (Oct. 16, 2018); INREJUUL_00182989.
28   844
         Id.
     845
         JUUL Labs Action Plan, JUUL Labs, Inc. (Nov. 13, 2018), https://newsroom.juul.com/juul-labs-action-plan/.

           Page 212                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 220 of 297


 1   ///

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12             649.   JLI knew that non-smoking youth liked mint as much as any flavor.
13             650.   Numerous internal studies had informed JLI that mint’s success was “not
14   because it’s a menthol/a familiar tobacco flavor but because it is the best JUUL flavor profile on
15   multiple levels.”846 Indeed, despite JLI’s attempts to explicitly link mint to menthol, JLI knew
16   there was “No Implied Relationship Between Mint & Menthol,”847 and “menthol smokers are
17   not the only driver behind the popularity of mint flavored JUULpods.”848
18             651.   Most importantly, JLI knew that mint was the most popular JUUL pod. Though
19   other flavors might draw new customers, JLI’s most addictive “flavor” predictably became its
20   most popular.
21             652.   The characterization of mint as an adult tobacco product was also fraudulent
22   because JLI knew first hand from the McKinsey and DB Research studies that teens viewed
23   mint as favorably as mango, which implies that mango and mint were fungible goods for JLI’s
24   underage users. The McKinsey and DB Research studies also showed that youth preferred mint
25   over the more stereotypically youth-oriented flavors like fruit medley, crème brule, and
26   cucumber. As alleged in a Whistleblower Complaint, JLI’s then-CEO told his employees: “
27
     846
         INREJUUL_00265069.
28   847
         INREJUUL_00079307-INREJUUL_00079409, at 395.
       848
           Id.

           Page 213                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 221 of 297


 1   ///

 2   You need to have an IQ of 5 to know that when customers don’t find mango they buy mint.”849

 3             653.    On October 25, 2018, less than ten days after JLI presented its fraudulent,

 4   misleading Action Plan to the FDA, Altria’s CEO Howard Willard submitted a letter in

 5   response to the FDA’s call to combat the youth epidemic. Willard’s letter was a clear indication

 6   of Altria’s willingness to continue the fraudulent scheme and deception of the FDA. While

 7   Willard’s letter confirmed that Altria understood that JLI’s conduct and product was addicting

 8   many children to nicotine, this letter repeated the misleading statement that mint was a

 9   “traditional tobacco flavor” despite Altria and JLI knowing it was no such thing. Willard then

10   claimed that the youth epidemic was caused, in part, by “flavors that go beyond traditional

11   tobacco flavors”—which, according to JLI and Altria, did not include mint—and announced

12   that Altria would discontinue all MarkTen flavors except for “traditional tobacco, menthol and

13   mint flavors.” Willard asserted that these three flavors were essential for transitioning smokers.

14   But Willard, and Altria, knew this was not true.850

15             654.    That same day—October 25, 2018—Altria continued its deception on an

16   earnings call with investors. Altria fraudulently described its decision to remove its pod-based

17   products from the market as one intended to address the dramatic increase in youth e-cigarette

18   use, while it was only weeks away from publicly announcing its 35% stake in JLI:

19             We recently met with Commissioner Gottlieb to discuss steps that could be taken
               to address underage access and use. Consistent with our discussion with the FDA
20             and because we believe in the long-term promise of e-vapor products and harm
               reduction, we’re taking immediate action to address this complex situation.
21

22             First, Nu Mark will remove from the market MarkTen Elite and Apex by
               MarkTen pod-based products until these products receive a market order from
23             the FDA or the youth issue is otherwise addressed. Second, for our remaining
               MarkTen and Green Smoke cig-a-like products, Nu Mark will sell only tobacco,
24             menthol and mint varieties. Nu Mark will discontinue the sale of all other flavor
               variants of our cig-a-like products until these products receive a market order
25             from the FDA or the youth issue is otherwise addressed. Although we don't
26

27   849
         Angelica LaVito, Former JLI executive sues over retaliation, claims company knowingly sold tainted nicotine
       pods, CNBC (Oct. 30, 2019), https://www.cnbc.com/2019/10/30/former-juul-executive-sues-over-retaliation-
28     claims-company-knowingly-sold-tainted-pods.html.
     850
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).

           Page 214                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 222 of 297


 1             believe we have a current issue with youth access or use of our e-vapor products,
               we are taking this action, because we don't want to risk contributing to the issue.
 2
               After removing Nu Mark’s pod-based products and cig-a-like flavor variants,
 3             approximately 80% of Nu Mark's e-vapor volume in the third quarter of 2018
 4             will remain on the market. 851
               655.   Willard reiterated that “pod-based products and flavored products” were behind
 5
     the increase in youth use of e-cigarettes:
 6
               I mean, I think the way we thought about this was that we believe e-vapor has a
 7             lot of opportunity to convert adult cigarette smokers in the short, medium and
 8             long-term, but clearly, this significant increase in youth usage of the products
               puts that at risk and we think rapid and significant action is necessary. And I
 9             think as we looked at the data that is available in some of the remarks from the
               FDA, I think we concluded that the driver of the recent increase we think is pod-
10             based products and flavored products and so we thought that the two actions that
               we took addressed the drivers of the increased youth usage here in the short
11             run.852
12             656.   Willard emphasized that Altria’s withdrawal of its own pod-based products was
13   intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth
14   usage, withdrawing those products until the PMTA is filed is one path forward.” He later said:
15   “And frankly, the actions we took were the actions that we thought we could take that would
16   have the biggest impact on addressing the increased use of e-vapor products by youth . . . we
17   wanted to make a significant contribution to addressing the issue.”853 As noted above, however,
18   it has since been reported that Altria “pulled its e-cigarettes off the market” not out of concern
19   for the epidemic of youth nicotine addiction that JLI created, but because a non-compete clause
20   was a “part of its deal with J[LI].”854
21             657.   Thus, while Altria publicly announced that it would pull its pod-based products
22   to combat youth usage, and publicly seemed to support removal of youth-friendly flavors, its
23   defense of mint as a tobacco-analog was actually part of the scheme to protect the profits
24

25
     851
          Altria Group Inc (MO) Q3 2018 Earnings Conference Call Transcript
26    MO earnings call for the period ending September 30, 2018 (Oct. 25, 2018),
     https://www.fool.com/earnings/call-transcripts/2018/10/25/altria-group-inc-mo-q3-2018-earnings-conference-
27     ca.aspx.
      852
          Id.
28    853
          Id.
      854
          Id.

           Page 215                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 223 of 297


 1   associated with JLI’s mint JUUL pods, one of JLI’s strongest products with the highest nicotine

 2   content and highest popularity among non-smokers and youth.

 3             658.   In support of his arguments to the FDA that mint was a flavor for adult

 4   smokers, Willard cited to a study that Altria Client Services had conducted and presented at a

 5   conference that JLI attended.855 But Willard did not disclose that Altria Client Services’ “study”

 6   was merely a “quasi-experimental online survey” and not a true scientific study.856 Notably,

 7   JLI’s current CEO, K.C. Crosthwaite, was the Vice President of Strategy and Business

 8   Development of Altria Client Services when it conducted Altria’s mint “study” in Spring 2017,

 9   the same time that the Management Defendants and Altria and Altria Client Services began

10   their “confidential negotiations.”857 Willard did not disclose that this study was contradicted by

11   the “youth prevention” data provided by JLI during its acquisition due-diligence showing that

12   mint was popular among teens.

13             659.   Through these letters, Altria sought to prevent the FDA—which was actively

14   considering regulating flavors858—from banning JLI’s mint JUULpods.

15             660.   Acting in concert, JLI and Altria committed acts of mail or wire fraud when (1)

16   JLI transmitted its Action Plan to the FDA and the public; and (2) Altria transmitted Willard’s

17   letter to the FDA.

18             661.   On October 25, 2018, the same day Howard Willard sent the FDA his letter

19   fraudulently misrepresenting the Mint flavor and Altria’s view on pod-based products, Willard

20   provided Pritzker and Valani with a copy of the very same letter. 859

21             662.   It is no surprise that Altria was coordinating with Pritzker and Valani on the

22   scheme to protect flavors. It knew a potential ban on flavors would have a material impact on

23

24   855
         Jessica Parker Zdinak, Ph.D., E-vapor Product Appeal Among Tobacco Users and Non-users and the Role of
       Flavor in Tobacco Harm Reduction, 72nd Tobacco Science Research Conference (Sept. 18, 2018),
25     https://sciences.altria.com/library/-
       /media/Project/Altria/Sciences/library/conferences/2018%20TSRC%20J%20Zdniak%20Presentation.pdf.
26   856
         Id.
     857
         Letter from Howard Willard III, Altria to Senator Durbin, et. al. (Oct. 14, 2019).
27   858
         Alex Lardieri, FDA Considers Ban on E-Cigarette Flavors Amid 'Epidemic' Use By Teens, U.S. News & World
       Report (Sept. 12, 2018), https://www.usnews.com/news/health-care-news/articles/2018-09-12/fda-considers-ban-
28     on-e-cigarette-flavors-amid-epidemic-use-by-teens.
      859
          JLIFTC00653389

           Page 216                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 224 of 297


 1   the ability of JLI to continue its youth sales, and on the value of those sales. For example, in

 2   November 2018, Crosthwaite asked Brian Blaylock at Altria Client Services to model a scenario

 3   for Altria’s investment in JLI where the FDA enacts a flavor ban.860

 4             663.    At the heart of these acts of fraud was Defendants’ characterization of mint as a

 5   tobacco product that was targeted to adult smokers. This characterization was fraudulent

 6   because Defendants knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s

 7   most potent products. Altria supported this plan and helped execute it. Together, these actions

 8   by JLI and Altria ensured that mint would remain available to youths for many months,

 9   furthering their efforts to maintain and expand the number of nicotine-addicted e-cigarette users

10   in order to ensure a steady and growing customer base.

11             664.    The deceptive scheme worked—the FDA did not protest JLI and Altria’s plan.

12   And on December 20, 2018, one month after JLI announced its Action Plan to keep selling

13   mint, Altria made a $12.8 billion equity investment in JLI.

14             665.    By February of 2019, the FDA became aware that it had been deceived by JLI

15   and Altria. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and Altria

16   demanding in-person meetings, excoriating Altria for its “newly announced plans with JUUL

17   [that] contradict the commitments you made to the FDA” in a prior meeting and Willard’s

18   October 25, 2018 letter to the FDA.861 Gottlieb’s letter to JLI alleged that JLI’s conduct was

19   “inconsistent with its previous representations to the FDA.”862

20             666.    The FDA demanded Altria be prepared to explain itself regarding its “plans to

21   stop marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-

22   Commissioner Gottlieb told Altria that “deeply concerning data” shows that “youth use of

23   JUUL represents a significant proportion of overall use of e-cigarette products by children” and

24   despite any alleged steps the companies had taken to address the issue he “ha[d] no reason to

25   believe these youth patterns of use are abating in the near term, and they certainly do not appear

26   to be reversing.”

27
     860
         ALGAT0000389729.
28   861
         Letter from Scott Gottlieb, FDA to Howard Willard, Altria (Feb. 9, 2019).
     862
         Letter from Scott Gottlieb, FDA to Kevin Burns, JUUL Labs, Inc. (Feb. 9, 2019).

           Page 217                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 225 of 297


 1             667.    JLI and Altria met with Gottlieb in March 2019 in a meeting the then-

 2   Commissioner described as “difficult.”863 Gottlieb “did not come away with any evidence that

 3   public health concerns drove Altria’s decision to invest in JLI, and instead said it looked like a

 4   business decision. According to reporting by the New York Times, Gottlieb angrily criticized

 5   JLI’s lobbying of Congress and the White House, stating:

 6             We have taken your meetings, returned your calls and I had personally met with
               you more times than I met with any other regulated company, and yet you still
 7             tried to go around us to the Hill and White House and undermine our public
               health efforts. I was trying to curb the illegal use by kids of your product and you
 8
               are fighting me on it.864
 9             668. But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted

10   a statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except

11   “tobacco-, mint- and menthol-flavored products.”865 He cited the strong support of President

12   Trump (whose administration JLI had aggressively lobbied866), and also cited “recent evidence

13   indicat[ing] that mint- and menthol-flavored ENDS products are preferred more by adults than

14   minors.”867 Just a few weeks later, Gottlieb resigned from his position as commissioner of the

15   FDA.

16             669.    The scheme had succeeded in saving mint JUUL pods, as well as each

17   Defendant’s bottom line. JLI’s sale of mint JUUL pods rose from one third of its sales in

18   September 2018 to approximately two thirds in February 2019. JLI’s 2019 revenues were

19   estimated to be between $2.36 billion and $3.4 billion, and mint JUUL pods accounted for

20   approximately 75% of JLI’s total 2019 sales. And because mint remained on the market until

21

22

23
     863
         Kate Rooney & Angelica LaVito, Altria Shares Fall After FDA’s Gottlieb Describes ‘Difficult’ Meeting on Juul,
       CNBC (Mar. 19, 2019), https://www.cnbc.com/2019/03/19/altria-shares-fall-after-fdas-gottlieb-describes-
       difficult-meeting-on-juul.html.
24   864
         Julie Creswell & Sheila Kaplan, How Juul Hooked a Generation on Nicotine, N.Y. Times (Nov. 24, 2019),
       https://www.nytimes.com/2019/11/23/health/juul-vaping-crisis.html.
25   865
         News Release, Statement from FDA Commissioner Scott Gottlieb, M.D., on advancing new policies aimed at
       preventing youth access to, and appeal of, flavored tobacco products, including e-cigarettes and cigars, U.S.
26     FDA (Mar. 13, 2019), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-
       gottlieb-md-advancing-new-policies-aimed-preventing-youth-access.
27   866
         Evan Sully & Ben Brody, JLI Spent Record $1.2 Million Lobbying as Regulators Stepped Up, Wash. Post (Oct.
       22, 2019), https://www.washingtonpost.com/business/on-small-business/juul-spent-record-12-million-lobbying-
28     as-regulators-stepped-up/2019/10/22/2a0dbc52-f4de-11e9-b2d2-1f37c9d82dbb_story.html.
     867
         Id.

           Page 218                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 226 of 297


 1   JLI withdrew it in November 2019 in the face of growing scrutiny,868 thousands, if not millions,

 2   of underage JUUL users suffered the consequences.

 3             670.   As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision

 4   to keep mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the

 5   tobacco industry’s playbook.”869

 6             671.   JLI continues to sell menthol-flavored products.870

 7             3.     In Response to the Public Health Crisis Created by JUUL, the FDA

 8                    Belatedly Tried to Slow the Epidemic.

 9             672.   In 2017, the FDA announced that it would be taking steps to regulate e-cigarette

10   devices such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette

11   companies’ advertising and sales practices. But, as noted above, the FDA’s 2017 Compliance

12   Policy issued a four-year extension for compliance with the 2016 deeming rule, apparently to

13   “balance between regulation and encouraging development of innovative tobacco products that

14   may be less harmful than cigarettes.”871 In March 2018, the 2017 Compliance Policy was

15   challenged by the American Academy of Pediatrics, along with other public health

16   organizations concerned that a compliance extension for the e-cigarette industry would allow

17   more e-cigarette products into the market and continue to addict thousands of youth.872

18             673.   In March 2019, the FDA drafted guidance that modified the 2017 Compliance

19   Policy, but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the

20   American Academy of Pediatrics was successful—the U.S. District Court for the District of

21   Maryland vacated the 2017 Compliance Policy, and directed the FDA to “require that premarket

22   authorization applications for all new deemed products” (“new” referred to any product

23

24

25   868
         Ellen Huet, JLI Pulls Mint-Flavor Vaping Products, but Menthol Remains, Bloomberg (Nov. 7, 2019),
       https://www.bloomberg.com/news/articles/2019-11-07/juul-stops-selling-mint-flavored-vaping-products.
26   869
         Id.
     870
         Sheila Kaplan, Juul Halts Sales of Mint, Its Top-Selling e-Cigarette Flavor, N.Y. Times (Nov. 7, 2019),
27     https://www.nytimes.com/2019/11/07/health/vaping-juul-mint-flavors.html.
     871
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
28     Market Without Premarket Authorization, U.S. FDA (Jan. 2020), https://www.fda.gov/media/133880/download.
      872
          Id.

           Page 219                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 227 of 297


 1   launched after February 15, 2007 and thus would include JUUL) be submitted within ten

 2   months, by May 2020.873

 3             674.    In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine

 4   Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket

 5   Authorization: Guidance for Industry (2020 FDA Guidance), directed at the e-cigarette industry,

 6   which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of

 7   flavored e-cigarette products and prohibiting the targeting of youth and minors.874 The 2020

 8   FDA Guidance focused on flavored e-cigarettes that appeal to children, including fruit and mint:

 9   “[C]ompanies that do not cease manufacture, distribution and sale of unauthorized flavored

10   cartridge-based e-cigarettes . . . within 30 days risk FDA enforcement actions.”875

11             4.      The Government’s Efforts to Address the JUUL Crisis Were Too Late and

12                     the Damage Has Already Been Done

13             675.    By the time the FDA acted, youth consumption of e-cigarettes had already

14   reached an all-time high, and the e-cigarette industry’s presence on social media became an

15   unstoppable force. The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys

16   of youth cigarette use found that e-cigarette use had reached the highest levels ever recorded.876

17   By December 2019, there were over 2,500 reported cases of e-cigarette related hospitalization

18   for lung injury, including over fifty confirmed deaths.877 Despite the FDA’s efforts between

19   2017 and 2019, youth consumption of e-cigarettes doubled among middle and high school

20   students over the same period.878 In 2019, the total number of middle and high school students

21   reporting current use of e-cigarettes surpassed five million for the first time in history.879

22

23
     873
         Id.; Am. Academy of Pediatrics v. FDA , 379 F. Supp. 3d 461, 496 (D. Md. 2019).
24   874
         Id.
     875
         News Release, FDA Finalizes Enforcement Policy on Unauthorized Flavored Cartridge-Based E-Cigarettes
25     That Appeal to Children, Including Fruit and Mint, U.S. FDA (Jan. 2, 2020), https://www.fda.gov/news-
       events/press-announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-cartridge-based-e-cigarettes-
26     appeal-children.
     876
         Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and Other Deemed Products on the
27     Market Without Premarket Authorization, U.S. FDA (Jan. 2020), https://www.fda.gov/media/133880/download.
     877
         Karen A. Cullen et al., E-cigarette Use Among Youth in the United States, 2019, 322 JAMA 2095 (2019).
28   878
         Id.
     879
         Id.

           Page 220                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 228 of 297


 1             676.   JLI’s presence on social media has also persisted, even without further initiation

 2   by JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was

 3   first used on social media, it was a series of thirteen tweets on Twitter. By the time JLI

 4   announced it would shut down its Instagram account, “#juul” had been featured in over 250,000

 5   posts on Instagram. A study by Stanford University found that in the eight months after JLI

 6   ceased all promotional postings, community posting accelerated, to nearly half a million posts.

 7   Whereas before JLI exited Instagram, “#juul” appeared on average in 315 posts per day,

 8   that number tripled to 1084 posts per day after JLI shut down its Instagram account.880

 9             677.   The FDA’s anti-e-cigarette campaign on social media was aimed at youth and

10   middle and high school students. The campaign used the slogan “The Real Cost” to educate

11   youth on social media platforms about the health impacts of e-cigarette consumption—the real

12   cost of using e-cigarettes. A recent study from the University of California Berkeley found that

13   since September 2018, when the FDA’s social media campaign began, the hashtag

14   “#TheRealCost” was used about fifty times per month on Instagram. By comparison, e-cigarette

15   related hashtags were used as many as 10,000 times more often. Despite the FDA’s social

16   media intervention, the number of e-cigarette related posts, and the median number of likes (a

17   strong metric of viewer engagement) the posts received, increased three-fold and six-fold,

18   respectively.881

19             678.   In short, by the time the FDA reacted to the epidemic created by Defendants,

20   millions of youth were addicted to e-cigarettes and nicotine, and were sharing e-cigarette related

21   posts on social media on their own.

22                    V.      GOVERNMENT ENTITY FACTUAL ALLEGATIONS

23   A.        E-cigarette Use in Schools

24             679.   In addition to severe health consequences, widespread e-cigarette use, and

25   particularly JUUL use, has placed severe burdens on society and schools in particular. It is not

26
     880
         Robert K. Jackler et al., Rapid Growth of JUUL Hashtags After the Company Ceased Social Media Promotion,
27     Stanford Research Into the Impact of Tobacco Advertising (July 22, 2019),
       http://tobacco.stanford.edu/tobacco_main/publications/Hashtag JUUL Project_7-22-19F.pdf.
28   881
         Julia Vassey, #Vape: Measuring E-cigarette Influence on Instagram With Deep Learning and Text Analysis, 4
       Frontiers in Commc’n 75 (2020),https://www.frontiersin.org/articles/10.3389/fcomm.2019.00075/full.

           Page 221                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 229 of 297


 1   an overstatement to say that JUUL has changed the high school and even middle school

 2   experience of students across the nation. As one e-cigarette shop manager told KOMO News,

 3   “It’s the new high school thing. Everyone’s got the JUUL.”882

 4             680.   The JUUL youth addiction epidemic spread rapidly across high schools in the

 5   United States. JUUL surged in popularity, largely through social media networks, and created

 6   patterns of youth usage, illegal youth transactions, and addiction, that are consistent with

 7   the account from Reddit that described widespread JUUL use discussed above.

 8             681.   E-cigarette use has completely changed school bathrooms—now known as “the

 9   Juul room.”883 As one high school student explained, “it’s just a cloud.”884

10             682.   As another high school student explained, “You can pull it out, you can have it

11   anywhere. To smoke a cigarette you have to hit the bus stop. You want a Juul you hit the

12   bathroom, it’s easy.”885 He added that JLI “market[s] it as an alternative to cigarettes but really

13   it’s a bunch of kids who have never picked up a pack and they’re starting their nicotine

14   addiction there.”886 Students at another high school stated that classmates had “set off the fire

15   alarm four times last year from vaping in the bathrooms [at school],” adding that it is

16   commonplace to see students using e-cigarettes in school bathrooms or in the parking lot.887

17             683.   An April 20, 2018 article in The Wall Street Journal described the problems

18   parents and schools are facing with the meteoric rise of nicotine use by America’s youth:

19             At Northern High School in Dillsburg, Pa., Principal Steve Lehman’s locked
               safe, which once contained the occasional pack of confiscated cigarettes, is now
20             filled with around 40 devices that look like flash drives.
21
     882
22       Juuling at School, KOMO News (2019), https://komonews.com/news/healthworks/dangerous-teen-trend-
       juuling-at-school.
23
     883
         Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries doctors, parents
       and schools, Wash. Post (July 26, 2019), https://www.washingtonpost.com/local/education/helpless-to-the-draw-
       of-nicotine-doctors-parents-and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-
24     11e9-933d-7501070ee669_story.html.
     884
         Greta Jochem, Juuling in School: e-Cigarette Use Prevalent Among Local Youth, Daily Hampshire Gazette
25     (Nov. 13, 2018), https://www.gazettenet.com/Juuling-in-Schools-21439655.
     885
         Alison Grande, ‘Juuling': Vaping device that looks like USB drive popular with teens, KIRO 7 (Dec. 8, 2017),
26     https://www.kiro7.com/news/local/juuling-vaping-device-that-looks-like-usb-drive-popular-with-
       teens/660965605/.
27   886
         Id.
     887
         Manisha Jha, ‘You need to stop vaping right now’: Students and faculty react to Washington vape ban, The
28     Daily, U. of Wash. (Sept. 30, 2019), http://www.dailyuw.com/news/article_960d8692-e324-11e9-870c-
       9f9d571115d6.html.

           Page 222                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 230 of 297


 1             The device is called a Juul and it is a type of e-cigarette that delivers a powerful
               dose of nicotine, derived from tobacco, in a patented salt solution that smokers
 2             say closely mimics the feeling of inhaling cigarettes. It has become a coveted
               teen status symbol and a growing problem in high schools and middle schools,
 3
               spreading with a speed that has taken teachers, parents and school administrators
 4             by surprise.

 5             *       *        *
               After two decades of declining teen cigarette use, “JUULing” is exploding. The
 6             JUUL liquid’s 5% nicotine concentration is significantly higher than that of most
 7             other commercially available e-cigarettes. JUUL Labs Inc., maker of the device,
               says one liquid pod delivers nicotine comparable to that delivered by a pack of
 8             cigarettes, or 200 puffs—important for adult smokers trying to switch to an e-
               cigarette. It is also part of what attracts teens to the product, which some experts
 9             say is potentially as addictive as cigarettes and has schools and parents
               scrambling to get a grip on the problem.888
10
               684.   This impact was only made worse by JLI intentionally targeting schools, as
11
     described above.
12
               685.   Such rampant e-cigarette use has effectively added another category to teachers’
13
     and school administrators’ job descriptions; many now receive special training to respond to the
14
     various problems that youth e-cigarette use presents, both in and out of the classroom. A
15
     national survey of middle schools and high schools found that 44.4% of schools have had to
16
     implement policies to address JUUL use.889 Participants in the survey reported multiple barriers
17
     to enforcing these policies, including the discreet appearance of the product, difficulty
18
     pinpointing the vapor or scent, and the addictive nature of the product.
19
               686.   Across the United States, schools have had to divert resources and administrators
20
     have had to go to extreme lengths to respond to the ever-growing number of students using e-
21
     cigarettes on school grounds, including in restrooms. According to the Truth Initiative, more
22
     than 40% of all teachers and administrators reported responding to the JUUL crisis through
23
     camera surveillance near the school’s restroom; almost half (46%) reported camera surveillance
24

25

26   888
         Anne Marie Chaker, Schools and Parents Fight a Juul E-Cigarette Epidemic, Wall St. J. (Apr. 4, 2018),
       https://www.wsj.com/articles/schools-parents-fight-a-juul-e-cigarette-epidemic-1522677246.
27   889
         Barbara A. Schillo, PhD et al., JUUL in School: Teacher and Administrator Awareness and Policies of E-
       Cigarettes and JUUL in U.S. Middle and High Schools, Truth Initiative Vol. 21(1) Health Promotion Practice 20-
28     24 (Sept. 18, 2019), https://journals.sagepub.com/doi/full/10.1177/1524839919868222?url_ver=Z39.88-
       2003&rfr_id=ori:rid:crossref.org&rfr_dat=cr_pub%3dpubmed.

           Page 223                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 231 of 297


 1   elsewhere in the school; and 23% reported using assigned teachers for restroom surveillance.890

 2   Some schools have responded by removing bathroom doors or even shutting bathrooms down,

 3   and schools have banned flash drives to avoid any confusion between flash drives and JUULs.

 4   Schools have also paid thousands of dollars to install special monitors to detect e-cigarette use,

 5   which they say is a small price to pay compared to the plumbing repairs otherwise spent as a

 6   result of students flushing e-cigarette paraphernalia down toilets. Other school districts have

 7   sought state grant money to create new positions for tobacco prevention supervisors, who get

 8   phone alerts when e-cigarette smoke is detected in bathrooms.

 9             687.   Many schools have also shifted their disciplinary policies in order to effectively

10   address the youth e-cigarette epidemic. Rather than immediately suspending students for a first

11   offense, school districts have created anti-e-cigarette curricula which students are required to

12   follow in sessions held outside of normal school hours, including on Saturdays. Teachers

13   prepare lessons and study materials for these sessions with information on the marketing and

14   health dangers of e-cigarettes—extra work which requires teachers to work atypical hours early

15   in the mornings and on weekends. Some schools will increase their drug testing budget to

16   include random nicotine tests for students before they join extracurricular activities. Under this

17   drug-testing protocol, first offenders will undergo drug and alcohol educational programming;

18   second and third offenders with be forced to sit out from extra-curricular activities and attend

19   substance abuse counseling.

20             688.   A July 26, 2019 article in The Washington Post noted the measures some schools

21   were taking to combat “JUULing” by students:

22             Many schools are at a loss for how to deal with Juuls and other e-cigarettes.
               Some educators report increases in the number of students being suspended after
23             they’re caught with e-cigarettes.
24             Desperate school administrators have banned USB drives because they’re
25             indistinguishable from Juuls. Others removed bathroom doors because teens
               were regularly gathering there to vape, and some have even started searching
26             students.

27
     890
        How are schools responding to JUUL and the youth e-cigarette epidemic?, Truth Initiative (Jan. 18, 2019),
28     https://truthinitiative.org/research-resources/emerging-tobacco-products/how-are-schools-responding-juul-and-
       youth-e-cigarette.

           Page 224                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 232 of 297


 1             Jonathon Bryant, chief administrator of Lincoln Charter School in North
               Carolina, estimated that three-quarters of suspensions in the just-completed
 2             academic year were related to vaping, and some students were suspended more
               than once.891
 3

 4             689.   JUUL’s prevalence in schools is not a coincidence; JLI actively sought to enter

 5   school campuses. By June 2017, JLI began developing what they claimed to be a “youth

 6   prevention program[.]”892 By December 2017, JLI’s venture included extensive work with

 7   schools.893

 8             690.   As discussed above, the U.S. House Subcommittee on Economic and Consumer

 9   Policy (“Subcommittee”) conducted a months-long investigation of JLI, including reviewing

10   tens of thousands of internal documents, and concluded that JLI “deliberately targeted children

11   in order to become the nation’s largest seller of e-cigarettes.”894 The Subcommittee found that

12   “(1) JUUL deployed a sophisticated program to enter schools and convey its messaging directly

13   to teenage children; (2) JUUL also targeted teenagers and children, as young as eight years-old,

14   in summer camps and public out-of-school programs; and (3) JUUL recruited thousands of

15   online ‘influencers’ to market to teens.”895

16             691.   According to the Subcommittee, JLI was willing to pay schools and

17   organizations hundreds of thousands of dollars to have more direct access to kids. For example,

18   JLI paid a Baltimore charter school organization $134,000 to start a summer camp to teach kids

19   healthy lifestyles, for which JLI itself would provide the curriculum.896 Participants were

20   “recruited from grades 3 through 12.”897 JLI also offered schools $10,000 to talk to students on

21   campus and gave the Police Activities League in Richmond, California, almost $90,000 to

22

23   891
         Moriah Balingit, In the ‘Juul room’: E-cigarettes spawn a form of teen addiction that worries doctors, parents
       and schools, Wash. Post (July 26, 2019), https://www.washingtonpost.com/local/education/helpless-to-the-draw-
24     of-nicotine-doctors-parents-and-schools-grapple-with-teens-addicted-to-e-cigarettes/2019/07/25/e1e8ac9c-830a-
       11e9-933d-7501070ee669_story.html.
25   892
         See, e.g., INREJUUL_00211242-243 at 242.
     893
         INREJUUL_00173409.
26   894
         Memorandum, U.S. House Subcommittee on Econ. & Consumer Policy (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
27   895
         Id.
     896
         See INREJUUL_00194247-251; see also JLI-HOR-00003711-712 (invoice to JLI from The Freedom &
28     Democracy Schools, Inc. for $134,000 dated June 21, 2018).
     897
         INREJUUL_0019427-251 at 428.

           Page 225                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 233 of 297


 1   provide JLI’s own e-cigarette education program, “Moving On,” to teenage students suspended

 2   for using cigarettes. The Richmond Diversion Program targeted “youth, aged 12-17, who face

 3   suspension from school for using e-cigarettes and/or marijuana” and “juveniles who have

 4   committed misdemeanour (lesser category) offenses” and required students to “participate in the

 5   JUUL labs developed program, Moving Beyond,” for as long as ten weeks.898

 6             692.    Community members testified before the Subcommittee as to the content of one

 7   of JLI’s presentations in school. During JLI’s presentation to students, “[n]o parents or teachers

 8   were in the room, and JUUL’s messaging was that the product was ‘totally safe.’ The presenter

 9   even demonstrated to the kids how to use a JUUL.”899

10             693.    In 2018, a representative from JLI spoke at a high school during a presentation

11   for ninth graders, stating that JUUL “was much safer than cigarettes,” that the “FDA would

12   approve it any day,” that JUUL was “totally safe,” that JUUL was a “safer alternative than

13   smoking cigarettes, and it would be better for the kid to use,” and that the “FDA was about to

14   come out and say it [JUUL] was 99% safer than cigarettes . . . and that . . . would happen very

15   soon[.]”900 “The presenter even demonstrated to the kids how to use a JUUL.”901

16             694.    In the FDA’s September 9, 2019 Warning Letter, which discussed this

17   presentation to ninth graders, the agency noted its “concern is amplified by the epidemic rate of

18   increase in youth use of ENDS products, including JUUL’s products, and evidence that ENDS

19   products contribute to youth use of, and addiction to, nicotine, to which youth are especially

20   vulnerable.”902

21             695.    The FDA’s Center for Tobacco Products issued a separate letter to JUUL CEO

22   Kevin Burns, requesting “documents and information from JUUL Labs, Inc. (JUUL) regarding

23   JUUL’s marketing, advertising, promotional, and educational campaigns, as well as certain

24
     898
         JLI-HOR-00002180-184 at 181-182.
25   899
         Committee Staff, Memorandum re: Supplemental Memo for Hearing on “Examining JUUL’s Role in the Youth
       Nicotine Epidemic: Parts 1 & II (“Supplemental Memo for Hearing”) at 1, Subcommittee on Econ. & Consumer
26     Policy (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.
27   900
         Juul Labs, Inc. Warning Letter, FDA (Sept. 9, 2019), https://www.fda.gov/inspections-compliance-
       enforcement-and-criminal-investigations/warning-letters/juul-labs-inc-590950-09092019.
28   901
         Subcommittee on Economic and Consumer Policy Memo (July 25, 2019).
     902
         Id.

           Page 226                                                                           COMPLAINT
                                                                              Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 234 of 297


 1   product development activity.”903 The FDA also issued a news release on September 9, 2019, in

 2   which it chided JUUL for its role in the youth e-cigarette epidemic, noting “[s]ome of this youth

 3   use appears to have been a direct result of JUUL’s product design and promotional activities

 4   and outreach efforts,” in particular, its outreach efforts to students.904

 5             696.   The Center for Tobacco Products letter requested documents and explanations on

 6   multiple topics, including, but not limited to:

 7             Ms. Meredith Berkman, Co-founder, Parents Against Vaping e-cigarettes
               (PAVe), testified that, “In California, a retired school superintendent was
 8             offering schools in his state and in Massachusetts money if they would
               implement the anti-JUUL curriculum that…a man named Bruce Harder was
 9
               offering on JUUL’s behalf.”
10
                                                *      *       *
11             On July 25, 2019, in response to questions from Chairman Krishnamoorthi about
               JUUL’s program to pay schools $10,000 or more to use a JUUL “youth
12             prevention” curriculum, Ms. Ashley Gould, Chief Administrative Officer, JUUL
13             Labs, Inc., testified: “That is not currently the case. We ended that program in
               the fall of 2018,” and that, “…there were six schools that received funding from
14             JUUL to implement programming to prevent teen vaping….”

15             In addition, in response to questions from Chairman Krishnamoorthi about
               internal JUUL correspondence in 2018 about setting up a booth at a school
16             health fair, Ms. Gould testified that JUUL ended its youth prevention program.905
17             697.   JLI also sponsored a “Saturday School Program” in which students caught using
18   e-cigarettes in school were presented with JLI-sponsored curriculum and snacks, and JLI
19   “established the right to collect student information from the sessions.”906 A JLI spokesman said
20   the company is no longer funding such programs.
21

22
     903
23       Letter from Mitchell Zeller, Director, Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc. at
       1 (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
     904
         FDA warns JUUL Labs for marketing unauthorized modified risk tobacco products, including in outreach to
24     youth, FDA (Sept. 9, 2019), https://www.fda.gov/news-events/press-announcements/fda-warns-juul-labs-
       marketing-unauthorized-modified-risk-tobacco-products-including-outreach-youth (emphasis added)Letter from
25     Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc. (Sept. 9, 2019),
       https://www.fda.gov/media/130859/download.
26   905
         Letter from Mitchell Zeller, Director, Center for Tobacco Products, to Kevin Burns, CEO of JUUL Labs, Inc. at
       2 (Sept. 9, 2019), https://www.fda.gov/media/130859/download.
27   906
         Committee Staff, Memorandum re: Supplemental Memo for Hearing on “Examining JUUL’s Role in the Youth
       Nicotine Epidemic: Parts 1 & II (“Supplemental Memo for Hearing”) at 2, Subcommittee on Econ. & Consumer
28     Policy (July 25, 2019),
       https://oversight.house.gov/sites/democrats.oversight.house.gov/files/Supplemental%20Memo.pdf.

           Page 227                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 235 of 297


 1             698.   As mentioned above, the problems with JLI’s youth prevention programs were

 2   widespread. According to outside analyses, “the JUUL Curriculum is not portraying the harmful

 3   details of their product, similar to how past tobacco industry curricula left out details of the

 4   health risks of cigarette use.”907 Although it is well-known that teaching children to deconstruct

 5   ads is one of the most effective prevention techniques, JLI programs entirely omitted this skill,

 6   and JLI’s curriculum barely mentioned JUUL products as among the potentially harmful

 7   products to avoid.908 As one expert pointed out, “we know, more from anecdotal research, that

 8   [teens] may consider [JUULs] to be a vaping device, but they don’t call it that. So when you say

 9   to a young person, ‘Vapes or e-cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a

10   JUUL.’”909

11             699.   Internal emails confirm both that JLI employees knew about the similarities of

12   JLI’s “youth prevention program” to the earlier pretextual antismoking campaigns by the

13   cigarette industry and that JLI management at the highest levels was personally involved in

14   these efforts. In April 2018, Julie Henderson, the Youth Prevention Director, emailed school

15   officials about “the optics of us attending a student health fair” because of “how much our

16   efforts seem to duplicate those of big tobacco (Philip Morris attended fairs and carnivals where

17   they distributed various branded items under the guise of ‘youth prevention’).”910 She later

18   wrote that she would “confirm our participation w[ith] Ashley & Kevin”911—an apparent

19   reference to Kevin Burns, at the time the CEO of JLI, who would later personally approve JLI’s

20   involvement in school programs. In May 2018, Henderson spoke with former members of

21   Philip Morris’s “youth education” team,912 and Ashley Gould received and forwarded what was

22   described as “the paper that ended the Think Don’t Smoke campaign undertaken by Philip

23

24
     907
         Victoria Albert, Juul Prevention Program Didn't School Kids on Dangers, Expert Says: SMOKE AND
25     MIRRORS. JUUL—which made up 68 percent of the e-cigarette market as of mid-June—seems to have taken a
       page from the playbook of Big Tobacco, The Daily Beast (Oct. 19, 2018), https://www.thedailybeast.com/juul-
26     prevention-program-didnt-school-kids-on-dangers-expert-says.
     908
         Id.
27   909
         Id.
     910
         INREJUUL_00197607-608 at 608.
28   911
         Id. at 607.
     912
         INREJUUL_00196624-625.

           Page 228                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 236 of 297


 1   Morris.”913 The paper concluded that “the Philip Morris’s [‘youth prevention’] campaign had a

 2   counterproductive influence.”914

 3             700.   The Management Defendants were intimately involved in these “youth

 4   prevention” activities. For example, in April 2018, Defendants Valani and Pritzker edited a

 5   “youth prevention” press release, noting that they “don’t want to get these small items wrong”

 6   and that they “think it’s critical to get this right.”915

 7             701.   JLI was aware that these out-of-school programs were, in the words of

 8   Henderson, “eerily similar” to the tactics of the tobacco industry.916 Eventually, JLI ended this

 9   version of its youth prevention program, but the damage had been done: following the cigarette

10   industry playbook, JLI had hooked more youth on nicotine.

11             702.   As the sales of JUUL continued to mushroom, it was readily apparent, and

12   widely reported, that the rapid growth in sales was due to the surging popularity of e-cigarette

13   use among teenagers. By March 2018, multiple national news outlets including National Public

14   Radio, USA Today, and Business Insider reported youth were using JUUL with alarming

15   frequency, posting about using JUUL in school restrooms on social media, and bragging about

16   being able to use the device in the classroom due to JUUL’s discreet design.

17             703.   One of the priorities for JLI, Altria, and the Management Defendants was

18   therefore to control the messaging and narrative around youth e-cigarette use. Faced with an

19   urgent, growing public health crisis, national media attention, and the ire of the public, the FDA

20   and members of Congress, the Defendants realized that dis-information campaign was urgently

21   needed to protect its bottom line. This campaign was the “Make the Switch” campaign

22   discussed above.

23             704.   The “Make the Switch” campaign was a cover-up, and its goal was to convince

24   the public, including schools and public health departments, that JUUL had never marketed to

25   youth and was instead intended to be a smoking cessation device. This campaign was false. As

26
     913
         INREJUUL_00265202.
27   914
         Matthew C. Farrelly et al., Getting to the Truth: Evaluating National Tobacco Countermarketing Campaigns, 92
       Am. J. Public Health 901 (2002), https://www.industrydocuments.ucsf.edu/tobacco/docs/#id=nxhb0024.
28   915
         JLI00151300.
     916
         INREJUUL_00194646.

           Page 229                                                                               COMPLAINT
                                                                                  Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 237 of 297


 1   mentioned above, one of JLI’s engineers admitted, “we’re not trying to design a cessation

 2   product at all . . . anything about health is not on our mind.”917 And as described elsewhere

 3   herein, JLI and the Management Defendants directly targeted underage nonsmokers. Indeed, JLI

 4   did not mention the term “adult” or “adult smoker” on its Twitter feed until July 5, 2017. JLI,

 5   the Management Defendants, and Altria were all well aware that such users made up a

 6   significant percentage of JLI’s customer base in 2018—in fact, they counted on this customer

 7   base to grow and preserve JUUL’s market share—and that the statements they disseminated

 8   regarding “Make the Switch” from smoking being JLI’s mission from the start were

 9   fraudulent, to the detriment of schools and public health departments.

10             705.   As JUUL sales skyrocketed in 2017 and 2018 and schools quickly became

11   overwhelmed by this public health crisis, everyone from tobacco industry giants to e-cigarette

12   start-ups launched their own products to take advantage of the illicit youth e-cigarette market

13   Defendants created, using the key elements of JUUL’s design: flavor pods, nicotine salts, and a

14   tech-like appearance.

15             706.   The cigarette industry, which already marketed e-cigarettes, launched

16   “JUULalike” versions of their products in 2018, in flavors such as Mango Apricot and Green

17   Apple, and with nicotine salt formulations and higher nicotine content than their earlier e-

18   cigarettes.918

19             707.   The launch of “JUULalike” products concerned Vince Willmore, Vice President

20   of Communications for the Campaign for Tobacco-Free Kids. According to Willmore, “Juul is

21   our biggest concern right as it is being widely used by kids across the country . . . [b]ut we are

22   also concerned that the introduction of a growing number of Juul-like products could make the

23

24

25   917
         Kevin Roose, Juul’s Convenient Smoke Screen, N.Y. Times (Jan. 11, 2019),
       https://www.nytimes.com/2019/01/11/technology/juul-cigarettes-marketing.html.
26   918
         Rachel Becker, Juul’s Nicotine Salts Are Dominating the Market – And Other Companies Want In, The Verge
       (Nov. 21, 2018), https://www.theverge.com/2018/11/21/18105969/juul-vaping-nicotine-salts-electronic-
27     cigarettes-myblu-vuse-markten; blu Launches myblu E-Vapor Device, CStore Decisions (Feb. 21, 2018),
       https://cstoredecisions.com/2018/02/21/blu-launches-myblu-e-vapor-device/; Angelica LaVito, Juul’s momentum
28     slips as NJOY woos customers with dollar e-cigarettes, CNBC (Aug. 20, 2019),
       https://www.cnbc.com/2019/08/20/juuls-momentum-slips-as-njoy-woos-customers-with-dollar-e-cigarettes.html.

           Page 230                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 238 of 297


 1   problem even worse.”919 Willmore was not the only one worried. Then FDA Commissioner

 2   Gottlieb expressed concern about products copying JUUL’s features, stating that such products

 3   “closely resemble a USB flash drive, have high levels of nicotine and emissions that are hard to

 4   see. These characteristics may facilitate youth use, by making the products more attractive to

 5   children and teens.”920

 6   ///

 7             708.   Researchers from SRITA called it “a nicotine arms race,” writing that “JUUL’s

 8   success in the e-cigarette marketplace has spurred a variety of new pod-based products with

 9   exceptionally high nicotine.”921 “As of September 2018,” the researchers wrote, “there were at

10   least 39 JUUL knock off devices on the market”—none of which were sold prior to the

11   introduction of JUUL.922

12             709.   The rapid proliferation of e-cigarette products in JUUL’s wake and the speed

13   with which the e-cigarette market evolves make it difficult to enact effective legislative and

14   regulatory measures.

15             710.   The Secretary of HHS recognized, “The United States has never seen an

16   epidemic of substance use arise as quickly as our current epidemic of youth use of

17   e-cigarettes.”923 FDA Commissioner Stephen Hahn, M.D. added, “As we work to combat the

18   troubling epidemic of youth e-cigarette use, the enforcement policy we’re issuing today

19   confirms our commitment to dramatically limit children’s access to certain flavored e-cigarette

20

21   919
         Ben Tobin, FDA targets e-cigarettes like Juul as teachers fear ‘epidemic’ use by students, USA Today (Aug.
22     16, 2018), https://www.usatoday.com/story/money/2018/08/16/juul-labs-back-school-teachers-e-
       cigarettes/917531002/.
     920
23       Scott Gottlieb, Statement from FDA Commissioner Scott Gottlieb, M.D., on new enforcement actions and a
       Youth Tobacco Prevention Plan to stop youth use of, and access to, JUUL and other e-cigarettes, FDA (Apr. 23,
       2018), https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-scott-gottlieb-md-
24     new-enforcement-actions-and-youth-tobacco-
       prevention?utm_campaign=04242018_Statement_Youth%20Tobacco%20Prevention&utm_medium=email&utm
25     _source=Eloqua.
     921
         Robert K. Jackler & Divya Ramamurthi, Nicotine arms race: JUUL and the high-nicotine product market. 28
26     Tobacco Control 623-28 (2019), https://tobaccocontrol.bmj.com/content/28/6/623.
     922
         Id.
27   923
         U.S. Food & Drug Administration, FDA finalizes enforcement policy on unauthorized flavored cartridge-based
       e-cigarettes that appeal to children, including fruit and mint (“FDA News Release”), FDA (Jan. 2, 2020),
28     https://www.fda.gov/news-events/press-announcements/fda-finalizes-enforcement-policy-unauthorized-flavored-
       cartridge-based-e-cigarettes-appeal-children.

           Page 231                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 239 of 297


 1   products we know are so appealing to them—so-called cartridge-based products that are both

 2   easy to use and easily concealable.”924

 3             711.   Enterprising companies recognized loopholes in a policy aimed only at cartridge-

 4   based products and the opportunity to fill the demand for fruit-flavored nicotine created by JLI.

 5   Disposable e-cigarettes have become increasingly popular with youth due to the youth e-

 6   cigarette market Defendant JLI created. The use of disposable e-cigarettes is now “rampant” in

 7   schools, further intensifying this public health crisis.925

 8             712.   For every company inspired by JLI to sell candy-flavored e-cigarette products

 9   that exits the market, more materialize to take its place, driven by the knowledge that there is a

10   large market of nicotine-addicted youth eager for their products, a market created by JLI.

11             713.   The rise in disposable products demonstrates why additional measures are

12   necessary to halt the spread of youth e-cigarette use.926

13   B.        Impact of the Youth E-Cigarette Crisis on Plaintiff Ogden

14             714.   Plaintiff Ogden is an award-winning school district that serves approximately

15   11,500 students in Pre-K through Twelfth. The district is comprised of one youth in-care center

16   (Pre-K), thirteen elementary schools (K-6), three junior high schools (7-9), two comprehensive

17   high schools (10-12), and one alternative high school.          Ogden is part of Weber County, located

18   on the eastern edge of the Great Salt Lake, approximately 40 miles north of Salt Lake City, with

19   a population of approximately 260,000 residents.

20             715.   Plaintiff has been hit hard by the youth e-cigarette epidemic. Students in

21   Plaintiff’s schools have openly charged e-cigarette devices in classrooms, causing disruption

22   and diverting staff resources away from classroom instruction. Other students, addicted to

23   nicotine, have demonstrated anxious, distracted and acting out behaviors, causing disruption and

24   diverting staff resources away from classroom instruction and requiring additional time and

25

26   924
         Id.
     925
         Sheila Kaplan, Teens Find a Big Loophole in the New Flavored Vaping Ban, N.Y. Times (Jan. 31, 2020),
27     https://www.nytimes.com/2020/01/31/health/vaping-flavors-disposable.html.
     926
         Press Release: Raising the Tobacco Age to 21 Won’t Stop the Youth E-Cigarette Epidemic and Is Not a
28     Substitute for Eliminating the Flavored Products that Lure Kids, Tobacco Free Kids (Dec. 16, 2019),
       https://www.tobaccofreekids.org/press-releases/2019_12_16_tobacco21_flavor.

           Page 232                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 240 of 297


 1   attention for addicted students. These increasing numbers are consistent with the rise in youth

 2   e-cigarette use throughout the nation

 3           716.    Defendants’ conduct has created a public health crisis in Plaintiff’s schools and

 4   Plaintiff spent significant and unexpected levels of time and resources on addressing the

 5   pervasiveness of youth e-cigarette use.

 6           717.    Smoking combustible cigarettes in public places has become increasingly

 7   socially unacceptable as a result of years of sustained anti-smoking efforts by public health

 8   advocates, but due to Defendants’ actions and efforts to market e-cigarettes as a “safe” and

 9   “healthier” alternative to smoking and as a way to defy existing smoke-free regulations, e-

10   cigarette use has become normalized and regarded as “cool” particularly among youth peer

11   groups. This contributes to the false impression among Plaintiff’s youth that e-cigarette use is

12   safe.

13           718.    Plaintiff has had to devote and divert staff resources to conduct staff training on

14   e-cigarette use. Plaintiff’s teachers and administrators have had to become educated about

15   Defendants’ products and their dangers. One component of the necessary education has been

16   simply recognizing the devices for what they are: due to the USB-mimicking design of JUUL

17   and its copycats, many teachers do not recognize the e-cigarette devices when they see them.

18           719.    Plaintiff also has dedicated time at school assemblies to address the issue of e-

19   cigarette use, time that could have otherwise been devoted to other important issues facing

20   Plaintiff’s students.

21           720.    In addition to working with students, Plaintiff’s counselors and administrators

22   also train the district’s teachers and work to educate parents in Plaintiff’s community. Plaintiff

23   has created resources and materials and shared resources and education materials with its

24   community, who rely on Plaintiff for information about youth e-cigarette use. Plaintiff has had

25   to devote and divert staff resources to deploying student, family and parent-teacher education

26   regarding the dangers of e-cigarette products.

27
28


       Page 233                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 241 of 297


 1          721.    Plaintiff has had to devote and divert staff resources to intervening in student e-

 2   cigarette activities and coordinating necessary follow-up, devoting class time to discuss youth e-

 3   cigarette use with students.

 4          722.    Plaintiff also has had to add additional School Resource Officer (“SRO”)

 5   personnel to focus on deterring and preventing student e-cigarette use.
 6          723.    The work that Plaintiff does to educate students and parents is particularly

 7   important, and necessary, as a result of the widespread misinformation about e-cigarette

 8   products. Many students in Plaintiff’s schools have been deceived by Defendants’ marketing

 9   and misinformation and are unaware of the true nature, health risks, and addictiveness of e-

10   cigarette products. As a result of Defendants’ advertising campaigns, some students in

11   Plaintiff’s schools believe that Defendants’ products contain only flavoring, not nicotine.

12   Additionally, both teens and their parents have been deceived into thinking e-cigarette use is

13   harmless, and as a result of the low perception of harm, youth use e-cigarettes more frequently.

14          724.    Discipline and suspensions related to incidents of e-cigarette use in

15   Plaintiff’s schools have increased at alarming rates and staff are required to spend increased

16   time addressing discipline problems related to student e-cigarette use. While the initial response

17   was to suspend students for e-cigarette offenses, Plaintiff was concerned that this time away

18   from school only enabled further e-cigarette use. Because of the alarming rise of discipline and

19   suspensions associated with student e-cigarette use, Plaintiff has devoted and diverted staff

20   resources to develop a diversion program so as to allow students who are caught using e-

21   cigarettes to remain in school and in class where possible. Consequently, Plaintiff’s school

22   administrators and teachers are having to address these issues during school hours, which

23   interferes with curriculum and regular teaching time.

24          725.    Relatedly, because e-cigarette use in bathrooms is pervasive at Plaintiff’s

25   schools, Plaintiff has had to close some bathrooms and Plaintiff’s staff has had to devote staff

26   time and resources to monitoring the bathrooms, including regularly walking through them both

27   during class and between classes. Because many students who do not engage in e-cigarette
28   activities do not wish to use the school restrooms, even to wash their hands, Plaintiff has had to


       Page 234                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 242 of 297


 1   go so far as to rent multiple portable hand-washing stations that have been placed outside of

 2   restrooms in an effort to maintain student hygiene and prevent the spread of disease. Plaintiff

 3   has also installed numerous additional cameras on property in Plaintiff’s district and has created

 4   and installed anti-vaping signs around its property.

 5             726.   Not only have Defendants’ e-cigarette products addicted a new generation to

 6   nicotine, Defendants are also creating a growing hazardous waste problem in Plaintiff’s schools.

 7   Defendants’ e-cigarette products contain chemicals that can be toxic or fatal if ingested in their

 8   concentrated forms,927 as well as lithium-ion batteries,928 which cannot be safely disposed of in

 9   the normal stream of trash. The e-cigarette epidemic has led to significant levels of hazardous

10   waste from these e-cigarette products throughout Plaintiff’s schools, either from youth

11   improperly disposing of them by littering or throwing them in the trash or toilets, or because

12   teachers and school staff must confiscate and store them. JLI contributed to the improper

13   disposal of JUULpods by telling customers to throw JUULpods away in the “regular trash” until

14   at least April 27, 2019.929 Due to the widespread nature of this problem, Plaintiff has struggled

15   to determine how best to respond.

16             727.   Plaintiff has been taking important steps to combat the youth e-cigarette crisis,

17   but it cannot fully address the existing widespread use of e-cigarette products and resulting

18   nicotine addiction among youth. Because of the smoothness of nicotine salts contained in

19

20   927
         See, e.g., How do I dispose of a JUULpod?, JUUL Labs, Inc., https://support.juul.com/hc/en-
       us/articles/360023529793-How-do-I-dispose-of-a-JUULpod- (last visited Mar. 3, 2020) (“JUULpods should be
21     recycled along with other e-waste.”); American Acad. of Pediatrics, Liquid Nicotine Used in E-Cigarettes Can
       Kill Children, healthychildren.org, https://www.healthychildren.org/english/safety-prevention/at-
22     home/pages/liquid-nicotine-used-in-e-cigarettes-can-kill-children.aspx (last visited Mar. 3, 2020).
     928
         See, e.g., JUUL Labs, Inc. (2020), https://support.juul.com/hc/en-us/articles/360023319614-What-kind-of-
23     battery-is-in-the-device- (last visited Feb. 3, 2020) (“JUUL uses a lithium-ion polymer battery. All portable
       electronics containing lithium-ion batteries present rare, but potentially serious safety hazards.”); JUUL Labs,
24     Inc. (2020), https://support.juul.com/hc/en-us/articles/ 360023366194-How-do-I-dispose-of-a-JUUL-device- (last
       visited Mar. 13, 2020) (“Unlike other e-cigarettes, JUUL isn’t disposable and should be treated as a consumer
25     electronic device. Follow your city's local recommendations for disposing of a lithium-polymer rechargeable
       battery.”).
26   929
         JUUL Labs, Inc. (@JUULvapor), Twitter (Jul. 16, 2018),
       https://twitter.com/juulvapor/status/1018976775676792834?lang=en (“JUULpods can be thrown away in a
27     regular trash receptacle”); see also JUULpod Basics, JUUL Labs, Inc (Apr. 27, 2019),
       https://web.archive.org/web/20190427023811/https://support.juul.com/home/learn/faqs/juulpod-basics (“How do
28     I dispose of a JUULpod?” “JUULpods are closed systems and are not intended to be refilled. They can be thrown
       away in a regular trash can.”).

           Page 235                                                                                COMPLAINT
                                                                                   Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 243 of 297


 1   Defendants’ e-cigarette products as well as Defendants’ discreet device designs, many youth use

 2   their e-cigarette devices with high frequency throughout the day—with some kids taking a puff

 3   as often as every few minutes. Unlike a combustible cigarette with its telltale emissions of

 4   smoke and distinct smell, the JUUL device and “JUULalikes” allow kids to use e-cigarettes

 5   undetected behind closed doors and even behind their teachers’ backs in the classroom. Such

 6   frequent use makes it much more likely that nicotine addiction will develop, particularly when

 7   coupled with the high nicotine content in JUULpods and copycat products. Youth e-cigarette

 8   use has therefore resulted in a higher incidence of addiction than that caused by youth smoking

 9   of combustible cigarettes.

10              728.    As the researchers conducting the national Monitoring the Future survey wrote

11   in a letter to the New England Journal of Medicine in October 2019, current efforts are

12   insufficient to address youth nicotine addiction from e-cigarette use:

13              Current efforts by the vaping industry, government agencies, and schools have
                thus far proved insufficient to stop the rapid spread of nicotine vaping among
14              adolescents. Of particular concern are the accompanying increases in the
                proportions of youth who are physically addicted to nicotine, an addiction that is
15
                very difficult to overcome once established. The substantial levels of daily
16              vaping suggest the development of nicotine addiction. New efforts are needed to
                protect youth from using nicotine during adolescence, when the developing brain
17              is particularly susceptible to permanent changes from nicotine use and when
                almost all nicotine addiction is established.930
18
                729.    The lack of available nicotine-addiction treatment options for youth presents a
19
     challenge to communities across the country. The lack of treatment options for students within
20
     Plaintiff’s school district who are addicted to nicotine is a significant concern for Plaintiff, but
21
     such treatment options will be difficult to develop. The available FDA-approved tobacco
22
     cessation products are not intended for, and are not approved for, pediatric use. With additional
23
     resources, Plaintiff would support the development of additional, youth-appropriate cessation
24
     options that can meet the needs of its students. Plaintiff would also support the development of
25
     e-cigarette-specific cessation resources to address the ways in which e-cigarette cessation may
26

27
28
     930
           Miech, supra note 4.

           Page 236                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 244 of 297


 1   differ from traditional smoking cessation. Development of such resources is a crucial step to

 2   combat the youth e-cigarette epidemic.

 3            730.   With additional resources, Plaintiff would develop and implement a district-wide

 4   education and outreach campaign about e-cigarette use and its dangers in order to combat

 5   Defendants’ marketing and the social pressures the youth e-cigarette epidemic has created.

 6   Carrying out such a campaign effectively and countering Defendants’ extensive marketing will

 7   require significant funding as well as staff time. This education and outreach campaign must

 8   include developing prevention and education materials appropriate for middle school and even

 9   elementary school students, as the e-cigarette crisis continues to spread to even younger

10   children. And critically, Plaintiff wants to establish more comprehensive parent education

11   programs to broaden capacity for families to support their children who are struggling with e-

12   cigarette use and addiction.

13            731.   In addition, Plaintiff would conduct more traditional outreach efforts such as

14   media development and targeted marketing campaigns to support Plaintiff’s prevention and

15   education work. This would require significant expenditure of resources to ensure the message

16   was spread widely enough to reach students and combat Defendants’ extensive marketing and

17   misinformation. In order to make the message resonate with youth, Plaintiff will have to work

18   with youth to cultivate the most effective message.

19            732.   Funding is also needed to establish a peer mentorship and prevention program.

20   Peer-to-peer messaging is crucial because it is necessary to change the social norms around e-

21   cigarette use, just as previous efforts ultimately changed social norms around combustible

22   cigarette smoking. Defendants have been adept at using peer-to-peer messaging to promote their

23   addictive e-cigarette products to kids through the use of social media campaigns and paid

24   influencers. Because young people are often most willing to listen to other young people,

25   countering Defendants’ conduct will require training and supporting youth to educate their

26   peers.

27            733.   With sufficient funding, Plaintiff would also purchase e-cigarette detectors to
28   install in its bathrooms and cameras for the hallways, in order to both reduce the amount of staff


       Page 237                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
             Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 245 of 297


 1   time devoted to patrolling the bathroom and ensure that students using e-cigarettes at school are

 2   identified and connected with resources to help them quit. Where necessary, Plaintiff also

 3   would physically modify the design of certain areas of its property, such as restrooms, with

 4   alternative floorplans that have been demonstrated to reduce the ability of students to use

 5   contraband such as e-cigarette devices.

 6            734.   Fully addressing the harms to Plaintiff caused by Defendants’ conduct will

 7   require a comprehensive approach. Without the resources to fund measures such as those

 8   described herein, Plaintiff will continue to be harmed by the ongoing consequences of

 9   Defendants’ conduct.

10   C.       No Federal Agency Action, Including by the FDA, Can Provide the Relief Plaintiff

11            Seeks Here.

12            735.   The injuries Plaintiff has suffered and will continue to suffer cannot be addressed

13   by agency or regulatory action. There are no rules the FDA could make or actions the agency

14   could take that would provide Plaintiff the relief it seeks in this litigation.

15            736.   Even if e-cigarettes were entirely banned today or only used by adults,

16   millions of youth, including Plaintiff’s students, would remain addicted to nicotine.

17            737.   Regulatory action would do nothing to compensate Plaintiff for the money and

18   resources it has already expended addressing the impacts of the youth e-cigarette epidemic and

19   the resources it will need in the future. Only this litigation has the ability to provide Plaintiff

20   with the relief it seeks.

21            738.   Furthermore, the costs Plaintiff has incurred in responding to the public health

22   crisis caused by youth e-cigarette and taking the actions described above are recoverable

23   pursuant to the causes of actions raised by Plaintiff. Defendants’ misconduct alleged herein is

24   not a series of isolated incidents, but instead the result of a sophisticated and complex marketing

25   scheme and related cover-up scheme that has caused a continuing, substantial, and long-term

26   burden on the services provided by Plaintiff. In addition, the public nuisance created by

27   Defendants and Plaintiff’s requested relief in seeking abatement further compels Defendants to
28


          Page 238                                                                          COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 246 of 297


 1   reimburse and compensate Plaintiff for the substantial resources it has expended and will need

 2   to continue to expend to address the youth e-cigarette epidemic.

 3                                     VI.     CAUSES OF ACTION

 4                                     VIOLATIONS OF PUBLIC NUISANCE LAW

 5          739.    Plaintiff incorporates each preceding paragraph as though set forth fully herein.

 6          740.    Defendant JUUL created and maintained a public nuisance which proximately

 7   caused injury to Plaintiff.

 8          741.    Plaintiff and its students have a right to be free from conduct that endangers their

 9   health and safety. Yet Defendants have engaged in conduct and omissions which unreasonably

10   and injuriously interfered with the public health and safety in Plaintiff’s community and created

11   substantial and unreasonable annoyance, inconvenience, and injury to the public by their

12   production, promotion, distribution, and marketing of e-cigarette products, including, but not

13   limited to JUUL, for use by youth in Plaintiff’s schools. Defendants’ actions and omissions

14   have substantially, unreasonably, and injuriously interfered with Plaintiff’s functions and

15   operations and affected the public health, safety, and welfare of Plaintiff’s community.

16          742.    Each Defendant has created or assisted in the creation of a condition that

17   is injurious to the health and safety of Plaintiff and its students and interferes with the

18   comfortable enjoyment of life and property of Plaintiff’s community.

19          743.    Defendants’ conduct has directly caused a severe disruption of the public health,

20   order, and safety. Defendants’ conduct is ongoing and continues to produce permanent and

21   long-lasting damage.

22          744.    This harm to Plaintiff and the public is substantial, unreasonable, widespread,

23   and ongoing

24          745.    Defendant’s design, manufacture, production, marketing, distribution, and sale of

25   highly-addictive and harmful e-cigarettes and nicotine juice pods, when such actions were taken

26   with the intent to market and, in fact, were marketed to youth through repeated misstatements

27   and omissions of material fact, unreasonably interfered with a public right in that the results of
28   Defendant’s actions created and maintained a condition dangerous to the public’s health, was


       Page 239                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 247 of 297


 1   offensive to community moral standards, or unlawfully obstructed the public in free use of

 2   public property. Defendant intentionally created and maintained a public nuisance by, among

 3   other acts:

 4                 a.      designing a product that was uniquely youth-oriented in design,

 5                         resembling a common USB flash drive;

 6                 b.      designing a product that was meant to facilitate underage use, both

 7                         generally and by enabling easy concealment of Defendant’s e-cigarette in

 8                         school;

 9                  c.     designing a product with a nicotine delivery system that results in a

10                         quicker and more potent dose of nicotine to its users;

11                  d.     designing a product with as little irritation to a user’s throat, like that

12                         experienced from smoking a combustible cigarette, as possible to

13                         facilitate initiation of nicotine use by youth and non-smokers;

14                  e.     designing a flavored nicotine juice for its e-cigarette that was intended to

15                         mask the harmful effects of nicotine and facilitate initiation of nicotine

16                         use by youth and non-smokers;

17                  f.     marketing highly-addictive nicotine products to youth, who are,

18                         because of their age and lack of experience, particularly susceptible to

19                         Defendant’s targeted marketing preying on their need for social

20                         acceptance;

21                  g.     marketing a nicotine product to a population—youth—that, because of

22                         their developmental stage, is more susceptible to nicotine addiction;

23                  h.     marketing nicotine products to a population—youth—that faces an

24                         increased risk of adverse mental and physical health impacts from

25                         nicotine use; and

26                  i.     misrepresenting, in marketing and elsewhere, the actual amount of

27                         nicotine that its product contains and delivers, as well as misrepresenting
28


       Page 240                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 248 of 297


 1                            the amount of benzoic acid and other chemicals Defendant’s nicotine

 2                            juice contains.

 3           746.    Defendants’ conduct substantially and unreasonably interfered with public

 4   health, safety and the right to a public education in a safe and healthy environment. In that

 5   regard, and in other ways discussed herein, the public nuisance created or maintained by

 6   Defendants was connected to Plaintiff’s property, including but not limited to school buildings.

 7           747.    The health and safety of the youth of Plaintiff’s schools, including those who

 8   use, have used, or will use e-cigarette products, as well as those affected by others’ use of e-

 9   cigarette products, are matters of substantial public interest and of legitimate concern to

10   Plaintiff, as well as to Plaintiff’s community.

11           748.    Defendants’ conduct has affected and continues to affect a substantial number of

12   people within Plaintiff’s school district and is likely to continue causing significant harm.

13           749.    But for Defendants’ actions, e-cigarette products, including, but not limited to

14   JUUL, used by youth would not be as widespread as they are today, and the youth e-cigarette

15   public health crisis that currently exists as a result of Defendants’ conduct would have been

16   averted.

17           750.    Defendants knew or should have known that their conduct would create a

18   public nuisance. Defendants knew or reasonably should have known that their statements

19   regarding the risks and benefits of e-cigarette use were false and misleading, that their

20   marketing methods were designed to appeal to minors, and that their false and misleading

21   statements, marketing to minors, and active efforts to increase the accessibility of e-cigarette

22   products and grow JUUL’s market share, or the market share of Defendants’ products, were

23   causing harm to youth and to municipalities, schools, and counties, including youth in

24   Plaintiff’s school district and to Plaintiff itself.

25           751.    Thus, the public nuisance caused by Defendants was reasonably foreseeable,

26   including the financial and economic losses incurred by Plaintiff.

27           752.    Alternatively, Defendants’ conduct was a substantial factor in bringing about the
28   public nuisance even if a similar result would have occurred without it. By directly marketing to


        Page 241                                                                          COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 249 of 297


 1   youth and continuing these marketing practices after it was evident that children were using

 2   JUUL products in large numbers and were specifically using these products in schools, JLI and

 3   the Management Defendants directly facilitated the spread of the youth e-cigarette crisis and the

 4   public nuisance affecting Plaintiff.

 5          753.    Altria, by investing billions of dollars in JLI and actively working to promote the

 6   sale and spread of JUUL products with the knowledge of JLI’s practice of marketing JUUL

 7   products to youth and its failure to control youth access to JUUL products, directly facilitated

 8   the spread of the youth e-cigarette crisis and the public nuisance affecting Plaintiff.

 9          754.    Plaintiff has taken steps to address the harm caused by Defendants’ conduct,

10   including, but not limited to, those listed in Section V.B above.

11          755.    Fully abating the epidemic of youth e-cigarette use resulting from Defendants’

12   conduct will require much more than these steps.

13          756.    As detailed herein, Plaintiff has suffered special injury, different in kind from

14   those suffered by the general public, including, but not limited to, those arising from: discipline

15   and suspensions related to incidents of e-cigarette use in Plaintiff’s schools have increased at

16   alarming rates; because of the alarming rise of discipline and suspensions associated with

17   student e-cigarette use, Plaintiff has devoted and diverted staff resources to develop a diversion

18   program so as to allow students who are caught using e-cigarettes to remain in school and in

19   class where possible; Plaintiff has had to close certain school restrooms to deter use of e-

20   cigarette devices; because many students who do not engage in e-cigarette activities do not wish

21   to use the school restrooms even to wash their hands, Plaintiff has rented multiple portable

22   hand-washing stations that have been placed outside of restrooms in an effort to maintain

23   student hygiene and prevent the spread of disease; students in Plaintiff’s schools have openly

24   charged e-cigarette devices in classrooms, causing disruption and diverting staff resources away

25   from classroom instruction; students in Plaintiff’s schools, addicted to nicotine, have

26   demonstrated anxious, distracted and acting out behaviors, causing disruption and diverting

27   staff resources away from classroom instruction and requiring additional time and attention for
28   addicted students; Plaintiff has had to devote and divert staff resources to intervening in student


       Page 242                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 250 of 297


 1   e-cigarette activities and coordinating necessary follow-up; Plaintiff has had to devote and

 2   divert staff resources to conduct staff training on e-cigarette use; Plaintiff has had to devote and

 3   divert staff resources to deploying student, family and parent-teacher education regarding the

 4   dangers of e-cigarette products; Plaintiff has had to add an additional high-school vice principal

 5   to address issues related to student e-cigarette use; Plaintiff has had to add additional school

 6   resource officer (“SRO”) personnel to focus on deterring and preventing student e-cigarette use;

 7   Plaintiff has had to devote additional middle school guidance counseling resources to address

 8   issues related to student e-cigarette use; Plaintiff has had to acquire and install numerous

 9   additional security cameras on its premises to deter e-cigarette activity; Plaintiff has had to

10   install additional signage on district premises to deter e-cigarette activity; expending, diverting

11   and increasing resources to make physical changes to schools and/or address property damage

12   in schools.

13          757.    Plaintiff therefore requests all the relief to which it is entitled in its own right and

14   relating to the special damage or injury it has suffered, and not in any representative or parens

15   patriae capacity on behalf of students, including damages in an amount to be determined at trial

16   and an order providing for the abatement of the public nuisance that Defendants have created or

17   assisted in the creation of, and enjoining Defendants from future conduct contributing to

18   the public nuisance described above.

19          758.    Defendants engaged in conduct, as described above, that constituted malice,

20   oppression, or fraud, with intent to cause injury and/or with willful and knowing disregard of

21   the rights or safety of another, being fully aware of the probable dangerous consequences of the

22   conduct and deliberately failing to avoid those consequences.

23          759.    Defendants’ conduct constituting malice, oppression or fraud was committed by

24   one or more officers, directors, or managing agents of Defendants, who acted on behalf of

25   Defendants; and/or

26          760.    Defendants’ conduct constituting malice, oppression or fraud was authorized by

27   one or more officers, directors, or managing agents of Defendants; and/or
28


       Page 243                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 251 of 297


 1          761.    One or more officers, directors, or managing agents of Defendants knew of the

 2   conduct constituting malice, oppression, or fraud and adopted or approved that conduct after it

 3   occurred.

 4          762.    Defendants regularly risks the lives and health of consumers and users of its

 5   products with full knowledge of the dangers of its products. Defendants made conscious

 6   decisions not to redesign, re-label, warn, or inform the unsuspecting public, including

 7   Plaintiff’s students or Plaintiff. Defendants’ willful, knowing and reckless conduct,

 8   constituting malice, oppression or fraud therefore warrants an award of aggravated or punitive

 9   damages.

10                             VIOLATIONS OF THE RACKETEER INFLUENCED AND

11                          CORRUPT ORGANIZATIONS ACT (“RICO”)

12          1.      Violation of 18 U.S.C. § 1962(c)

13          763.    Plaintiff incorporates the allegations set forth above as if fully set forth herein.

14          764.    This claim is brought by Plaintiff against Defendants Monsees, Bowen, Pritzker,

15   Huh, Valani, and Altria (the “RICO Defendants”) for actual damages, treble damages, and

16   equitable relief under 18 U.S.C. § 1964, for violations of 18 U.S.C. § 1961, et seq.

17          765.    Section 1962(c) makes it “unlawful for any person employed by or associated

18   with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

19   to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs

20   through a pattern of racketeering activity . . . .” 18 U.S.C. § 1962(c).

21          766.    At all relevant times, each RICO Defendant is and has been a “person” within

22   the meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal

23   or beneficial interest in property.”

24          767.    Each RICO Defendant conducted the affairs of an enterprise through a pattern of

25   racketeering activity, in violation of 18 U.S.C. § 1962(c), as described herein.

26          768.    Plaintiff is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has

27   standing to sue under 18 U.S.C. § 1964(c) as it was and is injured in its business and/or property
28   “by reason of” the RICO Act violations described herein.


       Page 244                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 252 of 297


 1          769.    Plaintiff demands the applicable relief set forth in the Prayer for Relief below.

 2                  a.      JLI is an Enterprise Engaged in, or its Activities Affect, Interstate or

 3                          Foreign Commerce

 4          770.    Section 1961(4) defines an enterprise as “any individual, partnership,

 5   corporation, association, or other legal entity, and any union or group of individuals associated

 6   in fact although not a legal entity.” 18 U.S.C. § 1961(4).

 7          771.    JUUL Labs, Inc. (“JLI”) is a corporation and therefore meets the definition of

 8   “enterprise” under the RICO Act. Specifically, JLI is registered as a corporate entity in the State

 9   of Delaware.

10          772.    Each of Defendants Pritzker, Huh, Valani, Bowen, and Monsees controlled the

11   JLI Enterprise—that is, they used JLI as the vehicle through which an unlawful pattern of

12   racketeering activity was committed—through their roles as officers and directors of JLI. As set

13   forth below, their roles allowed them to control the resources and instrumentalities of JLI and

14   use that control to perpetrate a number of fraudulent schemes involving the use of mail and

15   wires, including sales to youth and fraudulently misrepresenting or omitting the truth about

16   JUUL products to adult users and the public at large. For its part, Altria and Altria Client

17   Services began conspiring with Defendants Pritzker and Valani to direct the affairs of JLI as

18   early as Spring 2017, messaging that if JLI continued its massive growth—which they knew

19   was achieved through youth marketing and fraudulent misrepresentations and omissions—they

20   would receive a massive personal pay-off. The Altria Defendants started personally transmitting

21   statements over the mail and wires in furtherance of the fraudulent schemes even before Altria’s

22   December 2018 investment in JLI. After that point, Altria gained even further influence over the

23   JLI Board of Directors and installed its own personnel in key roles at JLI, cementing its

24   direction of the Enterprise.

25          773.    JLI is an enterprise that is engaged in and affects interstate commerce because

26   the company has sold and continues to sell products across the United States, as alleged herein.

27
28


       Page 245                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 253 of 297


 1                    b.      “Conduct or Participate, Directly or Indirectly, in the Conduct of

 2                            Such Enterprise’s Affairs”

 3             774.   “[T]o conduct or participate, directly or indirectly, in the conduct” of an

 4   enterprise, “one must participate in the operation or management of the enterprise itself.” Reves

 5   v. Ernst & Young, 507 U.S. 170, 185 (1993).

 6             775.   As described herein, each RICO Defendant participated in the operation or

 7   management of the JLI Enterprise, and directed the affairs of the JLI Enterprise through a

 8   pattern of racketeering activity, including masterminding schemes to defraud that were carried

 9   out by and through JLI using the mail and wires in furtherance of plans that were designed with

10   specific intent to defraud.

11             776.   Bowen and Monsees Founded the JLI Enterprise and Started its Mission of

12   Hooking Kids and Lying to the Public and Regulators

13             777.   Plaintiff incorporates by reference, as if fully set forth herein, the factual

14   allegations stated against Defendants Bowen and Monsees above.

15             778.   As described above in more detail, Defendants Bowen and Monsees were the

16   visionaries behind JUUL, led JLI in its infancy to develop a highly addictive product, and

17   formed JLI with the aim of creating a growing base of loyal users, including an illicit youth

18   market of nicotine users, by following the same tactics that the cigarette industry has used for

19   decades: selling to kids and lying to adults about their products. Together, Bowen and

20   Monsees set out to “deliver solutions that refresh the magic and luxury of the tobacco

21   category.”931

22             779.   Monsees admitted that when creating JLI, he and Bowen carefully studied the

23   marketing strategies, advertisements, and product design revealed in cigarette industry

24   documents that were uncovered through litigation and made public under the November 1998

25   Master Settlement Agreement between the state Attorneys General of forty-six states, five U.S.

26   territories, the District of Columbia, and the four largest cigarette manufacturers in the United

27
28   931
        Josh Mings, Ploom Model Two Slays Smoking With Slick Design and Heated Tobacco Pods, SOLID SMACK (Apr.
       23, 2014), www.solidsmack.com/ design/ploom-modeltwo-slick-design-tobacco-pods.

           Page 246                                                                          COMPLAINT
                                                                             Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 254 of 297


 1   States. “[Cigarette industry documents] became a very intriguing space for us to investigate

 2   because we had so much information that you wouldn’t normally be able to get in most

 3   industries. And we were able to catch up, right, to a huge, huge industry in no time. And then

 4   we started building prototypes.”932

 5             780.   Seizing on the decline in cigarette consumption and the lax regulatory

 6   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

 7   introduce nicotine to a whole new generation of youth users, with JLI as the dominant supplier,

 8   by concealing the nicotine content and addictiveness of the products, and promoting these

 9   products to youth users. To achieve that goal, they knew they would need to create and market

10   a product that would make nicotine cool to kids again, without the stigma associated with

11   cigarettes, deceive the public about what they were doing, and prevent and delay regulation that

12   would hinder their efforts to expand JUUL sales.

13             781.   Bowen led the design of the JUUL product, including by participating as a

14   subject in many of the company’s human studies. Bowen was instrumental in making the JUUL

15   product appealing to youth, even though “he was aware early on of the risks e-cigarettes posed

16   to teenagers.” He drew on his experience as a design engineer at Apple to make JUUL resonate

17   with Apple’s popular aesthetics. This high-tech style made JUULs look “more like a cool

18   gadget and less like a drug delivery device. This wasn’t smoking or vaping, this was

19   JUULing.”933 The evocation of technology makes JUUL familiar and desirable to the younger

20   tech-savvy generation, particularly teenagers. According to a 19-year-old interviewed for the

21   Vox series By Design, “our grandmas have iPhones now, normal kids have JUULs now.

22   Because it looks so modern, we kind of trust modern stuff a little bit more so we’re like, we can

23   use it, we’re not going to have any trouble with it because you can trust it.”934

24             782.   Bowen designed JUUL products to foster and sustain addiction, not break it. JLI

25   and Bowen were the first to design an e-cigarette that could compete with combustible

26
     932
         Gabriel Montoya, Pax Labs: Origins with James Monsees, SOCIAL UNDERGROUND,
27     https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/.
     933
         How JUUL Made Nicotine Go Viral, VOX (Aug. 10, 2018),
28     https://www.youtube.com/watch?v=AFOpoKBUyok.
     934
         Id.

           Page 247                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
               Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 255 of 297


 1   cigarettes on the speed and strength of nicotine delivery. Indeed, JUUL products use nicotine

 2   formulas and delivery methods much stronger than combustible cigarettes, confirming that what

 3   Bowen created an initiation product, not a cessation or cigarette replacement product. Bowen

 4   also innovated by making an e-cigarette that was smooth and easy to inhale, practically

 5   eliminating the harsh “throat hit,” which otherwise deters nicotine consumption, especially

 6   among nicotine “learners,” as R.J. Reynolds’ chemist Claude Teague called new addicts,

 7   primarily young people.

 8             783.   Bowen worked to minimize “throat hit” and maximize “buzz” of the JUUL e-

 9   cigarette. Dramatically reducing the throat hit is not necessary for a product that is aimed at

10   smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively

11   appeals to nonsmokers, especially youth.

12             784.   The “buzz” testing results demonstrate that Bowen’s goal was not to match the

13   nicotine delivery profile of a cigarette, but to surpass it by designing a maximally addictive

14   product, which could only be marketed as a cigarette substitute through a sophisticated fraud

15   campaign.

16             785.   Bowen designed the JUUL product to deliver nicotine in larger amounts and at a

17   faster rate than traditional cigarettes. This feature made the product more likely to capture users

18   with the first hit.

19             786.   Bowen was also heavily involved with JLI’s marketing strategy, which

20   primarily targeted youth users.

21             787.   Bowen personally developed JLI’s strategy to market to youth and make JLI as

22   profitable as possible, so that it would be an attractive investment for a major manufacturer of

23   traditional cigarettes. In a 2016 e-mail exchange with JLI employees regarding potential

24   partnerships with e-cigarette juice manufacturers, Bowen reminded the employees that “big

25   tobacco is used to paying high multiples for brands and market share.”935 Bowen knew that to

26   achieve the ultimate goal of acquisition, JLI would have to grow the market share of nicotine-

27   addicted e-cigarette users, regardless of the human cost.
28
     935
           INREJUUL_00294198.

           Page 248                                                                      COMPLAINT
                                                                         Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 256 of 297


 1               788.   Bowen’s role in marketing included changing the name of “Crisp Mint” to “Cool

 2   Mint” in 2015. Bowen also oversaw JLI’s formation of a commercial relationship with Avail

 3   Vapor, LLC, an Altria subsidiary, which Altria and JLI used to coordinate the flavor

 4   preservation schemes described below.

 5               789.   Like Bowen, Monsees was instrumental to founding JLI with the aim of

 6   expanding the market of nicotine addicted e-cigarette users to include those “who aren’t

 7   perfectly aligned with traditional tobacco products.”936

 8               790.   Monsees personally helped to market JLI to the “cool kids,” using a

 9   sophisticated viral marketing campaign that strategically laced social media with false and

10   misleading messages, to ensure their uptake and distribution among young users. Then, he

11   subsequently and personally denied to the public and regulators that JLI had done just that.

12               791.   With help from their early investors and board members, who include Nicholas

13   Pritzker, Hoyoung Huh, and Riaz Valani, Bowen and Monsees succeeded in hooking millions

14   of youth, intercepting millions of adults trying to overcome their nicotine addictions, delaying

15   regulation that would have stopped their unlawful activities, and, of course, earning billions of

16   dollars in profits.

17   ///

18   ///

19                      c.      Pritzker, Huh, and Valani Exercised Control and Direction Over the

20                              JLI Enterprise

21               792.   Plaintiff incorporates by reference, as if fully set forth herein, the factual

22   allegations stated against Pritzker, Huh, and Valani above. As described above, Pritzker, Huh,

23   and Valani were early investors in JLI who worked closely with Monsees and Bowen, and took

24   control of the JLI Board of Directors in 2015. Working in close collaboration with Monsees

25   and Bowen, Pritzker, Huh, and Valani directed JLI’s affairs and used the corporation to

26   effectuate and continue fraudulent schemes for their own personal profits and financial benefits.

27   Pritzker, Huh, and Valani were “more active than most” board members and, unlike most
28
     936
           Id.

           Page 249                                                                            COMPLAINT
                                                                               Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 257 of 297


 1   corporate board members, had active involvement in directing the company’s actions week-to-

 2   week, including JLI’s marketing efforts.

 3             793.   Pritzker, Huh, and Valani exercised an intimate level of control over JLI during a

 4   key period—from October 2015 through at least May 2016—when the three Defendants

 5   (Pritzker, Huh, and Valani) served as the Executive Committee of the JLI Board of Directors.

 6             794.   As detailed above, in 2015, there was a power struggle within JLI about whether

 7   to grow JLI’s consumer base by targeting young people. Pritzker, Huh, and Valani favored

 8   aggressive marketing of JUUL products to young people. By October 2015, the power struggle

 9   was over, with the debate resolved in favor of selling to teens. At that time, Monsees stepped

10   down as CEO to be replaced by the three-member “Executive Committee” comprised of

11   Pritzker, Huh, and Valani. Huh served as the Executive Committee Chairman, and Pritzker

12   served as Co-Chairman. The Executive Committee had the final say over all day-to-day

13   operations of the JLI business. Huh, as Chairman, and Pritzker, as Co-Chairman of JLI, were

14   involved in the management of the company on a weekly basis. By December 2015, for

15   example, the Executive Committee gave Pritzker and Huh supervisory responsibility for JLI

16   employees. Valani, for his part, was also an active Board member, involved in the management

17   of the company on a weekly basis. Dating back to 2011, Valani was a regular presence in

18   ///

19   ///

20   JLI’s offices, appearing in person at JLI’s offices “a couple times a week.”937

21                    d.       Bowen, Monsees, Pritzker, Huh and Valani Exercised a Firm Grip

22                             over JLI

23             795.   By the summer of 2015, and at all times prior to Altria’s investment in JLI, JLI

24   was controlled by a Board of Directors with a maximum of seven seats. JLI co-founder Bowen

25   has occupied a seat on JLI’s Board from its inception. Likewise, Defendant Monsees was a

26   member of the Board of Directors of JLI until he stepped down in March 2020. Defendant

27
28   937
        https://www.vice.com/en/article/43kmwm/juul-founders-first-marketing-boss-told-us-the-vape-giants-strange-
       messy-origins

           Page 250                                                                              COMPLAINT
                                                                                 Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 258 of 297


 1   Pritzker has been on the Board of Directors of JLI since at least August 2013. He controlled two

 2   of JLI’s seven maximum Board seats. Defendant Valani has been on JLI’s Board of Directors

 3   since at least 2007. He also controlled two of JLI’s maximum seven Board seats. Beginning

 4   around March 2015, Hank Handelsman occupied Valani’s second seat. Notably, Handelsman

 5   has a close relationship with Pritzker, as he serves as general counsel for the Pritzker

 6   Organization. He also was a senior executive officer and general counsel for the Pritzker’s Hyatt

 7   Corporation for several decades.

 8          796.    Collectively, and prior to Altria’s investment, Pritzker, Valani, Huh, Bowen, and

 9   Monsees controlled at least six of the seven seats on the JLI Board of Directors, which in turn

10   allowed them to appoint the seventh member of the JLI Board of Directors. Thus, the

11   Management Defendants had total control of the decisions of the Board of Directors. Pritzker

12   and Valani, each holding two Board seats (and thus a majority of the seven-seat Board), had the

13   ability to control the outcome of all decisions of the Board of Directors, as Board decisions

14   were decided by a majority vote. It also follows that, by controlling the majority of the JLI

15   Board of Directors at all relevant times, Pritzker and Valani had an effective “veto” over any

16   decisions made by the JLI Board of Directors. And, Pritzker, Huh, and Valani exercised even

17   more close control during the time period in which they served on the Executive Committee.

18          797.    Through the Board of Directors’ control over all aspects of JLI’s business,

19   Bowen, Monsees, Pritzker, Huh, and Valani used JLI as a vehicle to further fraudulent schemes

20   of targeting youth, misrepresenting and omitting to users of all ages what JLI was really selling

21   and to whom, and seeking to delay or prevent regulation that would impede the exponential

22   growth of JUUL’s massive youth market share. They achieved their ultimate goal of self-

23   enrichment through fraud when Altria made an equity investment in JLI in December 2018.

24                  e.      In 2017, Altria Conspired with Pritzker and Valani to Influence and

25                          Indirectly Exercise Control Over JLI.

26          798.    Plaintiff incorporates by reference, as if fully set forth herein, the factual

27   allegations stated against the Altria Defendants above. As set forth above, Altria (through its
28   subsidiary, Defendant Philip Morris) has been manufacturing and selling “combustible”


       Page 251                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 259 of 297


 1   cigarettes for more than a century, but, recognizing that regulation and litigation had resulted in

 2   declining cigarette sales, Altria was looking to enter the e-cigarette space. It formed a

 3   subsidiary, Nu Mark LLC, to develop and market an e-cigarette product, the Mark Ten. The

 4   Mark Ten was not a success, so Altria began eyeing an acquisition of the biggest player in the

 5   youth addiction game, JLI.

 6             799.   Altria’s pursuit led to eighteen months of negotiations with Altria and Altria

 7   Client Services on the one hand, and Defendants Pritzker and Valani on the other, regarding a

 8   potential acquisition or equity investment in JLI. They conspired to achieve the best outcome

 9   for Pritzker and Valani personally, and for Altria as an entity. During these eighteen months,

10   Altria, and Altria Client Services specifically, enticed Pritzker and Valani with a potential

11   multi-billion-dollar payout. During that time, Pritzker, Valani, and the other Management

12   Defendants committed numerous acts of fraud to grow the business of JLI to satisfy Altria’s

13   expectations. Meanwhile, Altria and Altria Client Services actively conspired with Pritzker and

14   Valani to continue growing JLI’s youth market by continuing JLI’s fraudulent activities, their

15   compliance ensured by that promised payout. Altria was gathering information on JLI to

16   confirm Altria would be purchasing a company with a proven track record of sales to youths.

17   ///

18   ///

19   ///

20                    f.     Altria Directly Exercises Control and Participates in of the JLI

21                           Enterprise

22             800.   By October 2018, Altria was directly transmitting statements over the mail and

23   wires to support the JLI enterprise’s efforts to fraudulently market JUUL products and to

24   prevent or delay regulation.

25             801.   In December 2018, Altria publicly announced its ties to the JLI enterprise by

26   making a $12.8 billion equity investment in JLI, the largest private equity investment in United

27   States history. This investment led to massive personal financial benefit for each of the
28   Management Defendants and gave Altria three seats on the JLI Board of Directors, allowing it


           Page 252                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 260 of 297


 1   to assert greater management and control over the JLI Enterprise, which used the

 2   instrumentalities of JLI to effectuate many of its fraudulent schemes.

 3          802.    Following the investment, Altria also directly distributed fraudulent statements

 4   that JLI was a cessation device, that JLI did not target youth, and that the nicotine in a single

 5   JUUL pod was equivalent to a pack of cigarettes.

 6          803.    Moreover, to further bolster its influence and control of JLI, Altria worked with

 7   Pritzker and Valani to install two key Altria executives into leadership positions at JLI: K.C.

 8   Crosthwaite and Joe Murillo.

 9   The Fraudulent Schemes

10          804.    As detailed above, the operation of the JLI Enterprise, as directed by the five

11   individual Defendants and Altria, included several schemes to defraud that helped to further the

12   goals of the RICO Defendants—i.e., to expand the e-cigarette market, particularly among youth,

13   for the five individual Defendants to reap huge personal profits, and for Altria to regain the

14   market share that it was losing in the traditional cigarette arena and could no longer openly

15   pursue through the same tactics used by JLI and the five individual Defendants.

16   Fraudulent Marketing Scheme

17          805.    As described above and in Sections IV.D, IV.E, JLI, and Defendants Bowen,

18   Monsees, Pritzker, Huh, and Valani directed and caused JLI to make false and misleading

19   advertisements that omitted references to JUUL’s nicotine content and potency to be

20   transmitted via the mail and wires, including the Vaporized campaign.

21          806.    As early as 2014, Pritzker participated in planning discussions with Monsees and

22   Valani about how to expand JUUL’s market share through marketing.

23          807.    In 2015, Bowen helped to finalize the messaging framework for JUUL’s launch

24   plan, including sponsored content on social media. This messaging was patently youth oriented

25   and intentionally targeted children.

26          808.    Monsees studied the marketing techniques of the traditional cigarette industry,

27   and he personally reviewed the photographs that were used in the youth-oriented advertisements
28   that accompanied JUUL’s launch. The “Vaporized” campaign featured bright colors and young


       Page 253                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 261 of 297


 1   models who were in “poses were often evocative of behaviors more characteristic of underage

 2   teen than mature adults.”938

 3             809.   Monsees also provided specific direction as to the content of the JUUL website

 4   to JLI employees, and that content include false, misleading, and deceptive statements designed

 5   to induce users, and particularly young people, to purchase the JUUL product.

 6             810.   Pritzker, Valani, Monsees, and Bowen—individually and collectively—approved

 7   images from the JUUL “Vaporized” ad campaign in 2015. While they noted the youthfulness

 8   of the models, they expressed no concerns about the direction of the campaign, which was

 9   clearly directed to young users, they all supported launching the campaign—which then proved

10   to be a great “success” in expanding vaping among underage users. And even though Pritzker,

11   Huh, and Valani knew—and explicitly stated—that what they were doing was wrong, JLI

12   pressed ahead with its youth-oriented marketing through early 2016.

13             811.   Before the launch of new JUUL advertising campaigns in 2015, Pritzker, Valani,

14   and Bowen advised the JLI marketing team to allay their concerns about the messaging

15   regarding the nicotine content of the JUUL product.

16             812.   Along with Valani, Pritzker was so directly involved in the “Vaporized”

17   advertising campaign—which, as described above, marketed the JUUL product to teens—that

18   JLI’s COO in 2015 remarked that he was concerned that the Board would try to write copy for

19   future branding changes.

20             813.   Huh was also instrumental in these early marketing campaigns, which were

21   targeted to youth and omitted references to JUUL’s nicotine content. In debates about whether

22   to continue marketing JUUL aggressively to youth, Huh supported that action and asserted that

23   the company could not be blamed for youth nicotine addiction.

24

25

26

27   938
        Examining Juul’s Role in the Youth Nicotine Epidemic, Hearing Before the H. Comm. on Oversight and Reform,
       Subcomm. on Econ. and Consumer Policy, 116th Cong. (2019) (statement of Robert K Jackler, Professor,
28     Stanford University). https://docs.house.gov/meetings/GO/GO05/20190724/109844/HHRG-116-GO05-Wstate-
       JacklerR-20190724.pdf.

           Page 254                                                                             COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 262 of 297


 1          814.    During his stint as Executive Committee chairman, which lasted at least until

 2   May 2016, Huh approved specific branding changes in 2015 and 2016, as JLI developed and

 3   implemented its plans for marketing to youth.

 4          815.    Various communications post-October 2015 demonstrate that Monsees deferred

 5   to Huh with regard to the direction of the company.

 6          816.    Pritzker also personally controlled several aspects of JLI’s branding. For

 7   instance, Pritzker was directly involved in creating JLI’s corporate website in May 2017. JLI

 8   used this website as another means to market its products to youth.

 9          817.    Through the allegations above, Plaintiff has shown a direct connection between

10   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

11   in some part, the affairs of the JLI Enterprise.

12   Youth Access Scheme

13          818.    As described above and in Section IV.E, the five Management Defendants who

14   controlled JLI acted individually and in concert to expand youth access to JUUL products

15   through schemes to mislead customers about the products.

16          819.    As reflected in Section IV.E.11, JLI worked with Veratad to expand youth access

17   while giving the appearance the JLI was combating youth access to its products.

18          820.    Through the allegations above, Plaintiff has shown a direct connection between

19   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

20   in some part, the affairs of the JLI Enterprise.

21   Nicotine Content Misrepresentation Scheme

22          821.    As described above and in Section IV.D, IV.G, the five Management

23   Defendants and Altria caused thousands, if not millions, of JUULpod packages to be distributed

24   to users with false and misleading information regarding the JUUL pods’ nicotine content. The

25   five individual Defendants who controlled JLI also caused the same false and misleading

26   information to be distributed via JLI’s website.

27          822.    Defendant Bowen participated in studies regarding the nicotine content of JUUL
28   pods, including by altering or re-engineering his own studies concerning nicotine content to


       Page 255                                                                         COMPLAINT
                                                                        Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 263 of 297


 1   mask the true content and impact in the products he developed. He discussed his engineering

 2   test results (the Phase 1 results), and how they differed from the Phase 0 results, with Monsees,

 3   Pritzker and Valani. He helped to select the 4% benzoate formulation that served as a model for

 4   all formulations used with the JUUL product. As formulated, JUUL pods were foreseeably

 5   exceptionally addictive, particularly when used by persons without prior exposure to nicotine.

 6              823.   As alleged above, Defendants Monsees, Pritzker, and Valani had personal

 7   knowledge about JUUL product nicotine content through direct communications with Bowen

 8   discussing engineered test results (the Phase 1 results), and how they differed from the Phase 0

 9   results.

10              824.   Defendants Bowen, Monsees, Pritzker and Valani thus caused the distribution of

11   numerous JUUL pod packages, and statements on the JLI website and elsewhere, that

12   fraudulently equated the nicotine content of one JUUL pod as equivalent to one pack of

13   cigarettes. These statements were false, as a JUUL pod had substantially more nicotine than a

14   standard pack of combustible cigarettes.

15              825.   Defendant Bowen also directed, on May 4, 2018, that Ashley Gould convey to

16   the Washington Post that JLI’s studies “support that nic strength and pack equivalence holds

17   true,” even though he knew this statement was false. On May 10, 2018, the Washington Post

18   published an article, quoting a JUUL spokesperson extensively and stating that JUUL “contains

19   about the same amount of nicotine as a pack of cigarettes”—the exact false statement Bowen

20   instructed Gould to convey to the Post.

21              826.   The following year, Monsees conveyed this same misinformation in deposition

22   testimony in a proceeding before the United States International Trade Commission.

23              827.   Defendant Monsees also required, by no later than July 2018, that JLI employees

24   obtain his personal approval for the artwork on all JUUL pod packaging.

25              828.   Several Altria Defendants were involved in this scheme as well. With the

26   approval and consent of Altria Group and under the management of Altria Client Services (the

27   “Provider Manager” for the contracts), Altria Group Distribution Company distributed millions
28


        Page 256                                                                         COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 264 of 297


 1   of JUULpod packages to stores across the country. These packages included the false and

 2   misleading information regarding JUUL pods’ nicotine content.

 3             829.    Through the allegations above, Plaintiff has shown a direct connection between

 4   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

 5   in some part, the affairs of the JLI Enterprise.

 6   Flavor Preservation Scheme

 7             830.    As described above and in Section IV.I, the RICO Defendants worked in concert

 8   to defraud the public and deceive regulators to prevent regulation that would have impeded their

 9   plan to keep selling to children. Specifically, they worked to ensure that the FDA allowed

10   JUUL’s mint flavor to remain on the market.

11             831.    Altria and JLI had been working together on flavor strategy as early as

12   September 2017, when Tyler Goldman and Gal Cohen (Valani’s inside man within JLI) met

13   with representatives of Altria Client Services to plan a strategy for responding to the FDA’s

14   proposed regulation of flavors in e-cigarettes. This plan would be coordinated through Avail

15   Vapor, LLC, a company partially owned by Altria. Through Avail, the RICO Defendants

16   obtained evidence that confirmed that mint was so popular with non-smoking teenagers that

17   even with mint as its sole flavor option, JLI would remain a multi-billion-dollar enterprise.

18             832.    Weeks before Altria’s equity investment in December 2018, the regulatory

19   pressure ramped up significantly, and Altria and JLI engaged in active fraud to lull the FDA that

20   mint was simply a traditional cigarette flavor designed to help adult smokers switch, rather than

21   a flavor that appealed primarily to youth. With the scheme in place, Altria and JLI finalized

22   their deal.

23             833.    In September 25, 2018, then-FDA Commissioner Scott Gottlieb sent letters

24   to Altria, JLI and other e-cigarette manufacturers, requesting a “detailed plan, including specific

25   timeframes, to address and mitigate widespread use by minors.”939

26

27
28   939
        Letter from Scott Gottlieb, M.D. to JUUL Labs, Inc. (Sept. 12, 2018); Letter from Scott Gottlieb, M.D. to Altria
       Group Inc. (Sept. 12, 2018).

           Page 257                                                                                  COMPLAINT
                                                                                     Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 265 of 297


 1             834.    Altria and JLI’s responses to the FDA reflect a coordinated effort to mislead the

 2   FDA with the intention that regulators, in reliance on their statements, would allow JLI to

 3   continue marketing mint JUUL pods.940

 4             835.    On October 25, 2018, Altria Group sent a letter to the FDA portraying mint as a

 5   traditional tobacco flavor. Altria shared this letter with Pritzker and Valani. JLI, at the direction

 6   of the five Management Defendants, subsequently sent a similar letter and false youth study,

 7   fraudulently claiming that mint was a traditional tobacco flavor and was not attractive to kids.

 8             836.    Altria Group Distribution Company and Altria Group (through K.C.

 9   Crosthwaite) then distributed hundreds of thousands of mint pods in 2019. They focused on

10   selling this flavor in particular to take advantage of delayed regulation.

11             837.    Through the allegations above, Plaintiff has shown a direct connection between

12   the RICO Defendants and this fraudulent scheme, including personal involvement in directing,

13   in some part, the affairs of the JLI Enterprise.

14   Cover-up Scheme

15             838.    The RICO Defendants were not only concerned with protecting flavors,

16   however. In light of growing public scrutiny of JLI’s role in the youth vaping crisis, these

17   Defendants continued their scheme to prevent a complete ban on JLI’s product by portraying

18   JUUL as a smoking cessation device and denying that the company ever marketed to youth.

19             839.    As described above and in Sections IV.D, IV.E, JLI maintained website pages

20   that provided false information about the addictive potential of its products and denied that JLI

21   marketed to youth. Defendants Bowen, Monsees, Pritzker, Huh, and Valani directed the content

22   of the JLI website and had “final say” over JLI’s marketing messaging.

23             840.    Bowen understood that children were using the JUUL product and

24   intentionally continued the youth-appealing marketing strategy. For instance, in 2016, upon

25   seeing social media posts of teenagers using JUUL products, he remarked that he was

26   “astounded by this ‘ad campaign’ that apparently some rich east coast boarding school kids are

27
     940
        See United States v. Jones, 712 F.2d 1316, 1320-21 (9th Cir. 1983) (“It is enough that the mails be used as part
28     of a ‘lulling’ scheme by reassuring the victim that all is well and discouraging him from investigating and
       uncovering the fraud.”).

           Page 258                                                                                   COMPLAINT
                                                                                      Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 266 of 297


 1   putting on,” and he added that Valani was plotting how JUUL could “leverage user generated

 2   content” to increase sales.

 3          841.    Monsees knew before the JUUL launch that JUUL would be attractive to youth.

 4   In October 2014, Monsees received results from a JUUL prototype, including comments that

 5   while JUUL was “too much” for smokers, the “younger group” liked JUUL, and JUUL “might

 6   manage to make smoking cool again.” Monsees saw this information as an opportunity, not as a

 7   warning.

 8          842.    Bowen and Monsees were well aware that JUUL branding was oriented toward

 9   teens, and they mimicked the previous efforts of the tobacco industry to hook children on

10   nicotine, to increase JUUL sales.

11          843.    In 2015, JLI’s Board—controlled by Bowen, Monsees, Pritzker, Huh, and

12   Valani—met frequently, and the appeal of JUUL to underage users was a constant topic of

13   discussion, as detailed above. Individually and collectively, Pritzker, Huh, and Valani affirmed

14   this course of action, taking steps to continue marketing efforts to youth and rejecting efforts by

15   other Board members to curtail them.

16          844.    Also in 2018, when concern grew about youth vaping, Valani directed JLI’s

17   strategy in responding to such concerns. As directed by Valani, the goal was to debunk studies

18   linking the company with the youth vaping crisis and to try to focus attention on youth smokers

19   who allegedly had switched to JUUL—a misinformation campaign designed to stave off

20   regulation or the ban of JUUL products.

21          845.    Likewise, in 2018, Pritzker and Valani were heavily involved in planning sham

22   “youth prevention” activities, whereby JLI would put on seminars for school children that

23   ostensibly were designed to prevent youth vaping, but which actually told school children that

24   vaping was safe and even taught children how to use the product.

25          846.    Pritzker was heavily involved in JLI’s public relations activities, including

26   granular detail such as directing responses to particular inquiries from teachers. Along with

27   Valani, Pritzker also approved a press release in response to an inquiry by U.S. Senators, falsely
28   detailing JLI’s alleged youth vaping prevention efforts.


       Page 259                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 267 of 297


 1          847.    Pritzker and Valani each edited and revised press releases about JLI’s youth

 2   prevention activities and steps it claimed to be taking to prevent youth sales, and they approved

 3   CEO Kevin Burn’s op-ed to the Washington Post claiming that the company did not want to sell

 4   to youth and was only targeting adult smokers.

 5          848.    The five individual Defendants caused false and misleading advertising to be

 6   distributed over television and the internet, to give the impression that JLI’s product was a

 7   smoking cessation device and that JLI never marketed to youth.

 8          849.    Valani and Pritzker routinely approved the copy for JUUL advertising spots. For

 9   example, Kevin Burns sought Pritzker and Valani’s approval of the fraudulent “Make the

10   Switch” advertising campaign, which was distributed over the mail and wires.

11          850.    The Make the Switch campaign featured former smokers aged 37 to 54

12   discussing how JUUL helped them quit smoking. According to JLI’s Vice President of

13   Marketing, the “Make the Switch” campaign was “an honest, straight down the middle of the

14   fairway, very clear communication about what we’re trying to do as a company.” But these

15   statements were false, as JUUL was not intended to be a smoking cessation device.

16          851.    Defendant Altria Group’s subsidiaries Philip Morris USA and AGDC continued

17   this scheme by transmitting the fraudulent “Make the Switch” advertisements in packs of its

18   combustible cigarettes. These advertisements falsely portrayed the JUUL product as a smoking

19   cessation device for adults. Defendant Altria Client Services did the same by e-mailing and

20   mailing out hundreds of thousands of “Make the Switch” advertisements, with the approval and

21   consent of Altria Group.

22          852.    Monsees perpetuated the myth that JUUL was designed as a smoking cessation

23   device, even though it was designed to appeal to young nonsmokers. Monsees testified before

24   congress that JUUL was an “alternative” to traditional “cessation products” that “have

25   extremely low efficacy.”

26

27
28


       Page 260                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
                 Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 268 of 297


 1               853.   In response to a direct question about whether people buy JUUL to stop

 2   smoking, Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as

 3   an alternative to traditional tobacco products.”941

 4               854.   These statements were false, and Monsees knew that they were false, as JUUL

 5   was not intended as a smoking cessation device.

 6               855.   Monsees also committed mail or wire fraud by giving the following written

 7   testimony to Congress, which was false: “We never wanted any non-nicotine user, and certainly

 8   nobody under the legal age of purchase, to ever use JLI products. ... That is a serious problem.

 9   Our company has no higher priority than combatting underage use.”

10               856.   Monsees further committed mail or wire fraud with a false statement, through

11   JLI’s website, that: “We have no higher priority than to prevent youth usage of our products

12   which is why we have taken aggressive, industry leading actions to combat youth usage.” In

13   reality, the RICO Defendants, through JLI, knowingly and intentionally marketed its product to

14   youth users.

15               857.   Beginning in October 2018, both Altria and JLI transmitted false and misleading

16   communications to the public and the federal government, including Congress and the FDA, in

17   an attempt to stave off regulation of the JUUL product.

18               858.   As detailed above, each RICO Defendant directed and participated in these

19   fraudulent schemes, either directly or indirectly, with specific intent to defraud, and used JLI as

20   a vehicle to carry out this pattern of racketeering activity.

21                      g.     “Pattern of Racketeering Activity”

22               859.   The RICO Defendants did willfully or knowingly conduct or participate in,

23   directly or indirectly, the affairs of the Enterprise through a pattern of racketeering activity

24   within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and employed the use of the

25   mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

26               860.   Specifically, the RICO Defendants—individually and collectively—have

27   committed, conspired to commit, and/or aided and abetted in the commission of, at least two
28
     941
           Id.

           Page 261                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 269 of 297


 1   predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within

 2   the past ten years, as described herein.

 3          861.    The multiple acts of racketeering activity that the RICO Defendants committed,

 4   or aided or abetted in the commission of, were related to each other, pose a threat of continued

 5   racketeering activity, and therefore constitute a “pattern of racketeering activity.”

 6          862.    The RICO Defendants used, directed the use of, and/or caused to be used,

 7   thousands of interstate mail and wire communications in service of the Enterprise’s objectives

 8   through common misrepresentations, concealments, and material omissions.

 9          863.    As described above, the RICO Defendants devised and knowingly carried out

10   material schemes and/or artifices to defraud the public and deceive regulators by (1)

11   transmitting advertisements that fraudulently and deceptively omitted any reference to JUUL’s

12   nicotine content or potency (or any meaningful reference, where one was made); (2) causing

13   false and misleading statements regarding the nicotine content of JUUL pods to be posted on

14   the JLI website; (3) causing thousands, if not millions, of JUUL pod packages containing false

15   and misleading statements regarding the nicotine content of JUUL pods to be transmitted via

16   U.S. mail; (4) representing to users and the public at-large that JUUL was created and designed

17   as a smoking cessation device; (5) misrepresenting the nicotine content and addictive potential

18   of its products; (6) making fraudulent statements to the FDA to persuade the FDA to allow mint

19   flavored JUUL pods to remain on the market; and (7) making fraudulent statements to the

20   public (including through advertising), the FDA, and Congress to prevent prohibition of JUUL

21   cigarettes, as was being contemplated in light of JLI’s role in the youth vaping epidemic.

22          864.    The RICO Defendants committed these racketeering acts intentionally and

23   knowingly, with the specific intent to defraud and to personally or directly profit from these

24   actions.

25          865.    The RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))

26   include, but are not limited to:

27                  A. Mail Fraud: the Enterprise violated 18 U.S.C. § 1341 by sending or
                       receiving, or by causing to be sent and/or received, fraudulent materials via
28                     U.S. mail or commercial interstate carriers for the purpose of deceiving the
                       public, regulators, and Congress.
       Page 262                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 270 of 297


 1
                    B. Wire Fraud: the Enterprise violated 18 U.S.C. § 1343 by transmitting and/or
 2                     receiving, or by causing to be transmitted and/or received, fraudulent
                       materials by wire for the purpose of deceiving the public, regulators, and
 3
                       Congress.
 4          866.    As explained above, the RICO Defendants conducted the affairs of the Enterprise
 5   through a pattern of racketeering activity by falsely and misleadingly using the mails and wires
 6   in violation of 18 U.S.C. § 1341 and § 1343. To the extent that JLI itself or a JLI officer other
 7   than one or more of the RICO Defendants made a particular statement listed below, the five
 8   individual Defendants who controlled JLI and Altria caused those statements to be made
 9   through their control of JLI and through their control of the communications that JLI was
10   disseminating to the FDA, to Congress, and to the general public in connection with directing
11   the affairs of JLI. As detailed above, these statements are alleged to be part of the fraudulent
12   schemes masterminded by the RICO Defendants who conducted the affairs of JLI.
13          867.    Illustrative and non-exhaustive examples include the following:
14   From                 To                  Date              Description
15   Statements Omitting Reference to JUUL’s Nicotine Content (see Section IV.E)
16   JLI                  Public (via         2015              “Vaporized” Campaign, and other advertising
                          television,                           campaigns transmitted via the mails and wires
17                        internet, and                         which targeted under-age vapers and omitted
                          mail)                                 any reference to JUUL’s nicotine content.
18
     JLI                  Members of the      June 2015 to      171 promotional emails were sent to members
19                        public on JLI’s     April 7, 2016     of the public with no mention of JUUL
                          email                                 nicotine content. For example, on July 11,
20                        distribution list                     2015, JLI, following the marketing plan
                                                                directed and approved by the Management
21                                                              Defendants, sent an email via the wires in
                                                                interstate commerce from JUUL’s email
22                                                              address to people who had signed up from
                                                                JUUL emails, including youth. This email
23                                                              advertised JUUL’s promotion events and said
                                                                “Music, Art, & JUUL. What could be better?
24                                                              Stop by and be gifted a free starter kit.” This
                                                                email did not mention that JUUL contained
25                                                              nicotine nor that JUUL or the free starter kits
                                                                were only for adults.
26

27
28


       Page 263                                                                               COMPLAINT
                                                                              Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 271 of 297


 1   JLI                   Public (via        June 2015 to       JLI’s Twitter feed, @JUULvapor, and its 2,691
                           internet –         October 6, 2017    tweets, did not contain a nicotine warning. For
 2                         Twitter)                              example, on August 7, 2015, the @JUULvapor
                                                                 Twitter account published a tweet advertising
 3                                                               the Cinespia “Movies All Night Slumber
                                                                 Party” and captioned it “Need tix for
 4                                                               @cinespia 8/15? We got you. Follow us and
                                                                 tweet #JUULallnight and our faves will get a
 5                                                               pair of tix!” This tweet was delivered via the
                                                                 wires in interstate commerce to members of the
 6                                                               public, including followers of JLI’s Twitter
                                                                 Feed, which included youth. This tweet did not
 7                                                               mention that JUUL contained nicotine.

 8   JLI                   Public (via        July 28, 2017      The @JUULvapor Twitter account published a
                           internet –                            tweet, showing an image of a Mango JUULpod
 9                         Twitter)                              next to mangos, and captioned “#ICYMI:
                                                                 Mango is now in Auto-ship! Get the
10                                                               #JUULpod flavor you love delivered & save
                                                                 15%. Sign up today.” This tweet was delivered
                                                                 via the wires in interstate commerce to
11
                                                                 members of the public, including followers of
                                                                 JLI’s Twitter Feed, which included youth. This
12                                                               tweet did not mention that JUUL contained
                                                                 nicotine.
13
     JLI                   Public (via        August 4, 2017     The @JUULvapor Twitter account published a
14                         internet –                            tweet promoting Mint JUULpods with an
                           Twitter)                              image stating “Beat The August Heat with
15                                                               Cool Mint” and “Crisp peppermint flavor with
                                                                 a pleasant aftertaste,” captioned “A new month
16                                                               means you can stock up on as many as 15
                                                                 #JUULpod packs. Shop now.” This tweet was
17                                                               delivered via the wires in interstate commerce
                                                                 to members of the public, including followers
18                                                               of JLI’s Twitter Feed, which included youth.
                                                                 This tweet did not mention that JUUL
19                                                               contained nicotine.

20   JLI                   Public (via        August 28, 2017    The @JUULvapor Twitter account published a
                           internet –                            tweet comparing JUULpods to dessert with an
21                         Twitter)                              image and stating “Do you bruleé? RT if you
                                                                 enjoy dessert without a spoon with our Crème
22                                                               Brulee #JUULpods.” This tweet was delivered
                                                                 via the wires in interstate commerce to
23                                                               members of the public, including followers of
                                                                 JLI’s Twitter Feed, which included youth. This
                                                                 tweet did not mention that JUUL contained
24                                                               nicotine.
25   Statements that JUUL is a Cessation Device (see Section IV.D.4)
26   JLI                   Public (via        July 5, 2017       The @JUULvapor Twitter account published a
                           internet –                            tweet stating “Here at JUUL we are focused on
27                         Twitter)                              driving innovation to eliminate cigarettes, with
                                                                 the corporate goal of improving the lives of the
28                                                               world’s one billion adult smokers.”


       Page 264                                                                                COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 272 of 297


 1   JLI                   Public (via         April 25, 2018     “JUUL Labs was founded by former smokers,
                           internet – JLI      (or earlier) to    James and Adam, with the goal of improving
 2                         Website)            Present            the lives of the world’s one billion adult
                                                                  smokers by eliminating cigarettes. We envision
 3                                                                a world where fewer adults use cigarettes, and
                                                                  where adults who smoke cigarettes have the
 4                                                                tools to reduce or eliminate their consumption
                                                                  entirely, should they so desire.”
 5
     Kevin Burns           Public (via         November 13,       “To paraphrase Commissioner Gottlieb, we
 6   (former JLI CEO)      internet – JLI      2018               want to be the offramp for adult smokers to
                           Website)                               switch from cigarettes, not an on-ramp for
 7                                                                America’s youth to initiate on nicotine.”

 8   JLI                   Public (via         September 19,      “JUUL Labs, which exists to help adult
                           internet – JLI      2019               smokers switch off of combustible cigarettes.”
 9                         Website)

10   Howard Willard        Public (via         December 20,       “We are taking significant action to prepare for
     (Altria CEO)          internet – Altria   2018               a future where adult smokers overwhelmingly
11                         website)                               choose non-combustible products over
                                                                  cigarettes by investing $12.8 billion in JUUL, a
                                                                  world leader in switching adult smokers. ... We
12
                                                                  have long said that providing adult smokers
                                                                  with superior, satisfying products with the
13                                                                potential to reduce harm is the best way to
                                                                  achieve tobacco harm reduction.”
14
     Howard Willard        FDA (via U.S.       October 25,        “We believe e-vapor products present an
15                         mail or             2018               important opportunity to adult smokers to
                           electronic                             switch from combustible cigarettes.”
16                         transmission of
                           letter to
17                         Commissioner
                           Gottlieb)
18
     Statements Regarding Nicotine Content in JUUL pods (see Section IV.D)
19
     JLI                   Public (via         July 2, 2019 (or   “Each 5% JUUL pod is roughly equivalent to
20                         internet – JLI      earlier) to        one pack of cigarettes in nicotine delivery.”
                           website)            Present
21
     JLI                   Public (via         April 21, 2017     “JUUL pod is designed to contain
22                         internet – JLI                         approximately 0.7mL with 5% nicotine by
                           website)                               weight at time of manufacture which is
23                                                                approximately equivalent to 1 pack of
                                                                  cigarettes or 200 puffs.”
24
     JLI; AGDC; Altria     Public (via U.S.    2015 to Present    JUUL pod packages (1) claiming a 5% nicotine
25   Client Services       mail distribution                      strength; (2) stating that a JUUL pod is
                           of JUUL pod                            “approximately equivalent to about 1 pack of
                           packaging)                             cigarettes.”
26
     Statements to Prevent Regulation of Mint Flavor (see Sections IV.C.6 and IV.I.2)
27
28


       Page 265                                                                                 COMPLAINT
                                                                                Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 273 of 297


 1   JLI                  FDA (via U.S.        October 16,      JLI’s Action Plan that fraudulently
                          mail or              2018 (FDA)       characterizes mint as a non-flavored tobacco
 2                        electronic                            and menthol product, suggesting that it was a
                          transmission);       November 12,     product for adult smokers.
 3                        Public (via          2018 (Public)
                          internet – JLI
 4                        website)

 5   Howard Willard       FDA (via U.S.        October 25,      Letter from H. Willard to FDA fraudulently
     (Altria Group CEO)   mail or              2018             representing mint as a non-flavored tobacco
 6                        electronic                            and menthol product, suggesting that it was a
                          transmission of                       product for adult smokers.
 7                        letter to
                          Commissioner
 8                        Gottlieb)

 9   JLI                  FDA (via U.S.        November 5,      Fraudulent youth prevalence study transmitted
                          mail or              2018             by JLI to the FDA.
10                        electronic
                          transmission)
11
     Statements to Prevent Ban on JUUL Products or Overwhelming Public Outcry (see Sections IV.D.4 and
     IV.E.14)
12
     JLI                  Public (via          January 2019     $10 million “Make the Switch” advertising
13                        Television)                           campaign, which was designed to deceive the
                                                                public and regulators into believing that JLI
14                                                              was only targeting adult smokers with its
                                                                advertising and product, and that JUUL was a
15                                                              smoking cessation product.

16   AGDC; Philip         Public (via          December 2018    “Make the Switch” advertising campaign, for
     Morris; JLI          inserts in           - Present        the purpose of deceiving smokers into
17                        combustible                           believing that JUUL was a cessation product.
                          cigarette packs)
18
     Altria Client        Public (via direct   December 2018    “Make the Switch” advertising campaign, for
19   Services; JLI        mail and email       – Present        the purpose of deceiving smokers into
                          campaigns)                            believing that JUUL was a cessation product.
20

21
     JLI Chief            Public (via          December 14,     “It’s a really, really important issue. We don’t
22   Administrative       interview with       2017             want kids using our products.”
     Officer              CNBC, later
23                        posted on
                          internet)
24
     JLI                  Public (via          March 14, 2018   “We market our products responsibly,
25                        internet -social                      following strict guidelines to have material
                          media)                                directly exclusively toward adult smokers and
26                                                              never to youth audiences.”

27
28


       Page 266                                                                                COMPLAINT
                                                                               Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 274 of 297


 1   JLI                 FDA (via U.S.      October 16,       “We don’t want anyone who doesn’t smoke, or
                         mail or            2018 (FDA)        already use nicotine, to use JUUL products.
 2                       electronic                           We certainly don’t want youth using the
                         transmission);     November 12,      product. It is bad for public health, and it is bad
 3                       Public (via        2018 (Public)     for our mission. JUUL Labs and FDA share a
                         internet – JLI                       common goal – preventing youth from
 4                       website)                             initiating on nicotine. ... Our intent was never
                                                              to have youth use JUUL products.”
 5

 6
     Then-CEO of JLI     Public (via        July 13, 2019     “First of all, I’d tell them that I’m sorry that
 7   (Kevin Burns)       interview with                       their child’s using the product. It’s not intended
                         CNBC – later                         for them. I hope there was nothing that we did
 8                       posted on                            that made it appealing to them. As a parent of a
                         internet)                            16-year-old, I’m sorry for them, and I have
 9                                                            empathy for them, in terms of what the
                                                              challenges they’re going through.”
10
     JLI                 Public (via        August 29, 2019   “We have no higher priority than to prevent
11                       internet - JLI                       youth usage of our products which is why we
                         website)                             have taken aggressive, industry leading actions
12                                                            to combat youth usage.”

13   James Monsees       Public (via        August 27, 2019   Monsees said selling JUUL products to youth
                         statement to New                     was “antithetical to the company’s mission.”
14                       York Times –
                         later posted on
15                       internet)

16   JLI                 Public (via        September 24,     “We have never marketed to youth and we
                         statement to Los   2019              never will.”
17                       Angeles Times –
                         later posted on
                         internet)
18
     JLI (via counsel)   FDA (via U.S.      June 15, 2018     Letter from JLI's Counsel at Sidley Austin to
19                       mail or                              Dr. Matthew Holman, FDA, stating: “JUUL
                         electronic                           was not designed for youth, nor has any
20                       transmission to                      marketing or research effort since the product’s
                         Dr. Matthew                          inception been targeted to youth.” and “With
21                       Holman)                              this response, the Company hopes FDA comes
                                                              to appreciate why the product was developed
22                                                            and how JUUL has been marketed — to
                                                              provide a viable alternative to cigarettes for
23                                                            adult smokers.”

24   James Monsees       Congress (via      July 25, 2019     Written Testimony of J. Monsees provided to
                         U.S. mail or                         Congress, stating: “We never wanted any non-
25                       electronic                           nicotine user, and certainly nobody under the
                         transmission of                      legal age of purchase, to ever use JLI products.
26                       written                              ... That is a serious problem. Our company has
                         testimony)                           no higher priority than combatting underage
27                                                            use.”

28


       Page 267                                                                              COMPLAINT
                                                                             Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 275 of 297


 1   Howard Willard       FDA (via U.S.       October 25,      “[W]e do not believe we have a current issue
                          mail or             2018             with youth access to or use of our pod-based
 2                        electronic                           products, we do not want to risk contributing to
                          transmission of                      the issue.”
 3                        letter to
                          Commissioner
 4                        Gottlieb)

 5   Howard Willard       Congress (via       October 14,      “In late 2017 and into early 2018, we saw that
                          U.S. mail or        2019             the previously flat e-vapor category had begun
 6                        electronic                           to grow rapidly. JUUL was responsible for
                          transmission of                      much of the category growth and had quickly
 7                        letter to Senator                    become a very compelling product among
                          Durbin)                              adult vapers. We decided to pursue an
 8                                                             economic interest in JUUL, believing that an
                                                               investment would significantly improve our
 9                                                             ability to bring adult smokers a leading
                                                               portfolio of non-combustible products and
10                                                             strengthen our competitive position with
                                                               regards to potentially reduced risk products.”
11
     JLI                  Public (via Pam     October 17,      “Our Marketing Efforts are Adult-targeted. . .
                          Tighe at CBS        2016             Any media is focused on 21+ adult smokers
12                        News)                                and we always adhere to or exceed all tobacco
                                                               guidelines for advertising in home, radio and
13                                                             digital.”
14   Kevin Burns, then-   Public (via JLI’s   April 25, 2018   “Our company’s mission is to eliminate
     CEO of JLI           website)                             cigarettes and help the more than one billion
15                                                             smokers worldwide switch to a better
                                                               alternative . . . . We are already seeing success
16                                                             in our efforts to enable adult smokers to
                                                               transition away from cigarettes and believe our
17                                                             products have the potential over the long-term
                                                               to contribute meaningfully to public health in
18                                                             the U.S. and around the world. At the same
                                                               time, we are committed to deterring young
19                                                             people, as well as adults who do not currently
                                                               smoke, from using our products. We cannot be
20                                                             more emphatic on this point: No young person
                                                               or non-nicotine user should ever try JUUL.”
21
     Ashely Gould, JLI    Public (via JLI’s   April 25, 2018   “Our objective is to provide the 38 million
22   Chief                website)                             American adult smokers with meaningful
     Administrative                                            alternatives to cigarettes while also ensuring
23   Officer                                                   that individuals who are not already smokers,
                                                               particularly young people, are not attracted to
                                                               nicotine products such as JUUL . . . . We want
24
                                                               to be a leader in seeking solutions, and are
                                                               actively engaged with, and listening to,
25                                                             community leaders, educators and lawmakers
                                                               on how best to effectively keep young people
26                                                             away from JUUL.”
27
28


       Page 268                                                                               COMPLAINT
                                                                              Case No. 19-md-02913-WHO
           Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 276 of 297


 1   JLI             Public (via JLI’s   July 24, 2018      “We welcome the opportunity to work with the
                     website)                               Massachusetts Attorney General because, we
 2                                                          too, are committed to preventing underage use
                                                            of JUUL. We utilize stringent online tools to
 3                                                          block attempts by those under the age of 21
                                                            from purchasing our products, including
 4                                                          unique ID match and age verification
                                                            technology. Furthermore, we have never
 5                                                          marketed to anyone underage. Like many
                                                            Silicon Valley technology startups, our growth
 6                                                          is not the result of marketing but rather a
                                                            superior product disrupting an archaic industry.
 7                                                          When adult smokers find an effective
                                                            alternative to cigarettes, they tell other adult
 8                                                          smokers. That’s how we’ve gained 70% of the
                                                            market share. . . . Our ecommerce platform
 9                                                          utilizes unique ID match and age verification
                                                            technology to make sure minors are not able to
10                                                          access and purchase our products online.”

     JLI             Public (via JLI’s   July 26, 2018      “We did not create JUUL to undermine years
11
                     website)                               of effective tobacco control, and we do not
                                                            want to see a new generation of smokers. . . .
12                                                          We want to be part of the solution to end
                                                            combustible smoking, not part of a problem to
13                                                          attract youth, never smokers, or former
                                                            smokers to nicotine products. . . .We adhere to
14                                                          strict guidelines to ensure that our marketing is
                                                            directed towards existing adult smokers.”
15
     Adam Bowen      Public (via         August 27, 2018    Bowen said he was aware early on of the risks
16                   statement to New                       e-cigarettes posed to teenagers, and the
                     York Times –                           company had tried to make the gadgets “as
17                   later posted on                        adult-oriented as possible,” purposely choosing
                     internet)                              not to use cartoon characters or candy names
18                                                          for its flavors.

19   James Monsees   Public (via         November 16,       “Any underage consumers using this product
                     statement to        2018               are absolutely a negative for our business. We
20                   Forbes, later                          don’t want them. We will never market to
                     published on                           them. We never have.”
21                   internet)

22   Altria Group    Public (via         December 20,       Statement published in Altria news release
                     internet)           2018               stating: “Altria and JUUL are committed to
23                                                          preventing kids from using any tobacco
                                                            products. As recent studies have made clear,
                                                            youth vaping is a serious problem, which both
24
                                                            Altria and JUUL are committed to solve. As
                                                            JUUL previously said, ‘Our intent was never to
25                                                          have youth use JUUL products.’”
26   Altria Group    Public (via         January 31, 2019   “Through JUUL, we have found a unique
                     Earnings Call)                         opportunity to not only participate
27                                                          meaningfully in the e-vapor category but to
                                                            also support and even accelerate transition to
28                                                          noncombustible alternative products by adult
                                                            smokers.”

       Page 269                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 277 of 297


 1   K.C. Crosthwaite,    Public (via JLI’s   September 25,     “I have long believed in a future where adult
     JLI’s CEO            website)            2019             smokers overwhelmingly choose alternative
 2                                                             products like JUUL. That has been this
                                                               company’s mission since it was founded, and it
 3                                                             has taken great strides in that direction.”

 4   JLI                  Public (via JLI’s   March 29, 2020   “JUUL was designed with adult smokers in
                          website)                             mind.”
 5

 6          868.     The mail and wire transmissions described herein were made in furtherance of

 7   the RICO Defendants’ schemes and common course of conduct, thereby increasing or

 8   maintaining JLI’s market share. The sections cross-referenced in the chart detail how the RICO

 9   Defendants caused such mailings or transmissions to be made. As described in those detailed

10   factual allegations, the RICO Defendants did so either by directly approving certain fraudulent

11   statements or by setting in motion a scheme to defraud that would reasonably lead to such

12   fraudulent statements being transmitted via the mail and wires.

13          869.     As described above, the RICO Defendants used JLI to further schemes to

14   defraud the public and deceive regulators, to continue selling nicotine products to youth, and to

15   protect their market share by denying that JLI marketed to youth and claiming that JUUL was

16   created and designed as a smoking cessation device (or a mitigated risk product).

17          870.     The RICO Defendants used these mail and wire transmissions, directly or

18   indirectly, in furtherance of this scheme by transmitting deliberately false and misleading

19   statements to the public and to government regulators.

20          871.     The RICO Defendants had a specific intent to deceive regulators and defraud the

21   public. For example, as alleged above, JLI made repeated and unequivocal statements through

22   the wires and mails that it was not marketing to children and that its products were designed for

23   adult smokers. These statements were false. Each of the RICO Defendants knew these

24   statements were false but caused these statements to be made anyway. Similarly, the RICO

25   Defendants caused to be transmitted through the wires and mails false and misleading

26   statements regarding the nicotine content in JUUL pods, which JLI’s own internal data, and

27   Altria’s own pharmacokinetic studies, showed were false. Moreover, each of the Enterprise

28   Defendants had direct involvement in marketing statements by JLI and thus caused such


       Page 270                                                                              COMPLAINT
                                                                             Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 278 of 297


 1   statements to be made, notwithstanding that they knew they were false for the reasons detailed

 2   above.

 3             872.   The RICO Defendants intended the public and regulators to rely on these false

 4   transmissions, and this scheme was therefore reasonably calculated to deceive persons of

 5   ordinary prudence and comprehension.

 6             873.   The public and government regulators relied on the Enterprise’s mail and wire

 7   fraud. For example, the regulators, including the FDA, relied on the Enterprise’s statements that

 8   mint was not an appealing flavor for nonsmokers in allowing mint JUUL pods to remain on the

 9   market. Regulators also relied on the Enterprise’s statements that it did not market to youth in

10   allowing the RICO Defendants to continue marketing and selling JUUL. Congress likewise

11   relied on the Enterprise’s statements in not bringing legislation to recall or ban e-cigarettes,

12   despite the calls of members of both parties to do just that. And, the public relied on statements

13   (or the absence thereof) that were transmitted by the RICO Defendants regarding the nicotine

14   content in and potency of JUUL pods in deciding to purchase JUUL products.

15             874.   Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

16   wire facilities have been deliberately hidden and cannot be alleged without access to the RICO

17   Defendants’ books and records. Plaintiff has, however, described the types of predicate acts of

18   mail and/or wire fraud, including the specific types of fraudulent statements upon which,

19   through the mail and wires, the RICO Defendants engaged in fraudulent activity in furtherance

20   of their overlapping schemes.

21             875.   These were not isolated incidents. Instead, the RICO Defendants engaged in a

22   pattern of racketeering activity by committing thousands of related predicate acts in a five-year

23   period, in the form of mail and wire fraud, and there remains a threat that such conduct will

24   continue or recur in the future. That each RICO Defendant participated in a variety of schemes

25   involving thousands of predicate acts of mail and wire fraud establishes that such fraudulent

26   acts are part of the Enterprise’s regular way of doing business. Moreover, Plaintiff expects to

27   uncover even more coordinated, predicate acts of fraud as discovery in this case continues.
28   ///


           Page 271                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 279 of 297


 1                  h.      Plaintiff Has Been Damaged by the Enterprise Defendants’ RICO

 2                          Violations

 3          876.    Plaintiff has been injured by the Enterprise Defendants’ conduct, and such injury

 4   would not have occurred but for the predicate acts of those defendants which also constitute the

 5   acts taken by the RICO Defendants in furtherance of their conspiracy pursuant to Section

 6   1962(d). By working to preserve and expand the market of underage JUUL customers,

 7   fraudulently denying JLI’s youth-focused marketing, and deceiving regulators and the public in

 8   order to allow JUUL products and mint-flavored JUULpods to remain on the market, the

 9   Enterprise caused the expansion of an illicit e-cigarette market for youth in Plaintiff’s schools

10   and caused a large number of youth in Plaintiff’s schools to become addicted to nicotine, thus

11   forcing Plaintiff to expend time, money, and resources to address the epidemic Defendants

12   created through their conduct. Indeed, the Enterprise Defendants intentionally sought to reach

13   into schools and deceive public health officials in order to continue growing JLI’s youth

14   customer base. The repeated fraudulent misstatements by the Enterprise Defendants denying

15   that JLI marketed to youth have served to preserve JUUL’s market share—a market share that is

16   based upon children purchasing JLI’s tobacco products.

17          877.    Plaintiff was a direct victim of Defendants’ misconduct. The Enterprise

18   Defendants displayed a wanton disregard for public health and safety by intentionally addicting

19   youth, including youth in Plaintiff’s schools, to nicotine and then attempting to cover up their

20   scheme in order to maintain and expand JUUL’s market share. Defendants actively concealed

21   that they marketed to youth in order to avoid public condemnation and to keep their products on

22   the market and continue youth sales. This forced Plaintiff to shoulder the responsibility for this

23   youth e-cigarette crisis created by Defendants’ misconduct. The harm from the illicit youth e-

24   cigarette market created by Defendants required Plaintiff to expend its limited financial and

25   other resources to mitigate the health crisis of youth e-cigarette use. The expansion of this youth

26   e-cigarette market was the goal of the Enterprise and is critical to its success. Therefore, the

27   harm suffered by Plaintiff because it must address and mitigate the youth e-cigarette crisis was
28   directly foreseeable and, in fact, an intentional result of Defendants’ misconduct.


       Page 272                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 280 of 297


 1             878.   The creation and maintenance of this youth e-cigarette market directly harms

 2   Plaintiff by imposing costs on its business and property. Plaintiff’s injuries were not solely the

 3   result of routine government expenses. Instead, as a result of Defendants’ misconduct, Plaintiff

 4   has been and will be forced to go far beyond what a governmental entity might ordinarily be

 5   expected to pay to enforce the laws and to promote the general welfare in order to combat the

 6   youth e-cigarette crisis. This includes providing new programs and new services as a direct

 7   result and in direct response to Defendants’ misconduct. As a result of the conduct of the

 8   Enterprise Defendants, Plaintiff has incurred and will incur costs that far exceed the norm.

 9             879.   There are no intervening acts or parties that could interrupt the causal chain

10   between the Defendants’ mail and wire fraud and Plaintiff’s injuries. Defendants, in furtherance

11   of the Enterprise’s common purpose, made false and misleading statements directly to the

12   public, including Plaintiff, its employees, and its students. And in the case of fraud on third

13   parties (i.e., FDA and Congress), causation is not defeated merely because the RICO

14   Defendants deceived a third party into not taking action where the FDA’s and Congress’s

15   failure to regulate directly allowed youth in Plaintiff’s schools to purchase products that should

16   not have been on the market and/or that should not have been marketed to minors.

17             880.   As to predicate acts occurring prior to May 8, 2016, Plaintiff did not discover,

18   and could not have been aware despite the exercise of reasonable diligence, until shortly before

19   the initiation of the instant litigation that Defendants transmitted fraudulent statements via the

20   mails and wires regarding the topics described above including, inter alia, the true nicotine

21   content in and delivered by JUUL products, such information the Defendants concealed and

22   failed to truthfully disclose.

23             881.   The Enterprise’s violations of 18 U.S.C. § 1962(c) have directly and proximately

24   caused injuries and damages to Plaintiff, its community, and the public, and Plaintiff is entitled

25   to bring this action for three times its actual damages, as well as for injunctive/equitable relief,

26   costs, and reasonable attorneys’ fees and costs pursuant to 18 U.S.C. § 1964(c).

27   ///
28   ///


           Page 273                                                                        COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 281 of 297


 1          2.      Violations of 18 U.S.C. § 1962(d)

 2          882.    Plaintiff hereby incorporates by reference the allegations contained in the

 3   preceding paragraphs of this complaint.

 4          883.    Section 1962(d) makes it unlawful for “any person to conspire to violate”

 5   Section 1962(c), among other provisions. See 18 U.S.C. § 1962(d).

 6          884.    The RICO Defendants have not undertaken the practices described herein in

 7   isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d),

 8   the RICO Defendants agreed to facilitate the operation of the Enterprise through a pattern of

 9   racketeering in violation of 18 U.S.C. § 1962(c), as described herein. The conspiracy is

10   coterminous with the time period in which the Enterprise has existed, beginning before JLI was

11   officially formed in 2015 and continuing to this day (with Defendant Altria joining the

12   conspiracy by at least Spring 2017).

13          885.    The RICO Defendants’ agreement is evidenced by their predicate acts and direct

14   participation in the control and operation of the Enterprise, as detailed above in relation to the

15   RICO Defendants’ substantive violation of Section 1962(c). In particular, as described above,

16   Altria’s agreement is shown by the fact that it was well aware of JLI’s fraudulent activities in

17   marketing its products to youth but claiming that it would not do so, yet Altria nonetheless

18   secretly collaborated with JLI to continue those unlawful activities, and it eventually made a

19   multi-billion dollar investment in JLI and continued the deception by directing the affairs of

20   JLI.

21          886.    The acts in furtherance of the conspiracy attributable to the RICO Defendants

22   include each of the predicate acts underlying the RICO Defendants’ use of the JLI Enterprise to,

23   directly or indirectly, engage in a pattern of racketeering activity in violation of Section 1962(c),

24   as described above. Various other persons, firms, and corporations, including third-party entities

25   and individuals not named as Defendants in this Complaint, have participated as co-conspirators

26   with the members of the Enterprise in these offenses and have performed acts in furtherance of

27   the conspiracy to increase or maintain revenue, maintain or increase market share, and/or
28   minimize losses for the Defendants and their named and unnamed co-conspirators throughout


       Page 274                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 282 of 297


 1   the illegal scheme and common course of conduct. Where a RICO Defendant did not commit a

 2   predicate act itself, it agreed to the commission of the predicate act.

 3          887.    Plaintiff has been injured by the RICO Defendants’ conduct, and such injury

 4   would not have occurred but for the predicate acts of those defendants which also constitute the

 5   acts taken by the RICO Defendants in furtherance of their conspiracy pursuant to Section

 6   1962(d). The combined effect of the RICO Defendants’ acts of mail and wire fraud in

 7   furtherance of their conspiracy, including working to preserve and expand the market of

 8   underage JUUL customers, fraudulently denying JLI’s youth-focused marketing, and deceiving

 9   regulators and the public in order to allow JUUL products and mint-flavored JUUL pods to

10   remain on the market, was to cause e caused the expansion of an illicit e-cigarette market for

11   youth in Plaintiff’s schools and cause a large number of youth in Plaintiff’s schools to become

12   addicted to nicotine, thus forcing Plaintiff to expend time, money, and resources to address the

13   epidemic Defendants created through their conduct. Indeed, the Enterprise Defendants

14   intentionally sought to reach into schools and deceive public health officials in order to continue

15   growing JLI’s youth customer base. The repeated fraudulent misstatements by the Enterprise

16   Defendants denying that JLI marketed to youth have served to preserve JUUL’s market share—

17   a market share that is based upon children purchasing JLI’s tobacco products. The harm to

18   Plaintiff would not have occurred absent the RICO Defendants’ conspiracy to engage in a

19   pattern of racketeering activity through a RICO Enterprise, the common purpose of which was

20   maintaining and expanding the number of nicotine-addicted e-cigarette users, and youth in

21   particular, in order to ensure a steady and growing customer base, including by preserving and

22   growing JLI’s ill-gotten market share.

23          888.    Plaintiff was a direct victim of Defendants’ misconduct. The Enterprise

24   Defendants’ acts in furtherance of their RICO conspiracy displayed a wanton disregard for

25   public health and safety by intentionally addicting youth, including youth in Plaintiff’s schools,

26   to nicotine and then attempting to cover up their scheme in order to maintain and expand

27   JUUL’s market share. Defendants actively concealed that they marketed to youth in order to
28   avoid public condemnation and to keep their products on the market and continue youth sales.


       Page 275                                                                           COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 283 of 297


 1   This forced Plaintiff to shoulder the responsibility for this youth e-cigarette crisis created by

 2   Defendants’ misconduct. The harm from the illicit youth e-cigarette market created by

 3   Defendants required Plaintiff to expend its limited financial and other resources to mitigate the

 4   health crisis of youth e-cigarette. The expansion of this youth e-cigarette market was the goal of

 5   the Enterprise and is critical to its success. Therefore, the harm suffered by Plaintiff because it

 6   must address and mitigate the youth e-cigarette crisis was directly foreseeable and, in fact, an

 7   intentional result of Defendants’ misconduct.

 8           889.    The creation and maintenance of this youth e-cigarette market, and Defendants

 9   actions in furtherance of their RICO conspiracy, directly harms Plaintiff by imposing costs on

10   its business and property. Plaintiff’s injuries were not solely the result of routine government

11   expenses. Instead, as a result of Defendants’ misconduct, Plaintiff has been and will be forced to

12   go far beyond what a governmental entity might ordinarily be expected to pay to enforce the

13   laws and to promote the general welfare in order to combat the youth e-cigarette crisis. This

14   includes providing new programs and new services as a direct result and in direct response to

15   Defendants’ misconduct. As a result of the conduct of the Enterprise Defendants, Plaintiff has

16   incurred and will incur costs that far exceed the norm.

17           890.    There are no intervening acts or parties that could interrupt the causal chain

18   between the RICO Defendants’ mail and wire fraud acts in furtherance of their RICO

19   conspiracy and Plaintiff’s injuries. The RICO Defendants, in furtherance of their conspiracy to

20   form the Enterprise and advance its common purpose, made false and misleading statements

21   directly to the public, including Plaintiff, its employees, and its students. And in the case of

22   fraud on third parties (i.e., FDA and Congress), causation is not defeated merely because the

23   RICO Defendants deceived a third party into not taking action where the FDA’s and Congress’s

24   failure to regulate directly allowed youth in Plaintiff’s schools to purchase products that should

25   not have been on the market and/or that should not have been marketed to minors.

26           891.    As to predicate acts undertaken in furtherance of the conspiracy which occurred

27   prior to May 8, 2016, Plaintiff did not discover, and could not have been aware despite the
28   exercise of reasonable diligence, until shortly before the initiation of the instant litigation that


       Page 276                                                                             COMPLAINT
                                                                            Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 284 of 297


 1   the RICO Defendants transmitted fraudulent statements via the mails and wires regarding the

 2   topics described above including, inter alia, the true nicotine content in and delivered by JUUL

 3   products, such information the RICO Defendants concealed and failed to truthfully disclose.

 4          892.    The Enterprise’s violations of 18 U.S.C. § 1962(d) have directly and proximately

 5   caused injuries and damages to Plaintiff, its community, and the public, and Plaintiff is entitled

 6   to bring this action for three times its actual damages, as well as for injunctive/equitable relief,

 7   costs, and reasonable attorneys’ fees and costs pursuant to 18 U.S.C. § 1964(c).

 8                                                        NEGLIGENCE

 9          893.    Plaintiff incorporates by reference all preceding paragraphs.

10          894.    Defendants owed Plaintiff a duty to not expose Plaintiff to an unreasonable risk

11   of harm, and to act with reasonable care as a reasonably careful person and/or company would

12   act under the circumstances so as to prevent harm to others.

13          895.    At all times relevant to this litigation, Defendants had a duty to exercise

14   reasonable care in the design, research, manufacture, marketing, advertisement, supply,

15   promotion, packaging, sale, and distribution of Defendants’ e-cigarette products, including

16   the duty to take all reasonable steps necessary to manufacture, promote, and/or sell a

17   product that was not unreasonably dangerous to consumers, users, and other persons

18   coming into contact with the product.

19          896.    At all times relevant to this litigation, Defendants had a duty to exercise

20   reasonable care in the marketing, advertisement, and sale of e-cigarette products.

21   Defendants’ duty of care owed to consumers and the general public, including Plaintiff,

22   included providing accurate, true, and correct information concerning the risks of using

23   Defendants’ products and appropriate, complete, and accurate warnings concerning the

24   potential adverse effects of e-cigarette and nicotine use and, in particular, JLI’s patented

25   nicotine salts and the chemical makeup of JUUL pods liquids.

26          897.    At all times relevant to this litigation, Defendants knew or, in the exercise

27   of reasonable care, should have known of the hazards and dangers of Defendants’ e-cigarette
28   products and specifically, the health hazards posed by using JUUL pods and other


       Page 277                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 285 of 297


 1   e-cigarette products and continued use of nicotine, particularly among adolescents.

 2           898.    Accordingly, at all times relevant to this litigation, Defendants knew or, in

 3   the exercise of reasonable care, should have known that use of Defendants’ products

 4   students could cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk

 5   of injury to Plaintiff.

 6           899.    Defendants also knew or, in the exercise of reasonable care, should have

 7   known that users and consumers of Defendants’ products were unaware of the risks and the

 8   magnitude of the risks associated with the use of Defendants’ products including but not limited

 9   to the risks of continued nicotine use and nicotine addiction.

10           900.    As such, Defendants, by action and inaction, representation and omission,

11   breached their duty of reasonable care, failed to exercise ordinary care, and failed to act as a

12   reasonably careful person and/or company would act under the circumstances in the design,

13   research, development, manufacture, testing, marketing, supply, promotion, advertisement,

14   packaging, sale, and distribution of their e-cigarette products, in that Defendants manufactured

15   and produced defective products containing nicotine and other chemicals known to cause harm

16   to consumers, knew or had reason to know of the defects inherent in their products, knew or

17   had reason to know that a consumer’s use of the products created a significant risk of

18   harm and unreasonably dangerous side effects, and failed to prevent or adequately warn of

19   these risks and injuries.

20           901.    Despite their ability and means to investigate, study, and test their products

21   and to provide adequate warnings, Defendants have failed to do so. Indeed, Defendants

22   have wrongfully concealed information and have made false and/or misleading statements

23   concerning the safety and/or use of Defendants’ products and nicotine e-cigarette use.

24           902.    Defendants’ negligence included:

25                   a.        Researching, designing, manufacturing, assembling, inspecting, testing,
                               packaging, labeling, marketing, advertising, promoting, supplying,
26                             distributing, and/or selling their products, without thorough and adequate
                               pre- and post-market testing;
27
28                   b.        Failing to undertake sufficient studies and conduct necessary tests to
                               determine whether or not their products were safe for their intended use;

        Page 278                                                                           COMPLAINT
                                                                           Case No. 19-md-02913-WHO
        Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 286 of 297


 1              c.   Failing to use reasonable and prudent care in the design, research,
                     manufacture, formulation, and development of their products so as to
 2                   avoid the risk of serious harm associated with the prevalent use of e-
                     cigarettes and nicotine products;
 3

 4              d.   Designing and manufacturing their products to cause nicotine addiction,
                     including by maximizing nicotine delivery while minimizing “throat hit”
 5                   or “harshness”;

 6              e.   Failing to utilize proper materials, ingredients, additives and components
                     in the design of their products to ensure they would not deliver unsafe
 7                   doses of nicotine;
 8              f.   Designing and manufacturing their products to appeal to minors and
 9                   young people, including through the use of flavors and an easily
                     concealable, tech-inspired design;
10
                g.   Advertising, marketing, and promoting their products to minors,
11                   including through the use of viral social media campaigns;
12              h.   Failing to take steps to prevent their products from being sold to,
                     distributed to, or used by minors;
13

14              i.   Failing to provide adequate instructions, guidelines, and safety
                     precautions to those persons who Defendants could reasonably foresee
15                   would use their products;

16              j.   Affirmatively encouraging new JUUL users through an instructional
                     starter pack insert to disregard any initial discomfort and to continue e-
17                   cigarette use by instructing users to “keep trying even if the JUUL feels
                     too harsh,” and telling them, “[d]on’t give up, you’ll find your perfect
18
                     puff”;
19
                k.   Failing to disclose to, or warn, Plaintiff, users, consumers, and the
20                   general public of negative health consequences associated with exposure
                     to nicotine and other harmful and toxic ingredients contained in
21                   Defendants’ products;
22              l.   Misrepresenting to Plaintiff, users, consumers, and the general public the
                     actual nicotine content of Defendants’ products;
23

24              m.   Failing to disclose to Plaintiff, users, consumers, and the general public
                     that Defendants’ products deliver more nicotine than represented;
25
                n.   Misrepresenting Defendants’ products as non-addictive, less addictive,
26                   and/or safer nicotine delivery systems than traditional cigarettes;
27              o.   Representing that Defendants’ products were safe for their intended use
                     when, in fact, Defendants knew or should have known that the products
28
                     were not safe for their intended use;

     Page 279                                                                     COMPLAINT
                                                                  Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 287 of 297


 1                   p.      Declining to make or propose any changes to the labeling or other
                             promotional materials for Defendants’ e-cigarette and nicotine products
 2                           that would alert consumers and the general public, including minors in
                             Plaintiff’s schools of the true risks of using Defendants’ products;
 3

 4                   q.      Advertising, marketing, and recommending Defendants’ products while
                             concealing and failing to disclose or warn of the dangers known by
 5                           Defendants to be associated with, or caused by, the use of Defendants’
                             products;
 6
                     r.      Continuing to disseminate information to consumers, which indicates or
 7                           implies that Defendants’ products are not unsafe for their intended use;
 8                   s.      Continuing the manufacture and sale of Defendants’ products with
 9                           knowledge that the products were unreasonably unsafe, addictive, and
                             dangerous;
10
                     t.      Failing to recall Defendants’ products; and
11
                     u.      Committing other failures, acts, and omissions set forth herein.
12

13           903.    Defendants knew and/or should have known that it was foreseeable that Plaintiff
14   would suffer injuries as a result of Defendants’ failure to exercise ordinary care in the
15   manufacturing, marketing, labeling, distribution, and sale of e-cigarette products, particularly
16   when Defendants’ products were made and marketed so as to be attractive and addictive to
17   youth who spend many hours each week on Plaintiff’s property and under Plaintiff’s
18   supervision.
19           904.    Plaintiff did not know the nature and extent of the injuries that could result from
20   the intended use of e-cigarette products including, but not limited to JLI’s patented JUUL pods
21   liquids by Plaintiff’s students.
22           905.    Defendants’ negligence helped to and did produce, and was a substantial factor
23   in and the proximate cause of, the injuries, harm, and economic losses that Plaintiff suffered,
24   and will continue to suffer, and such injuries, harm and economic losses would not have
25   happened without Defendants’ negligence as described herein.
26           906.    In 2017-2018, 72% of 11th graders in Plaintiff’s schools and 67% of 9th graders
27   in Plaintiff’s schools reported that it was very easy or fairly easy to obtain e-cigarettes or vaping
28   devices and 29% of 11th graders and 19% of 9th graders admitted to having used e-cigarettes


       Page 280                                                                            COMPLAINT
                                                                           Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 288 of 297


 1   or other e-cigarette devices;

 2             907.   As a foreseeable consequence of Defendants’ breaches of their duties, Plaintiff

 3   has suffered and will continue to suffer direct and consequential economic and other injuries as

 4   a result of dealing with the e-cigarette epidemic in Plaintiff’s schools, including but not limited

 5   to:

 6                    a.     Discipline and suspensions related to incidents of e-cigarette use in
                             Plaintiff’s schools have increased at alarming rates;
 7
                      b.     Because of the alarming rise of discipline and suspensions associated
 8                           with student e-cigarette use, Plaintiff has devoted and diverted staff
 9                           resources to develop a diversion program so as to allow students who are
                             caught using e-cigarettes to remain in school and in class where possible;
10
                      c.     Plaintiff has had to close certain school restrooms to deter use of e-
11                           cigarette devices;
12                    d.     Because many students who do not engage in e-cigarette activities do not
                             wish to use the school restrooms even to wash their hands, Plaintiff has
13                           rented multiple portable hand-washing stations that have been placed
14                           outside of restrooms in an effort to maintain student hygiene and prevent
                             the spread of disease;
15
                      e.     Students in Plaintiff’s schools have openly charged e-cigarette devices in
16                           classrooms, causing disruption and diverting staff resources away from
                             classroom instruction;
17
                      f.     Students in Plaintiff’s schools, addicted to nicotine, have demonstrated
18
                             anxious, distracted and acting out behaviors, causing disruption and
19                           diverting staff resources away from classroom instruction and requiring
                             additional time and attention for addicted students;
20
                      g.     Plaintiff has had to devote and divert staff resources to intervening in
21                           student e-cigarette activities and coordinating necessary follow-up;
22                    h.     Plaintiff has had to devote and divert staff resources to conduct staff
                             training on e-cigarette use;
23

24                    i.     Plaintiff has had to devote and divert staff resources to deploying student,
                             family and parent-teacher education regarding the dangers of e-cigarette
25                           products;

26                    j.     Plaintiff has had to add an additional high-school vice principal to
                             address issues related to student e-cigarette use;
27
                      k.     Plaintiff has had to add additional school resource officer (“SRO”)
28                           personnel to focus on deterring and preventing student e-cigarette use.

           Page 281                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 289 of 297


 1                  l.     Plaintiff has had to devote additional middle school guidance counseling
                           resources to address issues related to student e-cigarette use;
 2
                    m.     Plaintiff has had to acquire and install numerous additional security
 3                         cameras on its premises to deter e-cigarette activity;
 4
                    n.     Plaintiff has had to install additional signage on district premises to deter
 5                         e-cigarette activity; and

 6                  o.     Expending, diverting and increasing resources to make physical changes
                           to schools and/or address property damage in schools.
 7

 8          908.    Defendants engaged in conduct, as described above, that constituted malice,
 9   oppression, or fraud, with intent to cause injury and/or with willful and knowing disregard of
10   the rights or safety of another, being fully aware of the probable dangerous consequences of the
11   conduct and deliberately failing to avoid those consequences.
12          909.    Defendants’ conduct constituting malice, oppression or fraud was committed by
13   one or more officers, directors, or managing agents of Defendants, who acted on behalf of
14   Defendants; and/or
15          910.    Defendants’ conduct constituting malice, oppression or fraud was authorized by
16   one or more officers, directors, or managing agents of Defendants; and/or
17          911.    One or more officers, directors, or managing agents of Defendants knew of the
18   conduct constituting malice, oppression, or fraud and adopted or approved that conduct after it
19   occurred.
20          912.    Defendants regularly risks the lives and health of consumers and users of its
21   products with full knowledge of the dangers of its products. Defendants made conscious
22   decisions not to redesign, re-label, warn, or inform the unsuspecting public, including
23   Plaintiff’s students or Plaintiff. Defendants’ willful, knowing and reckless conduct,
24   constituting malice, oppression or fraud therefore warrants an award of aggravated or punitive
25   damages.
26                                                 GROSS NEGLIGENCE
27          913.    Plaintiff incorporates by reference all preceding paragraphs.
28          914.    Defendants owed a duty of care to Plaintiff to conduct their business of


       Page 282                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 290 of 297


 1   manufacturing, promoting, marketing, and/or distributing e-cigarette products in compliance

 2   with applicable state law and in an appropriate manner.

 3          915.    Specifically, Defendants had a duty and owed a duty to Plaintiff to exercise a

 4   degree of reasonable care including, but not limited to: ensuring that Defendants’ marketing

 5   does not target minors; ensuring that Defendants’ products including, but not limited to, JUUL

 6   e-cigarettes and JUULpods are not sold and/or distributed to minors and are not designed in a

 7   manner that makes them unduly attractive to minors; designing a product that will not addict

 8   youth or other users to nicotine; and adequately warning of any reasonably foreseeable adverse

 9   events with respect to using the product. Defendants designed, produced, manufactured,

10   assembled, packaged, labeled, advertised, promoted, marketed, sold, supplied and/or otherwise

11   placed Defendants’ products into the stream of commerce, and therefore owed a duty of

12   reasonable care to those, including Plaintiff, who would be impacted by their use.

13          916.    Defendants’ products were the types of products that could endanger others if

14   negligently made, promoted, or distributed. Defendants knew the risks that young people would

15   be attracted to their e-cigarette products and knew or should have known the importance of

16   ensuring that the products were not sold and/or distributed to anyone under age 26, but

17   especially to minors.

18          917.    Defendants knew or should have known that their marketing, distribution, and

19   sales practices did not adequately safeguard minors from the sale and/or distribution of

20   Defendants’ products and, in fact, induced minors to purchase their products.

21          918.    Defendants were grossly negligent in designing, manufacturing, supplying,

22   distributing, inspecting, testing (or not testing), marketing, promoting, advertising, packaging,

23   and/or labeling Defendants’ products.

24          919.    As powerfully addictive and dangerous nicotine-delivery devices, Defendants

25   knew or should have known that their e-cigarette products needed to be researched, tested,

26   designed, advertised, marketed, promoted, produced, packaged, labeled, manufactured,

27   inspected, sold, supplied and distributed properly, without defects and with due care to avoid
28   needlessly causing harm. Defendants knew or should have known that their products


       Page 283                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 291 of 297


 1   could cause serious risk of harm, particularly to young persons like students in Plaintiff’s

 2   schools.

 3          920.    Defendants engaged in willful and/or wanton conduct that lacked any care and

 4   amounted to an extreme departure from what a reasonably careful person would do in the same

 5   situation to prevent harm to others. Defendants’ willful and wanton conduct caused Plaintiff to

 6   suffer harm.

 7          921.    The willful and wanton conduct of Defendants includes, but is not limited to, the

 8   following:

 9                  a.      Researching, designing, manufacturing, assembling, inspecting, testing,
                            packaging, labeling, marketing, advertising, promoting, supplying,
10                          distributing, and/or selling their products, without thorough and adequate
                            pre- and post-market testing;
11

12                  b.      Failing to undertake sufficient studies and conduct necessary tests to
                            determine whether or not their products were safe for their intended use;
13
                    c.      Failing to use reasonable and prudent care in the design, research,
14                          manufacture, formulation, and development of their products so as to
                            avoid the risk of serious harm associated with the prevalent use of e-
15                          cigarette and nicotine products;
16                  d.      Designing and manufacturing their products to cause nicotine addiction,
17                          including by maximizing nicotine delivery while minimizing “throat hit”
                            or “harshness”;
18
                    e.      Failing to utilize proper materials, ingredients, additives and components
19                          in the design of their products to ensure they would not deliver unsafe
                            doses of nicotine;
20
                    f.      Designing and manufacturing their products to appeal to minors and
21
                            young people, including through the use of flavors and an easily
22                          concealable, tech-inspired design;

23                  g.      Advertising, marketing, and promoting their products to minors,
                            including through the use of viral social media campaigns;
24
                    h.      Failing to take steps to prevent their products from being sold to,
25                          distributed to, or used by minors;
26                  i.      Failing to provide adequate instructions, guidelines, and safety
27                          precautions to those persons who Defendants could reasonably foresee
                            would use their products;
28


       Page 284                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
           Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 292 of 297


 1                 j.     Affirmatively encouraging new JUUL users through an instructional
                          starter pack insert to disregard any initial discomfort and to continue e-
 2                        cigarette use by instructing users to “keep trying even if the JUUL feels
                          too harsh,” and telling them, “[d]on’t give up, you’ll find your perfect
 3
                          puff”;
 4
                   k.     Failing to disclose to, or warn, Plaintiff, users, consumers, and the
 5                        general public of negative health consequences associated with exposure
                          to nicotine and other harmful and toxic ingredients contained in
 6                        Defendants’ products;
 7                 l.     Misrepresenting to Plaintiff, users, consumers, and the general public the
                          actual nicotine content of Defendants’ products;
 8

 9                 m.     Failing to disclose to Plaintiff, users, consumers, and the general public
                          that Defendants’ products deliver more nicotine than represented;
10
                   n.     Misrepresenting Defendants’ products as non-addictive, less addictive,
11                        and/or safer nicotine delivery systems than traditional cigarettes;
12                 o.     Representing that Defendants’ products were safe for their intended use
                          when, in fact, Defendants knew or should have known that the products
13
                          were not safe for their intended use;
14
                   p.     Declining to make or propose any changes to the labeling or other
15                        promotional materials for Defendants’ e-cigarette and nicotine products
                          that would alert consumers and the general public, including minors in
16                        Plaintiff’s schools of the true risks of using Defendants’ products;
17                 q.     Advertising, marketing, and recommending Defendants’ products while
                          concealing and failing to disclose or warn of the dangers known by
18
                          Defendants to be associated with, or caused by, the use of Defendants’
19                        products;

20                 r.     Continuing to disseminate information to consumers, which indicates or
                          implies that Defendants’ products are not unsafe for their intended use;
21
                   s.     Continuing the manufacture and sale of Defendants’ products with
22                        knowledge that the products were unreasonably unsafe, addictive, and
                          dangerous;
23

24                 t.     Failing to recall Defendants’ products; and

25                 u.     Committing other failures, acts, and omissions set forth herein.

26          922.   Defendants breached the duties they owed to Plaintiff and in doing so, were

27   wholly unreasonable. A responsible company, whose primary purpose is to help adult smokers,

28   would not design a product to appeal to minors and nonsmokers nor market their products to


       Page 285                                                                         COMPLAINT
                                                                        Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 293 of 297


 1   minors and nonsmokers. If they are aware of the dangers of smoking and nicotine ingestion

 2   enough to create a device to help people stop smoking, then they are aware of the dangers

 3   enough to know that it would be harmful for young people and nonsmokers to use.

 4          923.    Defendants breached their duties through their false and misleading statements

 5   and omissions in the course of the manufacture, distribution, sale, and/or marketing of

 6   Defendants’ nicotine products.

 7          924.    As a foreseeable consequence of Defendants’ breaches of their duties, Plaintiff

 8   has suffered and will continue to suffer direct and consequential economic and other injuries as

 9   a result of dealing with the vaping epidemic in Plaintiff’s schools, including but not limited to:

10                  a.      Discipline and suspensions related to incidents of e-cigarette use in
11                          Plaintiff’s schools have increased at alarming rates;

12                  b.      Because of the alarming rise of discipline and suspensions associated
                            with student e-cigarette use, Plaintiff has devoted and diverted staff
13                          resources to develop a diversion program so as to allow students who are
                            caught using e-cigarettes to remain in school and in class where possible;
14
                    c.      Plaintiff has had to close certain school restrooms to deter use of e-
15
                            cigarette devices;
16
                    d.      Because many students who do not engage in e-cigarette activities do not
17                          wish to use the school restrooms even to wash their hands, Plaintiff has
                            rented multiple portable hand-washing stations that have been placed
18                          outside of restrooms in an effort to maintain student hygiene and prevent
                            the spread of disease;
19
                    e.      Students in Plaintiff’s schools have openly charged e-cigarette devices in
20
                            classrooms, causing disruption and diverting staff resources away from
21                          classroom instruction;

22                  f.      Students in Plaintiff’s schools, addicted to nicotine, have demonstrated
                            anxious, distracted and acting out behaviors, causing disruption and
23                          diverting staff resources away from classroom instruction and requiring
                            additional time and attention for addicted students;
24
                    g.      Plaintiff has had to devote and divert staff resources to intervening in
25
                            student e-cigarette activities and coordinating necessary follow-up;
26
                    h.      Plaintiff has had to devote and divert staff resources to conduct staff
27                          training on e-cigarette use;

28


       Page 286                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 294 of 297


 1                  i.     Plaintiff has had to devote and divert staff resources to deploying student,
                           family and parent-teacher education regarding the dangers of e-cigarette
 2                         products;
 3                  j.     Plaintiff has had to add an additional high-school vice principal to
 4                         address issues related to student e-cigarette use;

 5                  k.     Plaintiff has had to add additional school resource officer (SRO)
                           personnel to focus on deterring and preventing student e-cigarette use;
 6
                    l.     Plaintiff has had to devote additional middle school guidance counseling
 7                         resources to address issues related to student e-cigarette use;
 8                  m.     Plaintiff has had to acquire and install numerous additional security
                           cameras on its premises to deter e-cigarette activity;
 9

10                  n.     Plaintiff has had to install additional signage on district premises to deter
                           e-cigarette activity;
11
                    o.     Expending, diverting and increasing resources to make physical changes
12                         to schools and/or address property damage in schools.
13          925.    Defendants engaged in conduct, as described above, that constituted malice,

14   oppression, or fraud, with intent to cause injury and/or with willful and knowing disregard of

15   the rights or safety of another, being fully aware of the probable dangerous consequences of the

16   conduct and deliberately failing to avoid those consequences.

17          926.    Defendants’ conduct constituting malice, oppression or fraud was committed by

18   one or more officers, directors, or managing agents of Defendants, who acted on behalf of

19   Defendants; and/or

20          927.    Defendants’ conduct constituting malice, oppression or fraud was authorized by

21   one or more officers, directors, or managing agents of Defendants; and/or

22          928.    One or more officers, directors, or managing agents of Defendants knew of the

23   conduct constituting malice, oppression, or fraud and adopted or approved that conduct after it

24   occurred.

25          929.    Defendants regularly risks the lives and health of consumers and users of its

26   products with full knowledge of the dangers of its products. Defendants made conscious

27   decisions not to redesign, re-label, warn, or inform the unsuspecting public, including

28   Plaintiff’s students or Plaintiff. Defendants’ willful, knowing and reckless conduct


       Page 287                                                                          COMPLAINT
                                                                         Case No. 19-md-02913-WHO
              Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 295 of 297


 1   conduct therefore warrants an award of aggravated or punitive damages.

 2                                    VII.    PRAYER FOR RELIEF

 3             WHEREFORE, Plaintiff prays for judgment as follows:

 4             930.   Entering an Order that the conduct alleged herein constitutes a public nuisance

 5   under California law;

 6             931.   Entering an Order that Defendants are jointly and severally liable;

 7             932.   Entering an Order requiring Defendants to abate the public nuisance described

 8   herein and to deter and/or prevent the resumption of such nuisance;

 9             933.   Enjoining Defendants from engaging in further actions causing or contributing to

10   the public nuisance as described herein;

11             934.   Awarding equitable relief to fund prevention education and addiction treatment;

12             935.   Awarding actual and compensatory damages;

13             936.   Awarding punitive damages;

14             937.   Awarding statutory damages in the maximum amount permitted by law;

15             938.   Awarding reasonable attorneys’ fees and costs of suit;

16             939.   Awarding pre-judgment and post-judgment interest; and

17             940.   Such other and further relief as the Court deems just and proper under the

18   circumstances.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///
28   ///


           Page 288                                                                       COMPLAINT
                                                                          Case No. 19-md-02913-WHO
          Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 296 of 297


 1                              VIII. JURY TRIAL DEMANDED

 2         941.   Plaintiff hereby demands a trial by jury.

 3

 4   DATED: September 3, 2021                      Respectfully Submitted,

 5                                                 /s/James Frantz, Esq.
                                                   CA Bar # 87492;
 6                                                 jpf@frantzlawgroup.com
 7
                                                   /s/William B. Shinoff, Esq.
 8                                                 CA Bar # 280020;
                                                   wshinoff@frantzlawgroup.com
 9
                                                   FRANTZ LAW GROUP, APLC
10
                                                   402 W. Broadway, Ste. 860
11                                                 San Diego, CA 92101
                                                   P: (619) 233-5945
12                                                 F: (619) 525-7672

13                                                 Attorneys for Plaintiff
                                                   OGDEN SCHOOL DISTRICT
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


       Page 289                                                                     COMPLAINT
                                                                    Case No. 19-md-02913-WHO
            Case 3:21-cv-06865-WHO Document 1 Filed 09/03/21 Page 297 of 297


 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on September 3, 2021, I electronically filed the foregoing document

 3   using the CM/ECF system, which will send notification of such filing to all counsel of record

 4   registered in the CM/ECF system.

 5                                                              /s/ William B. Shinoff
                                                                William B. Shinoff
 6

 7          4841-1699-8354, v. 2

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                                                        COMPLAINT
                                                                        Case No. 19-md-02913-WHO
